UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08532 AMERICAN CENTURY STRATEGIC ASSET ALLOCATIONS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 11-30 Date of reporting period: 11-30-2013 ITEM 1. REPORTS TO STOCKHOLDERS. ANNUAL REPORT NOVEMBER 30, 2013 Global Allocation Fund Table of Contents President’s Letter 2 Market Perspective 3 Performance 4 Portfolio Commentary 6 Fund Characteristics 8 Shareholder Fee Example 9 Schedule of Investments 11 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Notes to Financial Statements 17 Financial Highlights 26 Report of Independent Registered Public Accounting Firm 28 Management 29 Approval of Management Agreement 32 Additional Information 37 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing this annual report for the 12 months ended November 30, 2013. It provides investment performance, market analysis, and portfolio information, presented with the expert perspective of our portfolio management team. Annual reports remain important vehicles for conveying information about fund returns, including key factors that affected fund performance. For additional, updated investment and market insights, we encourage you to visit our website, americancentury.com. Monetary Policy-Driven, “Risk-On” Results in Developed Countries Stimulative monetary policies by central banks and slowly improving global economic conditions played a major part in financial market returns during the reporting period. The combination of an improving global economic outlook, mostly low costs of capital in the money markets, and central bank purchases of longer-maturity fixed income securities (a market liquidity-building strategy known as quantitative easing, QE) helped persuade investors to seek risk and yield, particularly in developed markets such as the U.S., Japan, and Europe. Broad stock index returns were stellar in these markets, particularly at the smaller capitalization end of the company size spectrum. Representing the broad markets, the S&P 500 and MSCI EAFE Indices returned 30.30% and 24.84%, respectively, for the reporting period, and their smaller capitalization counterparts performed even better. At the same time, hints that QE might be tapered soon in the U.S. hampered government bond returns and emerging market stock indices. Broad emerging market stock indices posted positive single-digit returns, but government bond total returns dipped into negative territory, despite low inflation. Corporate bonds, especially high-yield corporates, generally performed better than government bonds because of their higher yields, declining spreads (yield differences between corporate and similar-maturity Treasury securities), and relatively low default rates, compared with historical averages. As we enter 2014, there’s less uncertainty about the U.S. fiscal picture and global economic strength than a year ago, but headwinds continue. A full economic recovery from 2008 remains elusive—economic growth is still subpar compared with past recoveries. In this environment, we continue to believe in a disciplined, diversified, long-term investment approach, using professionally managed stock and bond portfolios—as appropriate—for meeting financial goals. We appreciate your continued trust in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By Scott Wittman, Chief Investment Officer, Asset Allocation and Disciplined Equity Developed Market Stocks Rallied to Post Double-Digit Gains Global stock market performance remained robust during the 12-month period ended November 30, 2013, with most major developed market indices posting double-digit gains. Despite persistent concerns about weak global growth and a slowdown in China, investors largely focused on central bank stimulus measures, marginally improving economic data in the U.S., Europe, and Japan, and relatively healthy corporate earnings, which fueled stock market optimism. Prior to the reporting period, the U.S. Federal Reserve (the Fed) announced its third quantitative easing program (QE3). This effort, combined with similar large-scale stimulus measures from the European Central Bank and the Bank of Japan, favorable corporate earnings reports, and housing market gains in the U.S. and U.K., generally helped keep stocks in favor. Overall, developed market stocks outperformed their emerging market counterparts. We believe this primarily was due to a slower-growth environment in China. In addition, rising inflation and currency weakness weighed on many developing nations. Fed Policy Drove Bond Market Sentiment The investment-grade U.S. bond market generally struggled during the 12 months. Uncertainty surrounding future Fed policy dominated the market backdrop for much of the period. Beginning in spring 2013, modest economic gains led to fears the Fed would end QE3 sooner than expected. The Fed helped fuel those fears, indicating it may start tapering its monthly bond purchases later in the year. In response, yields increased and bond prices declined as investors expected the Fed to begin tapering in September. But Fed policymakers instead announced they would continue the current pace of bond buying until economic gains appear sustainable. This news sparked a short-term turnaround among bonds, but speculation around taper timing quickly resurfaced and bonds—particularly longer-maturity, interest-rate-sensitive securities—continued to struggle. In this environment, most investment-grade bond market sectors posted negative returns. Shorter-maturity securities generally fared best and showed fractional gains. A preference for riskier, higher-yielding securities prevailed throughout the period, which put further pressure on lower-yielding, higher-quality securities—but bolstered high-yield corporate bonds. Market Returns For the 12 months ended November 30, 2013 U.S. Stocks U.S. Bonds Russell 1000 Index (large-cap) 30.96% Barclays U.S. Aggregate Bond Index -1.61% Russell Midcap Index 33.81% Barclays U.S. Corporate High-Yield Bond Index 8.55% Russell 2000 Index (small-cap) 40.99% U.S. Money Market Foreign Stocks Barclays U.S. 1–3 Month Treasury Bill Index 0.05% MSCI EAFE Index 24.84% MSCI Emerging Markets Index 3.66% 3 Performance Total Returns as of November 30, 2013 Average Annual Returns Ticker Symbol 1 year Since Inception Inception Date Investor Class(1) AGAVX 7.04% 7.35% 1/31/12 Blended index(2) — 13.01% 10.12% — MSCI All Country World Investable Market Index — 24.32% 16.92% — Barclays Global Aggregate Bond Index — -2.34% 0.29% — Institutional Class(1) AGANX 7.28% 7.60% 1/31/12 A Class(1) No sales charge* With sales charge* AGAEX 6.78% 0.62% 7.10% 3.70% 1/31/12 C Class(1) AGAGX 6.00% 6.29% 1/31/12 R Class(1) AGAFX 6.42% 6.80% 1/31/12 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Returns would have been lower if a portion of the management fee had not been waived. The blended index combines monthly returns of two widely known indices. The MSCI All Country World Investable Market Index represents 60% of the blended index and the remaining 40% is represented by the Barclays Global Aggregate Bond Index. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. In addition, lower-rated securities are subject to greater liquidity risk and credit risk. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Commodity-related investing involves special risks, such as weather, disease, embargoes, tariffs, taxes and economic, political and regulatory developments. The fund may be subject to certain risks similar to those associated with direct investment in real estate. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 4 Growth of $10,000 Over Life of Class $10,000 investment made January 31, 2012 * From 1/31/12, the Investor Class’s inception date. Not annualized. Ending value would have been lower if a portion of the management fee had not been waived. Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class R Class 2.21% 2.01% 2.46% 3.21% 2.71% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. In addition, lower-rated securities are subject to greater liquidity risk and credit risk. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Commodity-related investing involves special risks, such as weather, disease, embargoes, tariffs, taxes and economic, political and regulatory developments. The fund may be subject to certain risks similar to those associated with direct investment in real estate. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 5 Portfolio Commentary Portfolio Managers: Scott Wittman, Rich Weiss, Scott Wilson, and Radu Gabudean In March 2013, portfolio manager Radu Gabudean joined the Global Allocation management team, and in April 2013, portfolio manager Enrique Chang left the Global Allocation management team. Portfolio manager David MacEwen joined the Global Allocation team as of December 2013. Performance Summary Global Allocation returned 7.04%* for the fiscal year ended November 30, 2013. By comparison, the fund’s benchmark (a blended index consisting of 60% MSCI All Country World Investable Market Index and 40% Barclays Global Aggregate Bond Index) returned 13.01%. The fund’s return for the 12-month period reflected strong advances in developed equity markets, tempered by declines in most bond market segments. Alternative investments saw mixed returns, as global real estate-related stocks generally posted positive returns, while commodities-related investments and precious metals fell sharply. Underperformance can be attributed primarily to asset allocation; greater-than-benchmark exposure to commodities-related investments, gold, and cash, which substantially under­performed equities, weighed on relative returns. Allocation Strategy Although the fund is not required to allocate its assets in any fixed proportion, during the period its strategic asset target was 41% stocks, 27% bonds, 25% alternative investments (including real estate- and commodity-related investments), and 7% cash-equivalent securities. We make tactical changes around those long-term, strategic weightings when indicated by our independent, quantitative models and our fundamental insights. As a result, the fund’s actual asset weightings will typically vary over time as we make modest tactical adjustments when our quantitative process and fundamental analysis point to an exploitable opportunity. The fund maintained a slight overweight allocation to stocks, with a subsequent underweight to bonds, for the duration of the period. This reflected our belief that equities were attractively valued due to their greater earnings yield, relative to the historically low yields of bonds and cash. The fund was slightly overweight to alternative investments at the start of the fiscal year; this allocation was brought back to neutral during the third quarter of 2013. Exposure to cash-equivalent securities included a foreign currency alpha strategy, as well as traditional money-market investments. Within the stock component, we maintained a tactical overweight exposure in large-cap growth stocks, and a corresponding underweight exposure in large-cap value. We believe that the ongoing low inflation environment, combined with attractive valuations of growth stocks relative to value stocks, continue to make growth compelling. Likewise, we initiated an overweight exposure in small-cap equities during the second half of the period due to strong technical signals in our model. In the fund’s fixed-income segment, we held an overweight allocation to high-yield bonds, and a corresponding underweight in high-quality bonds, for the first half of the year. During the third quarter we brought the high-yield allocation back to neutral in light of heightened market volatility and reduced prospects for outperformance by the segment. * All fund returns referenced in this commentary are for Investor Class shares. Returns would have been lower if a portion of the management fee had not been waived. 6 Equity Component Rallied Sharply The stock portion of Global Allocation advanced strongly, with U.S. equities outperforming both developed and emerging stocks. Within the U.S. equity segment, small-cap stocks led their mid- and large-cap counterparts, and growth outperformed value in all capitalization ranges except large cap. Our continued overweight exposure to large-cap growth stocks contributed favorably to returns in the back half of the year, but the early outperformance of value stocks led to a neutral overall result. The overweight exposure to small-cap stocks, however, bolstered results. Some underlying funds outperformed their individual benchmarks while others detracted. Security selection was particularly strong in the underlying small-cap, large-cap core, and emerging markets funds. In contrast, stock selection among most other underlying equity funds detracted from performance. Fixed-Income Component Declined With the exception of high-yield bonds, Global Allocation’s fixed-income holdings fell for the period. Among the fund’s exposure to high-quality bonds, yield curve positioning, particularly an overweight exposure to long-term bonds, weighed on results. Security selection in the high-quality bond segment was also a detractor, as certain mortgage-backed securities (MBS) and adjustable-rate mortgages underperformed the MBS positions in the benchmark. On the positive side, an underweight exposure to Treasuries, and corresponding overweight in spread sectors, was beneficial, as was security selection in the credit sector. The fund’s exposure to high-yield corporate bonds generated robust gains, benefiting from strong investor demand for yield in a low interest rate environment. Our tactical overweight allocation to the segment, and subsequent underweight to high-quality bonds, for the first half of the period was beneficial to fund returns. Alternatives Were Mixed Global real estate-related exposure (REITs) underperformed other less interest-rate sensitive sectors, but ended the year in positive territory. In contrast, commodities-related investments, gold and gold mining stocks all declined during the fiscal year. While in place, the fund’s overweight exposure to global REITs added value to the return of the fund. However, our outlook for the asset class was reduced due to changes in Fed policy and the likelihood for higher interest rates over the next 12 months, and we removed the overweight in August. Outlook Looking ahead to 2014, global economies continue to show modest yet consistent signs of recovery. As equity markets repeatedly break records, questions arise about whether stocks have become overvalued. We believe that stocks, in ­aggregate, are fairly valued and a number of sectors, such as technology and industrials, represent attractive opportunities. We expect interest rates to normalize and climb higher, and as a result, are positioning our fixed-income portfolios to have a slightly shorter duration. Our disciplined, broadly-diversified investment approach is well-suited to periods of heightened uncertainty. Because we adhere to our disciplined process regardless of the market environment, we believe we are able to capitalize on opportunities presented by market volatility in pursuing risk-adjusted returns for our investors. 7 Fund Characteristics NOVEMBER 30, 2013 Types of Investments in Portfolio % of net assets International Equity Funds 36.0% Domestic Equity Funds 20.0% Domestic Fixed Income Funds 12.7% International Fixed Income Funds 12.6% Exchange-Traded Funds 11.6% Cash and Equivalents* 7.1% * Includes temporary cash investments and other assets and liabilities. 8 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. As a shareholder in the underlying funds, your fund will indirectly bear its pro rata share of the expenses incurred by the underlying funds. These expenses are not included in the fund’s annualized expense ratio or the expenses paid during the period. These expenses are, however, included in the effective expenses paid during the period. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from June 1, 2013 to November 30, 2013. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 9 Beginning Account Value 6/1/13 Ending Account Value 11/30/13 Expenses Paid During Period(1) 6/1/13 – 11/30/13 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 6/1/13 – 11/30/13 Effective Annualized Expense Ratio(2) Actual Investor Class (after waiver) 0.44% $6.39 1.25% Investor Class (before waiver) 1.37% 2.18% Institutional Class (after waiver) 0.24% $5.37 1.05% Institutional Class (before waiver) 1.17% 1.98% A Class (after waiver) $1,038.00 0.69% $7.66 1.50% A Class (before waiver) 1.62% 2.43% C Class (after waiver) $1,033.60 1.44% 2.25% C Class (before waiver) $12.08 2.37% 3.18% R Class (after waiver) 0.94% $8.93 1.75% R Class (before waiver) 1.87% 2.68% Hypothetical Investor Class (after waiver) 0.44% $6.33 1.25% Investor Class (before waiver) 1.37% 2.18% Institutional Class (after waiver) 0.24% $5.32 1.05% Institutional Class (before waiver) 1.17% 1.98% A Class (after waiver) 0.69% $7.59 1.50% A Class (before waiver) 1.62% 2.43% C Class (after waiver) 1.44% 2.25% C Class (before waiver) 2.37% 3.18% R Class (after waiver) 0.94% $8.85 1.75% R Class (before waiver) 1.87% 2.68% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. The fees and expenses of the underlying funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. Ending account value assumes the return earned after waiver and would have been lower if a portion of the management fee had not been waived. 10 Schedule of Investments NOVEMBER 30, 2013 Shares Value Mutual Funds — 81.3% INTERNATIONAL EQUITY FUNDS — 36.0% Emerging Markets Fund Institutional Class $ 4,248,622 Global Gold Fund Institutional Class Global Real Estate Fund Institutional Class International Growth Fund Institutional Class DOMESTIC EQUITY FUNDS — 20.0% Core Equity Plus Fund Institutional Class Heritage Fund Institutional Class Large Company Value Fund Institutional Class Mid Cap Value Fund Institutional Class Select Fund Institutional Class Small Company Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 12.7% Diversified Bond Fund Institutional Class High-Yield Fund Institutional Class INTERNATIONAL FIXED INCOME FUNDS — 12.6% International Bond Fund Institutional Class TOTAL MUTUAL FUNDS (Cost $56,564,149) Exchange-Traded Funds — 11.6% iShares S&P GSCI Commodity Indexed Trust PowerShares DB Agriculture Fund SPDR Gold Shares Sprott Physical Gold Trust TOTAL EXCHANGE-TRADED FUNDS (Cost $9,688,689) Temporary Cash Investments — 7.1% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.375%, 6/30/15, valued at $1,728,809), in a joint trading account at 0.06%, dated 11/29/13, due 12/2/13 (Delivery value $1,694,083) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.75%, 11/15/42, valued at $2,067,467), in a joint trading account at 0.03%, dated 11/29/13, due 12/2/13 (Delivery value $2,032,894) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 0.00%, 5/29/14, valued at $1,729,618), in a joint trading account at 0.04%, dated 11/29/13, due 12/2/13 (Delivery value $1,695,748) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $5,456,933) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $71,709,771) OTHER ASSETS AND LIABILITIES † TOTAL NET ASSETS — 100.0% 11 Forward Foreign Currency Exchange Contracts Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) AUD USD Barclays Bank plc 1/23/14 $ (307) BRL USD Barclays Bank plc 1/23/14 (387) USD CAD Deutsche Bank 1/23/14 CHF USD UBS AG 1/23/14 53 CHF USD UBS AG 1/23/14 14 USD CHF Deutsche Bank 1/23/14 (155) CLP USD Barclays Bank plc 1/23/14 (131) USD CLP Barclays Bank plc 1/23/14 404 COP USD Barclays Bank plc 1/23/14 (105) COP USD Barclays Bank plc 1/23/14 (93) CZK USD Deutsche Bank 1/23/14 13 USD CZK Barclays Bank plc 1/23/14 (22) EUR USD HSBC Holdings plc 1/23/14 (38) USD EUR Barclays Bank plc 1/23/14 USD EUR Barclays Bank plc 1/23/14 (635) GBP USD Barclays Bank plc 1/23/14 63 GBP USD Deutsche Bank 1/23/14 241 GBP USD HSBC Holdings plc 1/23/14 (17) USD GBP Barclays Bank plc 1/23/14 (337) HUF USD Barclays Bank plc 1/23/14 (100) USD HUF UBS AG 1/23/14 61 IDR USD Westpac Group 1/23/14 (527) ILS USD Barclays Bank plc 1/23/14 496 USD ILS Barclays Bank plc 1/23/14 (21) INR USD Westpac Group 1/23/14 26 USD JPY Barclays Bank plc 1/23/14 287 USD JPY Barclays Bank plc 1/23/14 KRW USD Westpac Group 1/23/14 73 KRW USD Westpac Group 1/23/14 209 KRW USD Westpac Group 1/23/14 38 MXN USD Barclays Bank plc 1/23/14 (244) MYR USD Westpac Group 1/23/14 (52) USD MYR Westpac Group 1/23/14 (8) USD PHP Westpac Group 1/23/14 37 PLN USD Barclays Bank plc 1/23/14 — PLN USD Barclays Bank plc 1/23/14 22 RUB USD Barclays Bank plc 1/23/14 (405) USD RUB Westpac Group 1/23/14 USD RUB Westpac Group 1/23/14 (12) SEK USD Deutsche Bank 1/23/14 SGD USD Deutsche Bank 1/23/14 (352) USD SGD Westpac Group 1/23/14 (71) THB USD Westpac Group 1/23/14 (172) USD THB Westpac Group 1/23/14 389 TRY USD Barclays Bank plc 1/23/14 (112) USD TRY Deutsche Bank 1/23/14 (347) $ (439) 12 Notes to Schedule of Investments AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso COP Colombian Peso CZK Czech Koruna EUR Euro GBP British Pound HUF Hungarian Forint IDR Indonesian Rupiah ILS Israeli Shekel INR Indian Rupee JPY Japanese Yen KRW South Korea Won MXN Mexican Peso MYR Malaysian Ringgit PHP Philippine Peso PLN Polish Zloty RUB Russian Ruble SEK Swedish Krona SGD Singapore Dollar THB Thai Baht TRY Turkish Lira USD United States Dollar † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. See Notes to Financial Statements. 13 Statement of Assets and Liabilities NOVEMBER 30, 2013 Assets Investment securities – affiliated, at value (cost of $56,564,149) Investment securities – unaffiliated, at value (cost of $15,145,622) Total investment securities, at value (cost of $71,709,771) Receivable for capital shares sold Unrealized gain on forward foreign currency exchange contracts Dividends and interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Unrealized loss on forward foreign currency exchange contracts Accrued management fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value $8,179,351 725,353 A Class, $0.01 Par Value $11.20* C Class, $0.01 Par Value R Class, $0.01 Par Value $355,581 31,878 *Maximum offering price $11.88 (net asset value divided by 0.9425). See Notes to Financial Statements. 14 Statement of Operations YEAR ENDED NOVEMBER 30, 2013 Investment Income (Loss) Income: Income distributions from affiliated funds Interest Expenses: Management fees Distribution and service fees: A Class C Class R Class Directors’ fees and expenses Other expenses Fees waived ) Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions (including $(147,168) from affiliated funds) ) Foreign currency transactions ) Capital gain distributions received from affiliated funds ) Change in net unrealized appreciation (depreciation) on: Investments Translation of assets and liabilities in foreign currencies ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 15 Statement of Changes in Net Assets YEAR ENDED NOVEMBER 30, 2, 2012 Increase (Decrease) in Net Assets November 30, 2013 November 30, 2012 Operations Net investment income (loss) $ 620,058 $ 43,694 Net realized gain (loss) ) ) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) — Institutional Class ) — A Class ) — C Class ) — R Class ) — Decrease in net assets from distributions ) — Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period — End of period Undistributed net investment income January 31, 2012 (fund inception) through November 30, 2012. See Notes to Financial Statements. 16 Notes to Financial Statements NOVEMBER 30, 2013 1. Organization American Century Strategic Asset Allocations, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. Global Allocation Fund (the fund) is one fund in a series issued by the corporation. The fund may invest in other American Century Investments funds (affiliated funds), unaffiliated funds such as exchange-traded funds (ETFs), securities and other financial instruments in such varying combinations as permitted under the 1940 Act or any regulations or exemptive relief thereunder. The fund may invest up to 100% of its assets in affiliated and unaffiliated funds (underlying funds). The fund is diversified as defined under the 1940 Act. The fund will assume the risks associated with the underlying funds. The fund’s investment objective is to seek total return (capital appreciation plus dividend and interest income). The fund offers the Investor Class, the Institutional Class, the A Class, the C Class and the R Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. All classes of the fund commenced sale on January 31, 2012, the fund’s inception date. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share at the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. The Board of Directors has adopted valuation policies and procedures to guide the investment advisor in the fund’s investment valuation process and to provide methodologies for the oversight of the fund’s pricing function. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are generally valued at the closing price of such securities on the exchange where primarily traded or at the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices may be used. Securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. Equity securities initially expressed in local currencies are translated into U.S. dollars at the mean of the appropriate currency exchange rate at the close of the NYSE as provided by an independent pricing service. Fixed income securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors: trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, trade data or market information on comparable securities, and other relevant security specific information. 17 Open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost, which approximates fair value. Forward foreign currency exchange contracts are valued at the mean of the appropriate forward exchange rate at the close of the NYSE as provided by an independent pricing service. If the fund determines that the market price for an investment is not readily available or the valuation methods mentioned above do not reflect an investment’s fair value, such investment is valued as determined in good faith by the Board of Directors or its delegate, in accordance with policies and procedures adopted by the Board of Directors. In its determination of fair value, the fund may review several factors including, but not limited to, market information regarding the specific investment or comparable investments and correlation with other investment types, futures indices or general market indicators. Circumstances that may cause the fund to use these procedures to value an investment include, but are not limited to: an investment has been declared in default or is distressed; trading in a security has been suspended during the trading day or a security is not actively trading on its principal exchange; prices received from a regular pricing source are deemed unreliable; or there is a foreign market holiday and no trading occurred. The fund monitors for significant events occurring after the close of an investment’s primary exchange but before the fund’s net asset value per share is determined. Significant events may include, but are not limited to: corporate announcements and transactions; governmental action and political unrest that could impact a specific investment or an investment sector; or armed conflicts, natural disasters and similar events that could affect investments in a specific country or region. The fund also monitors for significant fluctuations in domestic and foreign markets, as evidenced by the U.S. market or such other indicators that the Board of Directors, or its delegate, deems appropriate. If significant fluctuations in foreign markets are identified, the fund may apply a model-derived factor to the closing price of equity securities traded on foreign securities exchanges. The factor is based on observable market data as provided by an independent pricing service. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Income and capital gain distributions, if any, are recorded as of the ex-dividend date. Long-term capital gain distributions, if any, are a component of net realized gain (loss). Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Expenses — The expenses included in the accompanying financial statements reflect the expenses of the fund and do not include any expenses associated with the underlying funds. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. 18 Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Segregated Assets — In accordance with the 1940 Act, the fund segregates assets on its books and records to cover certain forward foreign currency exchange contracts. ACIM monitors, on a daily basis, the securities segregated to ensure the fund designates a sufficient amount of liquid assets, marked-to-market daily. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. Accordingly, no provision has been made for income taxes. The fund files U.S. federal, state, local and non-U.S. tax returns as applicable. The fund’s tax returns are subject to examination by the relevant taxing authority until expiration of the applicable statute of limitations, which is generally three years from the date of filing but can be longer in certain jurisdictions. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income and net realized gains, if any, are generally declared and paid annually. The fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code, in all events in a manner consistent with provisions of the 1940 Act. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 19 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The annual management fee is 1.36% for the Investor Class, A Class, C Class and R Class and 1.16% for the Institutional Class. However, the investment advisor will waive the portion of the fund’s management fee equal to the expenses attributable to the management fees of the American Century Investments funds in which the fund invests. The amount of this waiver will fluctuate depending on the fund’s daily allocations to other American Century Investments funds. This waiver is expected to remain in effect permanently and it cannot be terminated without the approval of the Board of Directors. From December 1, 2012 through March 31, 2013, the investment advisor voluntarily agreed to waive an additional 0.31% of the fund’s management fee. Effective April 1, 2013, the investment advisor reduced the amount of this additional waiver from 0.31% to 0.25% of the fund’s management fee. This waiver is expected to continue until March 31, 2014 and cannot be terminated without the approval of the Board of Directors. The total amount of the waivers will not exceed the fund’s management fee. The total amount of the waiver for each class for the year ended November 30, 2013 was $257,946, $57,376, $221,437, $122,086 and $3,725 for the Investor Class, Institutional Class, A Class, C Class and R Class, respectively. The effective annual management fee after waiver for each class for the year ended November 30, 2013 was 0.40% for the Investor Class, A Class, C Class and R Class and 0.20% for the Institutional Class. Distribution and Service Fees — The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the year ended November 30, 2013 are detailed in the Statement of Operations. Acquired Fund Fees and Expenses — The fund may invest in mutual funds, exchange-traded funds, and business development companies (the acquired funds). The fund will indirectly realize its pro rata share of the fees and expenses of the acquired funds in which it invests. These indirect fees and expenses are not paid out of the fund’s assets but are reflected in the return realized by the fund on its investment in the acquired funds. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC). The corporation’s investment advisor, ACIM, the corporation’s distributor, ACIS, and the corporation’s transfer agent, American Century Services, LLC, are wholly owned, directly or indirectly, by ACC. The directors of the corporation are also directors of some underlying funds and therefore those underlying funds may be deemed to be under common control with the corporation. The officers of the corporation are also officers of all the affiliated funds. ACIM serves as the investment advisor for the affiliated funds. 20 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended November 30, 2013 were $59,163,594 and $25,333,134, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows: Year ended November 30, 2013 Period ended November 30, 2012 Shares Amount Shares Amount Investor Class/Shares Authorized Sold $ 35,479,785 $ 9,678,664 Issued in reinvestment of distributions — — Redeemed ) Institutional Class/Shares Authorized Sold Issued in reinvestment of distributions — — Redeemed ) A Class/Shares Authorized Sold Issued in reinvestment of distributions — — Redeemed ) C Class/Shares Authorized Sold Issued in reinvestment of distributions — — Redeemed ) R Class/Shares Authorized Sold Issued in reinvestment of distributions — — Redeemed ) ) — — ) ) Net increase (decrease) $ 36,947,446 January 31, 2012 (fund inception) through November 30, 2012. 21 6. Affiliated Company Transactions Certain investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each affiliated fund for the year ended November 30, 2013 follows: November 30, 2012 November 30, 2013 Affiiliated Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received Share Balance Market Value Emerging Markets Fund Institutional Class $ 3,255,247 $ 1,241,741 $ (29,234 ) $ 21,699 $ 4,248,622 Global Gold Fund Institutional Class ) Global Real Estate Fund Institutional Class International Growth Fund Institutional Class Core Equity Plus Fund Institutional Class Heritage Fund Institutional Class Large Company Value Fund Institutional Class Mid Cap Value Fund Institutional Class Select Fund Institutional Class Small Company Fund Institutional Class Diversified Bond Fund Institutional Class ) High-Yield Fund Institutional Class ) International Bond Fund Institutional Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any. 7. Investments in Underlying Funds The fund does not invest in the underlying funds for the purpose of exercising manage­ment or control; however, investments by the fund within its investment strategy may represent a significant portion of the underlying funds’ net assets. 22 8. Fair Value Measurements The fund’s investments valuation process is based on several considerations and may use multiple inputs to determine the fair value of the investments held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels. • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical investments. • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for comparable investments, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.). These inputs also consist of quoted prices for identical investments initially expressed in local currencies that are adjusted through translation into U.S. dollars. • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Assets Investment Securities Mutual Funds — — Exchange-Traded Funds 8,895,125 — — Temporary Cash Investments 34,227 — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — $6,121 — Liabilities Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — $(6,560) — 9. Derivative Instruments Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations or to gain exposure to the fluctuations in the value of foreign currencies. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding 23 period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. The value of foreign currency risk derivative instruments as of November 30, 2013, is disclosed on the Statement of Assets and Liabilities as an asset of $6,120 in unrealized gain on forward foreign currency exchange contracts and a liability of $6,560 in unrealized loss on forward foreign currency exchange contracts. For the year ended November 30, 2013, the effect of foreign currency risk derivative instruments on the Statement of Operations was $(28,195) in net realized gain (loss) on foreign currency transactions and $(2,905) in change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies. 10. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. There are certain risks involved with investing in forward foreign currency exchange contracts. Changes in the value of foreign currencies against the U.S. dollar could result in gains or losses to the fund. The value of a share of the fund is determined in U.S. dollars. As a result, the fund could recognize a gain or loss based solely upon a change in the exchange rate between the foreign currency and the U.S. dollar. Changes in exchange rates may increase losses and lower gains from the fund’s investments. The overall impact on the fund may be significant depending on the currencies represented in the portfolio and how each one appreciates or depreciates in relation to the U.S. dollar. Currency trends are unpredictable and exchange rates in foreign currencies may fluctuate significantly over short periods of time for a number of reasons, including changes in interest rates, intervention (or the failure to intervene) by U.S. or foreign governments, central banks or Supranational entities, or by the imposition of currency controls or other political developments in the United States or abroad. The fund’s commodity-related investments may be subject to greater volatility than investments in traditional securities. The value of the fund’s commodity-related investments may be affected by changes in overall market movements, interest rate changes, and volatility in commodity-related indices. The value of these investments may also be affected by factors affecting a particular commodity, such as weather, disease, embargoes, tariffs, taxes and economic, political and regulatory developments. The fund may be subject to certain risks similar to those associated with direct investment in real estate including but not limited to: local or regional economic conditions, changes in zoning laws, changes in property values, property tax increases, overbuilding, increased competition, environmental contamination, natural disasters, and interest rate risk. The fund is subject to short sales risk. If the market price of a security increases after the fund borrows the security, the fund may suffer a loss when it replaces the borrowed security at the higher price. Any loss will be increased by the amount of compensation, interest or dividends, and transaction costs the fund must pay to the lender of the borrowed security. The fund may invest in lower-rated debt securities, which are subject to substantial risks including liquidity risk and credit risk. 24 11. Federal Tax Information On December 30, 2013, the fund declared and paid a per-share distribution from net realized gains to shareholders of record on December 27, 2013 of $0.0218 for the Investor Class, Institutional Class, A Class, C Class and R Class. On December 30, 2013, the fund declared and paid the following per-share distributions from net investment income to shareholders of record on December 27, 2013: Investor Class Institutional Class A Class C Class R Class The tax character of distributions paid during the year ended November 30, 2013 and the period ended November 30, 2012 were as follows: Distributions Paid From Ordinary income — Long-term capital gains — — January 31, 2012 (fund inception) through November 30, 2012. The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of November 30, 2013, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments $ 6,444,119 Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ 4,379,720 Net tax appreciation (depreciation) on translation of assets and liabilities in foreign currencies $(680) Net tax appreciation (depreciation) $ 4,379,040 Undistributed ordinary income $45,378 Accumulated long-term gains $149,712 The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 25 Financial Highlights For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income Net Asset Value, End of Period Total Return Operating Expenses Operating Expenses (before expense waiver) Net Investment Income (Loss) Net Investment Income (Loss) (before expense waiver) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Investor Class 7.04% 0.41% 1.37% 1.15% 0.19% 39% — 6.40% 0.35% 1.37% 0.69% (0.33)% 19% Institutional Class 7.28% 0.21% 1.17% 1.35% 0.39% 39% — 6.60% 0.15% 1.17% 0.89% (0.13)% 19% A Class 6.78% 0.66% 1.62% 0.90% (0.06)% 39% — 6.20% 0.60% 1.62% 0.44% (0.58)% 19% C Class 6.00% 1.41% 2.37% 0.15% (0.81)% 39% — 5.50% 1.35% 2.37% (0.31)% (1.33)% 19% R Class 6.42% 0.91% 1.87% 0.65% (0.31)% 39% — 6.00% 0.85% 1.87% 0.19% (0.83)% 19% 26 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any fees and expenses of the acquired funds. January 31, 2012 (fund inception) through November 30, 2012. Annualized. See Notes to Financial Statements. 27 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of American Century Strategic Asset Allocations, Inc.: We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of Global Allocation Fund (the “Fund”), one of the funds constituting American Century Strategic Asset Allocations, Inc., as of November 30, 2013, and the related statement of operations for the year then ended, the statements of changes in net assets for the year then ended and for the period from January 31, 2012 (fund inception) through November 30, 2012, and the financial highlights for each of the periods presented. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of November 30, 2013, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Global Allocation Fund of American Century Strategic Asset Allocations, Inc. as of November 30, 2013, the results of its operations for the year then ended, the changes in its net assets for the year then ended and for the period from January 31, 2012 (fund inception) through November 30, 2012, and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri January 17, 2014 28 Management The Board of Directors The individuals listed below serve as directors of the funds. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The board has adopted a mandatory retirement age for directors who are not “interested persons,” as that term is defined in the Investment Company Act (independent directors). Independent directors shall retire by December 31 of the year in which they reach their 75th birthday. Mr. Pratt may serve until December 31 of the year in which he reaches his 76th birthday based on an extension granted under previous retirement guidelines. Mr. Thomas is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). Mr. Fink is treated as an “interested person” because of his recent employment with ACC and American Century Services, LLC (ACS). The other directors (more than three-fourths of the total number) are independent. They are not employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and ACS, and do not have any other affiliations, positions, or relationships that would cause them to be considered “interested persons” under the Investment Company Act. The directors serve in this capacity for seven (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following table presents additional information about the directors. The mailing address for each director is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors Thomas A. Brown Director Since 1980 Managing Member, Associated Investments, LLC (real estate investment company); Brown Cascade Properties, LLC (real estate investment company) (2001 to 2009) 75 None Andrea C. Hall Director Since 1997 Retired 75 None Jan M. Lewis Director Since 2011 President and Chief Executive Officer, Catholic Charities of Northeast Kansas (human services organization) 75 None James A. Olson Director Since 2007 Member, Plaza Belmont LLC (private equity fund manager) 75 Saia, Inc. (2002 to 2012) andEPR Properties (2003 to 2013) Donald H. Pratt Director and Chairman of the Board Since 1995 (Chairman since 2005) Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company) 75 None 29 Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors M. Jeannine Strandjord Director Since 1994 Retired 75 Euronet Worldwide Inc.; Charming Shoppes, Inc. (2006 to 2010); and DST Systems Inc. (1996 to 2012) John R. Whitten Director Since 2008 Retired 75 Rudolph Technologies, Inc. Stephen E. Yates Director Since 2012 Retired; Executive Vice President, Technology & Operations, KeyCorp. (computer services) (2004 to 2010) 75 Applied Industrial Technologies, Inc. (2001 to 2010) Interested Directors Barry Fink Director Since 2012 Retired; Executive Vice President, ACC (September 2007 to February 2013); President, ACS (October 2007 to February 2013); Chief Operating Officer, ACC (September 2007 to November 2012) 75 None Jonathan S. Thomas Director and President Since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries None Donald H. Pratt will retire as Director and Chairman of the Board effective December 31, 2013. 30 Officers The following table presents certain information about the executive officers of the funds. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. The mailing address for each officer listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Funds Principal Occupation(s) During the Past Five Years Jonathan S. Thomas Director and President since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Maryanne L. Roepke Chief Compliance Officer since 2006 and Senior Vice President since 2000 Chief Compliance Officer, American Century funds, ACIM and ACS (August 2006 to present). Also serves as Senior Vice President, ACS Charles A. Etherington General Counsel since 2007 and Senior Vice President since 2006 Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present); General Counsel, ACC (March 2007 to present). Also serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM and ACS C. Jean Wade Vice President, Treasurer and Chief Financial Officer since 2012 Vice President, ACS (February 2000 to present) Robert J. Leach Vice President since 2006 and Assistant Treasurer since 2012 Vice President, ACS (February 2000 to present) David H. Reinmiller Vice President since 2000 Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present). Also serves as Vice President, ACIM and ACS Ward D. Stauffer Secretary since 2005 Attorney, ACC (June 2003 to present) The Statement of Additional Information has additional information about the fund’s directors and is available without charge, upon request, by calling 1-800-345-2021. 31 Approval of Management Agreement At a meeting held on June 20, 2013, the Fund’s Board of Directors unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s directors (the “Directors”), including a majority of the independent Directors, each year. Prior to its consideration of the renewal of the management agreement, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year. In connection with its consideration of the renewal of the management agreement, the Board’s review and evaluation of the services provided by the Advisor included, but was not limited to, the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the Fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • possible economies of scale associated with the Advisor’s management of the Fund and other accounts under its management; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Directors also had the benefit of the advice of independent counsel throughout the period. 32 Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and independent counsel, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services — Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, ­competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and 33 approved strategies. Further, the Directors recognize that the Advisor has an obligation to monitor trading activities, and in particular to seek the best execution of fund trades, and to evaluate the use of and payment for research. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. The Directors also review detailed performance information during the management agreement approval process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. Taking all these factors into consideration, the Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance and Portfolio Commentary sections of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, its ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. 34 Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund 35 shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 36 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you don’t want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. For systematic withdrawals, your withholding election will remain in effect until revoked or changed by filing a new election. You have the right to revoke your election at any time. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you don’t have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld (or as otherwise required by state law). State taxes will be withheld from your distribution in accordance with the respective state rules. Distributions you receive from 403(b), 457 and qualified plans are subject to special tax and withholding rules. Your plan administrator or plan sponsor is required to provide you with a special tax notice explaining those rules at the time you request a distribution. If applicable, federal and/or state taxes may be withheld from your distribution amount. Proxy Voting Policies A description of the policies that the fund’s investment advisor uses in exercising the voting rights associated with the securities purchased and/or held by the fund is available without charge, upon request, by calling 1-800-345-2021. It is also available on the “About Us” page of American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 37 Other Tax Information The following information is provided pursuant to provisions of the Internal Revenue Code. The fund hereby designates up to the maximum amount allowable as qualified dividend income for the fiscal year ended November 30, 2013. For corporate taxpayers, the fund hereby designates $176,458 or up to the maximum amount allowable, of ordinary income distributions paid during the fiscal year ended November 30, 2013 as qualified for the corporate dividends received deduction. For the fiscal year ended November 30, 2013, the fund intends to pass through to shareholders $30,756, or up to the maximum amount allowable, as a foreign tax credit which represents taxes paid on income derived from sources within foreign countries or possessions of the United States. During the fiscal year ended November 30, 2013, the fund earned $301,203 from income derived from foreign sources. Foreign source income and foreign tax expense per outstanding share on November 30, 2013 are $0.0045 and $0.0439, respectively. 38 Notes 39 Notes 40 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Relay Service for the Deaf American Century Strategic Asset Allocations, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2014 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-80790 1401 ANNUAL REPORT NOVEMBER 30, 2013 Strategic Allocation: Moderate Fund Table of Contents President’s Letter 2 Market Perspective 3 Performance 4 Portfolio Commentary 6 Fund Characteristics 8 Shareholder Fee Example 9 Schedule of Investments 11 Statement of Assets and Liabilities 59 Statement of Operations 60 Statement of Changes in Net Assets 61 Notes to Financial Statements 62 Financial Highlights 71 Report of Independent Registered Public Accounting Firm 74 Management 75 Approval of Management Agreement 78 Additional Information 83 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing this annual report for the 12 months ended November 30, 2013. It provides investment performance, market analysis, and portfolio information, presented with the expert perspective of our portfolio management team. Annual reports remain important vehicles for conveying information about fund returns, including key factors that affected fund performance. For additional, updated investment and market insights, we encourage you to visit our website, americancentury.com. Monetary Policy-Driven, “Risk-On” Results in Developed Countries Stimulative monetary policies by central banks and slowly improving global economic conditions played a major part in financial market returns during the reporting period. The combination of an improving global economic outlook, mostly low costs of capital in the money markets, and central bank purchases of longer-maturity fixed income securities (a market liquidity-building strategy known as quantitative easing, QE) helped persuade investors to seek risk and yield, particularly in developed markets such as the U.S., Japan, and Europe. Broad stock index returns were stellar in these markets, particularly at the smaller capitalization end of the company size spectrum. Representing the broad markets, the S&P 500 and MSCI EAFE Indices returned 30.30% and 24.84%, respectively, for the reporting period, and their smaller capitalization counterparts performed even better. At the same time, hints that QE might be tapered soon in the U.S. hampered government bond returns and emerging market stock indices. Broad emerging market stock indices posted positive single-digit returns, but government bond total returns dipped into negative territory, despite low inflation. Corporate bonds, especially high-yield corporates, generally performed better than government bonds because of their higher yields, declining spreads (yield differences between corporate and similar-maturity Treasury securities), and relatively low default rates, compared with historical averages. As we enter 2014, there’s less uncertainty about the U.S. fiscal picture and global economic strength than a year ago, but headwinds continue. A full economic recovery from 2008 remains elusive—economic growth is still subpar compared with past recoveries. In this environment, we continue to believe in a disciplined, diversified, long-term investment approach, using professionally managed stock and bond portfolios—as appropriate—for meeting financial goals. We appreciate your continued trust in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By Scott Wittman, Chief Investment Officer, Asset Allocation and Disciplined Equity Developed Market Stocks Rallied to Post Double-Digit Gains Global stock market performance remained robust during the 12-month period ended November 30, 2013, with most major developed market indices posting double-digit gains. Despite persistent concerns about weak global growth and a slowdown in China, investors largely focused on central bank stimulus measures, marginally improving economic data in the U.S., Europe, and Japan, and relatively healthy corporate earnings, which fueled stock market optimism. Prior to the reporting period, the U.S. Federal Reserve (the Fed) announced its third quantitative easing program (QE3). This effort, combined with similar large-scale stimulus measures from the European Central Bank and the Bank of Japan, favorable corporate earnings reports, and housing market gains in the U.S. and U.K., generally helped keep stocks in favor. Overall, developed market stocks outperformed their emerging market counterparts. We believe this primarily was due to a slower-growth environment in China. In addition, rising inflation and currency weakness weighed on many developing nations. Fed Policy Drove Bond Market Sentiment The investment-grade U.S. bond market generally struggled during the 12 months. Uncertainty surrounding future Fed policy dominated the market backdrop for much of the period. Beginning in spring 2013, modest economic gains led to fears the Fed would end QE3 sooner than expected. The Fed helped fuel those fears, indicating it may start tapering its monthly bond purchases later in the year. In response, yields increased and bond prices declined as investors expected the Fed to begin tapering in September. But Fed policymakers instead announced they would continue the current pace of bond buying until economic gains appear sustainable. This news sparked a short-term turnaround among bonds, but speculation around taper timing quickly resurfaced and bonds—particularly longer-maturity, interest-rate-sensitive securities—continued to struggle. In this environment, most investment-grade bond market sectors posted negative returns. Shorter-maturity securities generally fared best and showed fractional gains. A preference for riskier, higher-yielding securities prevailed throughout the period, which put further pressure on lower-yielding, higher-quality securities—but bolstered high-yield corporate bonds. Market Returns For the 12 months ended November 30, 2013 U.S. Stocks U.S. Bonds Russell 1000 Index (large-cap) 30.96% Barclays U.S. Aggregate Bond Index -1.61% Russell Midcap Index 33.81% Barclays U.S. Corporate High-Yield Bond Index 8.55% Russell 2000 Index (small-cap) 40.99% U.S. Money Market Foreign Stocks Barclays U.S. 1–3 Month Treasury Bill Index 0.05% MSCI EAFE Index 24.84% MSCI Emerging Markets Index 3.66% 3 Performance Total Returns as of November 30, 2013 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Investor Class TWSMX 15.44% 12.66% 7.05% 7.34% 2/15/96 S&P 500 Index — 30.30% 17.59% 7.68% 7.99%(1) — Barclays U.S. Aggregate Bond Index — -1.61% 5.33% 4.71% 5.75%(1) — Barclays U.S. 1–3 Month Treasury Bill Index — 0.05% 0.09% 1.59% 2.72%(1) — Institutional Class ASAMX 15.66% 12.89% 7.26% 5.60% 8/1/00 A Class(2) No sales charge* With sales charge* ACOAX 15.19% 8.58% 12.41% 11.11% 6.77% 6.14% 6.98% 6.61% 10/2/96 B Class No sales charge* With sales charge* ASTBX 14.26% 10.26% 11.56% 11.43% — — 6.00% 6.00% 9/30/04 C Class ASTCX 14.39% 11.57% 6.00% 5.82% 10/2/01 R Class ASMRX 14.78% 12.09% 6.49% 6.87% 8/29/03 R6 Class ASMDX — — — 4.97%(3) 7/26/13 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year to 0.00% after the sixth year. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Since 2/29/96, the date nearest the Investor Class’s inception for which data are available. Prior to December 3, 2007, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. Total returns for periods less than one year are not annualized. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 4 Growth of $10,000 Over 10 Years $10,000 investment made November 30, 2003 Total Annual Fund Operating Expenses Investor Class Institutional Class A Class B Class C Class R Class R6 Class 1.07% 0.87% 1.32% 2.07% 2.07% 1.57% 0.72% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 5 Portfolio Commentary Portfolio Managers: Scott Wittman, Rich Weiss, Scott Wilson, and Radu Gabudean In March 2013, portfolio manager Radu Gabudean joined the Strategic Allocation: Moderate management team, and in April 2013, portfolio manager Enrique Chang left the Strategic Allocation: Moderate management team. Portfolio manager David MacEwen joined the Strategic Allocation: Moderate team as of December 2013. Performance Summary Strategic Allocation: Moderate returned 15.44%* for the fiscal year ended November 30, 2013. The fund’s return for the 12-month period reflected strong advances in developed equity markets, tempered by declines in most bond market segments. Strategic Allocation: Moderate’s neutral asset mix throughout the period was 64% stocks, 31% bonds, and 5% cash-equivalent investments. However, the portfolio’s actual asset weightings varied based on short-term tactical adjustments and fluctuating securities prices. Tactical Positioning In managing the fund, we make modest tactical adjustments to its asset mix in an effort to add value and improve the fund’s ability to meet its investment objective. During the first half of the period, we maintained a neutral allocation to stocks, bonds, and cash-equivalent investments within the portfolio. We moved to a slight overweight allocation to stocks, with a subsequent underweight to bonds, during the second half of the period. This reflected our belief that equities were attractive due to their greater earnings yield, relative to the historically low yields of bonds and cash. Equity Component Rallied Sharply The stock portion of Strategic Allocation: Moderate posted robust gains for the reporting period. Every U.S. equity segment advanced strongly, with small-cap stocks posting larger gains than their mid- and large-cap counterparts. The top-performing segment of the equity component was the fund’s strategic weighting in small-cap growth equities, which gained over 40% for the 12-month period. The fund’s small-cap value and large-cap core segments were also top performers. Non-U.S. equity holdings also advanced, although emerging market returns were considerably more muted than their developed market peers. The real estate segment posted the smallest gains among the fund’s equity holdings. Stock selection was most successful in the fund’s large-cap core segment. Stock choices among emerging market stocks also added value during the period. In contrast, stock selection among most other equity segments, particularly in large-cap growth and mid-cap holdings, detracted from performance. The stock component maintained a tactical overweight position in large-cap growth stocks, and a corresponding underweight position in large-cap value shares, during the 12-month period. We believe that the ongoing low inflation environment, combined with attractive valuations of growth stocks relative to value stocks, continue to make growth compelling. Likewise, we initiated an overweight to small-cap growth equities during the second half of the period. * All fund returns referenced in this commentary are for Investor Class shares. 6 Fixed-Income Component Declined With the exception of high-yield bonds, Strategic Allocation: Moderate’s fixed-income holdings declined for the 12-month period. Among the fund’s high-quality bonds, yield curve positioning, particularly an overweight to long-term bonds, weighed on results. Security selection in the high-quality bond segment was also a detractor, as certain mortgage-backed securities (MBS) and adjustable-rate mortgages held in the fund underperformed the MBS positions in the benchmark. On the positive side, an underweight position in Treasuries, and corresponding overweight in spread sectors, was beneficial, as was security selection in the credit sector. The fund’s holdings of high-yield corporate bonds generated robust gains, benefiting from strong investor demand for yield in a low interest rate environment. We maintained an overweight position in high-yield bonds, and a corresponding underweight in high-quality bonds, for the first half of the year. During the third quarter of 2013, we brought the high-yield allocation back to neutral in light of heightened market volatility and reduced prospects for out­performance by the segment. The fund’s strategic exposure to Treasury inflation-protected securities (TIPS) detracted from performance for the reporting period as the segment posted the biggest decline among fixed-income holdings. Security selection in international bonds was a relative contributor. Outlook Looking ahead to 2014, global economies continue to show modest yet consistent signs of recovery. The U.S. appears to be on track for slow and steady growth, with consumers benefiting from continued strength in housing and a gradual improvement in employment. Corporate earnings revisions are trending upwards in Europe and Japan, and the country’s exporters continue to benefit from a weakening yen. While monetary policy remains largely stimulative, we expect that the U.S. Federal Reserve will begin scaling back its monthly bond-buying program in the first half of 2014 if economic trends continue apace. As equity markets repeatedly break records, questions arise about whether stocks have become overvalued. We believe that, on balance, stocks in aggregate are fairly valued and a number of sectors, such as technology and industrials, represent attractive opportunities. We expect interest rates to normalize and climb higher, and as a result, are positioning our fixed-income portfolios to be slightly shorter duration. By combining asset classes that behave differently for a given set of economic and market conditions, investors can reduce overall portfolio volatility and improve risk-adjusted performance. In periods of heightened uncertainty, we think it is very important for investors to maximize returns for the risks they are taking. It’s also important to note that when we overweight a particular asset class—such as large-cap growth stocks or high-yield corporate bonds—we are making modest tactical adjustments around our long-term strategic asset weightings, not wholesale shifts into and out of the investing flavor of the month. We employ a structured, selective approach that seeks to manage risks and generate excess returns on the margin. We believe that individual investors can also benefit from a similarly disciplined, objective approach in their own portfolios. 7 Fund Characteristics NOVEMBER 30, 2013 Top Ten Common Stocks % of net assets Apple, Inc. 1.1% Google, Inc., Class A 0.8% Exxon Mobil Corp. 0.7% Johnson & Johnson 0.7% Microsoft Corp. 0.6% Pfizer, Inc. 0.6% QUALCOMM, Inc. 0.5% Oracle Corp. 0.5% Citigroup, Inc. 0.5% Merck & Co., Inc. 0.5% Geographic Composition of Common Stocks % of net assets United States 49.5% United Kingdom 2.2% Japan 1.9% France 1.6% Other Countries 9.3% Key Fixed-Income Portfolio Statistics Weighted Average Life 6.0 years Average Duration (effective) 4.5 years Types of Investments in Portfolio % of net assets Domestic Common Stocks 49.5% Foreign Common Stocks 15.0% U.S. Treasury Securities 11.5% Corporate Bonds 7.2% U.S. Government Agency Mortgage-Backed Securities 4.8% Sovereign Governments and Agencies 2.8% Municipal Securities 2.6% Commercial Paper 2.5% Commercial Mortgage-Backed Securities 0.8% Collateralized Mortgage Obligations 0.7% U.S. Government Agency Securities 0.3% Exchange-Traded Funds 0.3% Asset-Backed Securities —* Convertible Preferred Stocks —* Preferred Stocks —* Temporary Cash Investments 1.9% Other Assets and Liabilities 0.1% * Category is less than 0.05% of total net assets. 8 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from June 1, 2013 to November 30, 2013 (except as noted). Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 9 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 6/1/13 Ending Account Value 11/30/13 Expenses Paid During Period(1) 6/1/13 – 11/30/13 Annualized Expense Ratio(1) Actual Investor Class $5.49 1.06% Institutional Class $4.45 0.86% A Class $6.78 1.31% B Class 2.06% C Class 2.06% R Class $8.07 1.56% R6 Class 0.71% Hypothetical Investor Class $5.37 1.06% Institutional Class $4.36 0.86% A Class $6.63 1.31% B Class 2.06% C Class 2.06% R Class $7.89 1.56% R6 Class $3.60(4) 0.71% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. Ending account value based on actual return from July 26, 2013 (commencement of sale) through November 30, 2013. Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 128, the number of days in the period from July 26, 2013 (commencement of sale) through November 30, 2013, divided by 365, to reflect the period. Had the class been available for the full period, the expenses paid during the period would have been higher. Ending account value and expenses paid during the period assumes the class had been available throughout the entire period and are calculated using the class’s annualized expense ratio listed in the table above. 10 Schedule of Investments NOVEMBER 30, 2013 Shares/ Principal Amount Value Common Stocks — 64.5% AEROSPACE AND DEFENSE — 2.1% AAR Corp. $ 51,732 Aerovironment, Inc. Alliant Techsystems, Inc. American Science & Engineering, Inc. B/E Aerospace, Inc. Boeing Co. (The) Esterline Technologies Corp. European Aeronautic Defence and Space Co. NV General Dynamics Corp. Honeywell International, Inc. KEYW Holding Corp. (The) Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. Rolls-Royce Holdings plc Textron, Inc. Triumph Group, Inc. United Technologies Corp. Zodiac Aerospace AIR FREIGHT AND LOGISTICS — 0.1% United Parcel Service, Inc., Class B AIRLINES — 0.4% Alaska Air Group, Inc. Copa Holdings SA Class A Delta Air Lines, Inc. International Consolidated Airlines Group SA JetBlue Airways Corp. Pegasus Hava Tasimaciligi AS Southwest Airlines Co. Spirit Airlines, Inc. AUTO COMPONENTS — 0.6% American Axle & Manufacturing Holdings, Inc. Autoliv, Inc. BorgWarner, Inc. Bridgestone Corp. Continental AG Dana Holding Corp. Goodyear Tire & Rubber Co. (The) Hyundai Wia Corp. Superior Industries International, Inc. Tower International, Inc. Valeo SA Xinyi Glass Holdings Ltd. AUTOMOBILES — 1.0% Brilliance China Automotive Holdings Ltd. Daimler AG Ford Motor Co. Fuji Heavy Industries Ltd. Great Wall Motor Co. Ltd. H Shares Harley-Davidson, Inc. Hyundai Motor Co. Tata Motors Ltd. Tata Motors Ltd. ADR Tesla Motors, Inc. Tofas Turk Otomobil Fabrikasi Toyota Motor Corp. Winnebago Industries, Inc. BEVERAGES — 1.1% Anheuser-Busch InBev NV Beam, Inc. Boston Beer Co., Inc., Class A Brown-Forman Corp., Class B Coca-Cola Co. (The) Constellation Brands, Inc., Class A Diageo plc Dr Pepper Snapple Group, Inc. PepsiCo, Inc. 11 Shares/ Principal Amount Value BIOTECHNOLOGY — 1.4% ACADIA Pharmaceuticals, Inc. $ 99,215 Acorda Therapeutics, Inc. Aegerion Pharmaceuticals, Inc. Alexion Pharmaceuticals, Inc. Alnylam Pharmaceuticals, Inc. Amgen, Inc. Arena Pharmaceuticals, Inc. Biogen Idec, Inc. BioMarin Pharmaceutical, Inc. Celldex Therapeutics, Inc. Cepheid, Inc. CSL Ltd. Exact Sciences Corp. Exelixis, Inc. Gilead Sciences, Inc. Grifols SA ImmunoGen, Inc. Incyte Corp. Ltd. InterMune, Inc. Ironwood Pharmaceuticals, Inc. Isis Pharmaceuticals, Inc. Keryx Biopharmaceuticals, Inc. MannKind Corp. Myriad Genetics, Inc. NPS Pharmaceuticals, Inc. Opko Health, Inc. PDL BioPharma, Inc. Pharmacyclics, Inc. Puma Biotechnology, Inc. Regeneron Pharmaceuticals, Inc. Synageva BioPharma Corp. United Therapeutics Corp. BUILDING PRODUCTS — 0.4% Allegion plc American Woodmark Corp. AO Smith Corp. Apogee Enterprises, Inc. Daikin Industries Ltd. Fortune Brands Home & Security, Inc. Lennox International, Inc. Norcraft Cos., Inc. Nortek, Inc. Quanex Building Products Corp. Sung Kwang Bend Co. Ltd. CAPITAL MARKETS — 1.4% Aberdeen Asset Management plc Affiliated Managers Group, Inc. Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Blackstone Group LP Charles Schwab Corp. (The) Evercore Partners, Inc., Class A Federated Investors, Inc., Class B Fifth Street Finance Corp. Financial Engines, Inc. Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) HFF, Inc., Class A KKR & Co. LP Lazard Ltd. Class A LPL Financial Holdings, Inc. Manning & Napier, Inc. Morgan Stanley Northern Trust Corp. PennantPark Investment Corp. Solar Capital Ltd. State Street Corp. Stifel Financial Corp. 12 Shares/ Principal Amount Value Triangle Capital Corp. $ 176,477 UBS AG Walter Investment Management Corp. CHEMICALS — 1.7% Air Liquide SA Akzo Nobel NV Cabot Corp. Chemtura Corp. Dow Chemical Co. (The) E.I. du Pont de Nemours & Co. Flotek Industries, Inc. FMC Corp. Givaudan SA Hawkins, Inc. Innophos Holdings, Inc. Johnson Matthey plc Koninklijke DSM NV Kraton Performance Polymers, Inc. Kronos Worldwide, Inc. LG Chem Ltd. LyondellBasell Industries NV, Class A Minerals Technologies, Inc. Monsanto Co. NewMarket Corp. Olin Corp. PolyOne Corp. PPG Industries, Inc. Sensient Technologies Corp. Sherwin-Williams Co. (The) Shin-Etsu Chemical Co. Ltd. Sigma-Aldrich Corp. Sika AG Syngenta AG Tronox Ltd. Class A Westlake Chemical Corp. COMMERCIAL BANKS — 2.8% American National Bankshares, Inc. Banco Popular Espanol SA Bank of Ireland Bank of the Ozarks, Inc. BankUnited, Inc. BNP Paribas Boston Private Financial Holdings, Inc. Cathay General Bancorp. Central Pacific Financial Corp. Comerica, Inc. Commerce Bancshares, Inc. Commonwealth Bank of Australia Credicorp Ltd. Cullen/Frost Bankers, Inc. CVB Financial Corp. DNB ASA East West Bancorp., Inc. Erste Group Bank AG F.N.B. Corp. First Horizon National Corp. First Interstate Bancsystem, Inc. First NBC Bank Holding Co. First Niagara Financial Group, Inc. FirstMerit Corp. Flushing Financial Corp. Fulton Financial Corp. Grupo Financiero Banorte SAB de CV HDFC Bank Ltd. Heritage Financial Corp. Home Bancshares, Inc. HSBC Holdings plc Industrial & Commercial Bank of China Ltd. H Shares Itau Unibanco Holding SA ADR Itau Unibanco Holding SA Preference Shares Kasikornbank PCL NVDR KeyCorp Lakeland Financial Corp. 13 Shares/ Principal Amount Value Lloyds Banking Group plc $ 2,689,808 MB Financial, Inc. Mitsubishi UFJ Financial Group, Inc. National Bankshares, Inc. OFG Bancorp Pacific Continental Corp. Park Sterling Corp. Pinnacle Financial Partners, Inc. PNC Financial Services Group, Inc. (The) Popular, Inc. PrivateBancorp, Inc. Prosperity Bancshares, Inc. PT Bank Rakyat Indonesia (Persero) Tbk Renasant Corp. Sberbank of Russia Signature Bank Standard Chartered plc SunTrust Banks, Inc. Susquehanna Bancshares, Inc. SVB Financial Group TCF Financial Corp. Texas Capital Bancshares, Inc. U.S. Bancorp UniCredit SpA Valley National Bancorp ViewPoint Financial Group, Inc. Washington Banking Co. Wells Fargo & Co. Westamerica Bancorp. COMMERCIAL SERVICES AND SUPPLIES — 0.7% ADT Corp. (The) Deluxe Corp. G&K Services, Inc., Class A Mobile Mini, Inc. Multi-Color Corp. Republic Services, Inc. Stericycle, Inc. Tyco International Ltd. US Ecology, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 1.3% Ciena Corp. Cisco Systems, Inc. CommScope Holding Co., Inc. F5 Networks, Inc. Harris Corp. Palo Alto Networks, Inc. Polycom, Inc. Procera Networks, Inc. QUALCOMM, Inc. Riverbed Technology, Inc. Telefonaktiebolaget LM Ericsson B Shares Ubiquiti Networks, Inc. COMPUTERS AND PERIPHERALS — 1.9% Apple, Inc. EMC Corp. Hewlett-Packard Co. NetApp, Inc. SanDisk Corp. Seagate Technology plc Silicon Graphics International Corp. Western Digital Corp. CONSTRUCTION AND ENGINEERING — 0.3% Chicago Bridge & Iron Co. NV New York Shares China Railway Construction Corp. Ltd. H Shares EMCOR Group, Inc. Granite Construction, Inc. Great Lakes Dredge & Dock Corp. MasTec, Inc. Northwest Pipe Co. Promotora y Operadora de Infraestructura SAB de CV Quanta Services, Inc. URS Corp. 14 Shares/ Principal Amount Value CONSTRUCTION MATERIALS — 0.2% Caesarstone Sdot-Yam Ltd. $ 245,258 Cemex Latam Holdings SA Cemex SAB de CV ADR Eagle Materials, Inc. Headwaters, Inc. James Hardie Industries SE PT Semen Gresik (Persero) Tbk Siam Cement PCL NVDR CONSUMER FINANCE — 0.4% American Express Co. Capital One Financial Corp. Cash America International, Inc. Discover Financial Services Portfolio Recovery Associates, Inc. CONTAINERS AND PACKAGING — 0.3% Avery Dennison Corp. Bemis Co., Inc. Berry Plastics Group, Inc. Graphic Packaging Holding Co. Owens-Illinois, Inc. Packaging Corp. of America Rock Tenn Co., Class A Silgan Holdings, Inc. Sonoco Products Co. DISTRIBUTORS † Pool Corp. DIVERSIFIED CONSUMER SERVICES — 0.1% Anhanguera Educacional Participacoes SA Grand Canyon Education, Inc. LifeLock, Inc. Sotheby’s Steiner Leisure, Ltd. DIVERSIFIED FINANCIAL SERVICES — 1.9% Bank of America Corp. Berkshire Hathaway, Inc., Class B Chailease Holding Co. Ltd. Citigroup, Inc. Compass Diversified Holdings Hankook Tire Co. Ltd. ING Groep NV CVA JPMorgan Chase & Co. MarketAxess Holdings, Inc. Moody’s Corp. MSCI, Inc., Class A ORIX Corp. PHH Corp. DIVERSIFIED TELECOMMUNICATION SERVICES — 0.9% AT&T, Inc. BT Group plc CenturyLink, Inc. China Communications Services Corp. Ltd. H Shares Iliad SA tw telecom, inc., Class A Verizon Communications, Inc. ELECTRIC UTILITIES — 0.7% American Electric Power Co., Inc. Edison International El Paso Electric Co. Empire District Electric Co. (The) Great Plains Energy, Inc. IDACORP, Inc. Northeast Utilities NV Energy, Inc. Pinnacle West Capital Corp. PNM Resources, Inc. Portland General Electric Co. PPL Corp. UNS Energy Corp. 15 Shares/ Principal Amount Value Westar Energy, Inc. $ 1,650,791 Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 0.8% ABB Ltd. ADR Acuity Brands, Inc. Brady Corp., Class A Eaton Corp. plc Emerson Electric Co. EnerSys GrafTech International Ltd. Nidec Corp. Regal-Beloit Corp. Rockwell Automation, Inc. Schneider Electric SA ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.5% Belden, Inc. CDW Corp. Cognex Corp. FARO Technologies, Inc. FEI Co. FLIR Systems, Inc. Ingram Micro, Inc. Class A Itron, Inc. Keyence Corp. Littelfuse, Inc. Murata Manufacturing Co. Ltd. Omron Corp. TE Connectivity Ltd. Trimble Navigation Ltd. TTM Technologies, Inc. Vishay Intertechnology, Inc. ENERGY EQUIPMENT AND SERVICES — 1.1% Baker Hughes, Inc. Bristow Group, Inc. Cal Dive International, Inc. Cameron International Corp. China Oilfield Services Ltd. H Shares Core Laboratories NV Dril-Quip, Inc. Eurasia Drilling Co. Ltd. GDR Frank’s International NV Geospace Technologies Corp. Gulfmark Offshore, Inc. Class A Helmerich & Payne, Inc. Hornbeck Offshore Services, Inc. Key Energy Services, Inc. Matrix Service Co. McDermott International, Inc. Nabors Industries Ltd. National Oilwell Varco, Inc. Natural Gas Services Group, Inc. Oceaneering International, Inc. RPC, Inc. Sapurakencana Petroleum Bhd Schlumberger Ltd. Tetra Technologies, Inc. FOOD AND STAPLES RETAILING — 1.5% BIM Birlesik Magazalar AS Carrefour SA Casey’s General Stores, Inc. Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR Costco Wholesale Corp. CVS Caremark Corp. GS Retail Co. Ltd. J Sainsbury plc Kroger Co. (The) Magnit OJSC GDR Rite Aid Corp. Sysco Corp. United Natural Foods, Inc. Village Super Market, Inc., Class A Wal-Mart Stores, Inc. Walgreen Co. 16 Shares/ Principal Amount Value Weis Markets, Inc. $ 77,821 Whole Foods Market, Inc. FOOD PRODUCTS — 1.3% Annie’s, Inc. Archer-Daniels-Midland Co. Associated British Foods plc BRF SA ADR ConAgra Foods, Inc. Danone SA General Mills, Inc. Gruma SAB de CV B Shares Hain Celestial Group, Inc. (The) Hershey Co. (The) Hillshire Brands Co. J&J Snack Foods Corp. Kellogg Co. Kraft Foods Group, Inc. Mead Johnson Nutrition Co. Mondelez International, Inc. Class A Orion Corp. Snyders-Lance, Inc. Tata Global Beverages Ltd. TreeHouse Foods, Inc. Tyson Foods, Inc., Class A Unilever plc Universal Robina Corp. GAS UTILITIES — 0.2% AGL Resources, Inc. ENN Energy Holdings Ltd. Laclede Group, Inc. (The) Southwest Gas Corp. WGL Holdings, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 1.8% Abaxis, Inc. Abbott Laboratories Align Technology, Inc. Arthrocare Corp. Becton Dickinson and Co. Boston Scientific Corp. CareFusion Corp. Cie Generale d’Optique Essilor International SA Cooper Cos., Inc. (The) Cyberonics, Inc. DENTSPLY International, Inc. DexCom, Inc. Endologix, Inc. Ginko International Co. Ltd. Globus Medical, Inc. GN Store Nord A/S Haemonetics Corp. HeartWare International, Inc. Hill-Rom Holdings, Inc. ICU Medical, Inc. IDEXX Laboratories, Inc. Insulet Corp. Integra LifeSciences Holdings Corp. Intuitive Surgical, Inc. Masimo Corp. Medtronic, Inc. Meridian Bioscience, Inc. Neogen Corp. Orthofix International NV St. Jude Medical, Inc. STERIS Corp. Stryker Corp. Teleflex, Inc. Thoratec Corp. Utah Medical Products, Inc. Varian Medical Systems, Inc. Volcano Corp. West Pharmaceutical Services, Inc. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 0.7% Acadia Healthcare Co., Inc. Aetna, Inc. Air Methods Corp. AMN Healthcare Services, Inc. 17 Shares/ Principal Amount Value Cardinal Health, Inc. $ 837,927 Catamaran Corp. Centene Corp. Chemed Corp. CIGNA Corp. Emeritus Corp. Ensign Group, Inc. (The) Express Scripts Holding Co. HealthSouth Corp. Humana, Inc. IPC The Hospitalist Co., Inc. LifePoint Hospitals, Inc. Molina Healthcare, Inc. MWI Veterinary Supply, Inc. National Healthcare Corp. Patterson Cos., Inc. PharMerica Corp. Quest Diagnostics, Inc. Surgical Care Affiliates, Inc. Team Health Holdings, Inc. WellCare Health Plans, Inc. WellPoint, Inc. HEALTH CARE TECHNOLOGY — 0.1% athenahealth, Inc. Cerner Corp. HMS Holdings Corp. MedAssets, Inc. Medidata Solutions, Inc. Quality Systems, Inc. Veeva Systems, Inc. Class A HOTELS, RESTAURANTS AND LEISURE — 1.6% Accor SA AFC Enterprises, Inc. Alsea SAB de CV Bally Technologies, Inc. Buffalo Wild Wings, Inc. Carnival Corp. CEC Entertainment, Inc. Cedar Fair LP Chipotle Mexican Grill, Inc. ClubCorp Holdings, Inc. Compass Group plc Cracker Barrel Old Country Store, Inc. Del Frisco’s Restaurant Group, Inc. Domino’s Pizza, Inc. Extended Stay America, Inc. Hotel Shilla Co. Ltd. International Game Technology Las Vegas Sands Corp. Marriott International, Inc. Class A Minor International PCL Noodles & Co. Orient-Express Hotels Ltd. Class A Oriental Land Co. Ltd. Papa John’s International, Inc. Red Robin Gourmet Burgers, Inc. Sands China Ltd. Scientific Games Corp. Class A Six Flags Entertainment Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Town Sports International Holdings, Inc. Whitbread plc Wyndham Worldwide Corp. HOUSEHOLD DURABLES — 0.5% Cavco Industries, Inc. CSS Industries, Inc. Haier Electronics Group Co. Ltd. Helen of Troy Ltd. Libbey, Inc. M.D.C. Holdings, Inc. Merry Electronics Co. Ltd. Mohawk Industries, Inc. 18 Shares/ Principal Amount Value Newell Rubbermaid, Inc. $ 1,866,889 Panasonic Corp. Ryland Group, Inc. (The) Standard Pacific Corp. Toll Brothers, Inc. Whirlpool Corp. HOUSEHOLD PRODUCTS — 1.2% Central Garden and Pet Co. Church & Dwight Co., Inc. Colgate-Palmolive Co. Energizer Holdings, Inc. Henkel AG & Co. KGaA Preference Shares Kimberly-Clark Corp. Procter & Gamble Co. (The) Reckitt Benckiser Group plc Spectrum Brands Holdings, Inc. Svenska Cellulosa AB B Shares Unicharm Corp. INDUSTRIAL CONGLOMERATES — 0.9% 3M Co. Alfa SAB de CV, Series A Danaher Corp. General Electric Co. Koninklijke Philips Electronics NV Siemens AG SM Investments Corp. Toshiba Corp. INSURANCE — 2.4% ACE Ltd. Aflac, Inc. AIA Group Ltd. Allied World Assurance Co. Holdings AG Allstate Corp. (The) American Equity Investment Life Holding Co. American International Group, Inc. AMERISAFE, Inc. Amtrust Financial Services, Inc. Arch Capital Group Ltd. Argo Group International Holdings Ltd. Arthur J Gallagher & Co. Aspen Insurance Holdings Ltd. AXA SA Baldwin & Lyons, Inc., Class B Chubb Corp. (The) CNO Financial Group, Inc. Discovery Holdings Ltd. Endurance Specialty Holdings Ltd. First American Financial Corp. Hanover Insurance Group, Inc. (The) HCC Insurance Holdings, Inc. Infinity Property & Casualty Corp. Loews Corp. Marsh & McLennan Cos., Inc. MetLife, Inc. Old Republic International Corp. Ping An Insurance Group Co. H Shares Platinum Underwriters Holdings Ltd. Powszechny Zaklad Ubezpieczen SA Primerica, Inc. Principal Financial Group, Inc. Protective Life Corp. Prudential Financial, Inc. Reinsurance Group of America, Inc. RenaissanceRe Holdings Ltd. Sampo A Shares StanCorp Financial Group, Inc. Symetra Financial Corp. 19 Shares/ Principal Amount Value Torchmark Corp. $ 557,004 Travelers Cos., Inc. (The) United Fire Group, Inc. Unum Group Validus Holdings Ltd. INTERNET AND CATALOG RETAIL — 0.5% Amazon.com, Inc. Ctrip.com International Ltd. ADR Expedia, Inc. Netflix, Inc. Orbitz Worldwide, Inc. priceline.com, Inc. Rakuten, Inc. Shutterfly, Inc. TripAdvisor, Inc. INTERNET SOFTWARE AND SERVICES — 1.8% Baidu, Inc. ADR Bankrate, Inc. comScore, Inc. CoStar Group, Inc. Criteo SA ADR Dealertrack Technologies, Inc. Facebook, Inc., Class A Google, Inc., Class A LinkedIn Corp., Class A Mail.ru Group Ltd. GDR NAVER Corp. Shutterstock, Inc. Tencent Holdings Ltd. Trulia, Inc. Web.com Group, Inc. Xoom Corp. Yandex NV A Shares Yelp, Inc. IT SERVICES — 1.0% Accenture plc, Class A Alliance Data Systems Corp. Amdocs Ltd. DST Systems, Inc. EVERTEC, Inc. FleetCor Technologies, Inc. HCL Technologies Ltd. iGATE Corp. International Business Machines Corp. MasterCard, Inc., Class A MAXIMUS, Inc. MoneyGram International, Inc. ServiceSource International, Inc. SYKES Enterprises, Inc. Tata Consultancy Services Ltd. VeriFone Systems, Inc. Visa, Inc., Class A LEISURE EQUIPMENT AND PRODUCTS — 0.3% Brunswick Corp. Callaway Golf Co. Hasbro, Inc. Mattel, Inc. Merida Industry Co. Ltd. LIFE SCIENCES TOOLS AND SERVICES — 0.2% Agilent Technologies, Inc. Bio-Rad Laboratories, Inc. Class A Covance, Inc. Luminex Corp. PAREXEL International Corp. Waters Corp. MACHINERY — 1.2% Albany International Corp., Class A Altra Holdings, Inc. Barnes Group, Inc. Briggs & Stratton Corp. Caterpillar, Inc. Chart Industries, Inc. Crane Co. Dover Corp. Dynamic Materials Corp. FANUC Corp. Flowserve Corp. 20 Shares/ Principal Amount Value FreightCar America, Inc. $ 34,850 Global Brass & Copper Holdings, Inc. Graham Corp. Hardinge, Inc. Ingersoll-Rand plc ITT Corp. Kadant, Inc. Kennametal, Inc. Kubota Corp. Lincoln Electric Holdings, Inc. Middleby Corp. Mueller Water Products, Inc. Class A PACCAR, Inc. Parker-Hannifin Corp. Pentair Ltd. RBC Bearings, Inc. Rexnord Corp. SKF AB B Shares Snap-On, Inc. Stanley Black & Decker, Inc. WABCO Holdings, Inc. Woodward, Inc. MEDIA — 1.7% AMC Networks, Inc. CBS Corp., Class B Charter Communications, Inc., Class A Comcast Corp., Class A Cumulus Media, Inc. Class A Discovery Communications, Inc. Class A Discovery Communications, Inc. Class C E.W. Scripps Co. (The), Class A Entercom Communications Corp., Class A Entravision Communications Corp., Class A ITV plc John Wiley & Sons, Inc., Class A Journal Communications, Inc., Class A LIN Media LLC Lions Gate Entertainment Corp. Media General, Inc. Class A Naspers Ltd. N Shares Nexstar Broadcasting Group, Inc. Class A Publicis Groupe SA Schibsted ASA Scripps Networks Interactive, Inc. Class A Sinclair Broadcast Group, Inc., Class A Sirius XM Holdings, Inc. Sky Deutschland AG Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B METALS AND MINING — 0.5% Allegheny Technologies, Inc. AM Castle & Co. BHP Billiton Ltd. Century Aluminum Co. Compass Minerals International, Inc. Freeport-McMoRan Copper & Gold, Inc. Grupo Mexico SAB de CV Haynes International, Inc. Horsehead Holding Corp. Newmont Mining Corp. Nucor Corp. Rio Tinto plc MULTI-UTILITIES — 0.2% Ameren Corp. Avista Corp. Consolidated Edison, Inc. NorthWestern Corp. PG&E Corp. 21 Shares/ Principal Amount Value MULTILINE RETAIL — 0.6% Dillard’s, Inc., Class A $ 2,288,415 Macy’s, Inc. Next plc PT Matahari Department Store Tbk SACI Falabella Target Corp. OIL, GAS AND CONSUMABLE FUELS — 3.5% Alliance Resource Partners LP Anadarko Petroleum Corp. Antero Resources Corp. Apache Corp. Ardmore Shipping Corp. Athlon Energy, Inc. BG Group plc Cabot Oil & Gas Corp. Chevron Corp. CNOOC Ltd. Cobalt International Energy, Inc. Concho Resources, Inc. ConocoPhillips Delek US Holdings, Inc. Devon Energy Corp. Dragon Oil plc Energy XXI Bermuda Ltd. EOG Resources, Inc. Exxon Mobil Corp. Gran Tierra Energy, Inc. Gulfport Energy Corp. Hugoton Royalty Trust Imperial Oil Ltd. Jones Energy, Inc. Kodiak Oil & Gas Corp. Marathon Petroleum Corp. Murphy Oil Corp. Noble Energy, Inc. NovaTek OAO GDR Oasis Petroleum, Inc. Occidental Petroleum Corp. Pacific Coast Oil Trust Pacific Rubiales Energy Corp. Phillips 66 Rosetta Resources, Inc. Scorpio Tankers, Inc. Southwestern Energy Co. Total SA Total SA ADR Ultrapar Participacoes SA Vaalco Energy, Inc. Western Refining, Inc. Williams Partners LP PAPER AND FOREST PRODUCTS — 0.1% Boise Cascade Co. Clearwater Paper Corp. International Paper Co. KapStone Paper and Packaging Corp. Wausau Paper Corp. PERSONAL PRODUCTS — 0.3% Avon Products, Inc. Estee Lauder Cos., Inc. (The), Class A Hengan International Group Co. Ltd. Hypermarcas SA L’Oreal SA PHARMACEUTICALS — 3.8% AbbVie, Inc. Actavis plc Akorn, Inc. Allergan, Inc. Aspen Pharmacare Holdings Ltd. Auxilium Pharmaceuticals, Inc. Bayer AG Bristol-Myers Squibb Co. Eli Lilly & Co. Endo Health Solutions, Inc. Hospira, Inc. Impax Laboratories, Inc. Johnson & Johnson Mallinckrodt plc Medicines Co. (The) Merck & Co., Inc. 22 Shares/ Principal Amount Value Nektar Therapeutics $ 76,478 Novartis AG Novo Nordisk A/S B Shares Pacira Pharmaceuticals, Inc. Perrigo Co. Pfizer, Inc. Prestige Brands Holdings, Inc. Questcor Pharmaceuticals, Inc. Roche Holding AG Sanofi Santarus, Inc. Shire plc ViroPharma, Inc. VIVUS, Inc. Zoetis, Inc. PROFESSIONAL SERVICES — 0.4% Adecco SA Barrett Business Services, Inc. Capita Group plc (The) CDI Corp. Experian plc Huron Consulting Group, Inc. Kforce, Inc. Manpowergroup, Inc. On Assignment, Inc. WageWorks, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.1% Acadia Realty Trust American Campus Communities, Inc. American Tower Corp. Annaly Capital Management, Inc. Apartment Investment & Management Co., Class A Apollo Commercial Real Estate Finance, Inc. Armada Hoffler Properties, Inc. Associated Estates Realty Corp. AvalonBay Communities, Inc. Boston Properties, Inc. BRE Properties, Inc. Brixmor Property Group, Inc. Camden Property Trust Campus Crest Communities, Inc. Capstead Mortgage Corp. CBL & Associates Properties, Inc. Chatham Lodging Trust Chimera Investment Corp. Corrections Corp. of America Cousins Properties, Inc. CubeSmart DCT Industrial Trust, Inc. DDR Corp. DiamondRock Hospitality Co. Digital Realty Trust, Inc. Douglas Emmett, Inc. Duke Realty Corp. Empire State Realty Trust, Inc. EPR Properties Equity One, Inc. Equity Residential Essex Property Trust, Inc. Excel Trust, Inc. Extra Space Storage, Inc. Federal Realty Investment Trust First Industrial Realty Trust, Inc. General Growth Properties, Inc. HCP, Inc. Health Care REIT, Inc. Highwoods Properties, Inc. Host Hotels & Resorts, Inc. Hudson Pacific Properties, Inc. Kilroy Realty Corp. Kimco Realty Corp. LaSalle Hotel Properties Macerich Co. (The) 23 Shares/ Principal Amount Value Mack-Cali Realty Corp. $ 52,773 Medical Properties Trust, Inc. MFA Financial, Inc. National Retail Properties, Inc. New Residential Investment Corp. Omega Healthcare Investors, Inc. Parkway Properties, Inc. Pebblebrook Hotel Trust Pennsylvania Real Estate Investment Trust PennyMac Mortgage Investment Trust Piedmont Office Realty Trust, Inc., Class A Post Properties, Inc. ProLogis, Inc. Public Storage Realty Income Corp. Regency Centers Corp. RLJ Lodging Trust Rouse Properties, Inc. Simon Property Group, Inc. SL Green Realty Corp. Spirit Realty Capital, Inc. Summit Hotel Properties, Inc. Sunstone Hotel Investors, Inc. UDR, Inc. Urstadt Biddle Properties, Inc., Class A Ventas, Inc. Vornado Realty Trust Washington Real Estate Investment Trust Weingarten Realty Investors REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.3% CBRE Group, Inc. China Overseas Land & Investment Ltd. Countrywide plc Forest City Enterprises, Inc. Class A Mitsubishi Estate Co. Ltd. ROAD AND RAIL — 0.7% Canadian Pacific Railway Ltd. Canadian Pacific Railway Ltd. New York Shares Celadon Group, Inc. Heartland Express, Inc. Kansas City Southern Marten Transport Ltd. Saia, Inc. Swift Transportation Co. Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.0% Altera Corp. Analog Devices, Inc. Applied Materials, Inc. ARM Holdings plc ASML Holding NV Avago Technologies Ltd. Broadcom Corp., Class A Cavium Networks, Inc. Cypress Semiconductor Corp. Freescale Semiconductor Ltd. Intel Corp. Intersil Corp., Class A KLA-Tencor Corp. Linear Technology Corp. Maxim Integrated Products, Inc. MediaTek, Inc. Microchip Technology, Inc. MKS Instruments, Inc. Nanometrics, Inc. NXP Semiconductor NV Photronics, Inc. Power Integrations, Inc. Samsung Electronics Co. Ltd. Semtech Corp. 24 Shares/ Principal Amount Value Seoul Semiconductor Co. Ltd. $ 754,004 SK Hynix, Inc. Spansion, Inc., Class A SunEdison, Inc. Taiwan Semiconductor Manufacturing Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. ADR Teradyne, Inc. Texas Instruments, Inc. Xilinx, Inc. SOFTWARE — 2.2% Activision Blizzard, Inc. Aspen Technology, Inc. AVG Technologies NV Bottomline Technologies (de), Inc. BroadSoft, Inc. CA, Inc. Check Point Software Technologies Ltd. CommVault Systems, Inc. Compuware Corp. Covisint Corp. Dassault Systemes SA Electronic Arts, Inc. FleetMatics Group plc Infoblox, Inc. Informatica Corp. Interactive Intelligence, Inc. Manhattan Associates, Inc. Mentor Graphics Corp. Microsoft Corp. Monotype Imaging Holdings, Inc. NetScout Systems, Inc. NetSuite, Inc. Oracle Corp. PROS Holdings, Inc. QLIK Technologies, Inc. Solera Holdings, Inc. Splunk, Inc. SS&C Technologies Holdings, Inc. Sungy Mobile Ltd. ADR Tangoe, Inc. Tyler Technologies, Inc. Ultimate Software Group, Inc. VMware, Inc., Class A SPECIALTY RETAIL — 2.3% Aeropostale, Inc. American Eagle Outfitters, Inc. Asbury Automotive Group, Inc. AutoZone, Inc. Bed Bath & Beyond, Inc. Best Buy Co., Inc. Brown Shoe Co., Inc. Buckle, Inc. (The) Chico’s FAS, Inc. Conn’s, Inc. Container Store Group, Inc. (The) CST Brands, Inc. Destination Maternity Corp. DSW, Inc., Class A Foot Locker, Inc. GameStop Corp., Class A Gap, Inc. (The) GNC Holdings, Inc. Class A Group 1 Automotive, Inc. Home Depot, Inc. (The) Inditex SA Kingfisher plc Lithia Motors, Inc., Class A Lowe’s Cos., Inc. Lumber Liquidators Holdings, Inc. MarineMax, Inc. Men’s Wearhouse, Inc. (The) Mr Price Group Ltd. O’Reilly Automotive, Inc. Penske Automotive Group, Inc. PetSmart, Inc. 25 Shares/ Principal Amount Value Restoration Hardware Holdings, Inc. $ 1,157,415 Ross Stores, Inc. Stage Stores, Inc. Staples, Inc. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. Urban Outfitters, Inc. Zale Corp. TEXTILES, APPAREL AND LUXURY GOODS — 1.0% adidas AG Burberry Group plc Cie Financiere Richemont SA Coach, Inc. Culp, Inc. Eclat Textile Co. Ltd. Fifth & Pacific Cos., Inc. Hanesbrands, Inc. Luxottica Group SpA Michael Kors Holdings Ltd. Movado Group, Inc. Pandora A/S Prada SpA PVH Corp. Shenzhou International Group Holdings Ltd. Under Armour, Inc. Class A Vera Bradley, Inc. THRIFTS AND MORTGAGE FINANCE — 0.2% Astoria Financial Corp. Capitol Federal Financial, Inc. Dime Community Bancshares, Inc. MGIC Investment Corp. Ocwen Financial Corp. Oritani Financial Corp. People’s United Financial, Inc. Provident Financial Services, Inc. Radian Group, Inc. TOBACCO — 0.5% Altria Group, Inc. British American Tobacco plc ITC Ltd. Japan Tobacco, Inc. Philip Morris International, Inc. TRADING COMPANIES AND DISTRIBUTORS — 0.3% Applied Industrial Technologies, Inc. Ashtead Group plc Brenntag AG DXP Enterprises, Inc. H&E Equipment Services, Inc. Kaman Corp. Mitsubishi Corp. PT AKR Corporindo Tbk Rexel SA Travis Perkins plc United Rentals, Inc. TRANSPORTATION INFRASTRUCTURE † Aegean Marine Petroleum Network, Inc. TAV Havalimanlari Holding AS WATER UTILITIES † Artesian Resources Corp., Class A WIRELESS TELECOMMUNICATION SERVICES — 0.5% Axiata Group Bhd Idea Cellular Ltd. KDDI Corp. MegaFon OAO GDR MTN Group Ltd. RingCentral, Inc. Class A Rogers Communications, Inc., Class B SBA Communications Corp., Class A Shin Corp. PCL NVDR TOTAL COMMON STOCKS (Cost $845,103,529) 26 Shares/ Principal Amount Value U.S. Treasury Securities — 11.5% U.S. Treasury Bonds, 5.50%, 8/15/28 $ 150,000 $ 188,754 U.S. Treasury Bonds, 5.375%, 2/15/31 U.S. Treasury Bonds, 4.375%, 11/15/39 U.S. Treasury Bonds, 4.375%, 5/15/41 U.S. Treasury Bonds, 3.125%, 11/15/41 U.S. Treasury Bonds, 2.75%, 11/15/42 U.S. Treasury Bonds, 3.125%, 2/15/43 U.S. Treasury Bonds, 2.875%, 5/15/43 U.S. Treasury Inflation Indexed Bonds, 2.50%, 1/15/29 U.S. Treasury Inflation Indexed Bonds, 2.125%, 2/15/40 U.S. Treasury Inflation Indexed Bonds, 2.125%, 2/15/41 U.S. Treasury Inflation Indexed Bonds, 0.75%, 2/15/42 U.S. Treasury Inflation Indexed Bonds, 0.625%, 2/15/43 U.S. Treasury Inflation Indexed Notes, 0.50%, 4/15/15 U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/15 U.S. Treasury Inflation Indexed Notes, 0.125%, 4/15/16 U.S. Treasury Inflation Indexed Notes, 0.125%, 4/15/17 U.S. Treasury Inflation Indexed Notes, 0.125%, 4/15/18 U.S. Treasury Inflation Indexed Notes, 1.375%, 7/15/18 U.S. Treasury Inflation Indexed Notes, 2.125%, 1/15/19 U.S. Treasury Inflation Indexed Notes, 1.375%, 1/15/20 U.S. Treasury Inflation Indexed Notes, 1.125%, 1/15/21 U.S. Treasury Inflation Indexed Notes, 0.625%, 7/15/21 U.S. Treasury Inflation Indexed Notes, 0.125%, 1/15/22 U.S. Treasury Inflation Indexed Notes, 0.125%, 7/15/22 U.S. Treasury Inflation Indexed Notes, 0.125%, 1/15/23 U.S. Treasury Inflation Indexed Notes, 0.375%, 7/15/23 U.S. Treasury Notes, 0.50%, 10/15/14 U.S. Treasury Notes, 2.25%, 1/31/15 U.S. Treasury Notes, 0.25%, 5/31/15 U.S. Treasury Notes, 1.875%, 6/30/15 U.S. Treasury Notes, 1.375%, 11/30/15 U.S. Treasury Notes, 2.125%, 12/31/15 U.S. Treasury Notes, 0.375%, 1/15/16 U.S. Treasury Notes, 1.50%, 6/30/16 U.S. Treasury Notes, 0.75%, 6/30/17 U.S. Treasury Notes, 2.375%, 7/31/17 U.S. Treasury Notes, 0.875%, 1/31/18 U.S. Treasury Notes, 2.625%, 4/30/18 U.S. Treasury Notes, 1.375%, 7/31/18 U.S. Treasury Notes, 1.25%, 10/31/18 U.S. Treasury Notes, 1.25%, 11/30/18 U.S. Treasury Notes, 1.375%, 11/30/18 27 Shares/ Principal Amount Value U.S. Treasury Notes, 1.75%, 5/15/23 $ 7,170,000 $ 6,602,559 TOTAL U.S. TREASURY SECURITIES (Cost $204,594,489) Corporate Bonds — 7.2% AEROSPACE AND DEFENSE — 0.1% B/E Aerospace, Inc., 5.25%, 4/1/22 L-3 Communications Corp., 4.75%, 7/15/20 Lockheed Martin Corp., 4.25%, 11/15/19 Raytheon Co., 2.50%, 12/15/22 United Technologies Corp., 3.10%, 6/1/22 United Technologies Corp., 6.05%, 6/1/36 United Technologies Corp., 4.50%, 6/1/42 AUTO COMPONENTS † Allison Transmission, Inc., 7.125%, 5/15/19 Delphi Corp., 5.875%, 5/15/19 Goodyear Tire & Rubber Co. (The), 8.25%, 8/15/20 Goodyear Tire & Rubber Co. (The), 7.00%, 5/15/22 Tomkins LLC/Tomkins, Inc., 9.00%, 10/1/18 UCI International, Inc., 8.625%, 2/15/19 Visteon Corp., 6.75%, 4/15/19 AUTOMOBILES — 0.1% American Honda Finance Corp., 2.50%, 9/21/15 American Honda Finance Corp., 1.50%, 9/11/17 American Honda Finance Corp., 2.125%, 10/10/18 Chrysler Group LLC/CG Co-Issuer, Inc., 8.00%, 6/15/19 Daimler Finance North America LLC, 1.30%, 7/31/15 Daimler Finance North America LLC, 2.625%, 9/15/16 Ford Motor Co., 4.75%, 1/15/43 Ford Motor Credit Co. LLC, 5.00%, 5/15/18 Ford Motor Credit Co. LLC, 5.875%, 8/2/21 General Motors Co., 3.50%, 10/2/18 General Motors Financial Co., Inc., 3.25%, 5/15/18 BEVERAGES — 0.1% Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/19 Anheuser-Busch InBev Worldwide, Inc., 2.50%, 7/15/22 Coca-Cola Co. (The), 1.80%, 9/1/16 Constellation Brands, Inc., 7.25%, 9/1/16 Dr Pepper Snapple Group, Inc., 2.90%, 1/15/16 PepsiCo, Inc., 2.75%, 3/1/23 Pernod-Ricard SA, 2.95%, 1/15/17 SABMiller Holdings, Inc., 2.45%, 1/15/17 BIOTECHNOLOGY † Amgen, Inc., 2.125%, 5/15/17 Amgen, Inc., 4.10%, 6/15/21 Amgen, Inc., 5.375%, 5/15/43 Celgene Corp., 3.25%, 8/15/22 Gilead Sciences, Inc., 4.40%, 12/1/21 BUILDING PRODUCTS † Masco Corp., 6.125%, 10/3/16 Masco Corp., 5.95%, 3/15/22 28 Shares/ Principal Amount Value USG Corp., 8.375%, 10/15/18 $ 100,000 $ 109,500 CAPITAL MARKETS — 0.1% Ameriprise Financial, Inc., 4.00%, 10/15/23 Bear Stearns Cos. LLC (The), 6.40%, 10/2/17 Dresdner Funding Trust I, 8.15%, 6/30/31 E*TRADE Financial Corp., 6.75%, 6/1/16 E*TRADE Financial Corp., 6.00%, 11/15/17 HBOS Capital Funding No. 2 LP, VRN, 6.07%, 6/30/14 Jefferies Group, Inc., 5.125%, 4/13/18 CHEMICALS — 0.1% Ashland, Inc., 4.75%, 8/15/22 Dow Chemical Co. (The), 2.50%, 2/15/16 Dow Chemical Co. (The), 4.25%, 11/15/20 Eastman Chemical Co., 2.40%, 6/1/17 Eastman Chemical Co., 3.60%, 8/15/22 Ecolab, Inc., 4.35%, 12/8/21 EI du Pont de Nemours & Co., 4.15%, 2/15/43 Hexion US Finance Corp. / Hexion Nova Scotia Finance ULC, 8.875%, 2/1/18 Hexion US Finance Corp. / Hexion Nova Scotia Finance ULC, 6.625%, 4/15/20 Hexion US Finance Corp. / Hexion Nova Scotia Finance ULC, 9.00%, 11/15/20 Huntsman International LLC, 8.625%, 3/15/21 Ineos Finance plc, 7.50%, 5/1/20 LyondellBasell Industries NV, 5.00%, 4/15/19 Momentive Performance Materials, Inc., 10.00%, 10/15/20 Momentive Performance Materials, Inc., 9.00%, 1/15/21 COMMERCIAL BANKS — 0.6% Abbey National Treasury Services plc, MTN, 5.125%, 4/14/22 (Secured) GBP Bank of America N.A., 5.30%, 3/15/17 Bank of Montreal, MTN, 1.45%, 4/9/18 Bank of Nova Scotia, 2.55%, 1/12/17 Barclays Bank plc, 5.14%, 10/14/20 BB&T Corp., MTN, 5.70%, 4/30/14 BB&T Corp., MTN, 3.20%, 3/15/16 BB&T Corp., MTN, 2.05%, 6/19/18 Capital One Financial Corp., 1.00%, 11/6/15 Co-Operative Bank plc, 4.75%, 11/11/21 (Secured) GBP Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.875%, 2/8/22 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, MTN, 4.375%, 6/7/21 EUR European Investment Bank, 2.50%, 7/15/15 EUR European Investment Bank, MTN, 3.625%, 1/15/21 EUR Fifth Third Bancorp, 4.30%, 1/16/24 HSBC Bank plc, 3.50%, 6/28/15 International Bank for Reconstruction & Development, MTN, 3.875%, 5/20/19 EUR Intesa Sanpaolo SpA, 3.875%, 1/16/18 29 Shares/ Principal Amount Value KBC Bank NV, VRN, 8.00%, 1/25/18 $ 200,000 $ 216,590 KeyCorp, MTN, 2.30%, 12/13/18 KFW, 4.125%, 10/15/14 KFW, 2.00%, 6/1/16 KFW, 3.875%, 1/21/19 EUR KFW, 2.00%, 10/4/22 KFW, MTN, 4.625%, 1/4/23 EUR LBG Capital No.1 plc, 7.875%, 11/1/20 LBG Capital No.1 plc, VRN, 8.00%, 6/15/20 Lloyds Banking Group plc, VRN, 6.66%, 5/21/37 Northern Trust Co. (The), MTN, 6.50%, 8/15/18 Regions Bank, 6.45%, 6/26/37 Regions Financial Corp., 5.75%, 6/15/15 Royal Bank of Scotland Group plc, VRN, 7.64%, 9/30/17 Royal Bank of Scotland Group plc, VRN, 7.65%, 9/30/31 Royal Bank of Scotland plc (The), 4.375%, 3/16/16 SunTrust Banks, Inc., 3.60%, 4/15/16 Toronto-Dominion Bank (The), 2.375%, 10/19/16 U.S. Bancorp., 3.44%, 2/1/16 U.S. Bancorp., MTN, 3.00%, 3/15/22 U.S. Bancorp., MTN, 2.95%, 7/15/22 Wachovia Bank N.A., 4.80%, 11/1/14 Wells Fargo & Co., 3.68%, 6/15/16 Wells Fargo & Co., MTN, 2.10%, 5/8/17 Wells Fargo & Co., MTN, 4.60%, 4/1/21 COMMERCIAL SERVICES AND SUPPLIES — 0.1% Brickman Group Holdings, Inc., 9.125%, 11/1/18 Ceridian Corp., 8.875%, 7/15/19 Clean Harbors, Inc., 5.25%, 8/1/20 Emergency Medical Services Corp., 8.125%, 6/1/19 Iron Mountain, Inc., 8.375%, 8/15/21 Iron Mountain, Inc., 5.75%, 8/15/24 Republic Services, Inc., 3.55%, 6/1/22 ServiceMaster Co., 8.00%, 2/15/20 COMMUNICATIONS EQUIPMENT — 0.1% Alcatel-Lucent USA, Inc., 6.45%, 3/15/29 Apple, Inc., 1.00%, 5/3/18 Apple, Inc., 2.40%, 5/3/23 Avaya, Inc., 7.00%, 4/1/19 CC Holdings GS V LLC / Crown Castle GS III Corp., 3.85%, 4/15/23 Cisco Systems, Inc., 5.90%, 2/15/39 CommScope, Inc., 8.25%, 1/15/19 Crown Castle International Corp., 5.25%, 1/15/23 SBA Communications Corp., 5.625%, 10/1/19 COMPUTERS AND PERIPHERALS † Dell, Inc., 2.30%, 9/10/15 Dell, Inc., 3.10%, 4/1/16 Dell, Inc., 5.875%, 6/15/19 Hewlett-Packard Co., 4.30%, 6/1/21 Seagate Technology HDD Holdings, 6.80%, 10/1/16 CONSTRUCTION MATERIALS — 0.1% Associated Materials LLC, 9.125%, 11/1/17 Building Materials Corp. of America, 6.75%, 5/1/21 30 Shares/ Principal Amount Value Covanta Holding Corp., 7.25%, 12/1/20 $ 80,000 $ 87,772 Louisiana-Pacific Corp., 7.50%, 6/1/20 Nortek, Inc., 8.50%, 4/15/21 Owens Corning, 4.20%, 12/15/22 Summit Materials LLC / Summit Materials Finance Corp., 10.50%, 1/31/20 Vulcan Materials Co., 7.00%, 6/15/18 CONSUMER FINANCE — 0.2% American Express Centurion Bank, MTN, 6.00%, 9/13/17 American Express Co., 1.55%, 5/22/18 American Express Credit Corp., 1.30%, 7/29/16 American Express Credit Corp., MTN, 2.75%, 9/15/15 American Express Credit Corp., MTN, 2.375%, 3/24/17 Caesars Entertainment Resort Properties LLC, 8.00%, 10/1/20 Caesars Entertainment Resort Properties LLC, 11.00%, 10/1/21 Capital One Bank USA N.A., 3.375%, 2/15/23 CIT Group, Inc., 4.75%, 2/15/15 CIT Group, Inc., 5.50%, 2/15/19 Discover Bank, 2.00%, 2/21/18 Equifax, Inc., 3.30%, 12/15/22 PNC Bank N.A., 6.00%, 12/7/17 SLM Corp., 5.50%, 1/25/23 Springleaf Finance Corp., Series 1, MTN, 5.40%, 12/1/15 Springleaf Finance Corp., Series J, MTN, 6.90%, 12/15/17 TransUnion Holding Co., Inc., PIK, 9.625%, 6/15/18 $ 95,000 CONTAINERS AND PACKAGING — 0.1% AEP Industries, Inc., 8.25%, 4/15/19 Ardagh Packaging Finance plc, 7.375%, 10/15/17 Ardagh Packaging Finance plc, 9.125%, 10/15/20 Ball Corp., 5.00%, 3/15/22 BWAY Holding Co., 10.00%, 6/15/18 Consolidated Container Co., 10.125%, 7/15/20 Crown Americas LLC / Crown Americas Capital Corp. IV, 4.50%, 1/15/23 Packaging Dynamics Corp., 8.75%, 2/1/16 DIVERSIFIED CONSUMER SERVICES † Catholic Health Initiatives, 1.60%, 11/1/17 Catholic Health Initiatives, 2.95%, 11/1/22 Johns Hopkins University, 4.08%, 7/1/53 Laureate Education, Inc., 9.25%, 9/1/19 DIVERSIFIED FINANCIAL SERVICES — 0.8% Ally Financial, Inc., 8.30%, 2/12/15 Ally Financial, Inc., 4.625%, 6/26/15 Ally Financial, Inc., 5.50%, 2/15/17 Ally Financial, Inc., 6.25%, 12/1/17 Ally Financial, Inc., 8.00%, 3/15/20 Ally Financial, Inc., 8.00%, 11/1/31 Bank of America Corp., 3.75%, 7/12/16 Bank of America Corp., 6.50%, 8/1/16 Bank of America Corp., 5.75%, 12/1/17 Bank of America Corp., 5.70%, 1/24/22 31 Shares/ Principal Amount Value Bank of America Corp., 4.10%, 7/24/23 $ 110,000 $ 110,594 BNP Paribas SA, MTN, 2.70%, 8/20/18 Citigroup, Inc., 4.75%, 5/19/15 Citigroup, Inc., 4.45%, 1/10/17 Citigroup, Inc., 5.50%, 2/15/17 Citigroup, Inc., 6.125%, 11/21/17 Citigroup, Inc., 1.75%, 5/1/18 Citigroup, Inc., 4.50%, 1/14/22 Citigroup, Inc., 4.05%, 7/30/22 Citigroup, Inc., 3.875%, 10/25/23 Credit Suisse Group Guernsey I Ltd., VRN, 7.875%, 8/24/16 Denali Borrower LLC / Denali Finance Corp., 5.625%, 10/15/20 GE Capital European Funding, MTN, 5.375%, 1/23/20 EUR General Electric Capital Corp., 2.25%, 11/9/15 General Electric Capital Corp., MTN, 5.00%, 1/8/16 General Electric Capital Corp., MTN, 5.625%, 9/15/17 General Electric Capital Corp., MTN, 6.00%, 8/7/19 Goldman Sachs Group, Inc. (The), 2.375%, 1/22/18 Goldman Sachs Group, Inc. (The), 2.90%, 7/19/18 Goldman Sachs Group, Inc. (The), 5.75%, 1/24/22 Goldman Sachs Group, Inc. (The), 6.75%, 10/1/37 HSBC Holdings plc, 5.10%, 4/5/21 HSBC Holdings plc, 4.00%, 3/30/22 Icahn Enterprises LP/Icahn Enterprises Finance Corp., 8.00%, 1/15/18 JPMorgan Chase & Co., 6.00%, 1/15/18 JPMorgan Chase & Co., 4.625%, 5/10/21 JPMorgan Chase & Co., 3.25%, 9/23/22 Morgan Stanley, 4.75%, 3/22/17 Morgan Stanley, 5.75%, 1/25/21 Morgan Stanley, 3.75%, 2/25/23 Morgan Stanley, 5.00%, 11/24/25 Morgan Stanley, MTN, 6.00%, 4/28/15 Morgan Stanley, MTN, 6.625%, 4/1/18 Morgan Stanley, MTN, 5.625%, 9/23/19 Serta Simmons Holdings LLC, 8.125%, 10/1/20 Societe Generale SA, VRN, 5.92%, 4/5/17 UBS AG, 7.625%, 8/17/22 UBS AG, MTN, VRN, 7.25%, 2/22/17 UBS AG (Stamford Branch), 5.875%, 12/20/17 UPCB Finance III Ltd., 6.625%, 7/1/20 DIVERSIFIED TELECOMMUNICATION SERVICES — 0.4% AT&T, Inc., 3.875%, 8/15/21 AT&T, Inc., 2.625%, 12/1/22 AT&T, Inc., 6.55%, 2/15/39 AT&T, Inc., 4.30%, 12/15/42 British Telecommunications plc, 5.95%, 1/15/18 CenturyLink, Inc., 7.65%, 3/15/42 32 Shares/ Principal Amount Value Cincinnati Bell, Inc., 8.75%, 3/15/18 $ 100,000 $ 106,125 Deutsche Telekom International Finance BV, 2.25%, 3/6/17 Deutsche Telekom International Finance BV, 6.75%, 8/20/18 Frontier Communications Corp., 7.125%, 3/15/19 Frontier Communications Corp., 8.50%, 4/15/20 Frontier Communications Corp., 7.125%, 1/15/23 Hughes Satellite Systems Corp., 6.50%, 6/15/19 Intelsat Jackson Holdings SA, 7.25%, 4/1/19 Intelsat Jackson Holdings SA, 7.25%, 10/15/20 Level 3 Financing, Inc., 10.00%, 2/1/18 Level 3 Financing, Inc., 7.00%, 6/1/20 Level 3 Financing, Inc., 8.625%, 7/15/20 Orange SA, 4.375%, 7/8/14 Orange SA, 4.125%, 9/14/21 Sprint Capital Corp., 6.90%, 5/1/19 Sprint Capital Corp., 8.75%, 3/15/32 Telecom Italia Capital SA, 7.00%, 6/4/18 Telecom Italia Capital SA, 7.72%, 6/4/38 Telefonica Emisiones SAU, 5.88%, 7/15/19 Verizon Communications, Inc., 3.65%, 9/14/18 Verizon Communications, Inc., 4.50%, 9/15/20 Verizon Communications, Inc., 5.15%, 9/15/23 Verizon Communications, Inc., 6.40%, 9/15/33 Verizon Communications, Inc., 7.35%, 4/1/39 Verizon Communications, Inc., 4.75%, 11/1/41 Verizon Communications, Inc., 6.55%, 9/15/43 Virgin Media Finance plc, 8.375%, 10/15/19 Windstream Corp., 7.875%, 11/1/17 Windstream Corp., 7.75%, 10/15/20 Windstream Corp., 6.375%, 8/1/23 ELECTRIC UTILITIES † AES Corp. (The), 8.00%, 10/15/17 ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS † Jabil Circuit, Inc., 5.625%, 12/15/20 Sanmina Corp., 7.00%, 5/15/19 ENERGY EQUIPMENT AND SERVICES — 0.1% Basic Energy Services, Inc., 7.75%, 2/15/19 Ensco plc, 3.25%, 3/15/16 Ensco plc, 4.70%, 3/15/21 Hornbeck Offshore Services, Inc., 5.00%, 3/1/21 Petroleum Geo-Services ASA, 7.375%, 12/15/18 Pioneer Drilling Co., 9.875%, 3/15/18 Schlumberger Investment SA, 3.65%, 12/1/23 Transocean, Inc., 2.50%, 10/15/17 Transocean, Inc., 6.50%, 11/15/20 Transocean, Inc., 6.375%, 12/15/21 Weatherford International Ltd., 9.625%, 3/1/19 FOOD AND STAPLES RETAILING — 0.1% BI-LO LLC/BI-LO Finance Corp., 9.25%, 2/15/19 Delhaize Group SA, 4.125%, 4/10/19 Kroger Co. (The), 6.40%, 8/15/17 33 Shares/ Principal Amount Value Kroger Co. (The), 5.15%, 8/1/43 $ 70,000 $ 67,917 Rite Aid Corp., 9.25%, 3/15/20 Rite Aid Corp., 6.75%, 6/15/21 Safeway, Inc., 4.75%, 12/1/21 SUPERVALU, Inc., 8.00%, 5/1/16 Wal-Mart Stores, Inc., 2.55%, 4/11/23 Wal-Mart Stores, Inc., 5.875%, 4/5/27 Wal-Mart Stores, Inc., 5.625%, 4/1/40 Walgreen Co., 1.80%, 9/15/17 Walgreen Co., 3.10%, 9/15/22 FOOD PRODUCTS — 0.1% ARAMARK Corp., 5.75%, 3/15/20 Del Monte Corp., 7.625%, 2/15/19 JBS USA LLC/JBS USA Finance, Inc., 8.25%, 2/1/20 Kellogg Co., 4.45%, 5/30/16 Kraft Foods Group, Inc., 6.125%, 8/23/18 Kraft Foods Group, Inc., 5.00%, 6/4/42 Michael Foods Group, Inc., 9.75%, 7/15/18 Mondelez International, Inc., 6.50%, 2/9/40 Post Holdings, Inc., 7.375%, 2/15/22 Smithfield Foods, Inc., 6.625%, 8/15/22 Tyson Foods, Inc., 4.50%, 6/15/22 GAS UTILITIES — 0.3% Atlas Pipeline Partners LP/Atlas Pipeline Finance Corp., 5.875%, 8/1/23 El Paso Corp., 7.25%, 6/1/18 El Paso Pipeline Partners Operating Co. LLC, 6.50%, 4/1/20 Enbridge Energy Partners LP, 6.50%, 4/15/18 Energy Transfer Equity LP, 7.50%, 10/15/20 Energy Transfer Partners LP, 4.15%, 10/1/20 Energy Transfer Partners LP, 5.20%, 2/1/22 Energy Transfer Partners LP, 3.60%, 2/1/23 Energy Transfer Partners LP, 6.50%, 2/1/42 Enterprise Products Operating LLC, 6.30%, 9/15/17 Enterprise Products Operating LLC, 4.85%, 3/15/44 Kinder Morgan Energy Partners LP, 6.85%, 2/15/20 Kinder Morgan Energy Partners LP, 3.95%, 9/1/22 Kinder Morgan Energy Partners LP, 6.50%, 9/1/39 Kinder Morgan Finance Co. LLC, 6.00%, 1/15/18 Magellan Midstream Partners LP, 6.55%, 7/15/19 Magellan Midstream Partners LP, 5.15%, 10/15/43 MarkWest Energy Partners LP/MarkWest Energy Finance Corp., 6.25%, 6/15/22 NGPL PipeCo LLC, 7.12%, 12/15/17 Plains All American Pipeline LP/PAA Finance Corp., 3.95%, 9/15/15 Plains All American Pipeline LP/PAA Finance Corp., 3.65%, 6/1/22 Rockies Express Pipeline LLC, 3.90%, 4/15/15 Sabine Pass Liquefaction LLC, 5.625%, 2/1/21 34 Shares/ Principal Amount Value Sabine Pass Liquefaction LLC, 6.25%, 3/15/22 $ 125,000 $ 124,844 Sunoco Logistics Partners Operations LP, 3.45%, 1/15/23 Targa Resources Partners LP / Targa Resources Partners Finance Corp., 6.375%, 8/1/22 Targa Resources Partners LP / Targa Resources Partners Finance Corp., 4.25%, 11/15/23 TransCanada PipeLines Ltd., 2.50%, 8/1/22 Williams Cos., Inc. (The), 3.70%, 1/15/23 Williams Partners LP, 4.125%, 11/15/20 HEALTH CARE EQUIPMENT AND SUPPLIES † Baxter International, Inc., 3.20%, 6/15/23 Biomet, Inc., 6.50%, 8/1/20 DJO Finance LLC / DJO Finance Corp., 9.75%, 10/15/17 Kinetic Concepts, Inc. / KCI USA, Inc., 10.50%, 11/1/18 Kinetic Concepts, Inc. / KCI USA, Inc., 12.50%, 11/1/19 Medtronic, Inc., 2.75%, 4/1/23 HEALTH CARE PROVIDERS AND SERVICES — 0.2% Aetna, Inc., 2.75%, 11/15/22 Capella Healthcare, Inc., 9.25%, 7/1/17 CHS/Community Health Systems, Inc., 5.125%, 8/15/18 CHS/Community Health Systems, Inc., 8.00%, 11/15/19 CHS/Community Health Systems, Inc., 7.125%, 7/15/20 DaVita HealthCare Partners, Inc., 6.375%, 11/1/18 DaVita HealthCare Partners, Inc., 6.625%, 11/1/20 DaVita HealthCare Partners, Inc., 5.75%, 8/15/22 Express Scripts Holding Co., 2.65%, 2/15/17 Express Scripts Holding Co., 7.25%, 6/15/19 Fresenius Medical Care US Finance II, Inc., 5.875%, 1/31/22 Gentiva Health Services, Inc., 11.50%, 9/1/18 HCA Holdings, Inc., 7.75%, 5/15/21 HCA, Inc., 5.75%, 3/15/14 HCA, Inc., 6.50%, 2/15/16 HCA, Inc., 8.50%, 4/15/19 HCA, Inc., 7.25%, 9/15/20 HCA, Inc., 7.50%, 2/15/22 Health Management Associates, Inc., 7.375%, 1/15/20 Healthsouth Corp., 8.125%, 2/15/20 IASIS Healthcare LLC / IASIS Capital Corp., 8.375%, 5/15/19 NYU Hospitals Center, 4.43%, 7/1/42 Radiation Therapy Services, Inc., 8.875%, 1/15/17 Tenet Healthcare Corp., 8.00%, 8/1/20 UnitedHealth Group, Inc., 2.875%, 3/15/23 UnitedHealth Group, Inc., 4.25%, 3/15/43 Universal Health Services, Inc., 7.00%, 10/1/18 WellPoint, Inc., 3.125%, 5/15/22 WellPoint, Inc., 3.30%, 1/15/23 HOTELS, RESTAURANTS AND LEISURE — 0.1% Boyd Gaming Corp., 9.125%, 12/1/18 35 Shares/ Principal Amount Value Caesars Entertainment Operating Co., Inc., 11.25%, 6/1/17 $ 230,000 $ 234,600 Caesars Entertainment Operating Co., Inc., 10.00%, 12/15/18 Caesars Entertainment Operating Co., Inc., 8.50%, 2/15/20 Dave & Buster’s, Inc., 11.00%, 6/1/18 DineEquity, Inc., 9.50%, 10/30/18 Marina District Finance Co., Inc., 9.50%, 10/15/15 MCE Finance Ltd., 5.00%, 2/15/21 MGM Resorts International, 7.625%, 1/15/17 MGM Resorts International, 8.625%, 2/1/19 Pinnacle Entertainment, 7.50%, 4/15/21 Royal Caribbean Cruises Ltd., 7.25%, 6/15/16 Royal Caribbean Cruises Ltd., 5.25%, 11/15/22 Station Casinos LLC, 7.50%, 3/1/21 Wynn Las Vegas LLC/Wynn Las Vegas Capital Corp., 7.75%, 8/15/20 HOUSEHOLD DURABLES — 0.1% Beazer Homes USA, Inc., 7.25%, 2/1/23 Brookfield Residential Properties, Inc. / Brookfield Residential US Corp., 6.125%, 7/1/22 D.R. Horton, Inc., 5.625%, 9/15/14 Lennar Corp., Series B, 5.60%, 5/31/15 Meritage Homes Corp., 7.00%, 4/1/22 Mohawk Industries, Inc., 3.85%, 2/1/23 Standard Pacific Corp., 8.375%, 5/15/18 Taylor Morrison, Inc., 7.75%, 4/15/20 Toll Brothers Finance Corp., 6.75%, 11/1/19 William Lyon Homes, Inc., 8.50%, 11/15/20 HOUSEHOLD PRODUCTS — 0.1% Central Garden and Pet Co., 8.25%, 3/1/18 Reynolds Group Issuer, Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu, 8.50%, 5/15/18 Reynolds Group Issuer, Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu, 7.125%, 4/15/19 Reynolds Group Issuer, Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu, 9.00%, 4/15/19 Reynolds Group Issuer, Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu, 7.875%, 8/15/19 Reynolds Group Issuer, Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu, 9.875%, 8/15/19 Reynolds Group Issuer, Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu, 5.75%, 10/15/20 Spectrum Brands, Inc., 6.75%, 3/15/20 INDUSTRIAL CONGLOMERATES — 0.1% Bombardier, Inc., 7.50%, 3/15/18 Bombardier, Inc., 5.75%, 3/15/22 General Electric Co., 5.25%, 12/6/17 General Electric Co., 4.125%, 10/9/42 Harland Clarke Holdings Corp., 9.50%, 5/15/15 HD Supply, Inc., 8.125%, 4/15/19 36 Shares/ Principal Amount Value HD Supply, Inc., 7.50%, 7/15/20 $ 120,000 $ 127,800 Schaeffler Finance BV, 7.75%, 2/15/17 SPX Corp., 7.625%, 12/15/14 INSURANCE — 0.4% Aircastle Ltd., 6.75%, 4/15/17 Allianz Finance II BV, MTN, 4.75%, 7/22/19 EUR Allstate Corp. (The), 4.50%, 6/15/43 Allstate Corp. (The), VRN, 5.75%, 8/15/23 American International Group, Inc., 6.40%, 12/15/20 American International Group, Inc., 4.875%, 6/1/22 American International Group, Inc., MTN, 5.85%, 1/16/18 American International Group, Inc., VRN, 8.18%, 5/15/38 Berkshire Hathaway Finance Corp., 4.25%, 1/15/21 Berkshire Hathaway Finance Corp., 3.00%, 5/15/22 Berkshire Hathaway, Inc., 4.50%, 2/11/43 Boyd Acquisition Sub LLC/Boyd Acquisition Finance Corp., 8.375%, 2/15/18 Genworth Financial, Inc., VRN, 6.15%, 11/15/16 Genworth Holdings, Inc., 7.20%, 2/15/21 Hartford Financial Services Group, Inc., 5.125%, 4/15/22 Hartford Financial Services Group, Inc., 5.95%, 10/15/36 ING U.S., Inc., 5.50%, 7/15/22 ING U.S., Inc., 5.70%, 7/15/43 ING U.S., Inc., VRN, 5.65%, 5/15/23 International Lease Finance Corp., 5.75%, 5/15/16 International Lease Finance Corp., 8.75%, 3/15/17 International Lease Finance Corp., 6.25%, 5/15/19 Liberty Mutual Group, Inc., 4.95%, 5/1/22 Liberty Mutual Group, Inc., 6.50%, 5/1/42 Liberty Mutual Group, Inc., VRN, 7.00%, 3/15/17 Lincoln National Corp., 6.25%, 2/15/20 Markel Corp., 4.90%, 7/1/22 Markel Corp., 3.625%, 3/30/23 MetLife, Inc., 6.75%, 6/1/16 MetLife, Inc., 4.125%, 8/13/42 Metropolitan Life Global Funding I, 3.00%, 1/10/23 Principal Financial Group, Inc., 3.30%, 9/15/22 Prudential Financial, Inc., MTN, 5.375%, 6/21/20 Prudential Financial, Inc., MTN, 5.625%, 5/12/41 Swiss Re Capital I LP, VRN, 6.85%, 5/25/16 Travelers Cos., Inc. (The), 4.60%, 8/1/43 WR Berkley Corp., 4.625%, 3/15/22 INTERNET SOFTWARE AND SERVICES † Equinix, Inc., 7.00%, 7/15/21 IT SERVICES — 0.1% Fidelity National Information Services, Inc., 5.00%, 3/15/22 Fidelity National Information Services, Inc., 3.50%, 4/15/23 37 Shares/ Principal Amount Value First Data Corp., 11.25%, 3/31/16 $ 54,000 $ 54,877 First Data Corp., 7.375%, 6/15/19 First Data Corp., 8.875%, 8/15/20 First Data Corp., 8.25%, 1/15/21 First Data Corp., 12.625%, 1/15/21 International Business Machines Corp., 1.95%, 7/22/16 SunGard Data Systems, Inc., 7.375%, 11/15/18 LIFE SCIENCES TOOLS AND SERVICES † Thermo Fisher Scientific, Inc., 3.60%, 8/15/21 MACHINERY — 0.1% Caterpillar Financial Services Corp., MTN, 2.85%, 6/1/22 Deere & Co., 5.375%, 10/16/29 Huntington Ingalls Industries, Inc., 7.125%, 3/15/21 Navistar International Corp., 8.25%, 11/1/21 MEDIA — 0.6% 21st Century Fox America, Inc., 6.90%, 8/15/39 AMC Entertainment, Inc., 9.75%, 12/1/20 Cablevision Systems Corp., 8.625%, 9/15/17 Cablevision Systems Corp., 5.875%, 9/15/22 CBS Corp., 3.375%, 3/1/22 CBS Corp., 4.85%, 7/1/42 CCO Holdings LLC/CCO Holdings Capital Corp., 7.00%, 1/15/19 CCO Holdings LLC/CCO Holdings Capital Corp., 5.25%, 9/30/22 Cengage Learning Acquisitions, Inc., 10.50%, 1/15/15 Cinemark USA, Inc., 5.125%, 12/15/22 Clear Channel Communications, Inc., 10.75%, 8/1/16 Clear Channel Worldwide Holdings, Inc., 7.625%, 3/15/20 Clear Channel Worldwide Holdings, Inc., 6.50%, 11/15/22 Comcast Corp., 5.90%, 3/15/16 Comcast Corp., 6.40%, 5/15/38 CSC Holdings LLC, 6.75%, 11/15/21 Cumulus Media Holdings, Inc., 7.75%, 5/1/19 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%, 10/1/14 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 5.00%, 3/1/21 Discovery Communications LLC, 5.625%, 8/15/19 Discovery Communications LLC, 3.25%, 4/1/23 DISH DBS Corp., 7.125%, 2/1/16 DISH DBS Corp., 4.625%, 7/15/17 DISH DBS Corp., 6.75%, 6/1/21 DISH DBS Corp., 5.00%, 3/15/23 Lamar Media Corp., 5.875%, 2/1/22 Lamar Media Corp., 5.00%, 5/1/23 McClatchy Co. (The), 9.00%, 12/15/22 Nara Cable Funding Ltd., 8.875%, 12/1/18 NBCUniversal Media LLC, 5.15%, 4/30/20 NBCUniversal Media LLC, 4.375%, 4/1/21 NBCUniversal Media LLC, 2.875%, 1/15/23 38 Shares/ Principal Amount Value Nielsen Finance LLC / Nielsen Finance Co., 4.50%, 10/1/20 $ 114,000 $ 111,435 Omnicom Group, Inc., 3.625%, 5/1/22 Qwest Corp., 7.50%, 10/1/14 RR Donnelley & Sons Co., 7.25%, 5/15/18 RR Donnelley & Sons Co., 8.25%, 3/15/19 Sable International Finance Ltd., 8.75%, 2/1/20 Sinclair Television Group, Inc., 8.375%, 10/15/18 Sinclair Television Group, Inc., 5.375%, 4/1/21 Sirius XM Radio, Inc., 5.875%, 10/1/20 Sirius XM Radio, Inc., 5.75%, 8/1/21 Time Warner Cable, Inc., 6.75%, 7/1/18 Time Warner Cable, Inc., 4.50%, 9/15/42 Time Warner, Inc., 3.15%, 7/15/15 Time Warner, Inc., 7.70%, 5/1/32 Univision Communications, Inc., 6.875%, 5/15/19 Univision Communications, Inc., 8.50%, 5/15/21 Valassis Communications, Inc., 6.625%, 2/1/21 Viacom, Inc., 4.375%, 9/15/14 Viacom, Inc., 4.50%, 3/1/21 Viacom, Inc., 3.125%, 6/15/22 Videotron Ltee, 5.00%, 7/15/22 Visant Corp., 10.00%, 10/1/17 Walt Disney Co. (The), MTN, 2.35%, 12/1/22 Wind Acquisition Finance SA, 11.75%, 7/15/17 Wind Acquisition Finance SA, 7.25%, 2/15/18 METALS AND MINING — 0.2% AK Steel Corp., 7.625%, 5/15/20 ArcelorMittal, 4.25%, 8/5/15 ArcelorMittal, 5.00%, 2/25/17 ArcelorMittal, 6.125%, 6/1/18 ArcelorMittal, 7.25%, 3/1/41 Barrick Gold Corp., 4.10%, 5/1/23 Barrick North America Finance LLC, 4.40%, 5/30/21 BHP Billiton Finance USA Ltd., 3.25%, 11/21/21 FMG Resources Pty Ltd., 7.00%, 11/1/15 FMG Resources Pty Ltd., 6.875%, 2/1/18 FMG Resources Pty Ltd., 8.25%, 11/1/19 Freeport-McMoRan Copper & Gold, Inc., 3.875%, 3/15/23 Inmet Mining Corp., 8.75%, 6/1/20 Newmont Mining Corp., 6.25%, 10/1/39 Novelis, Inc., 8.375%, 12/15/17 Southern Copper Corp., 5.25%, 11/8/42 Steel Dynamics, Inc., 5.25%, 4/15/23 Teck Resources Ltd., 3.15%, 1/15/17 Vale Overseas Ltd., 5.625%, 9/15/19 Vale Overseas Ltd., 4.625%, 9/15/20 Xstrata Canada Financial Corp., 4.95%, 11/15/21 MULTI-UTILITIES — 0.3% Calpine Corp., 7.50%, 2/15/21 CenterPoint Energy Houston Electric LLC, 3.55%, 8/1/42 39 Shares/ Principal Amount Value Consolidated Edison Co. of New York, Inc., 3.95%, 3/1/43 $ 100,000 $ 90,187 Constellation Energy Group, Inc., 5.15%, 12/1/20 Consumers Energy Co., 2.85%, 5/15/22 Consumers Energy Co., 3.375%, 8/15/23 Dominion Gas Holdings LLC, 3.55%, 11/1/23 Dominion Resources, Inc., 6.40%, 6/15/18 Dominion Resources, Inc., 2.75%, 9/15/22 Dominion Resources, Inc., 4.90%, 8/1/41 Duke Energy Corp., 3.95%, 9/15/14 Duke Energy Corp., 3.55%, 9/15/21 Duke Energy Florida, Inc., 6.35%, 9/15/37 Edison International, 3.75%, 9/15/17 EDP Finance BV, 6.00%, 2/2/18 Energy Future Intermediate Holding Co. LLC/EFIH Finance, Inc., 10.00%, 12/1/20 Energy Future Intermediate Holding Co. LLC/EFIH Finance, Inc., PIK, 11.25%, 12/1/18 Exelon Generation Co. LLC, 4.00%, 10/1/20 Exelon Generation Co. LLC, 5.60%, 6/15/42 FirstEnergy Corp., 4.25%, 3/15/23 Florida Power Corp., 3.85%, 11/15/42 GenOn Energy, Inc., 9.50%, 10/15/18 Georgia Power Co., 4.30%, 3/15/42 Ipalco Enterprises, Inc., 5.00%, 5/1/18 Nisource Finance Corp., 4.45%, 12/1/21 Nisource Finance Corp., 5.65%, 2/1/45 Northern States Power Co., 3.40%, 8/15/42 NRG Energy, Inc., 7.625%, 1/15/18 NRG Energy, Inc., 7.625%, 5/15/19 Pacific Gas & Electric Co., 5.80%, 3/1/37 PacifiCorp, 6.00%, 1/15/39 Progress Energy, Inc., 3.15%, 4/1/22 Public Service Company of Colorado, 4.75%, 8/15/41 Sempra Energy, 6.50%, 6/1/16 Sempra Energy, 2.875%, 10/1/22 Southern Power Co., 5.15%, 9/15/41 Teco Finance, Inc., 6.75%, 5/1/15 Texas Competitive Electric Holdings Co. LLC/TCEH Finance, Inc., 11.50%, 10/1/20 Xcel Energy, Inc., 4.80%, 9/15/41 MULTILINE RETAIL † Bon-Ton Department Stores, Inc. (The), 8.00%, 6/15/21 J.C. Penney Corp., Inc., 7.65%, 8/15/16 J.C. Penney Corp., Inc., Series A, 6.875%, 10/15/15 Macy’s Retail Holdings, Inc., 3.875%, 1/15/22 Macy’s Retail Holdings, Inc., 4.375%, 9/1/23 Target Corp., 4.00%, 7/1/42 OFFICE ELECTRONICS † CDW LLC / CDW Finance Corp., 8.00%, 12/15/18 Xerox Corp., 2.95%, 3/15/17 40 Shares/ Principal Amount Value OIL, GAS AND CONSUMABLE FUELS — 0.6% Alpha Natural Resources, Inc., 6.00%, 6/1/19 $ 125,000 $ 109,688 AmeriGas Finance LLC/AmeriGas Finance Corp., 6.75%, 5/20/20 AmeriGas Partners LP/AmeriGas Finance Corp., 6.25%, 8/20/19 Anadarko Petroleum Corp., 5.95%, 9/15/16 Anadarko Petroleum Corp., 6.45%, 9/15/36 Antero Resources Finance Corp., 7.25%, 8/1/19 Apache Corp., 2.625%, 1/15/23 Apache Corp., 4.75%, 4/15/43 Arch Coal, Inc., 8.75%, 8/1/16 BP Capital Markets plc, 3.20%, 3/11/16 BP Capital Markets plc, 2.25%, 11/1/16 BP Capital Markets plc, 4.50%, 10/1/20 Chesapeake Energy Corp., 9.50%, 2/15/15 Chesapeake Energy Corp., 5.375%, 6/15/21 Chesapeake Oilfield Operating LLC / Chesapeake Oilfield Finance, Inc., 6.625%, 11/15/19 Chevron Corp., 2.43%, 6/24/20 Concho Resources, Inc., 5.50%, 10/1/22 Concho Resources, Inc., 5.50%, 4/1/23 ConocoPhillips, 5.75%, 2/1/19 ConocoPhillips Holding Co., 6.95%, 4/15/29 Consol Energy, Inc., 8.00%, 4/1/17 Continental Resources, Inc., 5.00%, 9/15/22 Denbury Resources, Inc., 8.25%, 2/15/20 Denbury Resources, Inc., 4.625%, 7/15/23 Devon Energy Corp., 1.875%, 5/15/17 Devon Energy Corp., 5.60%, 7/15/41 Energy XXI Gulf Coast, Inc., 7.75%, 6/15/19 EOG Resources, Inc., 5.625%, 6/1/19 EOG Resources, Inc., 4.10%, 2/1/21 EP Energy LLC / EP Energy Finance, Inc., 9.375%, 5/1/20 Halcon Resources Corp., 8.875%, 5/15/21 Hess Corp., 6.00%, 1/15/40 Linn Energy LLC/Linn Energy Finance Corp., 6.50%, 5/15/19 Linn Energy LLC/Linn Energy Finance Corp., 8.625%, 4/15/20 Marathon Petroleum Corp., 3.50%, 3/1/16 Newfield Exploration Co., 5.625%, 7/1/24 Noble Energy, Inc., 4.15%, 12/15/21 Peabody Energy Corp., 7.375%, 11/1/16 Peabody Energy Corp., 6.00%, 11/15/18 Peabody Energy Corp., 6.50%, 9/15/20 Pemex Project Funding Master Trust, 6.625%, 6/15/35 Petro-Canada, 6.80%, 5/15/38 Petrobras International Finance Co. - Pifco, 5.75%, 1/20/20 Petrobras International Finance Co. - Pifco, 5.375%, 1/27/21 Petroleos Mexicanos, 6.00%, 3/5/20 Petroleos Mexicanos, 3.50%, 1/30/23 Petroleos Mexicanos, 5.50%, 6/27/44 41 Shares/ Principal Amount Value Phillips 66, 4.30%, 4/1/22 $ 260,000 $ 267,856 Pioneer Natural Resources Co., 3.95%, 7/15/22 QEP Resources, Inc., 5.25%, 5/1/23 Range Resources Corp., 5.75%, 6/1/21 Range Resources Corp., 5.00%, 8/15/22 Samson Investment Co., 10.50%, 2/15/20 SandRidge Energy, Inc., 7.50%, 3/15/21 Shell International Finance BV, 2.375%, 8/21/22 Shell International Finance BV, 3.625%, 8/21/42 Shell International Finance BV, 4.55%, 8/12/43 Statoil ASA, 2.45%, 1/17/23 Statoil ASA, 3.95%, 5/15/43 Statoil ASA, 4.80%, 11/8/43 Suburban Propane Partners LP/Suburban Energy Finance Corp., 7.50%, 10/1/18 Talisman Energy, Inc., 7.75%, 6/1/19 Tesoro Corp., 4.25%, 10/1/17 Total Capital Canada Ltd., 2.75%, 7/15/23 Total Capital SA, 2.125%, 8/10/18 Venoco, Inc., 8.875%, 2/15/19 WPX Energy, Inc., 5.25%, 1/15/17 PAPER AND FOREST PRODUCTS † Domtar Corp., 4.40%, 4/1/22 International Paper Co., 6.00%, 11/15/41 Sappi Papier Holding GmbH, 6.625%, 4/15/21 PERSONAL PRODUCTS † Elizabeth Arden, Inc., 7.375%, 3/15/21 PHARMACEUTICALS — 0.2% AbbVie, Inc., 1.75%, 11/6/17 AbbVie, Inc., 2.90%, 11/6/22 Actavis, Inc., 1.875%, 10/1/17 Actavis, Inc., 3.25%, 10/1/22 Actavis, Inc., 4.625%, 10/1/42 Bristol-Myers Squibb Co., 3.25%, 8/1/42 Endo Pharmaceuticals Holdings, Inc., 7.00%, 7/15/19 Endo Pharmaceuticals Holdings, Inc., 7.00%, 12/15/20 GlaxoSmithKline Capital plc, 2.85%, 5/8/22 Merck & Co., Inc., 2.40%, 9/15/22 Merck & Co., Inc., 3.60%, 9/15/42 Mylan, Inc., 6.00%, 11/15/18 Mylan, Inc., 3.125%, 1/15/23 Mylan, Inc., 5.40%, 11/29/43 Roche Holdings, Inc., 6.00%, 3/1/19 Roche Holdings, Inc., 7.00%, 3/1/39 Sanofi, 4.00%, 3/29/21 Valeant Pharmaceuticals International, 6.50%, 7/15/16 Valeant Pharmaceuticals International, 6.875%, 12/1/18 Valeant Pharmaceuticals International, 6.375%, 10/15/20 Valeant Pharmaceuticals International, 7.25%, 7/15/22 Warner Chilcott Co. LLC/Warner Chilcott Finance LLC, 7.75%, 9/15/18 42 Shares/ Principal Amount Value REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.1% American Tower Corp., 5.05%, 9/1/20 $ 130,000 $ 137,821 American Tower Corp., 4.70%, 3/15/22 BRE Properties, Inc., 3.375%, 1/15/23 Essex Portfolio LP, 3.625%, 8/15/22 Essex Portfolio LP, 3.25%, 5/1/23 Felcor Lodging LP, 6.75%, 6/1/19 HCP, Inc., 3.75%, 2/1/16 Health Care REIT, Inc., 2.25%, 3/15/18 Health Care REIT, Inc., 3.75%, 3/15/23 Health Care REIT, Inc., 4.50%, 1/15/24 Host Hotels & Resorts LP, 6.75%, 6/1/16 Host Hotels & Resorts LP, 5.875%, 6/15/19 Host Hotels & Resorts LP, 3.75%, 10/15/23 Kilroy Realty LP, 3.80%, 1/15/23 MPT Operating Partnership LP/MPT Finance Corp., 6.875%, 5/1/21 Omega Healthcare Investors, Inc., 5.875%, 3/15/24 ProLogis LP, 4.25%, 8/15/23 Sabra Health Care LP/Sabra Capital Corp., 8.125%, 11/1/18 Ventas Realty LP/Ventas Capital Corp., 3.125%, 11/30/15 Ventas Realty LP/Ventas Capital Corp., 4.75%, 6/1/21 WEA Finance LLC, 4.625%, 5/10/21 REAL ESTATE MANAGEMENT AND DEVELOPMENT † CBRE Services, Inc., 5.00%, 3/15/23 Realogy Corp., 7.875%, 2/15/19 ROAD AND RAIL — 0.1% Burlington Northern Santa Fe LLC, 3.60%, 9/1/20 Burlington Northern Santa Fe LLC, 5.05%, 3/1/41 Burlington Northern Santa Fe LLC, 4.95%, 9/15/41 Burlington Northern Santa Fe LLC, 4.45%, 3/15/43 CSX Corp., 4.25%, 6/1/21 CSX Corp., 3.70%, 11/1/23 Norfolk Southern Corp., 3.25%, 12/1/21 Union Pacific Corp., 4.00%, 2/1/21 Union Pacific Corp., 4.75%, 9/15/41 SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT † Advanced Micro Devices, Inc., 8.125%, 12/15/17 Freescale Semiconductor, Inc., 9.25%, 4/15/18 Freescale Semiconductor, Inc., 8.05%, 2/1/20 Intel Corp., 1.35%, 12/15/17 MEMC Electronic Materials, Inc., 7.75%, 4/1/19 SOFTWARE — 0.1% Infor US, Inc., 9.375%, 4/1/19 Intuit, Inc., 5.75%, 3/15/17 Oracle Corp., 2.50%, 10/15/22 Oracle Corp., 3.625%, 7/15/23 Sabre, Inc., 8.50%, 5/15/19 SPECIALTY RETAIL — 0.1% Avis Budget Car Rental LLC/Avis Budget Finance, Inc., 8.25%, 1/15/19 43 Shares/ Principal Amount Value Hertz Corp. (The), 6.75%, 4/15/19 $ 125,000 $ 135,312 Hertz Corp. (The), 7.375%, 1/15/21 Home Depot, Inc. (The), 5.95%, 4/1/41 Petco Animal Supplies, Inc., 9.25%, 12/1/18 Rent-A-Center, Inc., 6.625%, 11/15/20 Sally Holdings LLC / Sally Capital, Inc., 6.875%, 11/15/19 Sonic Automotive, Inc., 7.00%, 7/15/22 Sonic Automotive, Inc., 5.00%, 5/15/23 Staples, Inc., 4.375%, 1/12/23 Stewart Enterprises, Inc., 6.50%, 4/15/19 Toys “R” Us Delaware, Inc., 7.375%, 9/1/16 Toys “R” Us Property Co. II LLC, 8.50%, 12/1/17 United Rentals North America, Inc., 5.75%, 7/15/18 United Rentals North America, Inc., 8.375%, 9/15/20 TEXTILES, APPAREL AND LUXURY GOODS — 0.1% Burlington Coat Factory Warehouse Corp., 10.00%, 2/15/19 Gymboree Corp., 9.125%, 12/1/18 Hanesbrands, Inc., 6.375%, 12/15/20 L Brands, Inc., 6.90%, 7/15/17 L Brands, Inc., 6.625%, 4/1/21 L Brands, Inc., 5.625%, 2/15/22 Phillips-Van Heusen Corp., 7.375%, 5/15/20 Polymer Group, Inc., 7.75%, 2/1/19 THRIFTS AND MORTGAGE FINANCE † Cie de Financement Foncier, MTN, 4.50%, 5/16/18 (Secured) EUR Cie de Financement Foncier, MTN, 4.375%, 4/25/19 (Secured) EUR TOBACCO † Altria Group, Inc., 9.25%, 8/6/19 Altria Group, Inc., 2.85%, 8/9/22 Philip Morris International, Inc., 4.125%, 5/17/21 TRANSPORTATION INFRASTRUCTURE † CEVA Group plc, 8.375%, 12/1/17 WIRELESS TELECOMMUNICATION SERVICES — 0.1% Alltel Corp., 7.875%, 7/1/32 America Movil SAB de CV, 5.00%, 3/30/20 Cellco Partnership/Verizon Wireless Capital LLC, 8.50%, 11/15/18 Cricket Communications, Inc., 7.75%, 10/15/20 MetroPCS Wireless, Inc., 7.875%, 9/1/18 MetroPCS Wireless, Inc., 6.625%, 11/15/20 Sprint Communications, 6.00%, 12/1/16 Sprint Communications, 9.00%, 11/15/18 Sprint Communications, 7.00%, 3/1/20 Sprint Communications, 6.00%, 11/15/22 Vimpel Communications Via VIP Finance Ireland Ltd. OJSC, 7.75%, 2/2/21 Vodafone Group plc, 5.625%, 2/27/17 TOTAL CORPORATE BONDS (Cost $124,881,929) 44 Shares/ Principal Amount Value U.S. Government Agency Mortgage-Backed Securities(6) — 4.8% ADJUSTABLE-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 0.7% FHLMC, VRN, 1.76%, 12/15/13 $ 287,908 $ 291,012 FHLMC, VRN, 1.85%, 12/15/13 FHLMC, VRN, 1.97%, 12/15/13 FHLMC, VRN, 1.98%, 12/15/13 FHLMC, VRN, 2.07%, 12/15/13 FHLMC, VRN, 2.26%, 12/15/13 FHLMC, VRN, 2.36%, 12/15/13 FHLMC, VRN, 2.37%, 12/15/13 FHLMC, VRN, 2.42%, 12/15/13 FHLMC, VRN, 2.57%, 12/15/13 FHLMC, VRN, 2.63%, 12/15/13 FHLMC, VRN, 2.89%, 12/15/13 FHLMC, VRN, 3.23%, 12/15/13 FHLMC, VRN, 3.28%, 12/15/13 FHLMC, VRN, 3.81%, 12/15/13 FHLMC, VRN, 4.04%, 12/15/13 FHLMC, VRN, 4.38%, 12/15/13 FHLMC, VRN, 4.70%, 12/15/13 FHLMC, VRN, 5.12%, 12/15/13 FHLMC, VRN, 5.38%, 12/15/13 FHLMC, VRN, 6.13%, 12/15/13 FNMA, VRN, 2.33%, 12/25/13 FNMA, VRN, 2.38%, 12/25/13 FNMA, VRN, 2.70%, 12/25/13 FNMA, VRN, 3.32%, 12/25/13 FNMA, VRN, 3.36%, 12/25/13 FNMA, VRN, 3.79%, 12/25/13 FNMA, VRN, 3.92%, 12/25/13 FNMA, VRN, 3.94%, 12/25/13 FNMA, VRN, 5.38%, 12/25/13 FIXED-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 4.1% FHLMC, 7.00%, 6/1/14 FHLMC, 6.50%, 6/1/16 FHLMC, 6.50%, 6/1/16 FHLMC, 4.50%, 1/1/19 FHLMC, 5.00%, 10/1/19 FHLMC, 5.00%, 11/1/19 FHLMC, 5.50%, 11/1/19 FHLMC, 5.50%, 11/1/19 FHLMC, 5.50%, 11/1/19 FHLMC, 5.50%, 11/1/19 FHLMC, 5.50%, 11/1/19 FHLMC, 5.50%, 12/1/19 FHLMC, 5.00%, 2/1/20 FHLMC, 5.00%, 2/1/20 FHLMC, 5.50%, 3/1/20 FHLMC, 5.50%, 3/1/20 FHLMC, 5.50%, 3/1/20 FHLMC, 5.00%, 5/1/20 FHLMC, 5.00%, 5/1/20 FHLMC, 5.00%, 5/1/20 FHLMC, 4.50%, 7/1/20 FHLMC, 4.00%, 10/1/20 FHLMC, 5.00%, 4/1/21 FHLMC, 8.00%, 6/1/26 FHLMC, 8.00%, 6/1/26 FHLMC, 8.00%, 7/1/26 FHLMC, 7.00%, 8/1/29 FHLMC, 8.00%, 7/1/30 FHLMC, 6.50%, 6/1/31 FHLMC, 5.50%, 12/1/33 FHLMC, 6.50%, 5/1/34 FHLMC, 5.50%, 6/1/35 FHLMC, 5.00%, 9/1/35 FHLMC, 5.00%, 9/1/35 45 Shares/ Principal Amount Value FHLMC, 5.50%, 10/1/35 $ 83,589 $ 90,647 FHLMC, 5.50%, 10/1/35 FHLMC, 5.00%, 11/1/35 FHLMC, 5.00%, 11/1/35 FHLMC, 6.50%, 3/1/36 FHLMC, 6.50%, 3/1/36 FHLMC, 5.50%, 1/1/38 FHLMC, 6.00%, 2/1/38 FHLMC, 6.00%, 11/1/38 FHLMC, 4.00%, 4/1/41 FHLMC, 6.50%, 7/1/47 FNMA, 6.00%, 12/1/13 FNMA, 5.32%, 4/1/14 FNMA, 6.00%, 4/1/14 FNMA, 7.50%, 6/1/15 FNMA, 5.17%, 1/1/16 FNMA, 4.50%, 5/1/19 FNMA, 4.00%, 6/1/19 FNMA, 4.50%, 6/1/19 FNMA, 4.50%, 12/1/19 FNMA, 5.00%, 3/1/20 FNMA, 5.00%, 3/1/20 FNMA, 5.00%, 4/1/20 FNMA, 5.00%, 5/1/20 FNMA, 5.00%, 5/1/20 FNMA, 5.00%, 7/1/20 FNMA, 7.00%, 5/1/26 FNMA, 7.00%, 6/1/26 FNMA, 7.50%, 3/1/27 FNMA, 6.50%, 4/1/29 FNMA, 6.50%, 6/1/29 FNMA, 6.50%, 6/1/29 FNMA, 7.00%, 7/1/29 FNMA, 6.50%, 8/1/29 FNMA, 7.00%, 3/1/30 FNMA, 8.00%, 7/1/30 FNMA, 7.50%, 9/1/30 FNMA, 6.50%, 9/1/31 FNMA, 7.00%, 9/1/31 FNMA, 6.50%, 1/1/32 FNMA, 6.50%, 10/1/32 FNMA, 5.50%, 6/1/33 FNMA, 5.50%, 8/1/33 FNMA, 5.00%, 11/1/33 FNMA, 5.50%, 1/1/34 FNMA, 5.50%, 9/1/34 FNMA, 5.50%, 10/1/34 FNMA, 6.00%, 10/1/34 FNMA, 5.00%, 11/1/34 FNMA, 5.50%, 3/1/35 FNMA, 5.50%, 3/1/35 FNMA, 5.50%, 3/1/35 FNMA, 5.50%, 3/1/35 FNMA, 5.50%, 3/1/35 FNMA, 5.00%, 4/1/35 FNMA, 6.00%, 5/1/35 FNMA, 6.00%, 5/1/35 FNMA, 6.00%, 6/1/35 FNMA, 6.00%, 6/1/35 FNMA, 6.00%, 6/1/35 FNMA, 5.00%, 7/1/35 FNMA, 5.50%, 7/1/35 FNMA, 6.00%, 7/1/35 FNMA, 6.00%, 7/1/35 FNMA, 6.00%, 7/1/35 FNMA, 5.50%, 8/1/35 FNMA, 6.00%, 8/1/35 FNMA, 4.50%, 9/1/35 FNMA, 5.50%, 9/1/35 FNMA, 5.50%, 9/1/35 FNMA, 5.50%, 9/1/35 FNMA, 5.50%, 9/1/35 FNMA, 5.50%, 9/1/35 FNMA, 5.00%, 10/1/35 FNMA, 5.50%, 10/1/35 FNMA, 6.00%, 10/1/35 FNMA, 5.50%, 11/1/35 FNMA, 6.00%, 11/1/35 FNMA, 6.50%, 11/1/35 FNMA, 6.50%, 11/1/35 FNMA, 6.50%, 12/1/35 FNMA, 6.50%, 4/1/36 FNMA, 6.00%, 8/1/36 FNMA, 5.00%, 10/1/36 FNMA, 5.00%, 11/1/36 FNMA, 5.50%, 1/1/37 FNMA, 5.50%, 2/1/37 FNMA, 6.00%, 5/1/37 FNMA, 6.00%, 7/1/37 FNMA, 6.50%, 8/1/37 FNMA, 6.50%, 8/1/37 FNMA, 6.50%, 8/1/37 FNMA, 5.00%, 4/1/40 FNMA, 4.50%, 8/1/40 46 Shares/ Principal Amount Value FNMA, 3.50%, 1/1/41 $ 2,027,843 $ 2,047,506 FNMA, 4.00%, 1/1/41 FNMA, 4.50%, 1/1/41 FNMA, 4.50%, 2/1/41 FNMA, 4.00%, 5/1/41 FNMA, 4.50%, 7/1/41 FNMA, 4.50%, 9/1/41 FNMA, 4.00%, 12/1/41 FNMA, 4.00%, 1/1/42 FNMA, 4.00%, 1/1/42 FNMA, 3.50%, 5/1/42 FNMA, 3.50%, 6/1/42 FNMA, 3.50%, 9/1/42 FNMA, 3.00%, 11/1/42 FNMA, 6.50%, 8/1/47 FNMA, 6.50%, 8/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 GNMA, 9.00%, 4/20/25 GNMA, 7.50%, 10/15/25 GNMA, 6.00%, 4/15/26 GNMA, 6.00%, 4/15/26 GNMA, 7.50%, 6/15/26 GNMA, 7.00%, 12/15/27 GNMA, 7.50%, 12/15/27 GNMA, 6.00%, 5/15/28 GNMA, 6.00%, 5/15/28 GNMA, 6.50%, 5/15/28 GNMA, 7.00%, 5/15/31 GNMA, 5.50%, 11/15/32 GNMA, 6.50%, 10/15/38 GNMA, 4.00%, 1/20/41 GNMA, 4.50%, 5/20/41 GNMA, 4.50%, 6/15/41 GNMA, 4.00%, 12/15/41 GNMA, 4.00%, 6/20/42 GNMA, 3.50%, 7/20/42 TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $84,908,394) Sovereign Governments and Agencies — 2.8% AUSTRALIA — 0.1% Australia Government Bond, 5.75%, 7/15/22 AUD Australia Government Bond, 5.50%, 4/21/23 AUD New South Wales Treasury Corp., 5.50%, 3/1/17 AUD AUSTRIA — 0.2% Austria Government Bond, 3.40%, 10/20/14 EUR Austria Government Bond, 4.35%, 3/15/19 EUR Austria Government Bond, 3.90%, 7/15/20 EUR Austria Government Bond, 3.40%, 11/22/22 EUR Austria Government Bond, 4.15%, 3/15/37 EUR BELGIUM — 0.1% Belgium Government Bond, 4.00%, 3/28/18 EUR Belgium Government Bond, 3.75%, 9/28/20 EUR Belgium Government Bond, 2.25%, 6/22/23 EUR Belgium Government Bond, 5.00%, 3/28/35 EUR Belgium Government Bond, 4.25%, 3/28/41 EUR BRAZIL † Brazilian Government International Bond, 5.875%, 1/15/19 $ CANADA — 0.2% Canadian Government Bond, 5.00%, 6/1/14 CAD Canadian Government Bond, 1.50%, 3/1/17 CAD Canadian Government Bond, 3.75%, 6/1/19 CAD Canadian Government Bond, 5.75%, 6/1/33 CAD 47 Shares/ Principal Amount Value Province of British Columbia, 3.25%, 12/18/21 CAD $ 256,274 Province of Ontario Canada, 5.45%, 4/27/16 $ Province of Ontario Canada, 1.00%, 7/22/16 $ Province of Ontario Canada, 1.60%, 9/21/16 $ Province of Ontario Canada, 4.40%, 6/2/19 CAD CHILE † Chile Government International Bond, 3.25%, 9/14/21 $ COLOMBIA † Colombia Government International Bond, 4.375%, 7/12/21 $ CZECH † Czech Republic Government Bond, 4.70%, 9/12/22 CZK DENMARK — 0.1% Denmark Government Bond, 4.00%, 11/15/17 DKK Denmark Government Bond, 4.00%, 11/15/19 DKK Denmark Government Bond, 7.00%, 11/10/24 DKK Denmark Government Bond, 4.50%, 11/15/39 DKK FINLAND — 0.2% Finland Government Bond, 3.125%, 9/15/14 EUR Finland Government Bond, 3.875%, 9/15/17 EUR Finland Government Bond, 4.375%, 7/4/19 EUR Finland Government Bond, 1.625%, 9/15/22 EUR Finland Government Bond, 4.00%, 7/4/25 EUR Finland Government Bond, 2.625%, 7/4/42 EUR FRANCE — 0.1% France Government Bond OAT, 4.00%, 4/25/14 EUR France Government Bond OAT, 3.25%, 10/25/21 EUR France Government Bond OAT, 5.50%, 4/25/29 EUR France Government Bond OAT, 4.75%, 4/25/35 EUR French Treasury Note BTAN, 2.25%, 2/25/16 EUR GERMANY — 0.2% Bundesobligation, 2.00%, 2/26/16 EUR Bundesrepublik Deutschland, 3.00%, 7/4/20 EUR Bundesrepublik Deutschland, 4.75%, 7/4/34 EUR Bundesrepublik Deutschland, 4.25%, 7/4/39 EUR Bundesrepublik Deutschland Bundesobligation Inflation Linked Bond, 0.75%, 4/15/18 EUR ITALY † Italy Government International Bond, 6.875%, 9/27/23 $ JAPAN — 0.6% Japan Government Ten Year Bond, 1.20%, 6/20/15 JPY Japan Government Ten Year Bond, 1.50%, 9/20/18 JPY Japan Government Ten Year Bond, 1.00%, 12/20/21 JPY Japan Government Thirty Year Bond, 2.40%, 3/20/37 JPY Japan Government Thirty Year Bond, 2.00%, 9/20/41 JPY Japan Government Twenty Year Bond, 2.10%, 12/20/26 JPY 48 Shares/ Principal Amount Value MEXICO — 0.1% Mexico Government International Bond, 5.625%, 1/15/17 $ $ 179,200 Mexico Government International Bond, MTN, 5.95%, 3/19/19 $ Mexico Government International Bond, 5.125%, 1/15/20 $ Mexico Government International Bond, 6.05%, 1/11/40 $ Mexico Government International Bond, MTN, 4.75%, 3/8/44 $ NETHERLANDS — 0.1% Netherlands Government Bond, 3.50%, 7/15/20 EUR Netherlands Government Bond, 2.25%, 7/15/22 EUR NEW ZEALAND † New Zealand Government Bond, 5.00%, 3/15/19 NZD NORWAY — 0.1% Norway Government Bond, 4.25%, 5/19/17 NOK Norway Government Bond, 3.75%, 5/25/21 NOK PERU † Peruvian Government International Bond, 6.55%, 3/14/37 $ Peruvian Government International Bond, 5.625%, 11/18/50 $ PHILIPPINES † Philippine Government International Bond, 4.00%, 1/15/21 $ Philippine Government International Bond, 6.375%, 10/23/34 $ POLAND † Poland Government International Bond, 5.125%, 4/21/21 $ SINGAPORE † Singapore Government Bond, 2.375%, 4/1/17 SGD Singapore Government Bond, 3.125%, 9/1/22 SGD SOUTH KOREA † Export-Import Bank of Korea, 3.75%, 10/20/16 $ Korea Development Bank (The), 3.25%, 3/9/16 $ Korea Development Bank (The), 4.00%, 9/9/16 $ SWEDEN — 0.1% Sweden Government Bond, 6.75%, 5/5/14 SEK Sweden Government Bond, 4.25%, 3/12/19 SEK Sweden Government Bond, 3.50%, 6/1/22 SEK SWITZERLAND † Switzerland Government Bond, 2.00%, 4/28/21 CHF Switzerland Government Bond, 2.50%, 3/8/36 CHF TURKEY † Turkey Government International Bond, 3.25%, 3/23/23 $ UNITED KINGDOM — 0.6% United Kingdom Gilt, 5.00%, 9/7/14 GBP United Kingdom Gilt, 4.00%, 9/7/16 GBP United Kingdom Gilt, 4.50%, 3/7/19 GBP United Kingdom Gilt, 8.00%, 6/7/21 GBP United Kingdom Gilt, 3.75%, 9/7/21 GBP United Kingdom Gilt, 6.00%, 12/7/28 GBP United Kingdom Gilt, 4.25%, 6/7/32 GBP United Kingdom Gilt, 4.25%, 3/7/36 GBP United Kingdom Gilt, 4.50%, 12/7/42 GBP 49 Shares/ Principal Amount Value United Kingdom Gilt, 4.25%, 12/7/55 GBP $ 920,122 URUGUAY † Uruguay Government International Bond, 4.125%, 11/20/45 $ TOTAL SOVEREIGN GOVERNMENTS AND AGENCIES (Cost $50,677,947) Municipal Securities — 2.6% Alameda County Industrial Development Authority, Series 1997 A, (Plyproperties), VRDN, 0.08%, 12/5/13 (LOC: Wells Fargo Bank N.A.) American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 7.50%, 2/15/50 Bay Area Toll Authority Toll Bridge Rev., Series 2010 S1, (Building Bonds), 6.92%, 4/1/40 Breckinridge County KY Lease Program Rev., (Adjustable-KY ASSN County Leasing TR), VRDN, 0.07%, 12/4/13 (LOC: U.S. Bank N.A.) California GO, (Building Bonds), 7.55%, 4/1/39 California GO, (Building Bonds), 7.30%, 10/1/39 California GO, (Building Bonds), 7.60%, 11/1/40 City of Lowell Rev., (Little Rock Newspapers), VRDN, 0.11%, 12/4/13 (LOC: JPMorgan Chase Bank N.A.) Clarksville Public Building Authority Rev., (Adjusted Financing Morristown Loans), VRDN, 0.08%, 12/2/13 (LOC: Bank of America N.A.) Harrison County Industrial Development Rev., (Fox Grocery Company), VRDN, 0.07%, 12/5/13 (LOC: U.S. Bank N.A.) Idaho Housing & Finance Association Multifamily Housing Rev., Series 2011 A, (Traditions At Boise Apartments), VRDN, 0.07%, 12/4/13 (LOC: East West Bank)(LIQ FAC: FHLMC)(SBBPA: FHLB) Illinois GO, (Taxable Pension), 5.10%, 6/1/33 Iowa Finance Authority Economic Development Rev., Series 2009 B, (Midwestern Disaster Area), VRDN, 0.08%, 12/5/13 Little Rock Metrocentre Improvement District No. 1 Rev., (Little Rock Newspapers, Inc.), VRDN, 0.09%, 12/2/13 (LOC: JPMorgan Chase Bank N.A.) Los Angeles Community College District GO, Series 2010 D, (Election of 2008), 6.68%, 8/1/36 Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%, 7/1/39 Metropolitan Transportation Authority Rev., Series 2010 C1, (Building Bonds), 6.69%, 11/15/40 Metropolitan Transportation Authority Rev., Series 2010 E, (Building Bonds), 6.81%, 11/15/40 New Jersey State Turnpike Authority Rev., Series 2009 F, (Building Bonds), 7.41%, 1/1/40 New Jersey State Turnpike Authority Rev., Series 2010 A, (Building Bonds), 7.10%, 1/1/41 New York GO, Series 2010 F1, (Building Bonds), 6.27%, 12/1/37 Ohio Water Development Authority Pollution Control Rev., Series 2010 B2, (Building Bonds), 4.88%, 12/1/34 50 Shares/ Principal Amount Value Orange County Housing Finance Authority Multifamily Rev., Series 2002 B, (Millenia), VRDN, 0.19%, 12/4/13 (LOC: FNMA) $ 2,330,000 $ 2,330,000 Oregon State Department of Transportation Highway User Tax Rev., Series 2010 A, (Building Bonds), 5.83%, 11/15/34 Phoenix Industrial Development Authority Rev., (Southwestern College of Phoenix), VRDN, 0.09%, 12/5/13 (LOC: Comerica Bank) Port Authority of New York & New Jersey Rev., 4.46%, 10/1/62 Puerto Rico GO, Series 2012 A, (Public Improvement), 5.50%, 7/1/39 Riverside County Industrial Development Authority Rev. (Cal-Mold, Inc.), VRDN, 0.15%, 12/4/13 (LOC: Bank of the West) Rutgers State University Rev., Series 2010 H, (Building Bonds), 5.67%, 5/1/40 Sacramento Municipal Utility District Electric Rev., Series 2010 W, (Building Bonds), 6.16%, 5/15/36 Salt River Agricultural Improvement & Power District Electric Rev., Series 2010 A, (Building Bonds), 4.84%, 1/1/41 San Francisco City & County Public Utilities Water Commission Rev., Series 2010 B, (Building Bonds), 6.00%, 11/1/40 Santa Clara Valley Transportation Authority Sales Tax Rev., Series 2010 A, (Building Bonds), 5.88%, 4/1/32 South Carolina Jobs-Economic Development Authority Rev., (Southeastern Fly Ash Company Inc.), VRDN, 0.10%, 12/5/13 (LOC: Wells Fargo Bank N.A.) Tempe Industrial Development Authority Rev., Series 2004 B, (ASUF Brickyard LLC), VRDN, 0.15%, 12/5/13 (LOC: Bank of America N.A.) Washington Finance Commission Nonprofit Housing Rev., (Heatherwood), Series 2002 A, VRDN, 0.08%, 12/5/13 (LIQ FAC: FHLMC) Wisconsin Health & Educational Facilities Authority Rev., (Benevolent Corporation Cedar Community), VRDN, 0.07%, 12/5/13 (LOC: JPMorgan Chase Bank N.A.) TOTAL MUNICIPAL SECURITIES (Cost $45,982,189) Commercial Paper(7) — 2.5% Bank of Nova Scotia, 0.17%, 12/30/13 BNP Paribas Finance, Inc., 0.16%, 12/2/13 Catholic Health Initiatives, 0.16%, 12/5/13 Crown Point Capital Co., 0.15%, 12/2/13 Lexington Parker Capital, 0.15%, 12/2/13 Lexington Parker Capital, 0.17%, 1/16/14 Liberty Street Funding LLC, 0.17%, 2/25/14 Old Line Funding LLC, 0.20%, 2/11/14 San Francisco City & County Public Utilities Commission, 0.13%, 12/10/13 51 Shares/ Principal Amount Value Thunder Bay Funding LLC, 0.17%, 3/21/14 $ 4,300,000 $ 4,297,186 Toyota Motor Credit Corp., 0.21%, 1/9/14 TOTAL COMMERCIAL PAPER (Cost $45,691,848) Commercial Mortgage-Backed Securities(6) — 0.8% Banc of America Commercial Mortgage, Inc., Series 2004-6, Class A3 SEQ, 4.51%, 12/10/42 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class A4, VRN, 5.12%, 12/1/13 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class AM, VRN, 5.18%, 12/1/13 Bank of America Merrill Lynch Commercial Mortgage Securities Trust, Series 2012-PARK, Class A SEQ, 2.96%, 12/10/30 BB-UBS Trust, Series 2012-SHOW, Class A SEQ, 3.43%, 11/5/36 CenterPoint Energy Transition Bond Co. LLC, Series 2012-1, Class A2 SEQ, 2.16%, 10/15/21 Citigroup/Deutsche Bank Commercial Mortgage Trust, Series 2005-CD1, Class AM, VRN, 5.39%, 12/1/13 Commercial Mortgage Pass-Through Certificates, Series 2004-LB2A, Class A4 SEQ, 4.72%, 3/10/39 Credit Suisse First Boston Mortgage Securities Corp., Series 2004-C2, Class A2, VRN, 5.42%, 12/1/13 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A4, VRN, 4.80%, 12/1/13 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class AJ, VRN, 4.86%, 12/1/13 GS Mortgage Securities Corp. II, Series 2004-GG2, Class A6 SEQ, VRN, 5.40%, 12/1/13 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4 SEQ, 4.76%, 7/10/39 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4A SEQ, 4.75%, 7/10/39 GS Mortgage Securities Corp. II, Series 2012-ALOH, Class A SEQ, 3.55%, 4/10/34 Irvine Core Office Trust, Series 2013-IRV, Class A2 SEQ, VRN, 3.28%, 12/1/13 JPMorgan Chase Commercial Mortgage Securities Corp., Series 2013-C16, Class AS, 4.52%, 12/15/46 LB-UBS Commercial Mortgage Trust, Series 2004-C1, Class A4 SEQ, 4.57%, 1/15/31 LB-UBS Commercial Mortgage Trust, Series 2004-C2, Class A4 SEQ, 4.37%, 3/15/36 LB-UBS Commercial Mortgage Trust, Series 2004-C4, Class A4, VRN, 5.71%, 12/11/13 LB-UBS Commercial Mortgage Trust, Series 2004-C8, Class AJ, VRN, 4.86%, 12/11/13 LB-UBS Commercial Mortgage Trust, Series 2005-C5, Class AM, VRN, 5.02%, 12/11/13 LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class AM, VRN, 5.26%, 12/11/13 52 Shares/ Principal Amount Value Morgan Stanley Bank of America Merrill Lynch Trust, Series 2012-C6, Class A4 SEQ, 2.86%, 11/15/45 $ 500,000 $ 478,571 Morgan Stanley Capital I, Series 2005-HQ6, Class A2A SEQ, 4.88%, 8/13/42 Morgan Stanley Capital I, Series 2005-T17, Class A5 SEQ, 4.78%, 12/13/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A3 SEQ, 4.50%, 10/15/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A4 SEQ, 4.80%, 10/15/41 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $14,622,866) Collateralized Mortgage Obligations(6) — 0.7% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS — 0.6% ABN Amro Mortgage Corp., Series 2003-4, Class A4, 5.50%, 3/25/33 Banc of America Alternative Loan Trust, Series 2007-2, Class 2A4, 5.75%, 6/25/37 Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19 Banc of America Mortgage Securities, Inc., Series 2005-1, Class 1A15, 5.50%, 2/25/35 Citigroup Mortgage Loan Trust, Inc., Series 2004-UST1, Class A4, VRN, 2.30%, 12/1/13 Citigroup Mortgage Loan Trust, Inc., Series 2005-4, Class A, VRN, 5.26%, 12/1/13 First Horizon Mortgage Pass-Through Trust, Series 2005-AR3, Class 4A1, VRN, 5.24%, 12/1/13 GSR Mortgage Loan Trust, Series 2005-AR1, Class 3A1, VRN, 2.61%, 12/1/13 GSR Mortgage Loan Trust, Series 2005-AR6, Class 2A1, VRN, 2.65%, 12/1/13 JPMorgan Mortgage Trust, Series 2005-A4, Class 1A1, VRN, 5.24%, 12/1/13 JPMorgan Mortgage Trust, Series 2005-A4, Class 2A1, VRN, 2.78%, 12/1/13 JPMorgan Mortgage Trust, Series 2006-A3, Class 7A1, VRN, 2.85%, 12/1/13 JPMorgan Mortgage Trust, Series 2013-1, Class 2A2 SEQ, VRN, 2.50%, 12/1/13 MASTR Adjustable Rate Mortgages Trust, Series 2004-13, Class 3A7, VRN, 2.62%, 12/1/13 MASTR Asset Securitization Trust, Series 2003-10, Class 3A1, 5.50%, 11/25/33 Merrill Lynch Mortgage Investors Trust, Series 2005-A2, Class A1, VRN, 2.55%, 12/1/13 PHHMC Mortgage Pass-Through Certificates, Series 2007-6, Class A1, VRN, 5.65%, 12/1/13 Sequoia Mortgage Trust, Series 2012-1, Class 1A1, VRN, 2.87%, 12/1/13 Sequoia Mortgage Trust, Series 2013-12, Class A1 SEQ, VRN, 4.00%, 12/1/13 53 Shares/ Principal Amount Value Wamu Mortgage Pass-Through Certificates, Series 2003-S11, Class 3A5, 5.95%, 11/25/33 $ 309,207 $ 329,297 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-1, Class A10, 5.50%, 2/25/34 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-Z, Class 2A2, VRN, 2.62%, 12/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-17, Class 1A1, 5.50%, 1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-5, Class 1A1, 5.00%, 5/25/20 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR10, Class 2A17, VRN, 2.63%, 12/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR14, Class A1, VRN, 5.33%, 12/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 3A2, VRN, 2.65%, 12/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-10, Class A4 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-13, Class A1, 6.00%, 9/25/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-14, Class 2A2, 5.50%, 10/25/22 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-16, Class 1A1, 6.00%, 12/28/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-9, Class 1A8, 5.50%, 7/25/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-AR10, Class 1A1, VRN, 6.05%, 12/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2008-1, Class 4A1, 5.75%, 2/25/38 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS — 0.1% FHLMC, Series 2926, Class EW SEQ, 5.00%, 1/15/25 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $12,893,622) U.S. Government Agency Securities — 0.3% FHLMC, 2.375%, 1/13/22 FNMA, 6.625%, 11/15/30 TOTAL U.S. GOVERNMENT AGENCY SECURITIES (Cost $4,770,028) Exchange-Traded Funds — 0.3% iShares Russell 1000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares Russell Midcap Value Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $4,225,427) 54 Shares/ Principal Amount Value Asset-Backed Securities(6)† American Airlines Pass-Through Trust, 7.00%, 7/31/19 $ 20,423 $ 21,495 CenterPoint Energy Transition Bond Co. LLC, Series 2005-A, Class A4 SEQ, 5.17%, 8/1/19 UAL 2007-1 Pass Through Trust, Series 071A, 6.64%, 1/2/24 US Airways 2013-1 Class A Pass Through Trust, 3.95%, 5/15/27 TOTAL ASSET-BACKED SECURITIES (Cost $399,625) Convertible Preferred Stocks† HOUSEHOLD DURABLES † Beazer Homes USA, Inc., 7.50%, 7/15/15 TOBACCO † Universal Corp., 6.75% 36 TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $95,770) Shares Value Preferred Stocks † CONSUMER FINANCE † Ally Financial, Inc., 7.00% (Cost $70,945) 77 $ 74,380 Temporary Cash Investments — 1.9% SSgA U.S. Government Money Market Fund (Cost $33,661,738) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $1,472,580,346) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% 55 Forward Foreign Currency Exchange Contracts Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) AUD USD Deutsche Bank 1/23/14 $ (1,576) AUD USD Westpac Group 1/23/14 USD AUD Barclays Bank plc 1/23/14 1,996 CAD USD JPMorgan Chase Bank N.A. 12/31/13 (248) CAD USD Deutsche Bank 1/23/14 (1,248) USD CAD JPMorgan Chase Bank N.A. 12/31/13 USD CAD Deutsche Bank 1/23/14 1,205 USD CAD Deutsche Bank 1/23/14 570 USD CAD HSBC Holdings plc 1/23/14 4,180 USD CAD HSBC Holdings plc 1/23/14 180 CHF USD Credit Suisse AG 12/31/13 23 CHF USD UBS AG 1/23/14 1,822 USD CHF Credit Suisse AG 12/31/13 (341) USD CHF Deutsche Bank 1/23/14 (682) CZK USD Deutsche Bank 1/23/14 (51) CZK USD Deutsche Bank 1/23/14 114 USD CZK UBS AG 1/23/14 57 DKK USD Barclays Bank plc 1/23/14 DKK USD Barclays Bank plc 1/23/14 149 DKK USD UBS AG 1/23/14 429 USD DKK UBS AG 1/23/14 (149) EUR USD UBS AG 12/31/13 421 EUR USD UBS AG 12/31/13 92 EUR USD Barclays Bank plc 1/23/14 9,019 USD EUR UBS AG 12/31/13 (1,892) USD EUR UBS AG 12/31/13 (5,344) USD EUR UBS AG 12/31/13 (1,546) USD EUR UBS AG 12/31/13 (16) USD EUR Barclays Bank plc 1/23/14 (692) USD EUR Barclays Bank plc 1/23/14 (2,445) USD EUR HSBC Holdings plc 1/23/14 230 GBP USD Barclays Bank plc 1/23/14 19,837 GBP USD Barclays Bank plc 1/23/14 189 GBP USD Deutsche Bank 1/23/14 603 USD GBP Credit Suisse AG 12/31/13 (4,981) USD GBP Credit Suisse AG 12/31/13 (246) USD GBP Barclays Bank plc 1/23/14 (539) USD GBP Barclays Bank plc 1/23/14 (1,235) USD GBP HSBC Holdings plc 1/23/14 (22,954) USD GBP HSBC Holdings plc 1/23/14 (32,162) USD GBP HSBC Holdings plc 1/23/14 106 HKD USD Westpac Group 1/23/14 1 JPY USD Barclays Bank plc 1/23/14 (838) JPY USD HSBC Holdings plc 1/23/14 (272) JPY USD Westpac Group 1/23/14 USD JPY Barclays Bank plc 1/23/14 1,522 USD JPY Barclays Bank plc 1/23/14 717 USD JPY UBS AG 1/23/14 280 56 Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) KRW USD Westpac Group 1/23/14 $ 26,164 KRW USD Westpac Group 1/23/14 4,435 KRW USD Westpac Group 1/23/14 63 KRW USD Westpac Group 1/23/14 (6) USD KRW Westpac Group 1/23/14 (395) NOK USD Deutsche Bank 1/23/14 (585) NOK USD UBS AG 1/23/14 (468) USD NOK Deutsche Bank 1/23/14 (5,913) USD NOK UBS AG 1/23/14 (29) NZD USD Barclays Bank plc 1/23/14 (965) NZD USD Westpac Group 1/23/14 (3,931) USD NZD Westpac Group 1/23/14 73 SEK USD Deutsche Bank 1/23/14 1,718 SEK USD UBS AG 1/23/14 8,804 USD SEK Deutsche Bank 1/23/14 (10,314) USD SEK Deutsche Bank 1/23/14 (10,280) SGD USD Deutsche Bank 1/23/14 (836) SGD USD HSBC Holdings plc 1/23/14 (466) USD SGD Barclays Bank plc 1/23/14 205 USD SGD Westpac Group 1/23/14 (372) TWD USD Westpac Group 1/23/14 84 USD TWD Westpac Group 1/23/14 (105) USD TWD Westpac Group 1/23/14 351 Futures Contracts Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 18 U.S. Treasury 10- Year Notes March 2014 $ 553 7 U.S. Treasury Ultra Long Bonds March 2014 973,875 (4,937) 57 Notes to Schedule of Investments ADR American Depositary Receipt AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc CVA Certificaten Van Aandelen CZK Czech Koruna DKK Danish Krone EUR Euro FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GBP British Pound GDR Global Depositary Receipt GNMA Government National Mortgage Association GO General Obligation HKD Hong Kong Dollar JPY Japanese Yen KRW South Korea Won LIQ FAC Liquidity Facilities LOC Letter of Credit MTN Medium Term Note NOK Norwegian Krone NVDR Non-Voting Depositary Receipt NZD New Zealand Dollar OJSC Open Joint Stock Company PIK Payment in Kind SBBPA Standby Bond Purchase Agreement SEK Swedish Krona SEQ Sequential Payer SGD Singapore Dollar TWD Taiwanese Dollar USD United States Dollar VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. † Category is less than 0.05% of total net assets. Non-income producing. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on futures contracts. At the period end, the aggregate value of securities pledged was $74,443. When-issued security. The issue price and yield are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. Security was purchased pursuant to Rule 144A or Section 4(2) under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional investors. The aggregate value of these securities at the period end was $53,630,302, which represented 3.0% of total net assets. Security is in default. Final maturity date indicated, unless otherwise noted. The rate indicated is the yield to maturity at purchase for non-interest bearing securities. For interest bearing securities, the stated coupon rate is shown. See Notes to Financial Statements. 58 Statement of Assets and Liabilities NOVEMBER 30, 2013 Assets Investment securities, at value (cost of $1,472,580,346) Foreign currency holdings, at value (cost of $397,404) Receivable for investments sold Receivable for capital shares sold Receivable for variation margin on futures contracts Unrealized gain on forward foreign currency exchange contracts Dividends and interest receivable Other assets Liabilities Disbursements in excess of demand deposit cash Payable for investments purchased Payable for capital shares redeemed Unrealized loss on forward foreign currency exchange contracts Accrued management fees Distribution and service fees payable Accrued foreign taxes Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Undistributed net realized gain Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value $7.74* B Class, $0.01 Par Value $16,478,329 2,133,369 C Class, $0.01 Par Value R Class, $0.01 Par Value $46,052,061 5,962,708 R6 Class, $0.01 Par Value $126,689 16,340 * Maximum offering price $8.21 (net asset value divided by 0.9425). See Notes to Financial Statements. 59 Statement of Operations YEAR ENDED NOVEMBER 30, 2013 Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $536,195) $ 22,273,621 Interest Expenses: Management fees Distribution and service fees: A Class B Class C Class R Class Directors’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Futures contract transactions Foreign currency transactions ) Change in net unrealized appreciation (depreciation) on: Investments (includes (increase) decrease in accrued foreign taxes of $(32,770)) Futures contracts ) Translation of assets and liabilities in foreign currencies ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 60 Statement of Changes in Net Assets YEARS ENDED NOVEMBER 30, 2, 2012 Increase (Decrease) in Net Assets November 30, 2013 November 30, 2012 Operations Net investment income (loss) $ 16,557,627 $ 22,054,003 Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) B Class ) ) C Class ) ) R Class ) ) R6 Class ) — From net realized gains: Investor Class ) ) Institutional Class ) ) A Class ) ) B Class ) ) C Class ) ) R Class ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) ) Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 61 Notes to Financial Statements NOVEMBER 30, 2013 1. Organization American Century Strategic Asset Allocations, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. Strategic Allocation: Moderate Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund is an asset allocation fund and its investment objective is to seek the highest level of total return consistent with its asset mix. The fund offers the Investor Class, the Institutional Class, the A Class, the B Class, the C Class, the R Class and the R6 Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class and R6 Class shareholders do not require the same level of shareholder and administrative services from American Century Investment Management, Inc. (ACIM) (the investment advisor) as shareholders of other classes. In addition, financial intermediaries do not receive any service, distribution or administrative fees for the R6 Class. As a result, the Institutional Class and R6 Class are charged lower unified management fees. Sale of the R6 Class commenced on July 26, 2013. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share at the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. The Board of Directors has adopted valuation policies and procedures to guide the investment advisor in the fund’s investment valuation process and to provide methodologies for the oversight of the fund’s pricing function. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are generally valued at the closing price of such securities on the exchange where primarily traded or at the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices may be used. Securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. Equity securities initially expressed in local currencies are translated into U.S. dollars at the mean of the appropriate currency exchange rate at the close of the NYSE as provided by an independent pricing service. Fixed income securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Fixed income securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors: trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, trade data or market information on comparable securities, and other relevant security specific information. Fixed income securities initially expressed in local currencies are translated into U.S. dollars at the mean of the appropriate currency exchange rate at the close of the NYSE as provided by an independent pricing service. 62 Open-end management investment companies are valued at the reported net asset value per share. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the appropriate forward exchange rate at the close of the NYSE as provided by an independent pricing service. If the fund determines that the market price for an investment is not readily available or the valuation methods mentioned above do not reflect an investment’s fair value, such investment is valued as determined in good faith by the Board of Directors or its delegate, in accordance with policies and procedures adopted by the Board of Directors. In its determination of fair value, the fund may review several factors including, but not limited to, market information regarding the specific investment or comparable investments and correlation with other investment types, futures indices or general market indicators. Circumstances that may cause the fund to use these procedures to value an investment include, but are not limited to: an investment has been declared in default or is distressed; trading in a security has been suspended during the trading day or a security is not actively trading on its principal exchange; prices received from a regular pricing source are deemed unreliable; or there is a foreign market holiday and no trading occurred. The fund monitors for significant events occurring after the close of an investment’s primary exchange but before the fund’s net asset value per share is determined. Significant events may include, but are not limited to: corporate announcements and transactions; governmental action and political unrest that could impact a specific investment or an investment sector; or armed conflicts, natural disasters and similar events that could affect investments in a specific country or region. The fund also monitors for significant fluctuations in domestic and foreign markets, as evidenced by the U.S. market or such other indicators that the Board of Directors, or its delegate, deems appropriate. If significant fluctuations in foreign markets are identified, the fund may apply a model-derived factor to the closing price of equity securities traded on foreign securities exchanges. The factor is based on observable market data as provided by an independent pricing service. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Certain countries impose taxes on realized gains on the sale of securities registered in their country. The fund records the foreign tax expense, if any, on an accrual basis. The foreign tax expense on realized gains and unrealized appreciation reduces the net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Distributions received on securities that represent a return of capital or long-term capital gain are recorded as a reduction of cost of investments and/or as a realized gain. The fund may estimate the components of distributions received that may be considered nontaxable distributions or long-term capital gain distributions for income tax purposes. Interest income is recorded on the accrual basis and includes paydown gain (loss) and accretion of discounts and amortization of premiums. Inflation adjustments related to inflation-linked debt securities are reflected as interest income. Segregated Assets — In accordance with the 1940 Act, the fund segregates assets on its books and records to cover certain types of investments, including, but not limited to, futures contracts, forward commitments, when-issued securities, swap agreements and certain forward foreign currency exchange contracts. ACIM monitors, on a daily basis, the securities segregated to ensure the fund designates a sufficient amount of liquid assets, marked-to-market daily. The fund may also receive assets or be required to pledge assets at the custodian bank or with a broker for margin requirements on futures contracts and swap agreements. 63 Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. Accordingly, no provision has been made for income taxes. The fund files U.S. federal, state, local and non-U.S. tax returns as applicable. The fund’s tax returns are subject to examination by the relevant taxing authority until expiration of the applicable statute of limitations, which is generally three years from the date of filing but can be longer in certain jurisdictions. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. The fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code, in all events in a manner consistent with provisions of the 1940 Act. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 64 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 0.90% to 1.10% for the Investor Class, A Class, B Class, C Class and R Class. The annual management fee schedule ranges from 0.70% to 0.90% for the Institutional Class and 0.55% to 0.75% for the R6 Class. The effective annual management fee for each class for the period ended November 30, 2013 was 1.06% for the Investor Class, A Class, B Class, C Class and R Class, 0.86% for the Institutional Class and 0.71% for the R6 Class. Distribution and Service Fees — The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and C Class will each pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the year ended November 30, 2013 are detailed in the Statement of Operations. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC). The corporation’s investment advisor, ACIM, the corporation’s distributor, ACIS, and the corporation’s transfer agent, American Century Services, LLC, are wholly owned, directly or indirectly, by ACC. 4. Investment Transactions Purchases of investment securities, excluding short-term investments, for the year ended November 30, 2013 totaled $1,206,920,446, of which $212,186,516 represented U.S. Treasury and Government Agency obligations. Sales of investment securities, excluding short-term investments, for the year ended November 30, 2013 totaled $1,329,076,876, of which $176,486,081 represented U.S. Treasury and Government Agency obligations. 65 5. Capital Share Transactions Transactions in shares of the fund were as follows: Year ended November 30, 2013(1) Year ended November 30, 2012 Shares Amount Shares Amount Investor Class/Shares Authorized Sold $ 150,320,890 $ 94,354,117 Issued in reinvestment of distributions Redeemed ) Institutional Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) A Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) B Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) C Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) R Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) R6 Class/Shares Authorized N/A Sold Issued in reinvestment of distributions 12 91 Redeemed ) ) Net increase (decrease) ) $ (18,524,886 ) ) $ (24,835,758 ) July 26, 2013 (commencement of sale) through November 30, 2013 for the R6 Class. 66 6. Fair Value Measurements The fund’s investments valuation process is based on several considerations and may use multiple inputs to determine the fair value of the investments held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels. • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical investments. • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for comparable investments, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.). These inputs also consist of quoted prices for identical investments initially expressed in local currencies that are adjusted through translation into U.S. dollars. • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Assets Investment Securities Common Stocks — U.S. Treasury Securities — 205,880,962 — Corporate Bonds — — U.S. Government Agency Mortgage-Backed Securities — 86,823,111 — Sovereign Governments and Agencies — 50,743,983 — Municipal Securities — 46,359,208 — Commercial Paper — 45,692,405 — Commercial Mortgage-Backed Securities — 14,449,030 — Collateralized Mortgage Obligations — 12,814,530 — U.S. Government Agency Securities — 4,714,640 — Exchange-Traded Funds 4,708,555 — — Asset-Backed Securities — 409,256 — Convertible Preferred Stocks — 113,226 — Preferred Stocks — 74,380 — Temporary Cash Investments 33,661,738 — — Total Value of Investment Securities — Other Financial Instruments Futures Contracts — — Forward Foreign Currency Exchange Contracts — $110,825 Total Unrealized Gain (Loss) on Other Financial Instruments $553 $110,825 — Liabilities Other Financial Instruments Futures Contracts $(4,937) — — Forward Foreign Currency Exchange Contracts — $(162,188) — Total Unrealized Gain (Loss) on Other Financial Instruments $(4,937) $(162,188) — 67 7. Derivative Instruments Equity Price Risk — The fund is subject to equity price risk in the normal course of pursuing its investment objectives. A fund may enter into futures contracts based on an equity index in order to manage its exposure to changes in market conditions. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund is required to deposit either cash or securities in an amount equal to a certain percentage of the contract value (initial margin). Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. During the period, the fund infrequently purchased equity price risk derivative instruments for temporary investment purposes. Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations or to gain exposure to the fluctuations in the value of foreign currencies. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The fund purchased and sold interest rate risk derivative instruments throughout the reporting period, and the instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume. 68 Value of Derivative Instruments as of November 30, 2013 Asset Derivatives Liability Derivatives Type of Risk Exposure Location on Statement of Assets and Liabilities Value Location on Statement of Assets and Liabilities Value Foreign Currency Risk Unrealized gain on forward foreign currency exchange contracts Unrealized loss on forward foreign currency exchange contracts Interest Rate Risk Receivable for variation margin on futures contracts* 1,094 Payable for variation margin on futures contracts* — * Included in the unrealized gain (loss) on futures contracts as reported in the Schedule of Investments. Effect of Derivative Instruments on the Statement of Operations for the Year Ended November 30, 2013 Net Realized Gain (Loss) Change in Net Unrealized Appreciation (Depreciation) Type of Risk Exposure Location on Statement of Operations Value Location on Statement of Operations Value Equity Price Risk Net realized gain (loss) on futures contract transactions $ 83,760 Change in net unrealized appreciation (depreciation) on futures contracts $ (2,772) Foreign Currency Risk Net realized gain (loss) on foreign currency transactions (398,828) Change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies (21,973) Interest Rate Risk Net realized gain (loss) on futures contract transactions 258,405 Change in net unrealized appreciation (depreciation) on futures contracts (4,384) $ (56,663) 8. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. 9. Federal Tax Information On December 17, 2013, the fund declared and paid a per-share distribution from net realized gains to shareholders of record on December 16, 2013 of $0.6014 for the Investor Class, Institutional Class, A Class, B Class, C Class, R Class and R6 Class. On December 23, 2013, the fund declared and paid the following per-share distributions from net investment income to shareholders of record on December 20, 2013: Investor Class Institutional Class A Class B Class C Class R Class R6 Class 69 The tax character of distributions paid during the years ended November 30, 2013 and November 30, 2012 were as follows: Distributions Paid From Ordinary income Long-term capital gains The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of November 30, 2013, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments $310,383,579 Gross tax depreciation of investments (16,550,825) Net tax appreciation (depreciation) of investments $293,832,754 Net tax appreciation (depreciation) on derivatives and translation of assets and liabilities in foreign currencies $22,321 Net tax appreciation (depreciation) $293,855,075 Other book-to-tax adjustments $(601,503) Undistributed ordinary income $34,418,709 Accumulated long-term gains $106,109,080 The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. Other book-to-tax adjustments are attributable primarily to the tax deferral of losses on straddle positions. 70 Financial Highlights For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Investor Class 15.44% 1.06% 1.13% 74% 11.81% 1.07% 1.48% 78% — 4.42% 1.07% 1.51% 86% — 9.65% 1.07% 1.44% 87% — 22.86% 1.08% 1.83% 135% Institutional Class 15.66% 0.86% 1.33% 74% 12.03% 0.87% 1.68% 78% — 4.63% 0.87% 1.71% 86% — 9.87% 0.87% 1.64% 87% — 23.11% 0.88% 2.03% 135% A Class 15.19% 1.31% 0.88% 74% 11.57% 1.32% 1.23% 78% — 4.17% 1.32% 1.26% 86% — 9.39% 1.32% 1.19% 87% — 22.60% 1.33% 1.58% 135% 71 For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) B Class 14.26% 2.06% 0.13% 74% 10.75% 2.07% 0.48% 78% — 3.39% 2.07% 0.51% 86% — 8.56% 2.07% 0.44% 87% — 21.69% 2.08% 0.83% 135% C Class 14.39% 2.06% 0.13% 74% 10.73% 2.07% 0.48% 78% — 3.38% 2.07% 0.51% 86% — 8.54% 2.07% 0.44% 87% — 21.64% 2.08% 0.83% 135% R Class 14.78% 1.56% 0.63% 74% 11.36% 1.57% 0.98% 78% — 3.91% 1.57% 1.01% 86% — 8.94% 1.57% 0.94% 87% — 22.30% 1.58% 1.33% 135% R6 Class — 4.97% 0.71% 1.17% 74% 72 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. July 26, 2013 (commencement of sale) through November 30, 2013. Annualized. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended November 30, 2013. See Notes to Financial Statements. 73 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of American Century Strategic Asset Allocations, Inc.: We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of Strategic Allocation: Moderate Fund (the “Fund”), one of the funds constituting American Century Strategic Asset Allocations, Inc., as of November 30, 2013, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods presented. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of November 30, 2013, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Strategic Allocation: Moderate Fund of American Century Strategic Asset Allocations, Inc. as of November 30, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri January 17, 2014 74 Management The Board of Directors The individuals listed below serve as directors of the funds. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The board has adopted a mandatory retirement age for directors who are not “interested persons,” as that term is defined in the Investment Company Act (independent directors). Independent directors shall retire by December 31 of the year in which they reach their 75th birthday. Mr. Pratt may serve until December 31 of the year in which he reaches his 76th birthday based on an extension granted under previous retirement guidelines. Mr. Thomas is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). Mr. Fink is treated as an “interested person” because of his recent employment with ACC and American Century Services, LLC (ACS). The other directors (more than three-fourths of the total number) are independent. They are not employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and ACS, and do not have any other affiliations, positions, or relationships that would cause them to be considered “interested persons” under the Investment Company Act. The directors serve in this capacity for seven (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following table presents additional information about the directors. The mailing address for each director is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors Thomas A. Brown Director Since 1980 Managing Member, Associated Investments, LLC (real estate investment company); Brown Cascade Properties, LLC (real estate investment company) (2001 to 2009) 75 None Andrea C. Hall Director Since 1997 Retired 75 None Jan M. Lewis Director Since 2011 President and Chief Executive Officer, Catholic Charities of Northeast Kansas (human services organization) 75 None James A. Olson Director Since 2007 Member, Plaza Belmont LLC (private equity fund manager) 75 Saia, Inc. (2002 to 2012) and EPR Properties (2003 to 2013) Donald H. Pratt Director and Chairman of the Board Since 1995 (Chairman since 2005) Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company) 75 None 75 Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors M. Jeannine Strandjord Director Since 1994 Retired 75 Euronet Worldwide Inc.; Charming Shoppes, Inc. (2006 to 2010); and DST Systems Inc. (1996 to 2012) John R. Whitten Director Since 2008 Retired 75 Rudolph Technologies, Inc. Stephen E. Yates Director Since 2012 Retired; Executive Vice President, Technology & Operations, KeyCorp. (computer services) (2004 to 2010) 75 Applied Industrial Technologies, Inc. (2001 to 2010) Interested Directors Barry Fink Director Since 2012 Retired; Executive Vice President, ACC (September 2007 to February 2013); President, ACS (October 2007 to February 2013); Chief Operating Officer, ACC (September 2007 to November 2012) 75 None Jonathan S. Thomas Director and President Since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries None Donald H. Pratt will retire as Director and Chairman of the Board effective December 31, 2013. 76 Officers The following table presents certain information about the executive officers of the funds. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. The mailing address for each officer listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Funds Principal Occupation(s) During the Past Five Years Jonathan S.Thomas Director and President since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Maryanne L.Roepke Chief Compliance Officer since 2006 and Senior Vice President since 2000 Chief Compliance Officer, American Century funds, ACIM and ACS (August 2006 to present). Also serves as Senior Vice President, ACS Charles A.Etherington General Counsel since 2007 and Senior Vice President since 2006 Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present); General Counsel, ACC (March 2007 to present). Also serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM and ACS C. Jean Wade Vice President, Treasurer and Chief Financial Officer since 2012 Vice President, ACS (February 2000 to present) Robert J. Leach Vice President since 2006 and Assistant Treasurer since 2012 Vice President, ACS (February 2000 to present) David H. Reinmiller Vice President since 2000 Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present). Also serves as Vice President, ACIM and ACS Ward D. Stauffer Secretary since 2005 Attorney, ACC (June 2003 to present) The Statement of Additional Information has additional information about the fund’s directors and is available without charge, upon request,by calling 1-800-345-2021. 77 Approval of Management Agreement At a meeting held on June 20, 2013, the Fund’s Board of Directors unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s directors (the “Directors”), including a majority of the independent Directors, each year. Prior to its consideration of the renewal of the management agreement, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year. In connection with its consideration of the renewal of the management agreement, the Board’s review and evaluation of the services provided by the Advisor included, but was not limited to, the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the Fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • possible economies of scale associated with the Advisor’s management of the Fund and other accounts under its management; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Directors also had the benefit of the advice of independent counsel throughout the period. 78 Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and independent counsel, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services — Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, ­competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and 79 approved strategies. Further, the Directors recognize that the Advisor has an obligation to monitor trading activities, and in particular to seek the best execution of fund trades, and to evaluate the use of and payment for research. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. The Directors also review detailed performance information during the management agreement approval process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. Taking all these factors into consideration, the Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance and Portfolio Commentary sections of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, its ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. 80 Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund 81 shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 82 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you don’t want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. For systematic withdrawals, your withholding election will remain in effect until revoked or changed by filing a new election. You have the right to revoke your election at any time. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you don’t have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld (or as otherwise required by state law). State taxes will be withheld from your distribution in accordance with the respective state rules. Distributions you receive from 403(b), 457 and qualified plans are subject to special tax and withholding rules. Your plan administrator or plan sponsor is required to provide you with a special tax notice explaining those rules at the time you request a distribution. If applicable, federal and/or state taxes may be withheld from your distribution amount. Proxy Voting Policies A description of the policies that the fund’s investment advisor uses in exercising the voting rights associated with the securities purchased and/or held by the fund is available without charge, upon request, by calling 1-800-345-2021. It is also available on the “About Us” page of American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 83 Other Tax Information The following information is provided pursuant to provisions of the Internal Revenue Code. The fund hereby designates up to the maximum amount allowable as qualified dividend income for the fiscal year ended November 30, 2013. For corporate taxpayers, the fund hereby designates $14,484,178, or up to the maximum amount allowable, of ordinary income distributions paid during the fiscal year ended November 30, 2013 as qualified for the corporate dividends received deduction. The fund hereby designates $2,499,596 as qualified short-term capital gain ­distributions for purposes of Internal Revenue Code Section 871. The fund hereby designates $73,576,049, or up to the maximum amount allowable, as long-term capital gain distributions for the fiscal year ended November 30, 2013. The fund utilized earnings and profits of $12,303,377 distributed to shareholders on redemption of shares as part of the dividends paid deduction (tax equalization). 84 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Relay Service for the Deaf American Century Strategic Asset Allocations, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2014 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-80792 1401 ANNUAL REPORT NOVEMBER 30, 2013 Strategic Allocation: Conservative Fund Table of Contents President’s Letter 2 Market Perspective 3 Performance 4 Portfolio Commentary 6 Fund Characteristics 8 Shareholder Fee Example 9 Schedule of Investments 11 Statement of Assets and Liabilities 46 Statement of Operations 47 Statement of Changes in Net Assets 48 Notes to Financial Statements 49 Financial Highlights 58 Report of Independent Registered Public Accounting Firm 61 Management 62 Approval of Management Agreement 65 Additional Information 70 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing this annual report for the 12 months ended November 30, 2013. It provides investment performance, market analysis, and portfolio information, presented with the expert perspective of our portfolio management team. Annual reports remain important vehicles for conveying information about fund returns, including key factors that affected fund performance. For additional, updated investment and market insights, we encourage you to visit our website, americancentury.com. Monetary Policy-Driven, “Risk-On” Results in Developed Countries Stimulative monetary policies by central banks and slowly improving global economic conditions played a major part in financial market returns during the reporting period. The combination of an improving global economic outlook, mostly low costs of capital in the money markets, and central bank purchases of longer-maturity fixed income securities (a market liquidity-building strategy known as quantitative easing, QE) helped persuade investors to seek risk and yield, particularly in developed markets such as the U.S., Japan, and Europe. Broad stock index returns were stellar in these markets, particularly at the smaller capitalization end of the company size spectrum. Representing the broad markets, the S&P 500 and MSCI EAFE Indices returned 30.30% and 24.84%, respectively, for the reporting period, and their smaller capitalization counterparts performed even better. At the same time, hints that QE might be tapered soon in the U.S. hampered government bond returns and emerging market stock indices. Broad emerging market stock indices posted positive single-digit returns, but government bond total returns dipped into negative territory, despite low inflation. Corporate bonds, especially high-yield corporates, generally performed better than government bonds because of their higher yields, declining spreads (yield differences between corporate and similar-maturity Treasury securities), and relatively low default rates, compared with historical averages. As we enter 2014, there’s less uncertainty about the U.S. fiscal picture and global economic strength than a year ago, but headwinds continue. A full economic recovery from 2008 remains elusive—economic growth is still subpar compared with past recoveries. In this environment, we continue to believe in a disciplined, diversified, long-term investment approach, using professionally managed stock and bond portfolios—as appropriate—for meeting financial goals. We appreciate your continued trust in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By Scott Wittman, Chief Investment Officer, Asset Allocation and Disciplined Equity Developed Market Stocks Rallied to Post Double-Digit Gains Global stock market performance remained robust during the 12-month period ended November 30, 2013, with most major developed market indices posting double-digit gains. Despite persistent concerns about weak global growth and a slowdown in China, investors largely focused on central bank stimulus measures, marginally improving economic data in the U.S., Europe, and Japan, and relatively healthy corporate earnings, which fueled stock market optimism. Prior to the reporting period, the U.S. Federal Reserve (the Fed) announced its third quantitative easing program (QE3). This effort, combined with similar large-scale stimulus measures from the European Central Bank and the Bank of Japan, favorable corporate earnings reports, and housing market gains in the U.S. and U.K., generally helped keep stocks in favor. Overall, developed market stocks outperformed their emerging market counterparts. We believe this primarily was due to a slower-growth environment in China. In addition, rising inflation and currency weakness weighed on many developing nations. Fed Policy Drove Bond Market Sentiment The investment-grade U.S. bond market generally struggled during the 12 months. Uncertainty surrounding future Fed policy dominated the market backdrop for much of the period. Beginning in spring 2013, modest economic gains led to fears the Fed would end QE3 sooner than expected. The Fed helped fuel those fears, indicating it may start tapering its monthly bond purchases later in the year. In response, yields increased and bond prices declined as investors expected the Fed to begin tapering in September. But Fed policymakers instead announced they would continue the current pace of bond buying until economic gains appear sustainable. This news sparked a short-term turnaround among bonds, but speculation around taper timing quickly resurfaced and bonds—particularly longer-maturity, interest-rate-sensitive securities—continued to struggle. In this environment, most investment-grade bond market sectors posted negative returns. Shorter-maturity securities generally fared best and showed fractional gains. A preference for riskier, higher-yielding securities prevailed throughout the period, which put further pressure on lower-yielding, higher-quality securities—but bolstered high-yield corporate bonds. Market Returns For the 12 months ended November 30, 2013 U.S. Stocks U.S. Bonds Russell 1000 Index (large-cap) 30.96% Barclays U.S. Aggregate Bond Index -1.61% Russell Midcap Index 33.81% Barclays U.S. Corporate High-Yield Bond Index 8.55% Russell 2000 Index (small-cap) 40.99% U.S. Money Market Foreign Stocks Barclays U.S. 1–3 Month Treasury Bill Index 0.05% MSCI EAFE Index 24.84% MSCI Emerging Markets Index 3.66% 3 Performance Total Returns as of November 30, 2013 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Investor Class TWSCX 9.74% 9.77% 5.83% 6.22% 2/15/96 S&P 500 Index — 30.30% 17.59% 7.68% 7.99%(1) — Barclays U.S. Aggregate Bond Index — -1.61% 5.33% 4.71% 5.75%(1) — Barclays U.S. 1–3 Month Treasury Bill Index — 0.05% 0.09% 1.59% 2.72%(1) — Institutional Class ACCIX 9.95% 9.98% 6.04% 5.41% 8/1/00 A Class(2) No sales charge* With sales charge* ACCAX 9.49% 3.24% 9.46% 8.19% 5.55% 4.92% 5.98% 5.62% 10/2/96 B Class No sales charge* With sales charge* ACVBX 8.83% 4.83% 8.70% 8.55% — — 4.76% 4.76% 9/30/04 C Class AACCX 8.65% 8.70% — 4.76% 9/30/04 R Class AACRX 9.24% 9.24% — 5.10% 3/31/05 R6 Class AACDX — — — 3.32%(3) 7/26/13 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year to 0.00% after the sixth year. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Since 2/29/96, the date nearest the Investor Class’s inception for which data are available. Prior to December 3, 2007, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. Total returns for periods less than one year are not annualized. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 4 Growth of $10,000 Over 10 Years $10,000 investment made November 30, 2003 Total Annual Fund Operating Expenses Investor Class Institutional Class A Class B Class C Class R Class R6 Class 1.00% 0.80% 1.25% 2.00% 2.00% 1.50% 0.65% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 5 Portfolio Commentary Portfolio Managers: Scott Wittman, Rich Weiss, Scott Wilson, and Radu Gabudean In March 2013, portfolio manager Radu Gabudean joined the Strategic Allocation: Conservative management team, and in April 2013, portfolio manager Enrique Chang left the Strategic Allocation: Conservative management team. Portfolio manager David MacEwen joined the Strategic Allocation: Conservative team as of December 2013. Performance Summary Strategic Allocation: Conservative returned 9.74%* for the fiscal year ended November 30, 2013. The fund’s return for the 12-month period reflected strong advances in developed equity markets, tempered by declines in most bond market segments. Strategic Allocation: Conservative’s neutral asset mix throughout the period was 45% stocks, 47% bonds, and 8% cash-equivalent investments. However, the portfolio’s actual asset weightings varied based on short-term tactical adjustments and fluctuating securities prices. Tactical Positioning In managing the fund, we make modest tactical adjustments to its asset mix in an effort to add value and improve the fund’s ability to meet its investment objective. During the first half of the period, we maintained a neutral allocation to stocks, bonds, and cash-equivalent investments within the portfolio. We moved to a slight overweight allocation to stocks, with a subsequent underweight to bonds, during the second half of the period. This reflected our belief that equities were attractive due to their greater earnings yield, relative to the historically low yields of bonds and cash. Equity Component Rallied Sharply The stock portion of Strategic Allocation: Conservative posted robust gains for the reporting period. Every U.S. equity segment advanced strongly, with small-cap stocks posting larger gains than their mid- and large-cap counterparts. The top-performing segment of the equity component was the fund’s strategic weighting in small-cap growth equities, which gained over 40% for the 12-month period. The fund’s small-cap value and large-cap core segments were also top performers. Non-U.S. equity holdings advanced less than their U.S. peers, but nevertheless posted double-digit returns. The real estate segment posted the smallest gains among the fund’s equity holdings. Stock selection was most successful in the fund’s large-cap core segment, which contributed positively to performance. In contrast, stock selection among most other equity segments, particularly in large-cap growth and mid-cap value holdings, detracted from performance. The stock component maintained a tactical overweight position in large-cap growth stocks, and a corresponding underweight position in large-cap value shares, during the 12-month period. We believe that the ongoing low inflation environment, combined with attractive valuations of growth stocks relative to value stocks, continue to make growth compelling. Likewise, we initiated an overweight to small-cap growth equities during the second half of the period. * All fund returns referenced in this commentary are for Investor Class shares. 6 Fixed-Income Component Declined Strategic Allocation: Conservative’s fixed-income holdings declined for the 12-month period. Among the fund’s high-quality bonds, yield curve positioning, particularly an overweight to long-term bonds, weighed on results. Security selection in the high-quality bond segment was also a detractor, as certain mortgage-backed securities (MBS) and adjustable-rate mortgages held in the fund underperformed the MBS positions in the benchmark. On the positive side, an underweight position in Treasuries, and corresponding overweight in spread sectors, was beneficial, as was security selection in the credit sector. We maintained an underweight in high-quality bonds for the duration of the period, based on reduced prospects for outperformance by the segment, and were neutrally positioned in inflation-adjusted bonds. The fund’s strategic exposure to Treasury inflation-protected securities (TIPS) detracted from performance for the reporting period as the segment posted the biggest decline among fixed-income holdings. Security selection in international bonds was a relative contributor. Outlook Looking ahead to 2014, global economies continue to show modest yet consistent signs of recovery. The U.S. appears to be on track for slow and steady growth, with consumers benefiting from continued strength in housing and a gradual improvement in employment. Corporate earnings revisions are trending upwards in Europe and Japan, and the country’s exporters continue to benefit from a weakening yen. While monetary policy remains largely stimulative, we expect that the U.S. Federal Reserve will begin scaling back its monthly bond-buying program in the first half of 2014 if economic trends continue apace. As equity markets repeatedly break records, questions arise about whether stocks have become overvalued. We believe that, on balance, stocks in aggregate are fairly valued and a number of sectors, such as technology and industrials, represent attractive opportunities. We expect interest rates to normalize and climb higher, and as a result, are positioning our fixed-income portfolios to be slightly shorter duration. By combining asset classes that behave differently for a given set of economic and market conditions, investors can reduce overall portfolio volatility and improve risk-adjusted performance. In periods of heightened uncertainty, we think it is very important for investors to maximize returns for the risks they are taking. It’s also important to note that when we overweight a particular asset class—such as large-cap growth stocks—we are making modest tactical adjustments around our long-term strategic asset weightings, not wholesale shifts into and out of the investing flavor of the month. We employ a structured, selective approach that seeks to manage risks and generate excess returns on the margin. We believe that individual investors can also benefit from a similarly disciplined, objective approach in their own portfolios. 7 Fund Characteristics NOVEMBER 30, 2013 Top Ten Common Stocks % of net assets Apple, Inc. 0.7% Exxon Mobil Corp. 0.6% Johnson & Johnson 0.5% Google, Inc., Class A 0.5% Pfizer, Inc. 0.5% Chevron Corp. 0.5% Citigroup, Inc. 0.4% JPMorgan Chase & Co. 0.4% Microsoft Corp. 0.4% General Electric Co. 0.4% Geographic Composition of Common Stocks % of net assets United States 38.6% United Kingdom 1.2% Japan 1.2% France 1.1% Other Countries 3.1% Key Fixed-Income Portfolio Statistics Weighted Average Life 6.3 years Average Duration (effective) 4.7 years Types of Investments in Portfolio % of net assets Domestic Common Stocks 38.6% Foreign Common Stocks 6.6% U.S. Treasury Securities 18.9% Corporate Bonds 8.0% U.S. Government Agency Mortgage-Backed Securities 7.9% Sovereign Governments and Agencies 6.9% Commercial Paper 4.1% Municipal Securities 3.7% Commercial Mortgage-Backed Securities 1.3% Exchange-Traded Funds 0.4% U.S. Government Agency Securities 0.4% Collateralized Mortgage Obligations 0.2% Asset-Backed Securities —* Convertible Preferred Stocks —* Temporary Cash Investments 3.0% Other Assets and Liabilities —* * Category is less than 0.05% of total net assets. 8 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from June 1, 2013 to November 30, 2013 (except as noted). Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 9 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 6/1/13 Ending Account Value 11/30/13 Expenses Paid During Period(1) 6/1/13 – 11/30/13 Annualized Expense Ratio(1) Actual Investor Class $5.12 1.00% Institutional Class $4.10 0.80% A Class $6.40 1.25% B Class 2.00% C Class 2.00% R Class $7.67 1.50% R6 Class $1,033.20(2) $2.32(3) 0.65% Hypothetical Investor Class $5.06 1.00% Institutional Class $4.05 0.80% A Class $6.33 1.25% B Class 2.00% C Class 2.00% R Class $7.59 1.50% R6 Class $1,021.81(4) 0.65% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. Ending account value based on actual return from July 26, 2013 (commencement of sale) through November 30, 2013. Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 128, the number of days in the period from July 26, 2013 (commencement of sale) through November 30, 2013, divided by 365, to reflect the period. Had the class been available for the full period, the expenses paid during the period would have been higher. Ending account value and expenses paid during the period assumes the class had been available throughout the entire period and are calculated using the class’s annualized expense ratio listed in the table above. 10 Schedule of Investments NOVEMBER 30, 2013 Shares/ Principal Amount Value Common Stocks — 45.2% AEROSPACE AND DEFENSE — 1.5% AAR Corp. $ 13,331 Aerovironment, Inc. Alliant Techsystems, Inc. American Science & Engineering, Inc. B/E Aerospace, Inc. Boeing Co. (The) Esterline Technologies Corp. European Aeronautic Defence and Space Co. NV General Dynamics Corp. Honeywell International, Inc. KEYW Holding Corp. (The) Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. Rolls-Royce Holdings plc Textron, Inc. Triumph Group, Inc. United Technologies Corp. Zodiac Aerospace AIR FREIGHT AND LOGISTICS — 0.1% United Parcel Service, Inc., Class B AIRLINES — 0.2% Alaska Air Group, Inc. Delta Air Lines, Inc. International Consolidated Airlines Group SA JetBlue Airways Corp. Southwest Airlines Co. Spirit Airlines, Inc. AUTO COMPONENTS — 0.4% American Axle & Manufacturing Holdings, Inc. Autoliv, Inc. BorgWarner, Inc. Bridgestone Corp. Continental AG Dana Holding Corp. Goodyear Tire & Rubber Co. (The) Superior Industries International, Inc. Tower International, Inc. Valeo SA AUTOMOBILES — 0.5% Daimler AG Ford Motor Co. Fuji Heavy Industries Ltd. Harley-Davidson, Inc. Tesla Motors, Inc. Toyota Motor Corp. Winnebago Industries, Inc. BEVERAGES — 0.6% Anheuser-Busch InBev NV Beam, Inc. Boston Beer Co., Inc., Class A Brown-Forman Corp., Class B Coca-Cola Co. (The) Coca-Cola HBC AG Constellation Brands, Inc., Class A Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY — 0.9% ACADIA Pharmaceuticals, Inc. Acorda Therapeutics, Inc. Aegerion Pharmaceuticals, Inc. Alexion Pharmaceuticals, Inc. Alnylam Pharmaceuticals, Inc. Amgen, Inc. 11 Shares/ Principal Amount Value Arena Pharmaceuticals, Inc. $ 20,316 Biogen Idec, Inc. BioMarin Pharmaceutical, Inc. Celldex Therapeutics, Inc. Cepheid, Inc. CSL Ltd. Exact Sciences Corp. Exelixis, Inc. Gilead Sciences, Inc. Grifols SA ImmunoGen, Inc. Incyte Corp. Ltd. InterMune, Inc. Ironwood Pharmaceuticals, Inc. Isis Pharmaceuticals, Inc. Keryx Biopharmaceuticals, Inc. MannKind Corp. Myriad Genetics, Inc. NPS Pharmaceuticals, Inc. Opko Health, Inc. PDL BioPharma, Inc. Pharmacyclics, Inc. Puma Biotechnology, Inc. Regeneron Pharmaceuticals, Inc. Synageva BioPharma Corp. United Therapeutics Corp. BUILDING PRODUCTS — 0.3% Allegion plc American Woodmark Corp. AO Smith Corp. Apogee Enterprises, Inc. Daikin Industries Ltd. Fortune Brands Home & Security, Inc. Lennox International, Inc. Norcraft Cos., Inc. $ 65,632 Quanex Building Products Corp. CAPITAL MARKETS — 1.2% Aberdeen Asset Management plc Affiliated Managers Group, Inc. Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Blackstone Group LP Charles Schwab Corp. (The) Evercore Partners, Inc., Class A Federated Investors, Inc., Class B Fifth Street Finance Corp. Financial Engines, Inc. Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) HFF, Inc., Class A KKR & Co. LP Lazard Ltd. Class A LPL Financial Holdings, Inc. Manning & Napier, Inc. Morgan Stanley Northern Trust Corp. PennantPark Investment Corp. Solar Capital Ltd. State Street Corp. Stifel Financial Corp. Triangle Capital Corp. UBS AG Walter Investment Management Corp. CHEMICALS — 1.1% Air Liquide SA Akzo Nobel NV Cabot Corp. Chemtura Corp. Dow Chemical Co. (The) 12 Shares/ Principal Amount Value E.I. du Pont de Nemours & Co. $ 123,374 Flotek Industries, Inc. FMC Corp. Hawkins, Inc. Innophos Holdings, Inc. Johnson Matthey plc Koninklijke DSM NV Kraton Performance Polymers, Inc. Kronos Worldwide, Inc. LyondellBasell Industries NV, Class A Minerals Technologies, Inc. Monsanto Co. NewMarket Corp. Olin Corp. PolyOne Corp. PPG Industries, Inc. Sensient Technologies Corp. Sherwin-Williams Co. (The) Shin-Etsu Chemical Co. Ltd. Sigma-Aldrich Corp. Sika AG 70 Symrise AG Syngenta AG Tronox Ltd. Class A Westlake Chemical Corp. COMMERCIAL BANKS — 2.1% American National Bankshares, Inc. Banco Popular Espanol SA Bank of Ireland Bank of Nova Scotia Bank of the Ozarks, Inc. BankUnited, Inc. BNP Paribas BOC Hong Kong Holdings Ltd. Boston Private Financial Holdings, Inc. Cathay General Bancorp. Central Pacific Financial Corp. Comerica, Inc. Commerce Bancshares, Inc. Commonwealth Bank of Australia Cullen/Frost Bankers, Inc. CVB Financial Corp. DBS Group Holdings Ltd. DNB ASA East West Bancorp., Inc. Erste Group Bank AG F.N.B. Corp. First Horizon National Corp. First Interstate Bancsystem, Inc. First NBC Bank Holding Co. First Niagara Financial Group, Inc. FirstMerit Corp. Flushing Financial Corp. Fulton Financial Corp. Heritage Financial Corp. Home Bancshares, Inc. HSBC Holdings plc (Hong Kong) KBC Groep NV KeyCorp Lakeland Financial Corp. Lloyds Banking Group plc MB Financial, Inc. National Bankshares, Inc. OFG Bancorp Pacific Continental Corp. Park Sterling Corp. Pinnacle Financial Partners, Inc. PNC Financial Services Group, Inc. (The) Popular, Inc. PrivateBancorp, Inc. Prosperity Bancshares, Inc. Renasant Corp. Signature Bank Standard Chartered plc Sumitomo Mitsui Financial Group, Inc. 13 Shares/ Principal Amount Value SunTrust Banks, Inc. $ 585,912 Susquehanna Bancshares, Inc. SVB Financial Group TCF Financial Corp. Texas Capital Bancshares, Inc. U.S. Bancorp UniCredit SpA Valley National Bancorp ViewPoint Financial Group, Inc. Washington Banking Co. Wells Fargo & Co. Westamerica Bancorp. COMMERCIAL SERVICES AND SUPPLIES — 0.7% ADT Corp. (The) Deluxe Corp. G&K Services, Inc., Class A Mobile Mini, Inc. Multi-Color Corp. Republic Services, Inc. Stericycle, Inc. Tyco International Ltd. US Ecology, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 1.0% Ciena Corp. Cisco Systems, Inc. CommScope Holding Co., Inc. F5 Networks, Inc. Harris Corp. Palo Alto Networks, Inc. Polycom, Inc. Procera Networks, Inc. QUALCOMM, Inc. Riverbed Technology, Inc. Telefonaktiebolaget LM Ericsson B Shares Ubiquiti Networks, Inc. COMPUTERS AND PERIPHERALS — 1.2% Apple, Inc. EMC Corp. Hewlett-Packard Co. NetApp, Inc. SanDisk Corp. Seagate Technology plc Silicon Graphics International Corp. Western Digital Corp. CONSTRUCTION AND ENGINEERING — 0.1% Chicago Bridge & Iron Co. NV New York Shares EMCOR Group, Inc. Granite Construction, Inc. Great Lakes Dredge & Dock Corp. MasTec, Inc. Northwest Pipe Co. Quanta Services, Inc. URS Corp. CONSTRUCTION MATERIALS — 0.1% Caesarstone Sdot-Yam Ltd. Eagle Materials, Inc. Headwaters, Inc. James Hardie Industries SE CONSUMER FINANCE — 0.3% American Express Co. Capital One Financial Corp. Cash America International, Inc. Discover Financial Services Portfolio Recovery Associates, Inc. CONTAINERS AND PACKAGING — 0.2% Avery Dennison Corp. Bemis Co., Inc. Berry Plastics Group, Inc. Graphic Packaging Holding Co. Owens-Illinois, Inc. Packaging Corp. of America Rock Tenn Co., Class A 14 Shares/ Principal Amount Value Silgan Holdings, Inc. $ 42,309 Sonoco Products Co. DISTRIBUTORS † Pool Corp. DIVERSIFIED CONSUMER SERVICES † Grand Canyon Education, Inc. LifeLock, Inc. Sotheby’s Steiner Leisure, Ltd. DIVERSIFIED FINANCIAL SERVICES — 1.6% Bank of America Corp. Berkshire Hathaway, Inc., Class B Citigroup, Inc. Compass Diversified Holdings ING Groep NV CVA JPMorgan Chase & Co. MarketAxess Holdings, Inc. Moody’s Corp. MSCI, Inc., Class A ORIX Corp. PHH Corp. DIVERSIFIED TELECOMMUNICATION SERVICES — 0.6% AT&T, Inc. BT Group plc CenturyLink, Inc. Iliad SA tw telecom, inc., Class A Verizon Communications, Inc. ELECTRIC UTILITIES — 0.7% American Electric Power Co., Inc. Edison International El Paso Electric Co. Empire District Electric Co. (The) Great Plains Energy, Inc. IDACORP, Inc. Northeast Utilities NV Energy, Inc. Pinnacle West Capital Corp. PNM Resources, Inc. Portland General Electric Co. PPL Corp. UNS Energy Corp. Westar Energy, Inc. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 0.6% ABB Ltd. ADR Acuity Brands, Inc. Brady Corp., Class A Eaton Corp. plc Emerson Electric Co. EnerSys GrafTech International Ltd. Nidec Corp. Regal-Beloit Corp. Rockwell Automation, Inc. Schneider Electric SA ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.3% Belden, Inc. CDW Corp. Cognex Corp. FARO Technologies, Inc. FEI Co. FLIR Systems, Inc. Ingram Micro, Inc. Class A Itron, Inc. Keyence Corp. Littelfuse, Inc. Murata Manufacturing Co. Ltd. Omron Corp. TE Connectivity Ltd. Trimble Navigation Ltd. TTM Technologies, Inc. Vishay Intertechnology, Inc. 15 Shares/ Principal Amount Value ENERGY EQUIPMENT AND SERVICES — 0.8% Baker Hughes, Inc. $ 643,933 Bristow Group, Inc. Cal Dive International, Inc. Cameron International Corp. Core Laboratories NV Dril-Quip, Inc. Frank’s International NV Geospace Technologies Corp. Gulfmark Offshore, Inc. Class A Helmerich & Payne, Inc. Hornbeck Offshore Services, Inc. Key Energy Services, Inc. Matrix Service Co. McDermott International, Inc. Nabors Industries Ltd. National Oilwell Varco, Inc. Natural Gas Services Group, Inc. Oceaneering International, Inc. RPC, Inc. Schlumberger Ltd. Tetra Technologies, Inc. FOOD AND STAPLES RETAILING — 1.0% Carrefour SA Casey’s General Stores, Inc. Costco Wholesale Corp. CVS Caremark Corp. Distribuidora Internacional de Alimentacion SA J Sainsbury plc Kroger Co. (The) Rite Aid Corp. Sysco Corp. United Natural Foods, Inc. Village Super Market, Inc., Class A Wal-Mart Stores, Inc. Walgreen Co. Weis Markets, Inc. Wesfarmers Ltd. Whole Foods Market, Inc. FOOD PRODUCTS — 0.8% Annie’s, Inc. Archer-Daniels-Midland Co. Associated British Foods plc ConAgra Foods, Inc. Danone SA General Mills, Inc. Hain Celestial Group, Inc. (The) Hershey Co. (The) Hillshire Brands Co. J&J Snack Foods Corp. Kellogg Co. Kraft Foods Group, Inc. Mead Johnson Nutrition Co. Mondelez International, Inc. Class A Snyders-Lance, Inc. TreeHouse Foods, Inc. Tyson Foods, Inc., Class A GAS UTILITIES — 0.1% AGL Resources, Inc. Laclede Group, Inc. (The) Southwest Gas Corp. WGL Holdings, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 1.5% Abaxis, Inc. Abbott Laboratories Align Technology, Inc. Arthrocare Corp. Becton Dickinson and Co. Boston Scientific Corp. CareFusion Corp. Cie Generale d’Optique Essilor International SA Cooper Cos., Inc. (The) Cyberonics, Inc. DENTSPLY International, Inc. 16 Shares/ Principal Amount Value DexCom, Inc. $ 40,601 Endologix, Inc. Globus Medical, Inc. GN Store Nord A/S Haemonetics Corp. HeartWare International, Inc. Hill-Rom Holdings, Inc. ICU Medical, Inc. IDEXX Laboratories, Inc. Insulet Corp. Integra LifeSciences Holdings Corp. Intuitive Surgical, Inc. Masimo Corp. Medtronic, Inc. Meridian Bioscience, Inc. Neogen Corp. Orthofix International NV St. Jude Medical, Inc. STERIS Corp. Stryker Corp. Teleflex, Inc. Thoratec Corp. Utah Medical Products, Inc. Varian Medical Systems, Inc. Volcano Corp. West Pharmaceutical Services, Inc. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 0.7% Acadia Healthcare Co., Inc. Aetna, Inc. Air Methods Corp. AMN Healthcare Services, Inc. Cardinal Health, Inc. Catamaran Corp. Centene Corp. Chemed Corp. CIGNA Corp. Emeritus Corp. Ensign Group, Inc. (The) Express Scripts Holding Co. HealthSouth Corp. Humana, Inc. IPC The Hospitalist Co., Inc. LifePoint Hospitals, Inc. Molina Healthcare, Inc. MWI Veterinary Supply, Inc. National Healthcare Corp. Patterson Cos., Inc. PharMerica Corp. Quest Diagnostics, Inc. Surgical Care Affiliates, Inc. 65 Team Health Holdings, Inc. WellCare Health Plans, Inc. WellPoint, Inc. HEALTH CARE TECHNOLOGY — 0.1% athenahealth, Inc. Cerner Corp. HMS Holdings Corp. MedAssets, Inc. Medidata Solutions, Inc. Quality Systems, Inc. Veeva Systems, Inc. Class A HOTELS, RESTAURANTS AND LEISURE — 1.1% Accor SA AFC Enterprises, Inc. Bally Technologies, Inc. Buffalo Wild Wings, Inc. Carnival Corp. CEC Entertainment, Inc. Cedar Fair LP Chipotle Mexican Grill, Inc. ClubCorp Holdings, Inc. Cracker Barrel Old Country Store, Inc. Del Frisco’s Restaurant Group, Inc. Domino’s Pizza, Inc. 17 Shares/ Principal Amount Value Extended Stay America, Inc. $ 112,026 International Game Technology Las Vegas Sands Corp. Marriott International, Inc. Class A Noodles & Co. Orient-Express Hotels Ltd. Class A Oriental Land Co. Ltd. Papa John’s International, Inc. Red Robin Gourmet Burgers, Inc. 84 Sands China Ltd. Scientific Games Corp. Class A Six Flags Entertainment Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Town Sports International Holdings, Inc. Whitbread plc Wyndham Worldwide Corp. HOUSEHOLD DURABLES — 0.3% Cavco Industries, Inc. CSS Industries, Inc. Helen of Troy Ltd. Libbey, Inc. M.D.C. Holdings, Inc. Mohawk Industries, Inc. Newell Rubbermaid, Inc. Panasonic Corp. Ryland Group, Inc. (The) Standard Pacific Corp. Toll Brothers, Inc. Whirlpool Corp. HOUSEHOLD PRODUCTS — 0.8% Central Garden and Pet Co. Church & Dwight Co., Inc. Colgate-Palmolive Co. Energizer Holdings, Inc. Kimberly-Clark Corp. Procter & Gamble Co. (The) Reckitt Benckiser Group plc Spectrum Brands Holdings, Inc. Svenska Cellulosa AB B Shares Unicharm Corp. INDUSTRIAL CONGLOMERATES — 0.7% 3M Co. Danaher Corp. General Electric Co. Koninklijke Philips Electronics NV Siemens AG Toshiba Corp. INSURANCE — 2.0% ACE Ltd. Aflac, Inc. AIA Group Ltd. Allied World Assurance Co. Holdings AG Allstate Corp. (The) American Equity Investment Life Holding Co. American International Group, Inc. AMERISAFE, Inc. Amtrust Financial Services, Inc. Arch Capital Group Ltd. Argo Group International Holdings Ltd. Arthur J Gallagher & Co. Aspen Insurance Holdings Ltd. AXA SA Baldwin & Lyons, Inc., Class B Chubb Corp. (The) CNO Financial Group, Inc. Endurance Specialty Holdings Ltd. First American Financial Corp. 18 Shares/ Principal Amount Value Hanover Insurance Group, Inc. (The) $ 16,404 HCC Insurance Holdings, Inc. Hiscox Ltd. Infinity Property & Casualty Corp. Loews Corp. Marsh & McLennan Cos., Inc. MetLife, Inc. Old Republic International Corp. Platinum Underwriters Holdings Ltd. Primerica, Inc. Principal Financial Group, Inc. Protective Life Corp. Prudential Financial, Inc. Prudential plc Reinsurance Group of America, Inc. RenaissanceRe Holdings Ltd. StanCorp Financial Group, Inc. Symetra Financial Corp. Torchmark Corp. Travelers Cos., Inc. (The) United Fire Group, Inc. Unum Group Validus Holdings Ltd. INTERNET AND CATALOG RETAIL — 0.3% Amazon.com, Inc. Expedia, Inc. Netflix, Inc. Orbitz Worldwide, Inc. priceline.com, Inc. Rakuten, Inc. Shutterfly, Inc. TripAdvisor, Inc. INTERNET SOFTWARE AND SERVICES — 0.8% Bankrate, Inc. comScore, Inc. CoStar Group, Inc. Criteo SA ADR Dealertrack Technologies, Inc. Facebook, Inc., Class A Google, Inc., Class A LinkedIn Corp., Class A Shutterstock, Inc. Trulia, Inc. Web.com Group, Inc. Xoom Corp. Yelp, Inc. IT SERVICES — 0.6% Accenture plc, Class A Alliance Data Systems Corp. Amadeus IT Holding SA A Shares Amdocs Ltd. DST Systems, Inc. EVERTEC, Inc. FleetCor Technologies, Inc. iGATE Corp. International Business Machines Corp. MasterCard, Inc., Class A MAXIMUS, Inc. MoneyGram International, Inc. ServiceSource International, Inc. SYKES Enterprises, Inc. VeriFone Systems, Inc. Visa, Inc., Class A LEISURE EQUIPMENT AND PRODUCTS — 0.1% Brunswick Corp. Callaway Golf Co. Hasbro, Inc. Mattel, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.2% Agilent Technologies, Inc. Bio-Rad Laboratories, Inc. Class A Covance, Inc. Luminex Corp. 19 Shares/ Principal Amount Value PAREXEL International Corp. $ 54,410 Waters Corp. MACHINERY — 0.8% Albany International Corp., Class A Altra Holdings, Inc. Barnes Group, Inc. Briggs & Stratton Corp. Caterpillar, Inc. Chart Industries, Inc. Crane Co. Dover Corp. Dynamic Materials Corp. FANUC Corp. Flowserve Corp. FreightCar America, Inc. Global Brass & Copper Holdings, Inc. Graham Corp. Hardinge, Inc. Ingersoll-Rand plc ITT Corp. Kadant, Inc. Kennametal, Inc. Kubota Corp. Lincoln Electric Holdings, Inc. Middleby Corp. Mueller Water Products, Inc. Class A PACCAR, Inc. Parker-Hannifin Corp. Pentair Ltd. RBC Bearings, Inc. Rexnord Corp. SKF AB B Shares Snap-On, Inc. Stanley Black & Decker, Inc. WABCO Holdings, Inc. Woodward, Inc. MEDIA — 1.1% AMC Networks, Inc. CBS Corp., Class B Comcast Corp., Class A Cumulus Media, Inc. Class A Discovery Communications, Inc. Class A Discovery Communications, Inc. Class C E.W. Scripps Co. (The), Class A Entercom Communications Corp., Class A Entravision Communications Corp., Class A ITV plc John Wiley & Sons, Inc., Class A Journal Communications, Inc., Class A LIN Media LLC Lions Gate Entertainment Corp. Media General, Inc. Class A Nexstar Broadcasting Group, Inc. Class A Publicis Groupe SA Schibsted ASA Scripps Networks Interactive, Inc. Class A Sinclair Broadcast Group, Inc., Class A Sirius XM Holdings, Inc. Sky Deutschland AG Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B METALS AND MINING — 0.4% Allegheny Technologies, Inc. AM Castle & Co. BHP Billiton Ltd. Century Aluminum Co. Compass Minerals International, Inc. Freeport-McMoRan Copper & Gold, Inc. Haynes International, Inc. 20 Shares/ Principal Amount Value Horsehead Holding Corp. $ 27,680 Newmont Mining Corp. Nucor Corp. Rio Tinto Ltd. MULTI-UTILITIES — 0.2% Ameren Corp. Avista Corp. Consolidated Edison, Inc. NorthWestern Corp. PG&E Corp. MULTILINE RETAIL — 0.4% Dillard’s, Inc., Class A Macy’s, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 2.9% Alliance Resource Partners LP Anadarko Petroleum Corp. Antero Resources Corp. Apache Corp. Ardmore Shipping Corp. Athlon Energy, Inc. BG Group plc Cabot Oil & Gas Corp. Chevron Corp. Cobalt International Energy, Inc. Concho Resources, Inc. ConocoPhillips Delek US Holdings, Inc. Devon Energy Corp. Energy XXI Bermuda Ltd. ENI SpA EOG Resources, Inc. Exxon Mobil Corp. Gran Tierra Energy, Inc. Gulfport Energy Corp. Hugoton Royalty Trust Imperial Oil Ltd. Jones Energy, Inc. Kodiak Oil & Gas Corp. Marathon Petroleum Corp. Murphy Oil Corp. Noble Energy, Inc. Oasis Petroleum, Inc. Occidental Petroleum Corp. Pacific Coast Oil Trust Phillips 66 Rosetta Resources, Inc. Scorpio Tankers, Inc. Southwestern Energy Co. Total SA Total SA ADR Vaalco Energy, Inc. Western Refining, Inc. Williams Partners LP PAPER AND FOREST PRODUCTS — 0.1% Boise Cascade Co. Clearwater Paper Corp. International Paper Co. KapStone Paper and Packaging Corp. Wausau Paper Corp. West Fraser Timber Co. Ltd. PERSONAL PRODUCTS — 0.1% Avon Products, Inc. Estee Lauder Cos., Inc. (The), Class A L’Oreal SA PHARMACEUTICALS — 2.6% AbbVie, Inc. Actavis plc Akorn, Inc. Allergan, Inc. Auxilium Pharmaceuticals, Inc. Bayer AG Bristol-Myers Squibb Co. Eli Lilly & Co. Endo Health Solutions, Inc. Hospira, Inc. Impax Laboratories, Inc. Johnson & Johnson Mallinckrodt plc Medicines Co. (The) 21 Shares/ Principal Amount Value Merck & Co., Inc. $ 2,434,395 Nektar Therapeutics Novartis AG Pacira Pharmaceuticals, Inc. Perrigo Co. Pfizer, Inc. Prestige Brands Holdings, Inc. Questcor Pharmaceuticals, Inc. Roche Holding AG Sanofi Santarus, Inc. Shire plc ViroPharma, Inc. VIVUS, Inc. Zoetis, Inc. PROFESSIONAL SERVICES — 0.2% Adecco SA Barrett Business Services, Inc. Capita Group plc (The) CDI Corp. Experian plc Huron Consulting Group, Inc. Kforce, Inc. Manpowergroup, Inc. On Assignment, Inc. WageWorks, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.2% Acadia Realty Trust American Campus Communities, Inc. American Tower Corp. Annaly Capital Management, Inc. Apartment Investment & Management Co., Class A Apollo Commercial Real Estate Finance, Inc. Armada Hoffler Properties, Inc. Associated Estates Realty Corp. AvalonBay Communities, Inc. Boston Properties, Inc. BRE Properties, Inc. Brixmor Property Group, Inc. Camden Property Trust Campus Crest Communities, Inc. Capstead Mortgage Corp. CBL & Associates Properties, Inc. Chatham Lodging Trust Chimera Investment Corp. Corrections Corp. of America Cousins Properties, Inc. CubeSmart DCT Industrial Trust, Inc. DDR Corp. DiamondRock Hospitality Co. Digital Realty Trust, Inc. Douglas Emmett, Inc. Duke Realty Corp. Empire State Realty Trust, Inc. EPR Properties Equity One, Inc. Equity Residential Essex Property Trust, Inc. Excel Trust, Inc. Extra Space Storage, Inc. Federal Realty Investment Trust First Industrial Realty Trust, Inc. General Growth Properties, Inc. HCP, Inc. Health Care REIT, Inc. Highwoods Properties, Inc. Host Hotels & Resorts, Inc. Hudson Pacific Properties, Inc. Kilroy Realty Corp. Kimco Realty Corp. LaSalle Hotel Properties Macerich Co. (The) Mack-Cali Realty Corp. 22 Shares/ Principal Amount Value Medical Properties Trust, Inc. $ 10,040 MFA Financial, Inc. National Retail Properties, Inc. New Residential Investment Corp. Omega Healthcare Investors, Inc. Parkway Properties, Inc. Pebblebrook Hotel Trust Pennsylvania Real Estate Investment Trust PennyMac Mortgage Investment Trust Piedmont Office Realty Trust, Inc., Class A Post Properties, Inc. ProLogis, Inc. Public Storage Realty Income Corp. Regency Centers Corp. RLJ Lodging Trust Rouse Properties, Inc. Simon Property Group, Inc. SL Green Realty Corp. Spirit Realty Capital, Inc. Summit Hotel Properties, Inc. Sunstone Hotel Investors, Inc. UDR, Inc. Urstadt Biddle Properties, Inc., Class A Ventas, Inc. Vornado Realty Trust Washington Real Estate Investment Trust Weingarten Realty Investors REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.2% CBRE Group, Inc. Countrywide plc Daito Trust Construction Co. Ltd. Forest City Enterprises, Inc. Class A Global Logistic Properties Ltd. Mitsubishi Estate Co. Ltd. ROAD AND RAIL — 0.4% Canadian National Railway Co. Canadian Pacific Railway Ltd. New York Shares Celadon Group, Inc. Heartland Express, Inc. Kansas City Southern Marten Transport Ltd. Saia, Inc. Swift Transportation Co. Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.1% Altera Corp. Analog Devices, Inc. Applied Materials, Inc. ARM Holdings plc ASML Holding NV Avago Technologies Ltd. Broadcom Corp., Class A Cavium Networks, Inc. Cypress Semiconductor Corp. Freescale Semiconductor Ltd. Intel Corp. Intersil Corp., Class A KLA-Tencor Corp. Linear Technology Corp. Maxim Integrated Products, Inc. Microchip Technology, Inc. MKS Instruments, Inc. Nanometrics, Inc. NXP Semiconductor NV Photronics, Inc. Power Integrations, Inc. Semtech Corp. Spansion, Inc., Class A SunEdison, Inc. 23 Shares/ Principal Amount Value Teradyne, Inc. $ 536,922 Texas Instruments, Inc. Xilinx, Inc. SOFTWARE — 1.5% Activision Blizzard, Inc. Aspen Technology, Inc. AVG Technologies NV Bottomline Technologies, Inc. BroadSoft, Inc. CA, Inc. Check Point Software Technologies Ltd. CommVault Systems, Inc. Compuware Corp. Covisint Corp. Dassault Systemes SA Electronic Arts, Inc. FleetMatics Group plc Infoblox, Inc. Informatica Corp. Interactive Intelligence, Inc. Manhattan Associates, Inc. Mentor Graphics Corp. Microsoft Corp. Monotype Imaging Holdings, Inc. NetScout Systems, Inc. NetSuite, Inc. Oracle Corp. PROS Holdings, Inc. QLIK Technologies, Inc. Solera Holdings, Inc. Splunk, Inc. SS&C Technologies Holdings, Inc. Tangoe, Inc. Tyler Technologies, Inc. Ultimate Software Group, Inc. VMware, Inc., Class A SPECIALTY RETAIL — 1.4% Aeropostale, Inc. American Eagle Outfitters, Inc. Asbury Automotive Group, Inc. AutoZone, Inc. 24 Bed Bath & Beyond, Inc. Best Buy Co., Inc. Brown Shoe Co., Inc. Buckle, Inc. (The) Chico’s FAS, Inc. Conn’s, Inc. Container Store Group, Inc. (The) CST Brands, Inc. Destination Maternity Corp. DSW, Inc., Class A Foot Locker, Inc. GameStop Corp., Class A Gap, Inc. (The) GNC Holdings, Inc. Class A Group 1 Automotive, Inc. Home Depot, Inc. (The) Inditex SA Lithia Motors, Inc., Class A Lowe’s Cos., Inc. Lumber Liquidators Holdings, Inc. MarineMax, Inc. Men’s Wearhouse, Inc. (The) O’Reilly Automotive, Inc. Penske Automotive Group, Inc. PetSmart, Inc. Restoration Hardware Holdings, Inc. Ross Stores, Inc. Stage Stores, Inc. Staples, Inc. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. Urban Outfitters, Inc. Zale Corp. 24 Shares/ Principal Amount Value TEXTILES, APPAREL AND LUXURY GOODS — 0.6% adidas AG $ 286,705 Burberry Group plc Cie Financiere Richemont SA Coach, Inc. Culp, Inc. Fifth & Pacific Cos., Inc. Hanesbrands, Inc. Luxottica Group SpA Michael Kors Holdings Ltd. Movado Group, Inc. Pandora A/S Prada SpA PVH Corp. Under Armour, Inc. Class A Vera Bradley, Inc. THRIFTS AND MORTGAGE FINANCE — 0.2% Astoria Financial Corp. Capitol Federal Financial, Inc. Dime Community Bancshares, Inc. MGIC Investment Corp. Ocwen Financial Corp. Oritani Financial Corp. People’s United Financial, Inc. Provident Financial Services, Inc. Radian Group, Inc. TOBACCO — 0.2% Altria Group, Inc. British American Tobacco plc Japan Tobacco, Inc. Philip Morris International, Inc. TRADING COMPANIES AND DISTRIBUTORS — 0.2% Applied Industrial Technologies, Inc. Ashtead Group plc Brenntag AG DXP Enterprises, Inc. H&E Equipment Services, Inc. $ 68,472 Kaman Corp. Rexel SA Travis Perkins plc United Rentals, Inc. TRANSPORTATION INFRASTRUCTURE † Aegean Marine Petroleum Network, Inc. WATER UTILITIES † Artesian Resources Corp., Class A WIRELESS TELECOMMUNICATION SERVICES — 0.2% KDDI Corp. RingCentral, Inc. Class A Rogers Communications, Inc., Class B SBA Communications Corp., Class A TOTAL COMMON STOCKS (Cost $199,203,177) U.S. Treasury Securities — 18.9% U.S. Treasury Bonds, 5.50%, 8/15/28 U.S. Treasury Bonds, 5.375%, 2/15/31 U.S. Treasury Bonds, 4.375%, 11/15/39 U.S. Treasury Bonds, 4.375%, 5/15/41 U.S. Treasury Bonds, 3.125%, 11/15/41 U.S. Treasury Bonds, 3.125%, 2/15/43 U.S. Treasury Bonds, 2.875%, 5/15/43 U.S. Treasury Inflation Indexed Bonds, 2.50%, 1/15/29 U.S. Treasury Inflation Indexed Bonds, 2.125%, 2/15/40 U.S. Treasury Inflation Indexed Bonds, 2.125%, 2/15/41 U.S. Treasury Inflation Indexed Bonds, 0.75%, 2/15/42 25 Shares/ Principal Amount Value U.S. Treasury Inflation Indexed Bonds, 0.625%, 2/15/43 $ 967,433 $ 764,008 U.S. Treasury Inflation Indexed Notes, 0.50%, 4/15/15 U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/15 U.S. Treasury Inflation Indexed Notes, 0.125%, 4/15/16 U.S. Treasury Inflation Indexed Notes, 0.125%, 4/15/17 U.S. Treasury Inflation Indexed Notes, 0.125%, 4/15/18 U.S. Treasury Inflation Indexed Notes, 1.375%, 7/15/18 U.S. Treasury Inflation Indexed Notes, 2.125%, 1/15/19 U.S. Treasury Inflation Indexed Notes, 1.375%, 1/15/20 U.S. Treasury Inflation Indexed Notes, 1.125%, 1/15/21 U.S. Treasury Inflation Indexed Notes, 0.625%, 7/15/21 U.S. Treasury Inflation Indexed Notes, 0.125%, 1/15/22 U.S. Treasury Inflation Indexed Notes, 0.125%, 7/15/22 U.S. Treasury Inflation Indexed Notes, 0.125%, 1/15/23 U.S. Treasury Inflation Indexed Notes, 0.375%, 7/15/23 U.S. Treasury Notes, 0.75%, 12/15/13 U.S. Treasury Notes, 1.25%, 2/15/14 U.S. Treasury Notes, 1.25%, 3/15/14 U.S. Treasury Notes, 1.25%, 4/15/14 U.S. Treasury Notes, 0.25%, 5/31/15 U.S. Treasury Notes, 1.875%, 6/30/15 U.S. Treasury Notes, 0.375%, 11/15/15 U.S. Treasury Notes, 1.375%, 11/30/15 U.S. Treasury Notes, 2.125%, 12/31/15 U.S. Treasury Notes, 0.375%, 1/15/16 U.S. Treasury Notes, 0.50%, 6/15/16 U.S. Treasury Notes, 0.75%, 6/30/17 U.S. Treasury Notes, 1.875%, 10/31/17 U.S. Treasury Notes, 0.875%, 1/31/18 U.S. Treasury Notes, 2.625%, 4/30/18 U.S. Treasury Notes, 1.375%, 7/31/18 U.S. Treasury Notes, 1.25%, 10/31/18 U.S. Treasury Notes, 1.25%, 11/30/18 U.S. Treasury Notes, 1.75%, 5/15/23 TOTAL U.S. TREASURY SECURITIES (Cost $115,674,801) Corporate Bonds — 8.0% AEROSPACE AND DEFENSE — 0.1% Lockheed Martin Corp., 4.25%, 11/15/19 Raytheon Co., 2.50%, 12/15/22 United Technologies Corp., 3.10%, 6/1/22 United Technologies Corp., 6.05%, 6/1/36 United Technologies Corp., 5.70%, 4/15/40 United Technologies Corp., 4.50%, 6/1/42 AUTOMOBILES — 0.1% American Honda Finance Corp., 2.50%, 9/21/15 American Honda Finance Corp., 1.50%, 9/11/17 American Honda Finance Corp., 2.125%, 10/10/18 26 Shares/ Principal Amount Value Daimler Finance North America LLC, 1.30%, 7/31/15 $ 140,000 $ 140,947 Daimler Finance North America LLC, 2.625%, 9/15/16 Ford Motor Co., 4.75%, 1/15/43 Ford Motor Credit Co. LLC, 5.875%, 8/2/21 BEVERAGES — 0.2% Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/19 Anheuser-Busch InBev Worldwide, Inc., 2.50%, 7/15/22 Coca-Cola Co. (The), 1.80%, 9/1/16 Dr Pepper Snapple Group, Inc., 2.90%, 1/15/16 PepsiCo, Inc., 2.75%, 3/1/23 Pernod-Ricard SA, 2.95%, 1/15/17 SABMiller Holdings, Inc., 2.45%, 1/15/17 SABMiller Holdings, Inc., 3.75%, 1/15/22 BIOTECHNOLOGY — 0.1% Amgen, Inc., 2.125%, 5/15/17 Amgen, Inc., 4.10%, 6/15/21 Amgen, Inc., 5.375%, 5/15/43 Celgene Corp., 3.25%, 8/15/22 Gilead Sciences, Inc., 4.40%, 12/1/21 CAPITAL MARKETS — 0.1% Ameriprise Financial, Inc., 4.00%, 10/15/23 Bear Stearns Cos. LLC (The), 6.40%, 10/2/17 Jefferies Group, Inc., 5.125%, 4/13/18 CHEMICALS — 0.1% Dow Chemical Co. (The), 2.50%, 2/15/16 Dow Chemical Co. (The), 4.25%, 11/15/20 Eastman Chemical Co., 2.40%, 6/1/17 Eastman Chemical Co., 3.60%, 8/15/22 Ecolab, Inc., 4.35%, 12/8/21 EI du Pont de Nemours & Co., 4.15%, 2/15/43 COMMERCIAL BANKS — 1.0% Abbey National Treasury Services plc, MTN, 5.125%, 4/14/22 (Secured) GBP Bank of America N.A., 5.30%, 3/15/17 Bank of Montreal, MTN, 1.45%, 4/9/18 Bank of Nova Scotia, 2.55%, 1/12/17 Barclays Bank plc, 5.14%, 10/14/20 BB&T Corp., MTN, 5.70%, 4/30/14 BB&T Corp., MTN, 3.20%, 3/15/16 BB&T Corp., MTN, 2.05%, 6/19/18 Capital One Financial Corp., 2.15%, 3/23/15 Capital One Financial Corp., 1.00%, 11/6/15 Co-Operative Bank plc, 4.75%, 11/11/21 (Secured) GBP Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.875%, 2/8/22 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, MTN, 4.375%, 6/7/21 EUR European Investment Bank, 2.50%, 7/15/15 EUR European Investment Bank, MTN, 3.625%, 1/15/21 EUR 27 Shares/ Principal Amount Value Fifth Third Bancorp, 4.30%, 1/16/24 $ 60,000 $ 59,647 HSBC Bank plc, 3.50%, 6/28/15 International Bank for Reconstruction & Development, MTN, 3.875%, 5/20/19 EUR JPMorgan Chase Bank N.A., 5.875%, 6/13/16 KeyCorp, MTN, 2.30%, 12/13/18 KFW, 2.00%, 6/1/16 KFW, 3.875%, 1/21/19 EUR KFW, MTN, 4.625%, 1/4/23 EUR Royal Bank of Scotland plc (The), 4.375%, 3/16/16 SunTrust Banks, Inc., 3.60%, 4/15/16 Toronto-Dominion Bank (The), 2.375%, 10/19/16 U.S. Bancorp., 3.44%, 2/1/16 U.S. Bancorp., MTN, 3.00%, 3/15/22 U.S. Bancorp., MTN, 2.95%, 7/15/22 Wachovia Bank N.A., 4.80%, 11/1/14 Wells Fargo & Co., 3.68%, 6/15/16 Wells Fargo & Co., MTN, 2.10%, 5/8/17 Wells Fargo & Co., MTN, 4.60%, 4/1/21 COMMERCIAL SERVICES AND SUPPLIES † Republic Services, Inc., 3.55%, 6/1/22 COMMUNICATIONS EQUIPMENT — 0.1% Apple, Inc., 1.00%, 5/3/18 Apple, Inc., 2.40%, 5/3/23 CC Holdings GS V LLC / Crown Castle GS III Corp., 3.85%, 4/15/23 Cisco Systems, Inc., 5.90%, 2/15/39 COMPUTERS AND PERIPHERALS † Hewlett-Packard Co., 4.30%, 6/1/21 CONSTRUCTION MATERIALS † Owens Corning, 4.20%, 12/15/22 CONSUMER FINANCE — 0.2% American Express Centurion Bank, MTN, 6.00%, 9/13/17 American Express Co., 1.55%, 5/22/18 American Express Credit Corp., 1.30%, 7/29/16 American Express Credit Corp., MTN, 2.75%, 9/15/15 Discover Bank, 2.00%, 2/21/18 Equifax, Inc., 3.30%, 12/15/22 PNC Bank N.A., 6.00%, 12/7/17 DIVERSIFIED CONSUMER SERVICES † Catholic Health Initiatives, 1.60%, 11/1/17 Catholic Health Initiatives, 2.95%, 11/1/22 Johns Hopkins University, 4.08%, 7/1/53 DIVERSIFIED FINANCIAL SERVICES — 1.7% Bank of America Corp., 4.50%, 4/1/15 Bank of America Corp., 3.75%, 7/12/16 Bank of America Corp., 6.50%, 8/1/16 Bank of America Corp., 5.75%, 12/1/17 Bank of America Corp., 5.70%, 1/24/22 Bank of America Corp., 4.10%, 7/24/23 BNP Paribas SA, MTN, 2.70%, 8/20/18 Citigroup, Inc., 4.75%, 5/19/15 Citigroup, Inc., 4.45%, 1/10/17 28 Shares/ Principal Amount Value Citigroup, Inc., 5.50%, 2/15/17 $ 100,000 $ 111,056 Citigroup, Inc., 6.125%, 11/21/17 Citigroup, Inc., 1.75%, 5/1/18 Citigroup, Inc., 4.50%, 1/14/22 Citigroup, Inc., 4.05%, 7/30/22 Citigroup, Inc., 3.875%, 10/25/23 GE Capital European Funding, MTN, 5.375%, 1/23/20 EUR General Electric Capital Corp., 2.25%, 11/9/15 General Electric Capital Corp., 5.30%, 2/11/21 General Electric Capital Corp., MTN, 5.00%, 1/8/16 General Electric Capital Corp., MTN, 2.30%, 4/27/17 General Electric Capital Corp., MTN, 5.625%, 9/15/17 General Electric Capital Corp., MTN, 6.00%, 8/7/19 General Electric Capital Corp., MTN, 4.65%, 10/17/21 Goldman Sachs Group, Inc. (The), 2.375%, 1/22/18 Goldman Sachs Group, Inc. (The), 2.90%, 7/19/18 Goldman Sachs Group, Inc. (The), 5.75%, 1/24/22 Goldman Sachs Group, Inc. (The), 6.75%, 10/1/37 Gulf Gate Apartments, VRN, 0.17%, 12/5/13 (Acquired 9/29/03-11/10/03, Cost $3,000,000) HSBC Holdings plc, 5.10%, 4/5/21 HSBC Holdings plc, 4.00%, 3/30/22 JPMorgan Chase & Co., 6.00%, 1/15/18 JPMorgan Chase & Co., 3.25%, 9/23/22 Morgan Stanley, 4.75%, 3/22/17 Morgan Stanley, 5.75%, 1/25/21 Morgan Stanley, 3.75%, 2/25/23 Morgan Stanley, 5.00%, 11/24/25 Morgan Stanley, MTN, 6.625%, 4/1/18 Morgan Stanley, MTN, 5.625%, 9/23/19 UBS AG (Stamford Branch), 5.875%, 12/20/17 DIVERSIFIED TELECOMMUNICATION SERVICES — 0.4% AT&T, Inc., 2.625%, 12/1/22 AT&T, Inc., 6.55%, 2/15/39 AT&T, Inc., 4.30%, 12/15/42 British Telecommunications plc, 5.95%, 1/15/18 Deutsche Telekom International Finance BV, 2.25%, 3/6/17 Deutsche Telekom International Finance BV, 6.75%, 8/20/18 Orange SA, 4.375%, 7/8/14 Orange SA, 4.125%, 9/14/21 Telefonica Emisiones SAU, 5.88%, 7/15/19 Verizon Communications, Inc., 3.65%, 9/14/18 Verizon Communications, Inc., 4.50%, 9/15/20 Verizon Communications, Inc., 5.15%, 9/15/23 Verizon Communications, Inc., 6.40%, 9/15/33 Verizon Communications, Inc., 7.35%, 4/1/39 29 Shares/ Principal Amount Value Verizon Communications, Inc., 4.75%, 11/1/41 $ 120,000 $ 109,448 Verizon Communications, Inc., 6.55%, 9/15/43 ENERGY EQUIPMENT AND SERVICES — 0.1% Ensco plc, 3.25%, 3/15/16 Ensco plc, 4.70%, 3/15/21 Transocean, Inc., 2.50%, 10/15/17 Transocean, Inc., 6.50%, 11/15/20 Weatherford International Ltd., 9.625%, 3/1/19 FOOD AND STAPLES RETAILING — 0.2% Delhaize Group SA, 4.125%, 4/10/19 Kroger Co. (The), 6.40%, 8/15/17 Kroger Co. (The), 5.15%, 8/1/43 Safeway, Inc., 4.75%, 12/1/21 Wal-Mart Stores, Inc., 2.55%, 4/11/23 Wal-Mart Stores, Inc., 5.875%, 4/5/27 Wal-Mart Stores, Inc., 5.625%, 4/1/40 Walgreen Co., 1.80%, 9/15/17 Walgreen Co., 3.10%, 9/15/22 FOOD PRODUCTS — 0.1% Kellogg Co., 4.45%, 5/30/16 Kraft Foods Group, Inc., 6.125%, 8/23/18 Kraft Foods Group, Inc., 5.00%, 6/4/42 Mondelez International, Inc., 6.50%, 2/9/40 Tyson Foods, Inc., 4.50%, 6/15/22 GAS UTILITIES — 0.4% Enbridge Energy Partners LP, 6.50%, 4/15/18 Energy Transfer Partners LP, 4.15%, 10/1/20 Energy Transfer Partners LP, 5.20%, 2/1/22 Energy Transfer Partners LP, 3.60%, 2/1/23 Energy Transfer Partners LP, 6.50%, 2/1/42 Enterprise Products Operating LLC, 6.30%, 9/15/17 Enterprise Products Operating LLC, 4.85%, 3/15/44 Kinder Morgan Energy Partners LP, 6.85%, 2/15/20 Kinder Morgan Energy Partners LP, 6.50%, 9/1/39 Magellan Midstream Partners LP, 6.55%, 7/15/19 Magellan Midstream Partners LP, 5.15%, 10/15/43 Plains All American Pipeline LP/PAA Finance Corp., 3.95%, 9/15/15 Plains All American Pipeline LP/PAA Finance Corp., 3.65%, 6/1/22 Sunoco Logistics Partners Operations LP, 3.45%, 1/15/23 TransCanada PipeLines Ltd., 2.50%, 8/1/22 Williams Cos., Inc. (The), 3.70%, 1/15/23 Williams Partners LP, 4.125%, 11/15/20 HEALTH CARE EQUIPMENT AND SUPPLIES † Baxter International, Inc., 3.20%, 6/15/23 Medtronic, Inc., 2.75%, 4/1/23 HEALTH CARE PROVIDERS AND SERVICES — 0.1% Aetna, Inc., 2.75%, 11/15/22 Express Scripts Holding Co., 2.65%, 2/15/17 Express Scripts Holding Co., 7.25%, 6/15/19 30 Shares/ Principal Amount Value NYU Hospitals Center, 4.43%, 7/1/42 $ 70,000 $ 59,849 UnitedHealth Group, Inc., 2.875%, 3/15/23 UnitedHealth Group, Inc., 4.25%, 3/15/43 WellPoint, Inc., 3.30%, 1/15/23 INDUSTRIAL CONGLOMERATES — 0.1% General Electric Co., 5.25%, 12/6/17 General Electric Co., 2.70%, 10/9/22 General Electric Co., 4.125%, 10/9/42 INSURANCE — 0.4% Allianz Finance II BV, MTN, 4.75%, 7/22/19 EUR Allstate Corp. (The), 4.50%, 6/15/43 $ 50,000 American International Group, Inc., 6.40%, 12/15/20 American International Group, Inc., 4.875%, 6/1/22 American International Group, Inc., MTN, 5.85%, 1/16/18 Berkshire Hathaway Finance Corp., 4.25%, 1/15/21 Berkshire Hathaway Finance Corp., 3.00%, 5/15/22 Berkshire Hathaway, Inc., 4.50%, 2/11/43 Genworth Holdings, Inc., 7.20%, 2/15/21 Hartford Financial Services Group, Inc., 5.125%, 4/15/22 Hartford Financial Services Group, Inc., 5.95%, 10/15/36 ING U.S., Inc., 5.70%, 7/15/43 Liberty Mutual Group, Inc., 6.50%, 5/1/42 Lincoln National Corp., 6.25%, 2/15/20 Markel Corp., 4.90%, 7/1/22 Markel Corp., 3.625%, 3/30/23 MetLife, Inc., 6.75%, 6/1/16 MetLife, Inc., 4.125%, 8/13/42 MetLife, Inc., 4.875%, 11/13/43 Metropolitan Life Global Funding I, 3.00%, 1/10/23 Principal Financial Group, Inc., 3.30%, 9/15/22 Prudential Financial, Inc., MTN, 7.375%, 6/15/19 Prudential Financial, Inc., MTN, 5.375%, 6/21/20 Prudential Financial, Inc., MTN, 5.625%, 5/12/41 Travelers Cos., Inc. (The), 4.60%, 8/1/43 WR Berkley Corp., 4.625%, 3/15/22 IT SERVICES — 0.1% Fidelity National Information Services, Inc., 3.50%, 4/15/23 International Business Machines Corp., 1.95%, 7/22/16 International Business Machines Corp., 3.375%, 8/1/23 LIFE SCIENCES TOOLS AND SERVICES † Thermo Fisher Scientific, Inc., 3.60%, 8/15/21 MACHINERY — 0.1% Caterpillar Financial Services Corp., MTN, 2.85%, 6/1/22 Deere & Co., 5.375%, 10/16/29 MEDIA — 0.5% 21st Century Fox America, Inc., 6.90%, 8/15/39 CBS Corp., 3.375%, 3/1/22 31 Shares/ Principal Amount Value CBS Corp., 4.85%, 7/1/42 $ 50,000 $ 45,338 Comcast Corp., 5.90%, 3/15/16 Comcast Corp., 6.40%, 5/15/38 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%, 10/1/14 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 5.00%, 3/1/21 Discovery Communications LLC, 5.625%, 8/15/19 Discovery Communications LLC, 3.25%, 4/1/23 NBCUniversal Media LLC, 5.15%, 4/30/20 NBCUniversal Media LLC, 4.375%, 4/1/21 NBCUniversal Media LLC, 2.875%, 1/15/23 Omnicom Group, Inc., 3.625%, 5/1/22 Qwest Corp., 7.50%, 10/1/14 Time Warner Cable, Inc., 6.75%, 7/1/18 Time Warner Cable, Inc., 4.50%, 9/15/42 Time Warner, Inc., 3.15%, 7/15/15 Time Warner, Inc., 7.70%, 5/1/32 Viacom, Inc., 4.375%, 9/15/14 Viacom, Inc., 4.50%, 3/1/21 Viacom, Inc., 3.125%, 6/15/22 Walt Disney Co. (The), MTN, 2.35%, 12/1/22 METALS AND MINING — 0.1% Barrick Gold Corp., 4.10%, 5/1/23 Barrick North America Finance LLC, 4.40%, 5/30/21 BHP Billiton Finance USA Ltd., 3.25%, 11/21/21 Freeport-McMoRan Copper & Gold, Inc., 3.875%, 3/15/23 Newmont Mining Corp., 6.25%, 10/1/39 Teck Resources Ltd., 3.15%, 1/15/17 Xstrata Canada Financial Corp., 4.95%, 11/15/21 MULTI-UTILITIES — 0.4% CenterPoint Energy Houston Electric LLC, 3.55%, 8/1/42 Consolidated Edison Co. of New York, Inc., 3.95%, 3/1/43 Constellation Energy Group, Inc., 5.15%, 12/1/20 Consumers Energy Co., 2.85%, 5/15/22 Consumers Energy Co., 3.375%, 8/15/23 Dominion Gas Holdings LLC, 3.55%, 11/1/23 Dominion Resources, Inc., 6.40%, 6/15/18 Dominion Resources, Inc., 2.75%, 9/15/22 Dominion Resources, Inc., 4.90%, 8/1/41 Duke Energy Corp., 6.30%, 2/1/14 Duke Energy Corp., 3.95%, 9/15/14 Duke Energy Florida, Inc., 6.35%, 9/15/37 Edison International, 3.75%, 9/15/17 Exelon Generation Co. LLC, 4.00%, 10/1/20 Exelon Generation Co. LLC, 5.60%, 6/15/42 Florida Power Corp., 3.85%, 11/15/42 Georgia Power Co., 4.30%, 3/15/42 Nisource Finance Corp., 4.45%, 12/1/21 Nisource Finance Corp., 5.65%, 2/1/45 32 Shares/ Principal Amount Value Northern States Power Co., 3.40%, 8/15/42 $ 50,000 $ 41,039 Pacific Gas & Electric Co., 4.45%, 4/15/42 PacifiCorp, 6.00%, 1/15/39 Progress Energy, Inc., 3.15%, 4/1/22 Public Service Company of Colorado, 4.75%, 8/15/41 Sempra Energy, 6.50%, 6/1/16 Sempra Energy, 2.875%, 10/1/22 Southern Power Co., 5.15%, 9/15/41 Xcel Energy, Inc., 4.80%, 9/15/41 MULTILINE RETAIL † Macy’s Retail Holdings, Inc., 3.875%, 1/15/22 Target Corp., 4.00%, 7/1/42 OFFICE ELECTRONICS † Xerox Corp., 2.95%, 3/15/17 OIL, GAS AND CONSUMABLE FUELS — 0.4% Anadarko Petroleum Corp., 6.45%, 9/15/36 Apache Corp., 2.625%, 1/15/23 Apache Corp., 4.75%, 4/15/43 BP Capital Markets plc, 3.20%, 3/11/16 BP Capital Markets plc, 2.25%, 11/1/16 BP Capital Markets plc, 4.50%, 10/1/20 BP Capital Markets plc, 2.75%, 5/10/23 Chevron Corp., 2.43%, 6/24/20 ConocoPhillips, 5.75%, 2/1/19 ConocoPhillips Holding Co., 6.95%, 4/15/29 Devon Energy Corp., 1.875%, 5/15/17 Devon Energy Corp., 5.60%, 7/15/41 EOG Resources, Inc., 5.625%, 6/1/19 EOG Resources, Inc., 4.10%, 2/1/21 Hess Corp., 6.00%, 1/15/40 Marathon Petroleum Corp., 3.50%, 3/1/16 Noble Energy, Inc., 4.15%, 12/15/21 Petro-Canada, 6.80%, 5/15/38 Phillips 66, 4.30%, 4/1/22 Pioneer Natural Resources Co., 3.95%, 7/15/22 Shell International Finance BV, 2.375%, 8/21/22 Shell International Finance BV, 3.625%, 8/21/42 Shell International Finance BV, 4.55%, 8/12/43 Statoil ASA, 4.80%, 11/8/43 Talisman Energy, Inc., 7.75%, 6/1/19 Total Capital Canada Ltd., 2.75%, 7/15/23 Total Capital SA, 2.125%, 8/10/18 PAPER AND FOREST PRODUCTS † Domtar Corp., 4.40%, 4/1/22 International Paper Co., 6.00%, 11/15/41 PHARMACEUTICALS — 0.1% AbbVie, Inc., 1.75%, 11/6/17 AbbVie, Inc., 2.90%, 11/6/22 Actavis, Inc., 1.875%, 10/1/17 Actavis, Inc., 3.25%, 10/1/22 Actavis, Inc., 4.625%, 10/1/42 33 Shares/ Principal Amount Value Bristol-Myers Squibb Co., 3.25%, 8/1/42 $ 70,000 $ 55,595 GlaxoSmithKline Capital plc, 2.85%, 5/8/22 Merck & Co., Inc., 2.40%, 9/15/22 Merck & Co., Inc., 3.60%, 9/15/42 Mylan, Inc., 3.125%, 1/15/23 Mylan, Inc., 5.40%, 11/29/43 Roche Holdings, Inc., 6.00%, 3/1/19 Roche Holdings, Inc., 7.00%, 3/1/39 Sanofi, 4.00%, 3/29/21 REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.2% BRE Properties, Inc., 3.375%, 1/15/23 Essex Portfolio LP, 3.625%, 8/15/22 Essex Portfolio LP, 3.25%, 5/1/23 HCP, Inc., 3.75%, 2/1/16 Health Care REIT, Inc., 2.25%, 3/15/18 Health Care REIT, Inc., 3.75%, 3/15/23 Health Care REIT, Inc., 4.50%, 1/15/24 Kilroy Realty LP, 3.80%, 1/15/23 ProLogis LP, 4.25%, 8/15/23 Ventas Realty LP/Ventas Capital Corp., 3.125%, 11/30/15 Ventas Realty LP/Ventas Capital Corp., 4.00%, 4/30/19 Ventas Realty LP/Ventas Capital Corp., 4.75%, 6/1/21 WEA Finance LLC, 4.625%, 5/10/21 ROAD AND RAIL — 0.1% Burlington Northern Santa Fe LLC, 3.60%, 9/1/20 Burlington Northern Santa Fe LLC, 5.05%, 3/1/41 Burlington Northern Santa Fe LLC, 4.95%, 9/15/41 Burlington Northern Santa Fe LLC, 4.45%, 3/15/43 CSX Corp., 4.25%, 6/1/21 CSX Corp., 3.70%, 11/1/23 Norfolk Southern Corp., 5.75%, 4/1/18 Norfolk Southern Corp., 3.25%, 12/1/21 Union Pacific Corp., 4.00%, 2/1/21 Union Pacific Corp., 4.75%, 9/15/41 SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT † Intel Corp., 1.35%, 12/15/17 SOFTWARE — 0.1% Intuit, Inc., 5.75%, 3/15/17 Oracle Corp., 2.50%, 10/15/22 Oracle Corp., 3.625%, 7/15/23 SPECIALTY RETAIL — 0.1% Home Depot, Inc. (The), 5.95%, 4/1/41 Staples, Inc., 4.375%, 1/12/23 THRIFTS AND MORTGAGE FINANCE — 0.1% Cie de Financement Foncier, MTN, 4.50%, 5/16/18 (Secured) EUR Cie de Financement Foncier, MTN, 4.375%, 4/25/19 (Secured) EUR TOBACCO — 0.1% Altria Group, Inc., 2.85%, 8/9/22 Philip Morris International, Inc., 4.125%, 5/17/21 34 Shares/ Principal Amount Value WIRELESS TELECOMMUNICATION SERVICES — 0.1% Alltel Corp., 7.875%, 7/1/32 $ 70,000 $ 91,424 Cellco Partnership/Verizon Wireless Capital LLC, 8.50%, 11/15/18 Vodafone Group plc, 5.625%, 2/27/17 TOTAL CORPORATE BONDS (Cost $47,747,637) U.S. Government Agency Mortgage-Backed Securities(5) — 7.9% ADJUSTABLE-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 1.2% FHLMC, VRN, 1.76%, 12/15/14 FHLMC, VRN, 1.85%, 12/15/14 FHLMC, VRN, 1.97%, 12/15/14 FHLMC, VRN, 1.98%, 12/15/14 FHLMC, VRN, 2.07%, 12/15/14 FHLMC, VRN, 2.26%, 12/15/14 FHLMC, VRN, 2.36%, 12/15/14 FHLMC, VRN, 2.37%, 12/15/14 FHLMC, VRN, 2.42%, 12/15/14 FHLMC, VRN, 2.57%, 12/15/14 FHLMC, VRN, 2.63%, 12/15/14 FHLMC, VRN, 2.89%, 12/15/14 FHLMC, VRN, 3.23%, 12/15/14 FHLMC, VRN, 3.28%, 12/15/14 FHLMC, VRN, 3.81%, 12/15/14 FHLMC, VRN, 4.04%, 12/15/14 FHLMC, VRN, 4.38%, 12/15/14 FHLMC, VRN, 4.70%, 12/15/14 FHLMC, VRN, 5.12%, 12/15/14 FHLMC, VRN, 5.38%, 12/15/14 FHLMC, VRN, 6.13%, 12/15/14 FNMA, VRN, 2.33%, 12/25/13 FNMA, VRN, 2.38%, 12/25/13 FNMA, VRN, 2.70%, 12/25/13 FNMA, VRN, 3.32%, 12/25/13 FNMA, VRN, 3.36%, 12/25/13 FNMA, VRN, 3.79%, 12/25/13 FNMA, VRN, 3.92%, 12/25/13 FNMA, VRN, 3.94%, 12/25/13 FNMA, VRN, 5.38%, 12/25/13 FIXED-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 6.7% FHLMC, 7.00%, 6/1/14 FHLMC, 6.50%, 6/1/16 FHLMC, 4.50%, 1/1/19 FHLMC, 5.00%, 1/1/21 FHLMC, 5.00%, 4/1/21 FHLMC, 8.00%, 7/1/30 FHLMC, 6.50%, 5/1/31 FHLMC, 5.50%, 12/1/33 FHLMC, 5.50%, 1/1/38 FHLMC, 6.00%, 2/1/38 FHLMC, 6.00%, 11/1/38 FHLMC, 4.00%, 4/1/41 FHLMC, 6.50%, 7/1/47 FNMA, 6.00%, 4/1/14 FNMA, 7.50%, 6/1/15 FNMA, 4.50%, 5/1/19 FNMA, 4.50%, 5/1/19 FNMA, 5.00%, 9/1/20 FNMA, 7.00%, 6/1/26 FNMA, 7.50%, 3/1/27 FNMA, 6.50%, 6/1/29 FNMA, 7.00%, 7/1/29 35 Shares/ Principal Amount Value FNMA, 7.00%, 3/1/30 $ 12,895 $ 14,721 FNMA, 7.50%, 9/1/30 FNMA, 6.50%, 9/1/31 FNMA, 7.00%, 9/1/31 FNMA, 6.50%, 1/1/32 FNMA, 5.50%, 6/1/33 FNMA, 5.50%, 8/1/33 FNMA, 5.50%, 9/1/33 FNMA, 5.00%, 11/1/33 FNMA, 5.50%, 1/1/34 FNMA, 4.50%, 9/1/35 FNMA, 5.00%, 2/1/36 FNMA, 5.50%, 4/1/36 FNMA, 5.00%, 10/1/36 FNMA, 5.50%, 12/1/36 FNMA, 5.50%, 1/1/37 FNMA, 5.50%, 2/1/37 FNMA, 6.50%, 8/1/37 FNMA, 5.00%, 4/1/40 FNMA, 4.50%, 8/1/40 FNMA, 4.00%, 1/1/41 FNMA, 4.50%, 1/1/41 FNMA, 4.50%, 2/1/41 FNMA, 4.50%, 7/1/41 FNMA, 4.50%, 9/1/41 FNMA, 4.00%, 12/1/41 FNMA, 4.00%, 1/1/42 FNMA, 4.00%, 1/1/42 FNMA, 3.50%, 5/1/42 FNMA, 3.50%, 6/1/42 FNMA, 3.50%, 9/1/42 FNMA, 3.00%, 11/1/42 FNMA, 6.50%, 8/1/47 FNMA, 6.50%, 8/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 GNMA, 7.00%, 1/15/24 GNMA, 8.00%, 7/15/24 GNMA, 8.00%, 9/15/24 GNMA, 9.00%, 4/20/25 GNMA, 7.00%, 9/15/25 GNMA, 7.50%, 10/15/25 GNMA, 7.50%, 2/15/26 GNMA, 6.00%, 4/15/26 GNMA, 8.25%, 7/15/26 GNMA, 7.00%, 12/15/27 GNMA, 6.50%, 2/15/28 GNMA, 6.50%, 2/15/28 GNMA, 6.50%, 3/15/28 GNMA, 6.50%, 4/15/28 GNMA, 6.00%, 10/15/28 GNMA, 7.00%, 5/15/31 GNMA, 5.50%, 11/15/32 GNMA, 6.50%, 10/15/38 GNMA, 4.00%, 1/20/41 GNMA, 4.50%, 5/20/41 GNMA, 4.50%, 6/15/41 GNMA, 4.00%, 12/15/41 GNMA, 3.50%, 6/20/42 GNMA, 3.50%, 7/20/42 TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $47,401,923) Sovereign Governments and Agencies — 6.9% AUSTRALIA — 0.1% Australia Government Bond, 5.75%, 7/15/22 AUD Australia Government Bond, 5.50%, 4/21/23 AUD New South Wales Treasury Corp., 5.50%, 3/1/17 AUD AUSTRIA — 0.5% Austria Government Bond, 3.40%, 10/20/14 EUR Austria Government Bond, 4.30%, 9/15/17 EUR Austria Government Bond, 4.35%, 3/15/19 EUR Austria Government Bond, 3.90%, 7/15/20 EUR Austria Government Bond, 3.40%, 11/22/22 EUR Austria Government Bond, 4.15%, 3/15/37 EUR 36 Shares/ Principal Amount Value BELGIUM — 0.4% Belgium Government Bond, 4.00%, 3/28/18 EUR $ 830,500 Belgium Government Bond, 3.75%, 9/28/20 EUR Belgium Government Bond, 2.25%, 6/22/23 EUR Belgium Government Bond, 5.00%, 3/28/35 EUR Belgium Government Bond, 4.25%, 3/28/41 EUR CANADA — 0.4% Canadian Government Bond, 5.00%, 6/1/14 CAD Canadian Government Bond, 1.50%, 3/1/17 CAD Canadian Government Bond, 3.75%, 6/1/19 CAD Canadian Government Bond, 5.75%, 6/1/33 CAD Province of British Columbia, 3.25%, 12/18/21 CAD Province of Ontario Canada, 5.45%, 4/27/16 $ Province of Ontario Canada, 1.00%, 7/22/16 $ Province of Ontario Canada, 1.60%, 9/21/16 $ Province of Ontario Canada, 4.40%, 6/2/19 CAD DENMARK — 0.3% Denmark Government Bond, 4.00%, 11/15/17 DKK Denmark Government Bond, 4.00%, 11/15/19 DKK Denmark Government Bond, 7.00%, 11/10/24 DKK Denmark Government Bond, 4.50%, 11/15/39 DKK FINLAND — 0.4% Finland Government Bond, 3.125%, 9/15/14 EUR Finland Government Bond, 3.875%, 9/15/17 EUR Finland Government Bond, 4.375%, 7/4/19 EUR Finland Government Bond, 1.625%, 9/15/22 EUR Finland Government Bond, 4.00%, 7/4/25 EUR Finland Government Bond, 2.625%, 7/4/42 EUR FRANCE — 0.4% France Government Bond OAT, 4.00%, 4/25/14 EUR France Government Bond OAT, 3.25%, 10/25/21 EUR France Government Bond OAT, 5.50%, 4/25/29 EUR France Government Bond OAT, 4.75%, 4/25/35 EUR French Treasury Note BTAN, 2.25%, 2/25/16 EUR GERMANY — 0.4% Bundesobligation, 2.00%, 2/26/16 EUR Bundesrepublik Deutschland, 4.75%, 7/4/34 EUR Bundesrepublik Deutschland, 4.25%, 7/4/39 EUR Bundesrepublik Deutschland Bundesobligation Inflation Linked Bond, 0.75%, 4/15/18 EUR JAPAN — 1.7% Japan Government Ten Year Bond, 1.20%, 6/20/15 JPY Japan Government Ten Year Bond, 1.50%, 9/20/18 JPY Japan Government Ten Year Bond, 1.00%, 12/20/21 JPY Japan Government Thirty Year Bond, 2.40%, 3/20/37 JPY Japan Government Thirty Year Bond, 2.00%, 9/20/41 JPY Japan Government Twenty Year Bond, 2.10%, 12/20/26 JPY 37 Shares/ Principal Amount Value NETHERLANDS — 0.2% Netherlands Government Bond, 3.50%, 7/15/20 EUR $ 950,733 Netherlands Government Bond, 2.25%, 7/15/22 EUR NEW ZEALAND † New Zealand Government Bond, 5.00%, 3/15/19 NZD NORWAY — 0.2% Norway Government Bond, 4.25%, 5/19/17 NOK Norway Government Bond, 3.75%, 5/25/21 NOK SINGAPORE — 0.1% Singapore Government Bond, 2.375%, 4/1/17 SGD Singapore Government Bond, 3.125%, 9/1/22 SGD SWEDEN — 0.2% Sweden Government Bond, 6.75%, 5/5/14 SEK Sweden Government Bond, 4.25%, 3/12/19 SEK Sweden Government Bond, 3.50%, 6/1/22 SEK SWITZERLAND — 0.1% Switzerland Government Bond, 2.00%, 4/28/21 CHF Switzerland Government Bond, 2.50%, 3/8/36 CHF UNITED KINGDOM — 1.5% United Kingdom Gilt, 5.00%, 9/7/14 GBP United Kingdom Gilt, 4.00%, 9/7/16 GBP United Kingdom Gilt, 4.50%, 3/7/19 GBP United Kingdom Gilt, 8.00%, 6/7/21 GBP United Kingdom Gilt, 3.75%, 9/7/21 GBP United Kingdom Gilt, 6.00%, 12/7/28 GBP United Kingdom Gilt, 4.25%, 6/7/32 GBP United Kingdom Gilt, 4.25%, 3/7/36 GBP United Kingdom Gilt, 4.50%, 12/7/42 GBP United Kingdom Gilt, 4.25%, 12/7/55 GBP TOTAL SOVEREIGN GOVERNMENTS AND AGENCIES (Cost $42,732,039) Commercial Paper(6) — 4.1% Bank of Nova Scotia, 0.17%, 12/30/13 $ 2,400,000 BNP Paribas Finance, Inc., 0.16%, 12/2/13 Catholic Health Initiatives, 0.16%, 12/5/13 Crown Point Capital Co., 0.15%, 12/2/13 Lexington Parker Capital, 0.17%, 1/16/14 Lexington Parker Capital, 0.15%, 12/2/13 Liberty Street Funding LLC, 0.17%, 2/25/14 Old Line Funding LLC, 0.20%, 2/11/14 San Francisco City & County Public Utilities Commission, 0.13%, 12/10/13 Thunder Bay Funding LLC, 0.17%, 3/21/14 Toyota Motor Credit Corp., 0.21%, 1/9/14 TOTAL COMMERCIAL PAPER (Cost $24,995,653) Municipal Securities — 3.7% Alameda County Industrial Development Authority Rev., (Pacific Paper Tube), VRDN, 0.08%, 12/5/13 (LOC: Wells Fargo Bank N.A.) American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 7.50%, 2/15/50 Bay Area Toll Authority Toll Bridge Rev., Series 2010 S1, (Building Bonds), 6.92%, 4/1/40 38 Shares/ Principal Amount Value California GO, (Building Bonds), 7.55%, 4/1/39 $ 30,000 $ 40,625 California GO, (Building Bonds), 7.30%, 10/1/39 California GO, (Building Bonds), 7.60%, 11/1/40 California Infrastructure & Economic Development Bank Rev., Series 1999 A, VRDN, 0.16%, 12/5/13 (LOC: Comerica Bank) Chambersburg Municipal Authority Rev., (Wilson College), VRDN, 0.08%, 12/5/13 (LOC: Bank of America N.A.) City of Lowell Rev., (Little Rock Newspapers), VRDN, 0.11%, 12/4/13 (LOC: JPMorgan Chase Bank N.A.) City of New York GO, Series 1995 F-5, VRDN, 0.08%, 12/4/13 (LOC: Bayerische Landesbank) City of Russell Rev., Series 2002 B, (Bon Secours Health System), VRDN, 0.08%, 12/5/13 (AGM)(LOC: JPMorgan Chase Bank N.A.) City of Venice Health Care Rev., Series 2002 B, (Bon Secours Health System), VRDN, 0.09%, 12/5/13 (AGM) (LOC: JPMorgan Chase Bank N.A.) Florida Housing Finance Corp. Rev., Series 2003 E1, (St. Andrews Pointe Apartments), VRDN, 0.07%, 12/5/13 (LIQ FAC: FNMA) Illinois GO, (Taxable Pension), 5.10%, 6/1/33 Little Rock Metrocentre Improvement District No. 1 Rev., (Little Rock Newspapers, Inc.), VRDN, 0.09%, 12/2/13 (LOC: JPMorgan Chase Bank N.A.) Los Angeles Community College District GO, Series 2010 D, (Election of 2008), 6.68%, 8/1/36 Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%, 7/1/39 Massachusetts Bay Transportation Authority Rev., (General Transportation System), VRDN, 0.09%, 12/4/13 (SBBPA: Landesbank Baden-Wurttemberg) Metropolitan Transportation Authority Rev., Series 2010 E, (Building Bonds), 6.81%, 11/15/40 Missouri State Health & Educational Facilities Authority Rev., (Kansas City Art Institute), VRDN, 0.07%, 12/2/13 (LOC: Commerce Bank N.A.) Nevada Housing Division Multifamily Rev., (Golden Apartments), VRDN, 0.09%, 12/5/13 (LIQ FAC: FHLMC) New Jersey State Turnpike Authority Rev., Series 2009 F, (Building Bonds), 7.41%, 1/1/40 New Jersey State Turnpike Authority Rev., Series 2010 A, (Building Bonds), 7.10%, 1/1/41 New York GO, Series 2010 F1, (Building Bonds), 6.27%, 12/1/37 Ohio Water Development Authority Pollution Control Rev., Series 2010 B2, (Building Bonds), 4.88%, 12/1/34 Orange County Housing Finance Authority Multifamily Rev., Series 2002 B, (Millenia), VRDN, 0.19%, 12/4/13 (LOC: FNMA) Oregon State Department of Transportation Highway User Tax Rev., Series 2010 A, (Building Bonds), 5.83%, 11/15/34 39 Shares/ Principal Amount Value Port Authority of New York & New Jersey Rev., 4.93%, 10/1/51 Port Authority of New York & New Jersey Rev., 4.46%, 10/1/62 Rutgers State University Rev., Series 2010 H, (Building Bonds), 5.67%, 5/1/40 Sacramento Municipal Utility District Electric Rev., Series 2010 W, (Building Bonds), 6.16%, 5/15/36 Salt River Agricultural Improvement & Power District Electric Rev., Series 2010 A, (Building Bonds), 4.84%, 1/1/41 San Francisco City & County Public Utilities Water Commission Rev., Series 2010 B, (Building Bonds), 6.00%, 11/1/40 Santa Clara Valley Transportation Authority Sales Tax Rev., Series 2010 A, (Building Bonds), 5.88%, 4/1/32 Texas GO, (Building Bonds), 5.52%, 4/1/39 Town of Hillsborough COP, Series 2003 A, (Water & Sewer System), VRDN, 0.12%, 12/5/13 (SBBPA: JPMorgan Chase Bank N.A.) University of California Rev., Series 2013 AL-2, VRDN, 0.03%, 12/5/13 Washington GO, Series 2010 F, (Building Bonds), 5.14%, 8/1/40 West Basin Municipal Water District COP, Series 2008 A1, VRDN, 0.08%, 12/4/13 (SBBPA: Citibank N.A.) TOTAL MUNICIPAL SECURITIES (Cost $22,695,002) Commercial Mortgage-Backed Securities(5) — 1.3% Banc of America Commercial Mortgage, Inc., Series 2004-1, Class A4 SEQ, 4.76%, 11/10/39 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class A4, VRN, 5.12%, 12/1/13 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class AM, VRN, 5.18%, 12/1/13 Bank of America Merrill Lynch Commercial Mortgage Securities Trust, Series 2012-PARK, Class A SEQ, 2.96%, 12/10/30 BB-UBS Trust, Series 2012-SHOW, Class A SEQ, 3.43%, 11/5/36 CenterPoint Energy Transition Bond Co. LLC, Series 2012-1, Class A2 SEQ, 2.16%, 10/15/21 Commercial Mortgage Pass-Through Certificates, Series 2004-LB2A, Class A4 SEQ, 4.72%, 3/10/39 Credit Suisse First Boston Mortgage Securities Corp., Series 2004-C2, Class A2, VRN, 5.42%, 12/1/13 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A4, VRN, 4.80%, 12/1/13 GS Mortgage Securities Corp. II, Series 2004-GG2, Class A6 SEQ, VRN, 5.40%, 12/1/13 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4 SEQ, 4.76%, 7/10/39 40 Shares/ Principal Amount Value GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4A SEQ, 4.75%, 7/10/39 $ 1,025,000 $ 1,066,538 GS Mortgage Securities Corp. II, Series 2012-ALOH, Class A SEQ, 3.55%, 4/10/34 Irvine Core Office Trust, Series 2013-IRV, Class A2 SEQ, VRN, 3.28%, 12/10/13 JPMorgan Chase Commercial Mortgage Securities Corp., Series 2013-C16, Class AS, 4.52%, 12/15/46 LB-UBS Commercial Mortgage Trust, Series 2004-C1, Class A4 SEQ, 4.57%, 1/15/31 LB-UBS Commercial Mortgage Trust, Series 2004-C2, Class A4 SEQ, 4.37%, 3/15/36 LB-UBS Commercial Mortgage Trust, Series 2004-C4, Class A4, VRN, 5.71%, 12/11/13 LB-UBS Commercial Mortgage Trust, Series 2005-C2, Class A4 SEQ, 5.00%, 4/15/30 LB-UBS Commercial Mortgage Trust, Series 2005-C5, Class A4 SEQ, 4.95%, 9/15/30 LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class AM, VRN, 5.26%, 12/11/13 Morgan Stanley Bank of America Merrill Lynch Trust, Series 2012-C6, Class A4 SEQ, 2.86%, 11/15/45 Morgan Stanley Capital I, Series 2005-HQ6, Class A2A SEQ, 4.88%, 8/13/42 Morgan Stanley Capital I, Series 2005-T17, Class A5 SEQ, 4.78%, 12/13/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A3 SEQ, 4.50%, 10/15/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A4 SEQ, 4.80%, 10/15/41 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $8,356,565) Exchange-Traded Funds — 0.4% iShares MSCI EAFE Index Fund iShares Russell 1000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares Russell Midcap Value Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $2,537,854) U.S. Government Agency Securities — 0.4% FHLMC, 2.375%, 1/13/22 $ 980,000 FNMA, 6.625%, 11/15/30 TOTAL U.S. GOVERNMENT AGENCY SECURITIES (Cost $2,707,352) Collateralized Mortgage Obligations(5) — 0.2% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATION — 0.1% JPMorgan Mortgage Trust, Series 2013-1, Class 2A2 SEQ, VRN, 2.50%, 12/1/13 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS — 0.1% FHLMC, Series 2926, Class EW SEQ, 5.00%, 1/15/25 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $830,252) 41 Shares/ Principal Amount Value Asset-Backed Securities(5) † US Airways 2013-1 Class A Pass Through Trust, 3.95%, 5/15/27 (Cost $77,257) $ 80,000 $ 77,200 Convertible Preferred Stocks † HOUSEHOLD DURABLES † Beazer Homes USA, Inc., 7.50%, 7/15/15 TOBACCO † Universal Corp., 6.75% 9 TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $24,017) Shares Value Temporary Cash Investments — 3.0% SSgA U.S. Government Money Market Fund (Cost $18,376,462) $ 18,376,462 TOTAL INVESTMENT SECURITIES — 100.0% (Cost $533,359,991) OTHER ASSETS AND LIABILITIES † TOTAL NET ASSETS — 100.0% 42 Forward Foreign Currency Exchange Contracts Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) AUD USD Deutsche Bank 1/23/14 $ (1,940) AUD USD Westpac Group 1/23/14 (8,970) USD AUD Barclays Bank plc 1/23/14 CAD USD JPMorgan Chase Bank N.A. 12/31/13 (205) CAD USD Deutsche Bank 1/23/14 (1,595) USD CAD JPMorgan Chase Bank N.A. 12/31/13 8,070 USD CAD Deutsche Bank 1/23/14 1,145 USD CAD Deutsche Bank 1/23/14 526 USD CAD HSBC Holdings plc 1/23/14 5,850 USD CAD HSBC Holdings plc 1/23/14 144 CHF USD Credit Suisse AG 12/31/13 24 CHF USD Credit Suisse AG 12/31/13 6 CHF USD UBS AG 1/23/14 1,619 USD CHF Credit Suisse AG 12/31/13 (141) USD CHF Deutsche Bank 1/23/14 (589) CZK USD Deutsche Bank 1/23/14 (151) CZK USD Deutsche Bank 1/23/14 USD CZK UBS AG 1/23/14 44 DKK USD Barclays Bank plc 1/23/14 6,104 DKK USD Barclays Bank plc 1/23/14 143 DKK USD UBS AG 1/23/14 464 USD DKK UBS AG 1/23/14 (135) EUR USD UBS AG 12/31/13 180 EUR USD UBS AG 12/31/13 37 EUR USD Barclays Bank plc 1/23/14 6,264 EUR USD Barclays Bank plc 1/23/14 1,749 EUR USD Barclays Bank plc 1/23/14 (37) USD EUR UBS AG 12/31/13 (777) USD EUR UBS AG 12/31/13 (304) USD EUR UBS AG 12/31/13 (2,130) USD EUR UBS AG 12/31/13 (3) USD EUR Barclays Bank plc 1/23/14 (779) USD EUR Barclays Bank plc 1/23/14 (2,063) USD EUR HSBC Holdings plc 1/23/14 GBP USD Barclays Bank plc 1/23/14 253 GBP USD Deutsche Bank 1/23/14 603 USD GBP Credit Suisse AG 12/31/13 (1,031) USD GBP Credit Suisse AG 12/31/13 (51) USD GBP Barclays Bank plc 1/23/14 (17,791) USD GBP Barclays Bank plc 1/23/14 (1,459) USD GBP HSBC Holdings plc 1/23/14 92 HKD USD Westpac Group 1/23/14 1 JPY USD Barclays Bank plc 1/23/14 (789) JPY USD HSBC Holdings plc 1/23/14 (256) JPY USD UBS AG 1/23/14 JPY USD UBS AG 1/23/14 (229) JPY USD Westpac Group 1/23/14 (27,739) USD JPY Barclays Bank plc 1/23/14 870 43 Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) USD JPY Barclays Bank plc 1/23/14 $ 611 KRW USD Westpac Group 1/23/14 24,671 KRW USD Westpac Group 1/23/14 3,566 KRW USD Westpac Group 1/23/14 (14) KRW USD Westpac Group 1/23/14 83 KRW USD Westpac Group 1/23/14 (9) USD KRW Westpac Group 1/23/14 (500) NOK USD Deutsche Bank 1/23/14 (768) USD NOK Deutsche Bank 1/23/14 (5,955) NZD USD Barclays Bank plc 1/23/14 (1,180) NZD USD Westpac Group 1/23/14 (3,351) USD NZD Westpac Group 1/23/14 68 SEK USD Deutsche Bank 1/23/14 1,598 USD SEK UBS AG 1/23/14 (11,280) SGD USD Deutsche Bank 1/23/14 (879) SGD USD HSBC Holdings plc 1/23/14 (325) USD SGD Barclays Bank plc 1/23/14 205 USD SGD Westpac Group 1/23/14 (343) TWD USD Westpac Group 1/23/14 77 USD TWD Westpac Group 1/23/14 (100) USD TWD Westpac Group 1/23/14 320 $ (29,047) Futures Contracts Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 10 U.S. Treasury 10- Year Notes March 2014 $ 307 4 U.S. Treasury Ultra Long Bonds March 2014 556,500 (2,821) 44 Notes to Schedule of Investments ADR American Depositary Receipt AGM Assured Guaranty Municipal Corporation AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc COP Certificates of Participation CVA Certificaten Van Aandelen CZK Czech Koruna DKK Danish Krone EUR Euro FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GBP British Pound GNMA Government National Mortgage Association GO General Obligation HKD Hong Kong Dollar JPY Japanese Yen KRW South Korea Won LIQ FAC Liquidity Facilities LOC Letter of Credit MTN Medium Term Note NOK Norwegian Krone NZD New Zealand Dollar SBBPA Standby Bond Purchase Agreement SEK Swedish Krona SEQ Sequential Payer SGD Singapore Dollar TWD Taiwanese Dollar USD United States Dollar VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. † Category is less than 0.05% of total net assets. Non-income producing. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on futures contracts. At the period end, the aggregate value of securities pledged was $40,073. When-issued security. The issue price and yield are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. Security was purchased pursuant to Rule 144A or Section 4(2) under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional investors. The aggregate value of these securities at the period end was $25,715,334, which represented 4.2% of total net assets. Final maturity date indicated, unless otherwise noted. The rate indicated is the yield to maturity at purchase for non-interest bearing securities. For interest bearing securities, the stated coupon rate is shown. Security has not been registered with the Securities and Exchange Commission and may be subject to resale, redemption or transferability restrictions (not including a security purchased pursuant to Rule 144A under the Securities Act of 1933). The aggregate value of these securities at the period end was $3,000,000, which represented 0.5% of total net assets. See Notes to Financial Statements. 45 Statement of Assets and Liabilities NOVEMBER 30, 2013 Assets Investment securities, at value (cost of $533,359,991) Foreign currency holdings, at value (cost of $156,986) Receivable for investments sold Receivable for capital shares sold Receivable for variation margin on futures contracts Unrealized gain on forward foreign currency exchange contracts Dividends and interest receivable Liabilities Disbursements in excess of demand deposit cash Payable for investments purchased Payable for capital shares redeemed Unrealized loss on forward foreign currency exchange contracts Accrued management fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Undistributed net realized gain Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value $33,833,343 5,428,475 A Class, $0.01 Par Value $6.22* B Class, $0.01 Par Value $2,688,421 433,179 C Class, $0.01 Par Value R Class, $0.01 Par Value R6 Class, $0.01 Par Value $241,368 38,727 * Maximum offering price $6.60 (net asset value divided by 0.9425). See Notes to Financial Statements. 46 Statement of Operations YEAR ENDED NOVEMBER 30, 2013 Investment Income (Loss) Income: Interest Dividends (net of foreign taxes withheld of $89,767) Expenses: Management fees Distribution and service fees: A Class B Class C Class R Class Directors’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Futures contract transactions Foreign currency transactions ) Change in net unrealized appreciation (depreciation) on: Investments Futures contracts ) Translation of assets and liabilities in foreign currencies ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 47 Statement of Changes in Net Assets YEARS ENDED NOVEMBER 30, 2, 2012 Increase (Decrease) in Net Assets November 30, 2013 November 30, 2012 Operations Net investment income (loss) $ 5,345,562 $ 7,673,427 Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) B Class ) ) C Class ) ) R Class ) ) R6 Class ) — From net realized gains: Investor Class ) ) Institutional Class ) ) A Class ) ) B Class ) ) C Class ) ) R Class ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 48 Notes to Financial Statements NOVEMBER 30, 2013 1. Organization American Century Strategic Asset Allocations, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. Strategic Allocation: Conservative Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund is an asset allocation fund and its investment objective is to seek the highest level of total return consistent with its asset mix. The fund offers the Investor Class, the Institutional Class, the A Class, the B Class, the C Class, the R Class and the R6 Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class and R6 Class shareholders do not require the same level of shareholder and administrative services from American Century Investment Management, Inc. (ACIM) (the investment advisor) as shareholders of other classes. In addition, financial intermediaries do not receive any service, distribution or administrative fees for the R6 Class. As a result, the Institutional Class and R6 Class are charged lower unified management fees. Sale of the R6 Class commenced on July 26, 2013. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share at the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. The Board of Directors has adopted valuation policies and procedures to guide the investment advisor in the fund’s investment valuation process and to provide methodologies for the oversight of the fund’s pricing function. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are generally valued at the closing price of such securities on the exchange where primarily traded or at the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices may be used. Securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. Equity securities initially expressed in local currencies are translated into U.S. dollars at the mean of the appropriate currency exchange rate at the close of the NYSE as provided by an independent pricing service. Fixed income securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Fixed income securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors: trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, trade data or market information on comparable securities, and other relevant security specific information. Fixed income securities initially expressed in local currencies are translated into U.S. dollars at the mean of the appropriate currency exchange rate at the close of the NYSE as provided by an independent pricing service. 49 Open-end management investment companies are valued at the reported net asset value per share. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the appropriate forward exchange rate at the close of the NYSE as provided by an independent pricing service. If the fund determines that the market price for an investment is not readily available or the valuation methods mentioned above do not reflect an investment’s fair value, such investment is valued as determined in good faith by the Board of Directors or its delegate, in accordance with policies and procedures adopted by the Board of Directors. In its determination of fair value, the fund may review several factors including, but not limited to, market information regarding the specific investment or comparable investments and correlation with other investment types, futures indices or general market indicators. Circumstances that may cause the fund to use these procedures to value an investment include, but are not limited to: an investment has been declared in default or is distressed; trading in a security has been suspended during the trading day or a security is not actively trading on its principal exchange; prices received from a regular pricing source are deemed unreliable; or there is a foreign market holiday and no trading occurred. The fund monitors for significant events occurring after the close of an investment’s primary exchange but before the fund’s net asset value per share is determined. Significant events may include, but are not limited to: corporate announcements and transactions; governmental action and political unrest that could impact a specific investment or an investment sector; or armed conflicts, natural disasters and similar events that could affect investments in a specific country or region. The fund also monitors for significant fluctuations in domestic and foreign markets, as evidenced by the U.S. market or such other indicators that the Board of Directors, or its delegate, deems appropriate. If significant fluctuations in foreign markets are identified, the fund may apply a model-derived factor to the closing price of equity securities traded on foreign securities exchanges. The factor is based on observable market data as provided by an independent pricing service. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Distributions received on securities that represent a return of capital or long-term capital gain are recorded as a reduction of cost of investments and/or as a realized gain. The fund may estimate the components of distributions received that may be considered nontaxable distributions or long-term capital gain distributions for income tax purposes. Interest income is recorded on the accrual basis and includes paydown gain (loss) and accretion of discounts and amortization of premiums. Inflation adjustments related to inflation-linked debt securities are reflected as interest income. Segregated Assets — In accordance with the 1940 Act, the fund segregates assets on its books and records to cover certain types of investments, including, but not limited to, futures contracts, forward commitments, when-issued securities, swap agreements and certain forward foreign currency exchange contracts. ACIM monitors, on a daily basis, the securities segregated to ensure the fund designates a sufficient amount of liquid assets, marked-to-market daily. The fund may also receive assets or be required to pledge assets at the custodian bank or with a broker for margin requirements on futures contracts and swap agreements. 50 Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. Accordingly, no provision has been made for income taxes. The fund files U.S. federal, state, local and non-U.S. tax returns as applicable. The fund’s tax returns are subject to examination by the relevant taxing authority until expiration of the applicable statute of limitations, which is generally three years from the date of filing but can be longer in certain jurisdictions. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. The fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code, in all events in a manner consistent with provisions of the 1940 Act. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 51 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 0.80% to 1.00% for the Investor Class, A Class, B Class, C Class and R Class. The annual management fee schedule ranges from 0.60% to 0.80% for the Institutional Class and 0.45% to 0.65% for the R6 Class. The effective annual management fee for each class for the period ended November 30, 2013 was 0.99% for the Investor Class, A Class, B Class, C Class and R Class, 0.79% for the Institutional Class and 0.64% for the R6 Class. Distribution and Service Fees — The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and C Class will each pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the year ended November 30, 2013 are detailed in the Statement of Operations. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC). The corporation’s investment advisor, ACIM, the corporation’s distributor, ACIS, and the corporation’s transfer agent, American Century Services, LLC, are wholly owned, directly or indirectly, by ACC. 4. Investment Transactions Purchases of investment securities, excluding short-term investments, for the year ended November 30, 2013 totaled $380,053,092, of which $121,132,573 represented U.S. Treasury and Government Agency obligations. Sales of investment securities, excluding short-term investments, for the year ended November 30, 2013 totaled $424,349,316, of which $114,348,698 represented U.S. Treasury and Government Agency obligations. 52 5. Capital Share Transactions Transactions in shares of the fund were as follows: Year ended November 30, 2013 Year ended November 30, 2012 Shares Amount Shares Amount Investor Class/Shares Authorized Sold $ 83,207,083 $ 51,447,061 Issued in reinvestment of distributions Redeemed ) Institutional Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) A Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) B Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) C Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) R Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) R6 Class/Shares Authorized N/A Sold Issued in reinvestment of distributions 14 82 Redeemed ) ) Net increase (decrease) ) ) $ 12,676,511 July 26, 2013 (commencement of sale) through November 30, 2013 for the R6 Class. 53 6. Fair Value Measurements The fund’s investments valuation process is based on several considerations and may use multiple inputs to determine the fair value of the investments held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels. • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical investments. • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for comparable investments, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.). These inputs also consist of quoted prices for identical investments initially expressed in local currencies that are adjusted through translation into U.S. dollars. • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Assets Investment Securities Common Stocks $ 37,818,350 — U.S. Treasury Securities — — Corporate Bonds — 49,434,377 — U.S. Government Agency Mortgage-Backed Securities — 48,367,635 — Sovereign Governments and Agencies — 42,421,485 — Commercial Paper — 24,996,022 — Municipal Securities — 22,939,900 — Commercial Mortgage-Backed Securities — 8,226,444 — Exchange-Traded Funds 2,736,637 — — U.S. Government Agency Securities — 2,671,634 — Collateralized Mortgage Obligations — 899,962 — Asset-Backed Securities — 77,200 — Convertible Preferred Stocks — 28,503 — Temporary Cash Investments 18,376,462 — — Total Value of Investment Securities — Other Financial Instruments Futures Contracts $307 — — Forward Foreign Currency Exchange Contracts — $67,486 — Total Unrealized Gain (Loss) on Other Financial Instruments $307 $67,486 — Liabilities Other Financial Instruments Futures Contracts $(2,821) — — Forward Foreign Currency Exchange Contracts — $(96,533) — Total Unrealized Gain (Loss) on Other Financial Instruments $(2,821) $(96,533) — 54 7. Derivative Instruments Equity Price Risk — The fund is subject to equity price risk in the normal course of pursuing its investment objectives. A fund may enter into futures contracts based on an equity index in order to manage its exposure to changes in market conditions. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund is required to deposit either cash or securities in an amount equal to a certain percentage of the contract value (initial margin). Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. During the period, the fund infrequently purchased equity price risk derivative instruments for temporary investment purposes. Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations or to gain exposure to the fluctuations in the value of foreign currencies. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The fund purchased and sold interest rate risk derivative instruments throughout the reporting period, and the instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume. 55 Value of Derivative Instruments as of November 30, 2013 Asset Derivatives Liability Derivatives Type of Risk Exposure Location on Statement of Assets and Liabilities Value Location on Statement of Assets and Liabilities Value Foreign Currency Risk Unrealized gain on forward foreign currency exchange contracts Unrealized loss on forward foreign currency exchange contracts Interest Rate Risk Receivable for variation margin on futures contracts* 594 Payable for variation margin on futures contracts* — * Included in the unrealized gain (loss) on futures contracts as reported in the Schedule of Investments. Effect of Derivative Instruments on the Statement of Operations for the Year Ended November 30, 2013 Net Realized Gain (Loss) Change in Net Unrealized Appreciation (Depreciation) Type of Risk Exposure Location on Statement of Operations Value Location on Statement of Operations Value Equity Price Risk Net realized gain (loss) on futures contract transactions $ 54,188 Change in net unrealized appreciation (depreciation) on futures contracts $ (701) Foreign Currency Risk Net realized gain (loss) on foreign currency transactions Change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies Interest Rate Risk Net realized gain (loss) on futures contract transactions Change in net unrealized appreciation (depreciation) on futures contracts (2,514) $ (72,597) 8. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. 9. Federal Tax Information On December 17, 2013, the fund declared and paid a per-share distribution from net realized gains to shareholders of record on December 16, 2013 of $0.3686 for the Investor Class, Institutional Class, A Class, B Class, C Class, R Class and R6 Class. On December 23, 2013, the fund declared and paid the following per-share distributions from net investment income to shareholders of record on December 20, 2013: Investor Class Institutional Class A Class B Class C Class R Class R6 Class 56 The tax character of distributions paid during the years ended November 30, 2013 and November 30, 2012 were as follows: Distributions Paid From Ordinary income $9,185,176 Long-term capital gains The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of November 30, 2013, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments $80,949,132 Gross tax depreciation of investments (6,771,412) Net tax appreciation (depreciation) of investments Net tax appreciation (depreciation) on derivatives and translation of assets and liabilities in foreign currencies $35,930 Net tax appreciation (depreciation) $74,213,650 Other book-to-tax adjustments $(339,816) Undistributed ordinary income $8,553,114 Accumulated long-term gains $28,069,042 The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. Other book-to-tax adjustments are attributable primarily to the tax deferral of losses on straddle positions. 57 Financial Highlights For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value,End of Period Total Return Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Investor Class 9.74% 1.00% 1.06% 68% 9.75% 1.00% 1.44% 76% — 5.71% 1.00% 1.73% 78% — 6.85% 1.00% 1.68% 74% — 17.18% 1.00% 2.19% 128% Institutional Class 9.95% 0.80% 1.26% 68% 9.97% 0.80% 1.64% 76% — 5.92% 0.80% 1.93% 78% — 7.06% 0.80% 1.88% 74% — 17.41% 0.80% 2.39% 128% A Class 9.49% 1.25% 0.81% 68% 9.30% 1.25% 1.19% 76% — 5.64% 1.25% 1.48% 78% — 6.38% 1.25% 1.43% 74% — 16.89% 1.25% 1.94% 128% 58 For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value,End of Period Total Return Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) B Class — 8.83% 2.00% 0.06% 68% 8.54% 2.00% 0.44% 76% — 4.67% 2.00% 0.73% 78% — 5.78% 2.00% 0.68% 74% — 16.05% 2.00% 1.19% 128% C Class — 8.65% 2.00% 0.06% 68% 8.73% 2.00% 0.44% 76% — 4.66% 2.00% 0.73% 78% — 5.78% 2.00% 0.68% 74% — 16.05% 2.00% 1.19% 128% R Class 9.24% 1.50% 0.56% 68% 9.22% 1.50% 0.94% 76% — 5.19% 1.50% 1.23% 78% — 6.32% 1.50% 1.18% 74% — 16.63% 1.50% 1.69% 128% R6 Class — 3.32% 0.65% 1.19% 68% 59 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Per-share amount was less than $0.005. July 26, 2013 (commencement of sale) through November 30, 2013. Annualized. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended November 30, 2013. See Notes to Financial Statements. 60 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of American Century Strategic Asset Allocations, Inc.: We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of Strategic Allocation: Conservative Fund (the “Fund”), one of the funds constituting American Century Strategic Asset Allocations, Inc., as of November 30, 2013, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods presented. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of November 30, 2013, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Strategic Allocation: Conservative Fund of American Century Strategic Asset Allocations, Inc. as of November 30, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri January 17, 2014 61 Management The Board of Directors The individuals listed below serve as directors of the funds. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The board has adopted a mandatory retirement age for directors who are not “interested persons,” as that term is defined in the Investment Company Act (independent directors). Independent directors shall retire by December 31 of the year in which they reach their 75th birthday. Mr. Pratt may serve until December 31 of the year in which he reaches his 76th birthday based on an extension granted under previous retirement guidelines. Mr. Thomas is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). Mr. Fink is treated as an “interested person” because of his recent employment with ACC and American Century Services, LLC (ACS). The other directors (more than three-fourths of the total number) are independent. They are not employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and ACS, and do not have any other affiliations, positions, or relationships that would cause them to be considered “interested persons” under the Investment Company Act. The directors serve in this capacity for seven (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following table presents additional information about the directors. The mailing address for each director is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors Thomas A. Brown Director Since 1980 Managing Member, Associated Investments, LLC (real estate investment company); Brown Cascade Properties, LLC (real estate investment company) (2001 to 2009) 75 None Andrea C. Hall Director Since 1997 Retired 75 None Jan M. Lewis Director Since 2011 President and Chief Executive Officer, Catholic Charities of Northeast Kansas (human services organization) 75 None James A. Olson Director Since 2007 Member, Plaza Belmont LLC (private equity fund manager) 75 Saia, Inc. (2002 to 2012) and EPR Properties (2003 to 2013) Donald H. Pratt Director and Chairman of the Board Since 1995 (Chairman since 2005) Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company) 75 None 62 Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors M. Jeannine Strandjord Director Since 1994 Retired 75 Euronet Worldwide Inc.; Charming Shoppes, Inc. (2006 to 2010); and DST Systems Inc. (1996 to 2012) John R. Whitten Director Since 2008 Retired 75 Rudolph Technologies, Inc. Stephen E. Yates Director Since 2012 Retired; Executive Vice President, Technology & Operations, KeyCorp. (computer services) (2004 to 2010) 75 Applied Industrial Technologies, Inc. (2001 to 2010) Interested Directors Barry Fink Director Since 2012 Retired; Executive Vice President, ACC (September 2007 to February 2013); President, ACS (October 2007 to February 2013); Chief Operating Officer, ACC (September 2007 to November 2012) 75 None Jonathan S. Thomas Director and President Since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries None Donald H. Pratt will retire as Director and Chairman of the Board effective December 31, 2013. 63 Officers The following table presents certain information about the executive officers of the funds. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. The mailing address for each officer listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Funds Principal Occupation(s) During the Past Five Years Jonathan S. Thomas Director and President since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Maryanne L. Roepke Chief Compliance Officer since 2006 and Senior Vice President since 2000 Chief Compliance Officer, American Century funds, ACIM and ACS (August 2006 to present). Also serves as Senior Vice President, ACS Charles A. Etherington General Counsel since 2007 and Senior Vice President since 2006 Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present); General Counsel, ACC (March 2007 to present). Also serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM and ACS C. Jean Wade Vice President, Treasurer and Chief Financial Officer since 2012 Vice President, ACS (February 2000 to present) Robert J. Leach Vice President since 2006 and Assistant Treasurer since 2012 Vice President, ACS (February 2000 to present) David H. Reinmiller Vice President since 2000 Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present). Also serves as Vice President, ACIM and ACS Ward D. Stauffer Secretary since 2005 Attorney, ACC (June 2003 to present) The Statement of Additional Information has additional information about the fund’s directors and is available without charge, upon request, by calling 1-800-345-2021. 64 Approval of Management Agreement At a meeting held on June 20, 2013, the Fund’s Board of Directors unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s directors (the “Directors”), including a majority of the independent Directors, each year. Prior to its consideration of the renewal of the management agreement, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year. In connection with its consideration of the renewal of the management agreement, the Board’s review and evaluation of the services provided by the Advisor included, but was not limited to, the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the Fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • possible economies of scale associated with the Advisor’s management of the Fund and other accounts under its management; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Directors also had the benefit of the advice of independent counsel throughout the period. 65 Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and independent counsel, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services — Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, ­competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and 66 approved strategies. Further, the Directors recognize that the Advisor has an obligation to monitor trading activities, and in particular to seek the best execution of fund trades, and to evaluate the use of and payment for research. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. The Directors also review detailed performance information during the management agreement approval process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. Taking all these factors into consideration, the Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance and Portfolio Commentary sections of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability . The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, its ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. 67 Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund 68 shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 69 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you don’t want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. For systematic withdrawals, your withholding election will remain in effect until revoked or changed by filing a new election. You have the right to revoke your election at any time. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you don’t have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld (or as otherwise required by state law). State taxes will be withheld from your distribution in accordance with the respective state rules. Distributions you receive from 403(b), 457 and qualified plans are subject to special tax and withholding rules. Your plan administrator or plan sponsor is required to provide you with a special tax notice explaining those rules at the time you request a distribution. If applicable, federal and/or state taxes may be withheld from your distribution amount. Proxy Voting Policies A description of the policies that the fund’s investment advisor uses in exercising the voting rights associated with the securities purchased and/or held by the fund is available without charge, upon request, by calling 1-800-345-2021. It is also available on the “About Us” page of American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 70 Other Tax Information The following information is provided pursuant to provisions of the Internal Revenue Code. The fund hereby designates up to the maximum amount allowable as qualified dividend income for the fiscal year ended November 30, 2013. For corporate taxpayers, the fund hereby designates $4,272,692, or up to the maximum amount allowable, of ordinary income distributions paid during the fiscal year ended November 30, 2013 as qualified for the corporate dividends received deduction. The fund hereby designates $3,528,662 as qualified short-term capital gain ­distributions for purposes of Internal Revenue Code Section 871. The fund hereby designates $20,641,558, or up to the maximum amount ­allowable, as long-term capital gain distributions for the fiscal year ended November 30, 2013. The fund utilized earnings and profits of $3,903,729 distributed to shareholders on redemption of shares as part of the dividends paid deduction (tax equalization). 71 Notes 72 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Relay Service for the Deaf American Century Strategic Asset Allocations, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2014 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-80793 1401 ANNUAL REPORT NOVEMBER 30, 2013 Strategic Allocation: Aggressive Fund Table of Contents President’s Letter 2 Market Perspective 3 Performance 4 Portfolio Commentary 6 Fund Characteristics 8 Shareholder Fee Example 9 Schedule of Investments 11 Statement of Assets and Liabilities 51 Statement of Operations 52 Statement of Changes in Net Assets 53 Notes to Financial Statements 54 Financial Highlights 63 Report of Independent Registered Public Accounting Firm 66 Management 67 Approval of Management Agreement 70 Additional Information 75 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing this annual report for the 12 months ended November 30, 2013. It provides investment performance, market analysis, and portfolio information, presented with the expert perspective of our portfolio management team. Annual reports remain important vehicles for conveying information about fund returns, including key factors that affected fund performance. For additional, updated investment and market insights, we encourage you to visit our website, americancentury.com. Monetary Policy-Driven, “Risk-On” Results in Developed Countries Stimulative monetary policies by central banks and slowly improving global economic conditions played a major part in financial market returns during the reporting period. The combination of an improving global economic outlook, mostly low costs of capital in the money markets, and central bank purchases of longer-maturity fixed income securities (a market liquidity-building strategy known as quantitative easing, QE) helped persuade investors to seek risk and yield, particularly in developed markets such as the U.S., Japan, and Europe. Broad stock index returns were stellar in these markets, particularly at the smaller capitalization end of the company size spectrum. Representing the broad markets, the S&P 500 and MSCI EAFE Indices returned 30.30% and 24.84%, respectively, for the reporting period, and their smaller capitalization counterparts performed even better. At the same time, hints that QE might be tapered soon in the U.S. hampered government bond returns and emerging market stock indices. Broad emerging market stock indices posted positive single-digit returns, but government bond total returns dipped into negative territory, despite low inflation. Corporate bonds, especially high-yield corporates, generally performed better than government bonds because of their higher yields, declining spreads (yield differences between corporate and similar-maturity Treasury securities), and relatively low default rates, compared with historical averages. As we enter 2014, there’s less uncertainty about the U.S. fiscal picture and global economic strength than a year ago, but headwinds continue. A full economic recovery from 2008 remains elusive—economic growth is still subpar compared with past recoveries. In this environment, we continue to believe in a disciplined, diversified, long-term investment approach, using professionally managed stock and bond portfolios—as appropriate—for meeting financial goals. We appreciate your continued trust in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By Scott Wittman, Chief Investment Officer, Asset Allocation andDisciplined Equity Developed Market Stocks Rallied to Post Double-Digit Gains Global stock market performance remained robust during the 12-month period ended November 30, 2013, with most major developed market indices posting double-digit gains. Despite persistent concerns about weak global growth and a slowdown in China, investors largely focused on central bank stimulus measures, marginally improving economic data in the U.S., Europe, and Japan, and relatively healthy corporate earnings, which fueled stock market optimism. Prior to the reporting period, the U.S. Federal Reserve (the Fed) announced its third quantitative easing program (QE3). This effort, combined with similar large-scale stimulus measures from the European Central Bank and the Bank of Japan, favorable corporate earnings reports, and housing market gains in the U.S. and U.K., generally helped keep stocks in favor. Overall, developed market stocks outperformed their emerging market counterparts. We believe this primarily was due to a slower-growth environment in China. In addition, rising inflation and currency weakness weighed on many developing nations. Fed Policy Drove Bond Market Sentiment The investment-grade U.S. bond market generally struggled during the 12 months. Uncertainty surrounding future Fed policy dominated the market backdrop for much of the period. Beginning in spring 2013, modest economic gains led to fears the Fed would end QE3 sooner than expected. The Fed helped fuel those fears, indicating it may start tapering its monthly bond purchases later in the year. In response, yields increased and bond prices declined as investors expected the Fed to begin tapering in September. But Fed policymakers instead announced they would continue the current pace of bond buying until economic gains appear sustainable. This news sparked a short-term turnaround among bonds, but speculation around taper timing quickly resurfaced and bonds—particularly longer-maturity, interest-rate-sensitive securities—continued to struggle. In this environment, most investment-grade bond market sectors posted negative returns. Shorter-maturity securities generally fared best and showed fractional gains. A preference for riskier, higher-yielding securities prevailed throughout the period, which put further pressure on lower-yielding, higher-quality securities—but bolstered high-yield corporate bonds. Market Returns For the 12 months ended November 30, 2013 U.S. Stocks U.S. Bonds Russell 1000 Index (large-cap) 30.96% Barclays U.S. Aggregate Bond Index -1.61% Russell Midcap Index 33.81% Barclays U.S. Corporate High-Yield Bond Index 8.55% Russell 2000 Index (small-cap) 40.99% U.S. Money Market Foreign Stocks Barclays U.S. 1–3 Month Treasury Bill Index 0.05% MSCI EAFE Index 24.84% MSCI Emerging Markets Index 3.66% 3 Performance Total Returns as of November 30, 2013 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Investor Class TWSAX 19.71% 14.71% 7.66% 7.81% 2/15/96 S&P 500 Index — 30.30% 17.59% 7.68% 7.99%(1) — Barclays U.S. Aggregate Bond Index — -1.61% 5.33% 4.71% 5.75%(1) — Barclays U.S. 1-3 Month Treasury Bill Index — 0.05% 0.09% 1.59% 2.72%(1) — Institutional Class AAAIX 20.13% 14.92% 7.89% 5.29% 8/1/00 A Class(2) No sales charge* With sales charge* ACVAX 19.54% 12.65% 14.41% 13.07% 7.40% 6.77% 7.40% 7.02% 10/2/96 B Class No sales charge* With sales charge* ALLBX 18.53% 14.53% 13.53% 13.41% — — 6.63% 6.63% 9/30/04 C Class ASTAX 18.57% 13.58% 6.60% 5.90% 11/27/01 R Class AAARX 19.18% 14.14% — 6.65% 3/31/05 R6 Class AAAUX — — — 6.31%(3) 7/26/13 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year to 0.00% after the sixth year. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Since 2/29/96, the date nearest the Investor Class’s inception for which data are available. Prior to December 3, 2007, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. Total returns for periods less than one year are not annualized. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 4 Growth of $10,000 Over 10 Years $10,000 investment made November 30, 2003 Total Annual Fund Operating Expenses Investor Class Institutional Class A Class B Class C Class R Class R6 Class 1.21% 1.01% 1.46% 2.21% 2.21% 1.71% 0.86% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 5 Portfolio Commentary Portfolio Managers: Scott Wittman, Rich Weiss, Scott Wilson, and Radu Gabudean In March 2013, portfolio manager Radu Gabudean joined the Strategic Allocation: Aggressive management team, and in April 2013, portfolio manager Enrique Chang left the Strategic Allocation: Aggressive management team. Portfolio manager David MacEwen joined the Strategic Allocation: Aggressive team as of December 2013. Performance Summary Strategic Allocation: Aggressive returned 19.71%* for the fiscal year ended November 30, 2013. The fund’s return for the 12-month period reflected strong advances in developed equity markets, tempered by declines in most bond market segments. Strategic Allocation: Aggressive’s neutral asset mix throughout the period was 79% stocks, 20% bonds, and 1% cash-equivalent investments. However, the portfolio’s actual asset weightings varied based on short-term tactical adjustments and fluctuating securities prices. Tactical Positioning In managing the fund, we make modest tactical adjustments to its asset mix in an effort to add value and improve the fund’s ability to meet its investment objective. During the first half of the period, we maintained a neutral allocation to stocks, bonds, and cash-equivalent investments within the portfolio. We moved to a slight overweight allocation to stocks, with a subsequent underweight to bonds, during the second half of the period. This reflected our belief that equities were attractive due to their greater earnings yield, relative to the historically low yields of bonds and cash. Equity Component Rallied Sharply The stock portion of Strategic Allocation: Aggressive posted robust gains for the reporting period. Every U.S. equity segment advanced strongly, with small-cap stocks posting larger gains than their mid- and large-cap counterparts. The top-performing segment of the equity component was the fund’s strategic weighting in small-cap growth equities, which gained over 40% for the 12-month period. The fund’s small-cap value and large-cap core segments were also top performers. Non-U.S. equity holdings also advanced, although emerging market returns were considerably more muted than their developed market peers. The real estate segment posted the smallest gains among the fund’s equity holdings. Stock selection was most successful among emerging market stocks. Stock choices in the fund’s large-cap core segment also added value during the period. In contrast, stock selection among most other equity segments, particularly in large- and mid-cap growth holdings, detracted from performance. The stock component maintained a tactical overweight position in large-cap growth stocks, and a corresponding underweight position in large-cap value shares, during the 12-month period. We believe that the ongoing low inflation environment, combined with attractive valuations of growth stocks relative to value stocks, continue to make growth compelling. Likewise, we initiated an overweight to small-cap growth equities during the second half of the period. *All fund returns referenced in this commentary are for Investor Class shares. 6 Fixed-Income Component Declined With the exception of high-yield bonds, Strategic Allocation: Aggressive’s fixed-income holdings declined for the 12-month period. Among the fund’s high-quality bonds, yield curve positioning, particularly an overweight to long-term bonds, weighed on results. Security selection in the high-quality bond segment was also a detractor, as certain mortgage-backed securities (MBS) and adjustable-rate mortgages held in the fund underperformed the MBS positions in the benchmark. On the positive side, an underweight position in Treasuries, and corresponding overweight in spread sectors, was beneficial, as was security selection in the credit sector. The fund’s holdings of high-yield corporate bonds generated robust gains, benefiting from strong investor demand for yield in a low interest rate environment. We maintained an overweight position in high-yield bonds, and a corresponding underweight in high-quality bonds, for the first half of the year. During the third quarter of 2013, we brought the high-yield allocation back to neutral in light of heightened market volatility and reduced prospects for outperformance by the segment. The fund’s strategic exposure to Treasury inflation-protected securities (TIPS) detracted from performance for the reporting period as the segment posted the biggest decline among fixed-income holdings. Outlook Looking ahead to 2014, global economies continue to show modest yet consistent signs of recovery. The U.S. appears to be on track for slow and steady growth, with consumers benefiting from continued strength in housing and a gradual improvement in employment. Corporate earnings revisions are trending upwards in Europe and Japan, and the country’s exporters continue to benefit from a weakening yen. While monetary policy remains largely stimulative, we expect that the U.S. Federal Reserve will begin scaling back its monthly bond-buying program in the first half of 2014 if economic trends continue apace. As equity markets repeatedly break records, questions arise about whether stocks have become overvalued. We believe that, on balance, stocks in aggregate are fairly valued and a number of sectors, such as technology and industrials, represent attractive opportunities. We expect interest rates to normalize and climb higher, and as a result, are positioning our fixed-income portfolios to be slightly shorter duration. By combining asset classes that behave differently for a given set of economic and market conditions, investors can reduce overall portfolio volatility and improve risk-adjusted performance. In periods of heightened uncertainty, we think it is very important for investors to maximize returns for the risks they are taking. It’s also important to note that when we overweight a particular asset class—such as large-cap growth stocks or high-yield corporate bonds—we are making modest tactical adjustments around our long-term strategic asset weightings, not wholesale shifts into and out of the investing flavor of the month. We employ a structured, selective approach that seeks to manage risks and generate excess returns on the margin. We believe that individual investors can also benefit from a similarly disciplined, objective approach in their own portfolios. 7 Fund Characteristics NOVEMBER 30, 2013 Top Ten Common Stocks % of net assets Apple, Inc. 1.4% Google, Inc., Class A 1.1% Microsoft Corp. 0.7% QUALCOMM, Inc. 0.6% Exxon Mobil Corp. 0.6% Oracle Corp. 0.6% Johnson & Johnson 0.6% PepsiCo, Inc. 0.5% Pfizer, Inc. 0.5% Canadian Pacific Railway Ltd.* 0.5% *Includes shares traded on all exchanges. Geographic Composition of Common Stocks % of net assets United States 58.6% United Kingdom 2.7% Japan 2.3% France 2.0% Other Countries 13.4% Key Fixed-Income Portfolio Statistics Weighted Average Life 6.2 years Average Duration (effective) 4.6 years Types of Investments in Portfolio % of net assets Domestic Common Stocks 58.6% Foreign Common Stocks 20.4% Corporate Bonds 6.9% U.S. Treasury Securities 6.9% U.S. Government Agency Mortgage-Backed Securities 2.7% Municipal Securities 0.6% Commercial Paper 0.5% Commercial Mortgage-Backed Securities 0.5% Collateralized Mortgage Obligations 0.4% Exchange-Traded Funds 0.3% U.S. Government Agency Securities 0.2% Sovereign Governments and Agencies 0.1% Asset-Backed Securities —** Preferred Stocks —** Convertible Preferred Stocks —** Temporary Cash Investments 1.8% Other Assets and Liabilities 0.1% **Category is less than 0.05% of total net assets. 8 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from June 1, 2013 to November 30, 2013 (except as noted). Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 9 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 6/1/13 Ending Account Value 11/30/13 Expenses Paid During Period(1) 6/1/13 – 11/30/13 Annualized Expense Ratio(1) Actual Investor Class $6.27 1.20% Institutional Class $5.23 1.00% A Class $7.57 1.45% B Class 2.20% C Class 2.20% R Class 1.70% R6 Class $1,063.10(2) 0.85% Hypothetical Investor Class $6.07 1.20% Institutional Class $5.06 1.00% A Class $7.33 1.45% B Class 2.20% C Class 2.20% R Class $8.59 1.70% R6 Class $1,020.81(4) 0.85% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. Ending account value based on actual return from July 26, 2013 (commencement of sale) through November 30, 2013. Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 128, the number of days in the period from July 26, 2013 (commencement of sale) through November 30, 2013, divided by 365, to reflect the period. Had the class been available for the full period, the expenses paid during the period would have been higher. Ending account value and expenses paid during the period assumes the class had been available throughout the entire period and are calculated using the class’s annualized expense ratio listed in the table above. 10 Schedule of Investments NOVEMBER 30, 2013 Shares/ Principal Amount Value Common Stocks — 79.0% AEROSPACE AND DEFENSE — 2.5% AAR Corp. $ 31,595 Aerovironment, Inc. Alliant Techsystems, Inc. American Science & Engineering, Inc. B/E Aerospace, Inc. Boeing Co. (The) Esterline Technologies Corp. European Aeronautic Defence and Space Co. NV General Dynamics Corp. Honeywell International, Inc. KEYW Holding Corp. (The) Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. Rolls-Royce Holdings plc Textron, Inc. Triumph Group, Inc. United Technologies Corp. Zodiac Aerospace AIR FREIGHT AND LOGISTICS — 0.3% United Parcel Service, Inc., Class B AIRLINES — 0.4% Alaska Air Group, Inc. Copa Holdings SA Class A Delta Air Lines, Inc. International Consolidated Airlines Group SA JetBlue Airways Corp. Pegasus Hava Tasimaciligi AS Southwest Airlines Co. Spirit Airlines, Inc. AUTO COMPONENTS — 0.8% American Axle & Manufacturing Holdings, Inc. Autoliv, Inc. BorgWarner, Inc. Bridgestone Corp. $ 1,295,817 Continental AG Dana Holding Corp. Goodyear Tire & Rubber Co. (The) Hyundai Wia Corp. Superior Industries International, Inc. Tower International, Inc. Valeo SA Xinyi Glass Holdings Ltd. AUTOMOBILES — 1.4% Brilliance China Automotive Holdings Ltd. Daimler AG Ford Motor Co. Fuji Heavy Industries Ltd. Great Wall Motor Co. Ltd. H Shares Harley-Davidson, Inc. Hyundai Motor Co. Tata Motors Ltd. Tata Motors Ltd. ADR Tesla Motors, Inc. Tofas Turk Otomobil Fabrikasi Toyota Motor Corp. Winnebago Industries, Inc. BEVERAGES — 1.6% Anheuser-Busch InBev NV Beam, Inc. Boston Beer Co., Inc., Class A Brown-Forman Corp., Class B Coca-Cola Co. (The) Constellation Brands, Inc., Class A Diageo plc Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY — 1.9% ACADIA Pharmaceuticals, Inc. Acorda Therapeutics, Inc. 11 Shares/ Principal Amount Value Aegerion Pharmaceuticals, Inc. $ 688,659 Alexion Pharmaceuticals, Inc. Alnylam Pharmaceuticals, Inc. Amgen, Inc. Arena Pharmaceuticals, Inc. Biogen Idec, Inc. BioMarin Pharmaceutical, Inc. Celldex Therapeutics, Inc. Cepheid, Inc. CSL Ltd. Exact Sciences Corp. Exelixis, Inc. Gilead Sciences, Inc. Grifols SA ImmunoGen, Inc. Incyte Corp. Ltd. InterMune, Inc. Ironwood Pharmaceuticals, Inc. Isis Pharmaceuticals, Inc. Keryx Biopharmaceuticals, Inc. MannKind Corp. Myriad Genetics, Inc. NPS Pharmaceuticals, Inc. Opko Health, Inc. PDL BioPharma, Inc. Pharmacyclics, Inc. Puma Biotechnology, Inc. Regeneron Pharmaceuticals, Inc. Synageva BioPharma Corp. United Therapeutics Corp. BUILDING PRODUCTS — 0.7% Allegion plc American Woodmark Corp. AO Smith Corp. Apogee Enterprises, Inc. Daikin Industries Ltd. Fortune Brands Home & Security, Inc. Lennox International, Inc. Norcraft Cos., Inc. Nortek, Inc. Quanex Building Products Corp. Sung Kwang Bend Co. Ltd. CAPITAL MARKETS — 1.6% Aberdeen Asset Management plc Affiliated Managers Group, Inc. Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Blackstone Group LP Charles Schwab Corp. (The) Evercore Partners, Inc., Class A Federated Investors, Inc., Class B Fifth Street Finance Corp. Financial Engines, Inc. Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) HFF, Inc., Class A KKR & Co. LP Lazard Ltd. Class A LPL Financial Holdings, Inc. Manning & Napier, Inc. Morgan Stanley Northern Trust Corp. PennantPark Investment Corp. Solar Capital Ltd. State Street Corp. Stifel Financial Corp. Triangle Capital Corp. UBS AG Walter Investment Management Corp. CHEMICALS — 2.2% Air Liquide SA Akzo Nobel NV Cabot Corp. Chemtura Corp. 12 Shares/ Principal Amount Value Dow Chemical Co. (The) $ 1,616,654 E.I. du Pont de Nemours & Co. Flotek Industries, Inc. FMC Corp. Givaudan SA Hawkins, Inc. Innophos Holdings, Inc. Johnson Matthey plc Koninklijke DSM NV Kraton Performance Polymers, Inc. Kronos Worldwide, Inc. LG Chem Ltd. LyondellBasell Industries NV, Class A Minerals Technologies, Inc. Monsanto Co. NewMarket Corp. Olin Corp. PolyOne Corp. PPG Industries, Inc. Sensient Technologies Corp. Sherwin-Williams Co. (The) Shin-Etsu Chemical Co. Ltd. Sigma-Aldrich Corp. Sika AG Syngenta AG Tronox Ltd. Class A Westlake Chemical Corp. COMMERCIAL BANKS — 3.4% American National Bankshares, Inc. Banco Popular Espanol SA Bank of Ireland Bank of the Ozarks, Inc. BankUnited, Inc. BNP Paribas Boston Private Financial Holdings, Inc. Cathay General Bancorp. Central Pacific Financial Corp. Comerica, Inc. Commerce Bancshares, Inc. Commonwealth Bank of Australia Credicorp Ltd. Cullen/Frost Bankers, Inc. CVB Financial Corp. DNB ASA East West Bancorp., Inc. Erste Group Bank AG F.N.B. Corp. First Horizon National Corp. First Interstate Bancsystem, Inc. First NBC Bank Holding Co. First Niagara Financial Group, Inc. FirstMerit Corp. Flushing Financial Corp. Fulton Financial Corp. Grupo Financiero Banorte SAB de CV HDFC Bank Ltd. Heritage Financial Corp. Home Bancshares, Inc. HSBC Holdings plc Industrial & Commercial Bank of China Ltd. H Shares Itau Unibanco Holding SA ADR Itau Unibanco Holding SA Preference Shares Kasikornbank PCL NVDR KeyCorp Lakeland Financial Corp. Lloyds Banking Group plc MB Financial, Inc. Mitsubishi UFJ Financial Group, Inc. National Bankshares, Inc. OFG Bancorp Pacific Continental Corp. Park Sterling Corp. Pinnacle Financial Partners, Inc. PNC Financial Services Group, Inc. (The) Popular, Inc. PrivateBancorp, Inc. Prosperity Bancshares, Inc. PT Bank Rakyat Indonesia (Persero) Tbk Renasant Corp. 13 Shares/ Principal Amount Value Sberbank of Russia $ 1,354,405 Signature Bank Standard Chartered plc SunTrust Banks, Inc. Susquehanna Bancshares, Inc. SVB Financial Group TCF Financial Corp. Texas Capital Bancshares, Inc. U.S. Bancorp UniCredit SpA Valley National Bancorp ViewPoint Financial Group, Inc. Washington Banking Co. Wells Fargo & Co. Westamerica Bancorp. COMMERCIAL SERVICES AND SUPPLIES — 0.7% ADT Corp. (The) Deluxe Corp. G&K Services, Inc., Class A Mobile Mini, Inc. Multi-Color Corp. Republic Services, Inc. Stericycle, Inc. Tyco International Ltd. US Ecology, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 1.4% Ciena Corp. Cisco Systems, Inc. CommScope Holding Co., Inc. F5 Networks, Inc. Harris Corp. Palo Alto Networks, Inc. Polycom, Inc. Procera Networks, Inc. QUALCOMM, Inc. Riverbed Technology, Inc. Telefonaktiebolaget LM Ericsson B Shares Ubiquiti Networks, Inc. COMPUTERS AND PERIPHERALS — 2.2% Apple, Inc. EMC Corp. Hewlett-Packard Co. NetApp, Inc. SanDisk Corp. Seagate Technology plc Silicon Graphics International Corp. Western Digital Corp. CONSTRUCTION AND ENGINEERING — 0.6% Chicago Bridge & Iron Co. NV New York Shares China Railway Construction Corp. Ltd. H Shares EMCOR Group, Inc. Granite Construction, Inc. Great Lakes Dredge & Dock Corp. MasTec, Inc. Northwest Pipe Co. Promotora y Operadora de Infraestructura SAB de CV Quanta Services, Inc. URS Corp. Vinci SA CONSTRUCTION MATERIALS — 0.3% Caesarstone Sdot-Yam Ltd. Cemex Latam Holdings SA Cemex SAB de CV ADR Eagle Materials, Inc. Headwaters, Inc. James Hardie Industries SE PT Semen Gresik (Persero) Tbk Siam Cement PCL NVDR CONSUMER FINANCE — 0.5% American Express Co. Capital One Financial Corp. Cash America International, Inc. Discover Financial Services Portfolio Recovery Associates, Inc. 14 Shares/ Principal Amount Value CONTAINERS AND PACKAGING — 0.3% Avery Dennison Corp. $ 52,323 Bemis Co., Inc. Berry Plastics Group, Inc. Graphic Packaging Holding Co. Owens-Illinois, Inc. Packaging Corp. of America Rock Tenn Co., Class A Silgan Holdings, Inc. Sonoco Products Co. DISTRIBUTORS † Pool Corp. DIVERSIFIED CONSUMER SERVICES — 0.1% Anhanguera Educacional Participacoes SA Grand Canyon Education, Inc. LifeLock, Inc. Sotheby’s Steiner Leisure, Ltd. DIVERSIFIED FINANCIAL SERVICES — 1.8% Bank of America Corp. Berkshire Hathaway, Inc., Class B Chailease Holding Co. Ltd. Citigroup, Inc. Compass Diversified Holdings Hankook Tire Co. Ltd. ING Groep NV CVA JPMorgan Chase & Co. MarketAxess Holdings, Inc. Moody’s Corp. MSCI, Inc., Class A ORIX Corp. PHH Corp. DIVERSIFIED TELECOMMUNICATION SERVICES — 0.9% AT&T, Inc. BT Group plc CenturyLink, Inc. China Communications Services Corp. Ltd. H Shares Iliad SA tw telecom, inc., Class A Verizon Communications, Inc. ELECTRIC UTILITIES — 0.6% American Electric Power Co., Inc. Edison International El Paso Electric Co. Empire District Electric Co. (The) Great Plains Energy, Inc. IDACORP, Inc. Northeast Utilities NV Energy, Inc. Pinnacle West Capital Corp. PNM Resources, Inc. Portland General Electric Co. PPL Corp. UNS Energy Corp. Westar Energy, Inc. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 0.9% ABB Ltd. ADR Acuity Brands, Inc. Brady Corp., Class A Eaton Corp. plc Emerson Electric Co. EnerSys GrafTech International Ltd. Nidec Corp. Regal-Beloit Corp. Rockwell Automation, Inc. Schneider Electric SA ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.6% Belden, Inc. CDW Corp. Cognex Corp. FARO Technologies, Inc. FEI Co. FLIR Systems, Inc. Ingram Micro, Inc. Class A Itron, Inc. Keyence Corp. 15 Shares/ Principal Amount Value Littelfuse, Inc. $ 135,729 Murata Manufacturing Co. Ltd. Omron Corp. TE Connectivity Ltd. Trimble Navigation Ltd. TTM Technologies, Inc. Vishay Intertechnology, Inc. ENERGY EQUIPMENT AND SERVICES — 1.5% Baker Hughes, Inc. Bristow Group, Inc. Cal Dive International, Inc. Cameron International Corp. China Oilfield Services Ltd. H Shares Core Laboratories NV Dril-Quip, Inc. Eurasia Drilling Co. Ltd. GDR Frank’s International NV Geospace Technologies Corp. Gulfmark Offshore, Inc. Class A Helmerich & Payne, Inc. Hornbeck Offshore Services, Inc. Key Energy Services, Inc. Matrix Service Co. McDermott International, Inc. Nabors Industries Ltd. National Oilwell Varco, Inc. Natural Gas Services Group, Inc. Oceaneering International, Inc. RPC, Inc. Sapurakencana Petroleum Bhd Schlumberger Ltd. Tetra Technologies, Inc. FOOD AND STAPLES RETAILING — 2.0% BIM Birlesik Magazalar AS Carrefour SA Casey’s General Stores, Inc. Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR Costco Wholesale Corp. CVS Caremark Corp. GS Retail Co. Ltd. J Sainsbury plc Kroger Co. (The) Magnit OJSC GDR Rite Aid Corp. Sysco Corp. United Natural Foods, Inc. Village Super Market, Inc., Class A Wal-Mart Stores, Inc. Walgreen Co. Weis Markets, Inc. Whole Foods Market, Inc. FOOD PRODUCTS — 1.5% Annie’s, Inc. Archer-Daniels-Midland Co. Associated British Foods plc BRF SA ADR ConAgra Foods, Inc. Danone SA General Mills, Inc. Gruma SAB de CV B Shares Hain Celestial Group, Inc. (The) Hershey Co. (The) Hillshire Brands Co. J&J Snack Foods Corp. Kellogg Co. Kraft Foods Group, Inc. Mead Johnson Nutrition Co. Mondelez International, Inc. Class A Orion Corp. Snyders-Lance, Inc. Tata Global Beverages Ltd. TreeHouse Foods, Inc. Tyson Foods, Inc., Class A Unilever plc Universal Robina Corp. GAS UTILITIES — 0.2% AGL Resources, Inc. ENN Energy Holdings Ltd. Laclede Group, Inc. (The) 16 Shares/ Principal Amount Value Southwest Gas Corp. $ 292,679 WGL Holdings, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 1.9% Abaxis, Inc. Abbott Laboratories Align Technology, Inc. Arthrocare Corp. Becton Dickinson and Co. Boston Scientific Corp. CareFusion Corp. Cie Generale d’Optique Essilor International SA Cooper Cos., Inc. (The) Cyberonics, Inc. DENTSPLY International, Inc. DexCom, Inc. Endologix, Inc. Ginko International Co. Ltd. Globus Medical, Inc. GN Store Nord A/S Haemonetics Corp. HeartWare International, Inc. Hill-Rom Holdings, Inc. ICU Medical, Inc. IDEXX Laboratories, Inc. Insulet Corp. Integra LifeSciences Holdings Corp. Intuitive Surgical, Inc. Masimo Corp. Medtronic, Inc. Meridian Bioscience, Inc. Neogen Corp. Orthofix International NV St. Jude Medical, Inc. STERIS Corp. Stryker Corp. Teleflex, Inc. Thoratec Corp. Utah Medical Products, Inc. Varian Medical Systems, Inc. Volcano Corp. West Pharmaceutical Services, Inc. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 0.9% Acadia Healthcare Co., Inc. Aetna, Inc. Air Methods Corp. AMN Healthcare Services, Inc. Cardinal Health, Inc. Catamaran Corp. Centene Corp. Chemed Corp. CIGNA Corp. Emeritus Corp. Ensign Group, Inc. (The) Express Scripts Holding Co. HealthSouth Corp. Humana, Inc. IPC The Hospitalist Co., Inc. LifePoint Hospitals, Inc. Molina Healthcare, Inc. MWI Veterinary Supply, Inc. National Healthcare Corp. Patterson Cos., Inc. PharMerica Corp. Quest Diagnostics, Inc. Surgical Care Affiliates, Inc. Team Health Holdings, Inc. WellCare Health Plans, Inc. WellPoint, Inc. HEALTH CARE TECHNOLOGY — 0.2% athenahealth, Inc. Cerner Corp. HMS Holdings Corp. MedAssets, Inc. Medidata Solutions, Inc. Quality Systems, Inc. Veeva Systems, Inc. Class A HOTELS, RESTAURANTS AND LEISURE — 2.2% Accor SA AFC Enterprises, Inc. Alsea SAB de CV Bally Technologies, Inc. Buffalo Wild Wings, Inc. Carnival Corp. CEC Entertainment, Inc. 17 Shares/ Principal Amount Value Cedar Fair LP $ 108,664 Chipotle Mexican Grill, Inc. ClubCorp Holdings, Inc. Compass Group plc Cracker Barrel Old Country Store, Inc. Del Frisco’s Restaurant Group, Inc. Domino’s Pizza, Inc. Extended Stay America, Inc. Hotel Shilla Co. Ltd. International Game Technology Las Vegas Sands Corp. Marriott International, Inc. Class A Minor International PCL Noodles & Co. Orient-Express Hotels Ltd. Class A Oriental Land Co. Ltd. Papa John’s International, Inc. Red Robin Gourmet Burgers, Inc. Sands China Ltd. Scientific Games Corp. Class A Six Flags Entertainment Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Town Sports International Holdings, Inc. Whitbread plc Wyndham Worldwide Corp. HOUSEHOLD DURABLES — 0.6% Cavco Industries, Inc. CSS Industries, Inc. Haier Electronics Group Co. Ltd. Helen of Troy Ltd. Libbey, Inc. M.D.C. Holdings, Inc. Merry Electronics Co. Ltd. Mohawk Industries, Inc. Newell Rubbermaid, Inc. Panasonic Corp. Ryland Group, Inc. (The) Standard Pacific Corp. Toll Brothers, Inc. Whirlpool Corp. HOUSEHOLD PRODUCTS — 1.3% Central Garden and Pet Co. Church & Dwight Co., Inc. Colgate-Palmolive Co. Energizer Holdings, Inc. Henkel AG & Co. KGaA Preference Shares Kimberly-Clark Corp. Procter & Gamble Co. (The) Reckitt Benckiser Group plc Spectrum Brands Holdings, Inc. Svenska Cellulosa AB B Shares Unicharm Corp. INDUSTRIAL CONGLOMERATES — 0.9% 3M Co. Alfa SAB de CV, Series A Danaher Corp. General Electric Co. Koninklijke Philips Electronics NV Siemens AG SM Investments Corp. Toshiba Corp. INSURANCE — 2.4% ACE Ltd. Aflac, Inc. AIA Group Ltd. Allied World Assurance Co. Holdings AG Allstate Corp. (The) American Equity Investment Life Holding Co. American International Group, Inc. AMERISAFE, Inc. Amtrust Financial Services, Inc. Arch Capital Group Ltd. Argo Group International Holdings Ltd. Arthur J Gallagher & Co. 18 Shares/ Principal Amount Value Aspen Insurance Holdings Ltd. $ 286,942 AXA SA Baldwin & Lyons, Inc., Class B Chubb Corp. (The) CNO Financial Group, Inc. Discovery Holdings Ltd. Endurance Specialty Holdings Ltd. First American Financial Corp. Hanover Insurance Group, Inc. (The) HCC Insurance Holdings, Inc. Infinity Property & Casualty Corp. Loews Corp. Marsh & McLennan Cos., Inc. MetLife, Inc. Old Republic International Corp. Ping An Insurance Group Co. H Shares Platinum Underwriters Holdings Ltd. Powszechny Zaklad Ubezpieczen SA Primerica, Inc. Principal Financial Group, Inc. Protective Life Corp. Prudential Financial, Inc. Reinsurance Group of America, Inc. RenaissanceRe Holdings Ltd. Sampo A Shares StanCorp Financial Group, Inc. Symetra Financial Corp. Torchmark Corp. Travelers Cos., Inc. (The) United Fire Group, Inc. Unum Group Validus Holdings Ltd. INTERNET AND CATALOG RETAIL — 0.8% Amazon.com, Inc. Ctrip.com International Ltd. ADR Expedia, Inc. Netflix, Inc. Orbitz Worldwide, Inc. priceline.com, Inc. Rakuten, Inc. Shutterfly, Inc. TripAdvisor, Inc. INTERNET SOFTWARE AND SERVICES — 2.6% Baidu, Inc. ADR Bankrate, Inc. comScore, Inc. CoStar Group, Inc. Criteo SA ADR Dealertrack Technologies, Inc. Facebook, Inc., Class A Google, Inc., Class A LinkedIn Corp., Class A Mail.ru Group Ltd. GDR NAVER Corp. Shutterstock, Inc. Tencent Holdings Ltd. Trulia, Inc. Web.com Group, Inc. Xoom Corp. Yandex NV A Shares Yelp, Inc. IT SERVICES — 1.4% Accenture plc, Class A Alliance Data Systems Corp. Amadeus IT Holding SA A Shares Amdocs Ltd. DST Systems, Inc. EVERTEC, Inc. FleetCor Technologies, Inc. HCL Technologies Ltd. iGATE Corp. International Business Machines Corp. MasterCard, Inc., Class A MAXIMUS, Inc. MoneyGram International, Inc. ServiceSource International, Inc. 19 Shares/ Principal Amount Value SYKES Enterprises, Inc. $ 54,110 Tata Consultancy Services Ltd. VeriFone Systems, Inc. Visa, Inc., Class A LEISURE EQUIPMENT AND PRODUCTS — 0.3% Brunswick Corp. Callaway Golf Co. Hasbro, Inc. Mattel, Inc. Merida Industry Co. Ltd. LIFE SCIENCES TOOLS AND SERVICES — 0.3% Agilent Technologies, Inc. Bio-Rad Laboratories, Inc. Class A Covance, Inc. Luminex Corp. PAREXEL International Corp. Waters Corp. MACHINERY — 1.5% Albany International Corp., Class A Altra Holdings, Inc. Barnes Group, Inc. Briggs & Stratton Corp. Caterpillar, Inc. Chart Industries, Inc. Crane Co. Dover Corp. Dynamic Materials Corp. FANUC Corp. Flowserve Corp. FreightCar America, Inc. Global Brass & Copper Holdings, Inc. Graham Corp. Hardinge, Inc. Ingersoll-Rand plc ITT Corp. Kadant, Inc. Kennametal, Inc. Kubota Corp. Lincoln Electric Holdings, Inc. Middleby Corp. Mueller Water Products, Inc. Class A PACCAR, Inc. Parker-Hannifin Corp. Pentair Ltd. RBC Bearings, Inc. Rexnord Corp. SKF AB B Shares Snap-On, Inc. Stanley Black & Decker, Inc. WABCO Holdings, Inc. Woodward, Inc. MEDIA — 2.4% AMC Networks, Inc. CBS Corp., Class B Charter Communications, Inc., Class A Comcast Corp., Class A Cumulus Media, Inc. Class A Discovery Communications, Inc. Class A Discovery Communications, Inc. Class C E.W. Scripps Co. (The), Class A Entercom Communications Corp., Class A Entravision Communications Corp., Class A ITV plc John Wiley & Sons, Inc., Class A Journal Communications, Inc., Class A LIN Media LLC Lions Gate Entertainment Corp. Media General, Inc. Class A Naspers Ltd. N Shares Nexstar Broadcasting Group, Inc. Class A Publicis Groupe SA Schibsted ASA Scripps Networks Interactive, Inc. Class A Sinclair Broadcast Group, Inc., Class A Sirius XM Holdings, Inc. 20 Shares/ Principal Amount Value Sky Deutschland AG $ 1,447,106 Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B METALS AND MINING — 0.5% Allegheny Technologies, Inc. AM Castle & Co. BHP Billiton Ltd. Century Aluminum Co. Compass Minerals International, Inc. Freeport-McMoRan Copper & Gold, Inc. Grupo Mexico SAB de CV Haynes International, Inc. Horsehead Holding Corp. Newmont Mining Corp. Nucor Corp. Rio Tinto plc MULTI-UTILITIES — 0.2% Ameren Corp. Avista Corp. Consolidated Edison, Inc. NorthWestern Corp. PG&E Corp. MULTILINE RETAIL — 0.7% Dillard’s, Inc., Class A Macy’s, Inc. Next plc PT Matahari Department Store Tbk SACI Falabella Target Corp. OIL, GAS AND CONSUMABLE FUELS — 3.8% Alliance Resource Partners LP Anadarko Petroleum Corp. Antero Resources Corp. Apache Corp. Ardmore Shipping Corp. Athlon Energy, Inc. BG Group plc Cabot Oil & Gas Corp. Chevron Corp. CNOOC Ltd. Cobalt International Energy, Inc. Concho Resources, Inc. ConocoPhillips Delek US Holdings, Inc. Devon Energy Corp. Dragon Oil plc Energy XXI Bermuda Ltd. EOG Resources, Inc. Exxon Mobil Corp. Gran Tierra Energy, Inc. Gulfport Energy Corp. Hugoton Royalty Trust Imperial Oil Ltd. Jones Energy, Inc. Kodiak Oil & Gas Corp. Marathon Petroleum Corp. Murphy Oil Corp. Noble Energy, Inc. NovaTek OAO GDR Oasis Petroleum, Inc. Occidental Petroleum Corp. Pacific Coast Oil Trust Pacific Rubiales Energy Corp. Phillips 66 Rosetta Resources, Inc. Scorpio Tankers, Inc. Southwestern Energy Co. Total SA Total SA ADR Ultrapar Participacoes SA Vaalco Energy, Inc. Western Refining, Inc. Williams Partners LP PAPER AND FOREST PRODUCTS — 0.1% Boise Cascade Co. Clearwater Paper Corp. International Paper Co. KapStone Paper and Packaging Corp. Wausau Paper Corp. PERSONAL PRODUCTS — 0.4% Avon Products, Inc. Estee Lauder Cos., Inc. (The), Class A 21 Shares/ Principal Amount Value Hengan International Group Co. Ltd. $ 529,297 Hypermarcas SA L’Oreal SA PHARMACEUTICALS — 4.4% AbbVie, Inc. Actavis plc Akorn, Inc. Allergan, Inc. Aspen Pharmacare Holdings Ltd. Auxilium Pharmaceuticals, Inc. Bayer AG Bristol-Myers Squibb Co. Eli Lilly & Co. Endo Health Solutions, Inc. Hospira, Inc. Impax Laboratories, Inc. Johnson & Johnson Mallinckrodt plc Medicines Co. (The) Merck & Co., Inc. Nektar Therapeutics Novartis AG Novo Nordisk A/S B Shares Pacira Pharmaceuticals, Inc. Perrigo Co. Pfizer, Inc. Prestige Brands Holdings, Inc. Questcor Pharmaceuticals, Inc. Roche Holding AG Sanofi Santarus, Inc. Shire plc ViroPharma, Inc. VIVUS, Inc. Zoetis, Inc. PROFESSIONAL SERVICES — 0.4% Adecco SA Barrett Business Services, Inc. Capita Group plc (The) CDI Corp. Experian plc Huron Consulting Group, Inc. Kforce, Inc. Manpowergroup, Inc. On Assignment, Inc. WageWorks, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.1% Acadia Realty Trust American Campus Communities, Inc. American Tower Corp. Annaly Capital Management, Inc. Apartment Investment & Management Co., Class A Apollo Commercial Real Estate Finance, Inc. Armada Hoffler Properties, Inc. Associated Estates Realty Corp. AvalonBay Communities, Inc. Boston Properties, Inc. BRE Properties, Inc. Brixmor Property Group, Inc. Camden Property Trust Campus Crest Communities, Inc. Capstead Mortgage Corp. CBL & Associates Properties, Inc. Chatham Lodging Trust Chimera Investment Corp. Corrections Corp. of America Cousins Properties, Inc. CubeSmart DCT Industrial Trust, Inc. DDR Corp. DiamondRock Hospitality Co. Digital Realty Trust, Inc. Douglas Emmett, Inc. Duke Realty Corp. Empire State Realty Trust, Inc. EPR Properties Equity One, Inc. Equity Residential Essex Property Trust, Inc. Excel Trust, Inc. 22 Shares/ Principal Amount Value Extra Space Storage, Inc. $ 191,113 Federal Realty Investment Trust First Industrial Realty Trust, Inc. General Growth Properties, Inc. HCP, Inc. Health Care REIT, Inc. Highwoods Properties, Inc. Host Hotels & Resorts, Inc. Hudson Pacific Properties, Inc. Kilroy Realty Corp. Kimco Realty Corp. LaSalle Hotel Properties Macerich Co. (The) Mack-Cali Realty Corp. Medical Properties Trust, Inc. MFA Financial, Inc. National Retail Properties, Inc. New Residential Investment Corp. Omega Healthcare Investors, Inc. Parkway Properties, Inc. Pebblebrook Hotel Trust Pennsylvania Real Estate Investment Trust PennyMac Mortgage Investment Trust Piedmont Office Realty Trust, Inc., Class A Post Properties, Inc. ProLogis, Inc. Public Storage Realty Income Corp. Regency Centers Corp. RLJ Lodging Trust Rouse Properties, Inc. Simon Property Group, Inc. SL Green Realty Corp. Spirit Realty Capital, Inc. Summit Hotel Properties, Inc. Sunstone Hotel Investors, Inc. UDR, Inc. Urstadt Biddle Properties, Inc., Class A Ventas, Inc. Vornado Realty Trust Washington Real Estate Investment Trust Weingarten Realty Investors REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.4% CBRE Group, Inc. China Overseas Land & Investment Ltd. Countrywide plc Forest City Enterprises, Inc. Class A Mitsubishi Estate Co. Ltd. ROAD AND RAIL — 1.1% Canadian Pacific Railway Ltd. Canadian Pacific Railway Ltd. New York Shares Celadon Group, Inc. Heartland Express, Inc. Kansas City Southern Marten Transport Ltd. Saia, Inc. Swift Transportation Co. Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.6% Altera Corp. Analog Devices, Inc. Applied Materials, Inc. ARM Holdings plc ASML Holding NV Avago Technologies Ltd. Broadcom Corp., Class A Cavium Networks, Inc. Cypress Semiconductor Corp. Freescale Semiconductor Ltd. Intel Corp. Intersil Corp., Class A KLA-Tencor Corp. Linear Technology Corp. Maxim Integrated Products, Inc. MediaTek, Inc. Microchip Technology, Inc. MKS Instruments, Inc. 23 Shares/ Principal Amount Value Nanometrics, Inc. $ 62,455 NXP Semiconductor NV Photronics, Inc. Power Integrations, Inc. Samsung Electronics Co. Ltd. Semtech Corp. Seoul Semiconductor Co. Ltd. SK Hynix, Inc. Spansion, Inc., Class A SunEdison, Inc. Taiwan Semiconductor Manufacturing Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. ADR Teradyne, Inc. Texas Instruments, Inc. Xilinx, Inc. SOFTWARE — 2.9% Activision Blizzard, Inc. Aspen Technology, Inc. AVG Technologies NV Bottomline Technologies (de), Inc. BroadSoft, Inc. CA, Inc. Check Point Software Technologies Ltd. CommVault Systems, Inc. Compuware Corp. Covisint Corp. Dassault Systemes SA Electronic Arts, Inc. FleetMatics Group plc Infoblox, Inc. Informatica Corp. Interactive Intelligence, Inc. Manhattan Associates, Inc. Mentor Graphics Corp. Microsoft Corp. Monotype Imaging Holdings, Inc. NetScout Systems, Inc. NetSuite, Inc. Oracle Corp. PROS Holdings, Inc. QLIK Technologies, Inc. Solera Holdings, Inc. Splunk, Inc. SS&C Technologies Holdings, Inc. Sungy Mobile Ltd. ADR Tangoe, Inc. Tyler Technologies, Inc. Ultimate Software Group, Inc. VMware, Inc., Class A SPECIALTY RETAIL — 3.1% Aeropostale, Inc. American Eagle Outfitters, Inc. Asbury Automotive Group, Inc. AutoZone, Inc. 68 Bed Bath & Beyond, Inc. Best Buy Co., Inc. Brown Shoe Co., Inc. Buckle, Inc. (The) Chico’s FAS, Inc. Conn’s, Inc. Container Store Group, Inc. (The) CST Brands, Inc. Destination Maternity Corp. DSW, Inc., Class A Foot Locker, Inc. GameStop Corp., Class A Gap, Inc. (The) GNC Holdings, Inc. Class A Group 1 Automotive, Inc. Home Depot, Inc. (The) Inditex SA Kingfisher plc Lithia Motors, Inc., Class A Lowe’s Cos., Inc. Lumber Liquidators Holdings, Inc. MarineMax, Inc. Men’s Wearhouse, Inc. (The) Mr Price Group Ltd. O’Reilly Automotive, Inc. Penske Automotive Group, Inc. 24 Shares/ Principal Amount Value PetSmart, Inc. $ 219,069 Restoration Hardware Holdings, Inc. Ross Stores, Inc. Stage Stores, Inc. Staples, Inc. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. Urban Outfitters, Inc. Zale Corp. TEXTILES, APPAREL AND LUXURY GOODS — 1.5% adidas AG Burberry Group plc Cie Financiere Richemont SA Coach, Inc. Culp, Inc. Eclat Textile Co. Ltd. Fifth & Pacific Cos., Inc. Hanesbrands, Inc. Luxottica Group SpA Michael Kors Holdings Ltd. Movado Group, Inc. Pandora A/S Prada SpA PVH Corp. Shenzhou International Group Holdings Ltd. Under Armour, Inc. Class A Vera Bradley, Inc. THRIFTS AND MORTGAGE FINANCE — 0.2% Astoria Financial Corp. Capitol Federal Financial, Inc. Dime Community Bancshares, Inc. MGIC Investment Corp. Ocwen Financial Corp. Oritani Financial Corp. People’s United Financial, Inc. Provident Financial Services, Inc. Radian Group, Inc. TOBACCO — 0.7% Altria Group, Inc. British American Tobacco plc ITC Ltd. Japan Tobacco, Inc. Philip Morris International, Inc. TRADING COMPANIES AND DISTRIBUTORS — 0.4% Applied Industrial Technologies, Inc. Ashtead Group plc Brenntag AG DXP Enterprises, Inc. H&E Equipment Services, Inc. Kaman Corp. Mitsubishi Corp. PT AKR Corporindo Tbk Rexel SA Travis Perkins plc United Rentals, Inc. TRANSPORTATION INFRASTRUCTURE — 0.1% Aegean Marine Petroleum Network, Inc. TAV Havalimanlari Holding AS WATER UTILITIES † Artesian Resources Corp., Class A WIRELESS TELECOMMUNICATION SERVICES — 0.8% Axiata Group Bhd Idea Cellular Ltd. KDDI Corp. MegaFon OAO GDR MTN Group Ltd. RingCentral, Inc. Class A Rogers Communications, Inc., Class B SBA Communications Corp., Class A Shin Corp. PCL NVDR TOTAL COMMON STOCKS (Cost $636,879,632) 25 Shares/ Principal Amount Value Corporate Bonds — 6.9% AEROSPACE AND DEFENSE † B/E Aerospace, Inc., 5.25%, 4/1/22 $ 190,000 $ 195,700 L-3 Communications Corp., 4.75%, 7/15/20 Lockheed Martin Corp., 4.25%, 11/15/19 Raytheon Co., 2.50%, 12/15/22 United Technologies Corp., 6.05%, 6/1/36 AUTO COMPONENTS — 0.1% Allison Transmission, Inc., 7.125%, 5/15/19 Dana Holding Corp., 6.75%, 2/15/21 Delphi Corp., 5.875%, 5/15/19 Goodyear Tire & Rubber Co. (The), 8.25%, 8/15/20 Goodyear Tire & Rubber Co. (The), 7.00%, 5/15/22 Tomkins LLC/Tomkins, Inc., 9.00%, 10/1/18 Visteon Corp., 6.75%, 4/15/19 AUTOMOBILES — 0.1% American Honda Finance Corp., 2.50%, 9/21/15 American Honda Finance Corp., 1.50%, 9/11/17 American Honda Finance Corp., 2.125%, 10/10/18 Chrysler Group LLC/CG Co-Issuer, Inc., 8.00%, 6/15/19 Daimler Finance North America LLC, 2.625%, 9/15/16 Ford Motor Co., 4.75%, 1/15/43 Ford Motor Credit Co. LLC, 5.00%, 5/15/18 Ford Motor Credit Co. LLC, 5.875%, 8/2/21 General Motors Co., 3.50%, 10/2/18 General Motors Financial Co., Inc., 3.25%, 5/15/18 BEVERAGES — 0.1% Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/19 $ 210,000 $ 265,175 Anheuser-Busch InBev Worldwide, Inc., 2.50%, 7/15/22 Coca-Cola Co. (The), 1.80%, 9/1/16 Constellation Brands, Inc., 7.25%, 9/1/16 Dr Pepper Snapple Group, Inc., 2.90%, 1/15/16 SABMiller Holdings, Inc., 2.45%, 1/15/17 BIOTECHNOLOGY † Amgen, Inc., 2.125%, 5/15/17 Amgen, Inc., 4.10%, 6/15/21 Amgen, Inc., 5.375%, 5/15/43 Celgene Corp., 3.25%, 8/15/22 Gilead Sciences, Inc., 4.40%, 12/1/21 BUILDING PRODUCTS † Masco Corp., 6.125%, 10/3/16 Masco Corp., 5.95%, 3/15/22 USG Corp., 8.375%, 10/15/18 CAPITAL MARKETS — 0.1% Ameriprise Financial, Inc., 4.00%, 10/15/23 Bear Stearns Cos. LLC (The), 6.40%, 10/2/17 Dresdner Funding Trust I, 8.15%, 6/30/31 E*TRADE Financial Corp., 6.75%, 6/1/16 E*TRADE Financial Corp., 6.00%, 11/15/17 HBOS Capital Funding No. 2 LP, VRN, 6.07%, 6/30/14 Jefferies Group, Inc., 5.125%, 4/13/18 CHEMICALS — 0.1% Ashland, Inc., 4.75%, 8/15/22 Dow Chemical Co. (The), 2.50%, 2/15/16 26 Shares/ Principal Amount Value Dow Chemical Co. (The), 4.25%, 11/15/20 $ 70,000 $ 75,194 Eastman Chemical Co., 2.40%, 6/1/17 Eastman Chemical Co., 3.60%, 8/15/22 Ecolab, Inc., 4.35%, 12/8/21 EI du Pont de Nemours & Co., 4.15%, 2/15/43 Hexion US Finance Corp. / Hexion Nova Scotia Finance ULC, 8.875%, 2/1/18 Hexion US Finance Corp. / Hexion Nova Scotia Finance ULC, 6.625%, 4/15/20 Hexion US Finance Corp. / Hexion Nova Scotia Finance ULC, 9.00%, 11/15/20 Huntsman International LLC, 8.625%, 3/15/21 Ineos Finance plc, 8.375%, 2/15/19 Ineos Finance plc, 7.50%, 5/1/20 Momentive Performance Materials, Inc., 10.00%, 10/15/20 Momentive Performance Materials, Inc., 9.00%, 1/15/21 Rockwood Specialties Group, Inc., 4.625%, 10/15/20 COMMERCIAL BANKS — 0.4% Bank of America N.A., 5.30%, 3/15/17 Bank of Montreal, MTN, 1.45%, 4/9/18 Bank of Nova Scotia, 2.55%, 1/12/17 BB&T Corp., MTN, 5.70%, 4/30/14 BB&T Corp., MTN, 3.20%, 3/15/16 BB&T Corp., MTN, 2.05%, 6/19/18 Capital One Financial Corp., 1.00%, 11/6/15 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.875%, 2/8/22 Fifth Third Bancorp, 4.30%, 1/16/24 HSBC Bank plc, 3.50%, 6/28/15 Intesa Sanpaolo SpA, 3.875%, 1/16/18 KBC Bank NV, VRN, 8.00%, 1/25/18 KeyCorp, MTN, 2.30%, 12/13/18 KFW, 4.125%, 10/15/14 KFW, 2.00%, 6/1/16 KFW, 2.00%, 10/4/22 LBG Capital No.1 plc, 7.875%, 11/1/20 LBG Capital No.1 plc, VRN, 8.00%, 6/15/20 Lloyds Banking Group plc, VRN, 6.66%, 5/21/37 Regions Bank, 6.45%, 6/26/37 Regions Financial Corp., 5.75%, 6/15/15 Royal Bank of Scotland Group plc, VRN, 7.64%, 9/30/17 Royal Bank of Scotland Group plc, VRN, 7.65%, 9/30/31 Royal Bank of Scotland plc (The), 4.375%, 3/16/16 SunTrust Banks, Inc., 3.60%, 4/15/16 Toronto-Dominion Bank (The), 2.375%, 10/19/16 U.S. Bancorp., 3.44%, 2/1/16 U.S. Bancorp., MTN, 3.00%, 3/15/22 U.S. Bancorp., MTN, 2.95%, 7/15/22 Wachovia Bank N.A., 4.80%, 11/1/14 Wells Fargo & Co., 3.68%, 6/15/16 Wells Fargo & Co., MTN, 2.10%, 5/8/17 Wells Fargo & Co., MTN, 4.60%, 4/1/21 COMMERCIAL SERVICES AND SUPPLIES — 0.1% Brickman Group Holdings, Inc., 9.125%, 11/1/18 Ceridian Corp., 8.875%, 7/15/19 Clean Harbors, Inc., 5.25%, 8/1/20 27 Shares/ Principal Amount Value Emergency Medical Services Corp., 8.125%, 6/1/19 $ 125,000 $ 136,094 Iron Mountain, Inc., 8.375%, 8/15/21 Iron Mountain, Inc., 5.75%, 8/15/24 Republic Services, Inc., 3.55%, 6/1/22 ServiceMaster Co., 8.00%, 2/15/20 COMMUNICATIONS EQUIPMENT — 0.1% Alcatel-Lucent USA, Inc., 6.45%, 3/15/29 Apple, Inc., 1.00%, 5/3/18 Apple, Inc., 2.40%, 5/3/23 Avaya, Inc., 7.00%, 4/1/19 CC Holdings GS V LLC / Crown Castle GS III Corp., 3.85%, 4/15/23 Cisco Systems, Inc., 5.90%, 2/15/39 CommScope, Inc., 8.25%, 1/15/19 Crown Castle International Corp., 5.25%, 1/15/23 Nokia Oyj, 5.375%, 5/15/19 SBA Communications Corp., 5.625%, 10/1/19 COMPUTERS AND PERIPHERALS † Dell, Inc., 2.30%, 9/10/15 Dell, Inc., 5.875%, 6/15/19 Hewlett-Packard Co., 4.30%, 6/1/21 Seagate Technology HDD Holdings, 6.80%, 10/1/16 CONSTRUCTION MATERIALS — 0.1% Associated Materials LLC, 9.125%, 11/1/17 Building Materials Corp. of America, 6.75%, 5/1/21 Covanta Holding Corp., 7.25%, 12/1/20 Louisiana-Pacific Corp., 7.50%, 6/1/20 Nortek, Inc., 8.50%, 4/15/21 Owens Corning, 4.20%, 12/15/22 Summit Materials LLC / Summit Materials Finance Corp., 10.50%, 1/31/20 Vulcan Materials Co., 7.00%, 6/15/18 CONSUMER FINANCE — 0.2% American Express Co., 1.55%, 5/22/18 American Express Credit Corp., 1.30%, 7/29/16 American Express Credit Corp., MTN, 2.75%, 9/15/15 American Express Credit Corp., MTN, 2.375%, 3/24/17 Caesars Entertainment Resort Properties LLC, 8.00%, 10/1/20 Caesars Entertainment Resort Properties LLC, 11.00%, 10/1/21 CIT Group, Inc., 4.75%, 2/15/15 CIT Group, Inc., 4.25%, 8/15/17 CIT Group, Inc., 5.50%, 2/15/19 Equifax, Inc., 3.30%, 12/15/22 PNC Bank N.A., 6.00%, 12/7/17 SLM Corp., 5.50%, 1/25/23 Springleaf Finance Corp., Series 1, MTN, 5.40%, 12/1/15 Springleaf Finance Corp., Series J, MTN, 6.90%, 12/15/17 TransUnion Holding Co., Inc., PIK, 9.625%, 6/15/18 CONTAINERS AND PACKAGING — 0.2% AEP Industries, Inc., 8.25%, 4/15/19 Ardagh Packaging Finance plc, 7.375%, 10/15/17 Ardagh Packaging Finance plc, 9.125%, 10/15/20 Ball Corp., 5.00%, 3/15/22 BWAY Holding Co., 10.00%, 6/15/18 Consolidated Container Co., 10.125%, 7/15/20 28 Shares/ Principal Amount Value Crown Americas LLC / Crown Americas Capital Corp. IV, 4.50%, 1/15/23 $ 105,000 $ 97,913 Packaging Dynamics Corp., 8.75%, 2/1/16 DIVERSIFIED CONSUMER SERVICES † Catholic Health Initiatives, 1.60%, 11/1/17 Catholic Health Initiatives, 2.95%, 11/1/22 Johns Hopkins University, 4.08%, 7/1/53 Laureate Education, Inc., 9.25%, 9/1/19 DIVERSIFIED FINANCIAL SERVICES — 0.6% Ally Financial, Inc., 8.30%, 2/12/15 Ally Financial, Inc., 4.625%, 6/26/15 Ally Financial, Inc., 5.50%, 2/15/17 Ally Financial, Inc., 6.25%, 12/1/17 Ally Financial, Inc., 8.00%, 3/15/20 Ally Financial, Inc., 8.00%, 11/1/31 Bank of America Corp., 4.50%, 4/1/15 Bank of America Corp., 3.75%, 7/12/16 Bank of America Corp., 6.50%, 8/1/16 Bank of America Corp., 5.75%, 12/1/17 Bank of America Corp., 5.70%, 1/24/22 BNP Paribas SA, MTN, 2.70%, 8/20/18 Citigroup, Inc., 4.75%, 5/19/15 Citigroup, Inc., 5.50%, 2/15/17 Citigroup, Inc., 6.125%, 11/21/17 Citigroup, Inc., 1.75%, 5/1/18 Citigroup, Inc., 4.50%, 1/14/22 Citigroup, Inc., 4.05%, 7/30/22 Citigroup, Inc., 3.875%, 10/25/23 Credit Suisse Group Guernsey I Ltd., VRN, 7.875%, 8/24/16 Denali Borrower LLC / Denali Finance Corp., 5.625%, 10/15/20 General Electric Capital Corp., 2.25%, 11/9/15 General Electric Capital Corp., MTN, 5.00%, 1/8/16 General Electric Capital Corp., MTN, 5.625%, 9/15/17 General Electric Capital Corp., MTN, 6.00%, 8/7/19 Goldman Sachs Group, Inc. (The), 2.375%, 1/22/18 Goldman Sachs Group, Inc. (The), 2.90%, 7/19/18 Goldman Sachs Group, Inc. (The), 5.75%, 1/24/22 Goldman Sachs Group, Inc. (The), 6.75%, 10/1/37 Goldman Sachs Group, Inc. (The), MTN, 5.375%, 3/15/20 HSBC Holdings plc, 5.10%, 4/5/21 HSBC Holdings plc, 4.00%, 3/30/22 Icahn Enterprises LP/Icahn Enterprises Finance Corp., 7.75%, 1/15/16 Icahn Enterprises LP/Icahn Enterprises Finance Corp., 8.00%, 1/15/18 JPMorgan Chase & Co., 6.00%, 1/15/18 JPMorgan Chase & Co., 4.625%, 5/10/21 JPMorgan Chase & Co., 3.25%, 9/23/22 Morgan Stanley, 4.75%, 3/22/17 Morgan Stanley, 5.75%, 1/25/21 Morgan Stanley, 3.75%, 2/25/23 Morgan Stanley, 5.00%, 11/24/25 Morgan Stanley, MTN, 6.625%, 4/1/18 Morgan Stanley, MTN, 5.625%, 9/23/19 29 Shares/ Principal Amount Value Serta Simmons Holdings LLC, 8.125%, 10/1/20 $ 230,000 $ 250,125 Societe Generale SA, VRN, 5.92%, 4/5/17 UBS AG, 7.625%, 8/17/22 UBS AG (Stamford Branch), 5.875%, 12/20/17 UPCB Finance III Ltd., 6.625%, 7/1/20 DIVERSIFIED TELECOMMUNICATION SERVICES — 0.4% AT&T, Inc., 2.625%, 12/1/22 AT&T, Inc., 6.55%, 2/15/39 AT&T, Inc., 4.30%, 12/15/42 British Telecommunications plc, 5.95%, 1/15/18 CenturyLink, Inc., 7.65%, 3/15/42 Cincinnati Bell, Inc., 8.75%, 3/15/18 Deutsche Telekom International Finance BV, 2.25%, 3/6/17 Frontier Communications Corp., 7.125%, 3/15/19 Frontier Communications Corp., 8.50%, 4/15/20 Frontier Communications Corp., 7.125%, 1/15/23 Hughes Satellite Systems Corp., 6.50%, 6/15/19 Intelsat Jackson Holdings SA, 7.25%, 4/1/19 Intelsat Jackson Holdings SA, 7.25%, 10/15/20 Level 3 Financing, Inc., 10.00%, 2/1/18 Level 3 Financing, Inc., 7.00%, 6/1/20 Level 3 Financing, Inc., 8.625%, 7/15/20 Orange SA, 4.375%, 7/8/14 Orange SA, 4.125%, 9/14/21 Sprint Capital Corp., 6.90%, 5/1/19 Sprint Capital Corp., 8.75%, 3/15/32 Telecom Italia Capital SA, 7.00%, 6/4/18 Telecom Italia Capital SA, 7.72%, 6/4/38 Telefonica Emisiones SAU, 5.88%, 7/15/19 Telefonica Emisiones SAU, 5.46%, 2/16/21 Verizon Communications, Inc., 3.65%, 9/14/18 Verizon Communications, Inc., 4.50%, 9/15/20 Verizon Communications, Inc., 5.15%, 9/15/23 Verizon Communications, Inc., 6.40%, 9/15/33 Verizon Communications, Inc., 7.35%, 4/1/39 Verizon Communications, Inc., 4.75%, 11/1/41 Verizon Communications, Inc., 6.55%, 9/15/43 Virgin Media Finance plc, 8.375%, 10/15/19 Windstream Corp., 7.875%, 11/1/17 Windstream Corp., 7.75%, 10/15/20 Windstream Corp., 6.375%, 8/1/23 ELECTRIC UTILITIES † AES Corp. (The), 8.00%, 10/15/17 ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS † Jabil Circuit, Inc., 5.625%, 12/15/20 Sanmina Corp., 7.00%, 5/15/19 Viasystems, Inc., 7.875%, 5/1/19 ENERGY EQUIPMENT AND SERVICES — 0.1% Basic Energy Services, Inc., 7.75%, 2/15/19 Ensco plc, 3.25%, 3/15/16 Ensco plc, 4.70%, 3/15/21 Hornbeck Offshore Services, Inc., 5.00%, 3/1/21 Petroleum Geo-Services ASA, 7.375%, 12/15/18 Pioneer Drilling Co., 9.875%, 3/15/18 Schlumberger Investment SA, 3.65%, 12/1/23 30 Shares/ Principal Amount Value Transocean, Inc., 2.50%, 10/15/17 $ 40,000 $ 40,609 Transocean, Inc., 6.50%, 11/15/20 Transocean, Inc., 6.375%, 12/15/21 Weatherford International Ltd., 9.625%, 3/1/19 FOOD AND STAPLES RETAILING — 0.1% BI-LO LLC/BI-LO Finance Corp., 9.25%, 2/15/19 Delhaize Group SA, 4.125%, 4/10/19 Kroger Co. (The), 6.40%, 8/15/17 Kroger Co. (The), 5.15%, 8/1/43 Rite Aid Corp., 9.25%, 3/15/20 Rite Aid Corp., 6.75%, 6/15/21 Safeway, Inc., 4.75%, 12/1/21 SUPERVALU, Inc., 8.00%, 5/1/16 Wal-Mart Stores, Inc., 2.55%, 4/11/23 Wal-Mart Stores, Inc., 5.875%, 4/5/27 Walgreen Co., 1.80%, 9/15/17 Walgreen Co., 3.10%, 9/15/22 FOOD PRODUCTS — 0.1% ARAMARK Corp., 5.75%, 3/15/20 Del Monte Corp., 7.625%, 2/15/19 JBS USA LLC/JBS USA Finance, Inc., 8.25%, 2/1/20 Kellogg Co., 4.45%, 5/30/16 Kraft Foods Group, Inc., 6.125%, 8/23/18 Kraft Foods Group, Inc., 5.00%, 6/4/42 Michael Foods Group, Inc., 9.75%, 7/15/18 Mondelez International, Inc., 6.50%, 2/9/40 Post Holdings, Inc., 7.375%, 2/15/22 Smithfield Foods, Inc., 7.75%, 7/1/17 Smithfield Foods, Inc., 6.625%, 8/15/22 Tyson Foods, Inc., 4.50%, 6/15/22 GAS UTILITIES — 0.3% Atlas Pipeline Partners LP/Atlas Pipeline Finance Corp., 5.875%, 8/1/23 Chesapeake Midstream Partners LP / CHKM Finance Corp., 6.125%, 7/15/22 El Paso Corp., 6.875%, 6/15/14 El Paso Corp., 7.25%, 6/1/18 El Paso Pipeline Partners Operating Co. LLC, 6.50%, 4/1/20 Enbridge Energy Partners LP, 6.50%, 4/15/18 Energy Transfer Equity LP, 7.50%, 10/15/20 Energy Transfer Partners LP, 4.15%, 10/1/20 Energy Transfer Partners LP, 5.20%, 2/1/22 Energy Transfer Partners LP, 3.60%, 2/1/23 Energy Transfer Partners LP, 6.50%, 2/1/42 Enterprise Products Operating LLC, 6.30%, 9/15/17 Enterprise Products Operating LLC, 4.85%, 3/15/44 Kinder Morgan Energy Partners LP, 6.85%, 2/15/20 Kinder Morgan Energy Partners LP, 3.95%, 9/1/22 Kinder Morgan Energy Partners LP, 6.50%, 9/1/39 Kinder Morgan Finance Co. LLC, 6.00%, 1/15/18 Magellan Midstream Partners LP, 6.55%, 7/15/19 Magellan Midstream Partners LP, 5.15%, 10/15/43 31 Shares/ Principal Amount Value NGPL PipeCo LLC, 7.12%, 12/15/17 $ 100,000 $ 92,500 Plains All American Pipeline LP/PAA Finance Corp., 3.95%, 9/15/15 Plains All American Pipeline LP/PAA Finance Corp., 3.65%, 6/1/22 Rockies Express Pipeline LLC, 3.90%, 4/15/15 Sabine Pass Liquefaction LLC, 5.625%, 2/1/21 Sabine Pass Liquefaction LLC, 6.25%, 3/15/22 Sunoco Logistics Partners Operations LP, 3.45%, 1/15/23 Targa Resources Partners LP / Targa Resources Partners Finance Corp., 6.375%, 8/1/22 Targa Resources Partners LP / Targa Resources Partners Finance Corp., 4.25%, 11/15/23 TransCanada PipeLines Ltd., 2.50%, 8/1/22 Williams Cos., Inc. (The), 3.70%, 1/15/23 Williams Partners LP, 4.125%, 11/15/20 HEALTH CARE EQUIPMENT AND SUPPLIES † Baxter International, Inc., 3.20%, 6/15/23 Biomet, Inc., 6.50%, 8/1/20 DJO Finance LLC / DJO Finance Corp., 9.75%, 10/15/17 Kinetic Concepts, Inc. / KCI USA, Inc., 10.50%, 11/1/18 Kinetic Concepts, Inc. / KCI USA, Inc., 12.50%, 11/1/19 Medtronic, Inc., 2.75%, 4/1/23 HEALTH CARE PROVIDERS AND SERVICES — 0.3% Aetna, Inc., 2.75%, 11/15/22 Capella Healthcare, Inc., 9.25%, 7/1/17 CHS/Community Health Systems, Inc., 5.125%, 8/15/18 CHS/Community Health Systems, Inc., 8.00%, 11/15/19 CHS/Community Health Systems, Inc., 7.125%, 7/15/20 DaVita HealthCare Partners, Inc., 6.375%, 11/1/18 DaVita HealthCare Partners, Inc., 6.625%, 11/1/20 DaVita HealthCare Partners, Inc., 5.75%, 8/15/22 Express Scripts Holding Co., 2.65%, 2/15/17 Express Scripts Holding Co., 7.25%, 6/15/19 Fresenius Medical Care US Finance II, Inc., 5.875%, 1/31/22 Gentiva Health Services, Inc., 11.50%, 9/1/18 HCA Holdings, Inc., 7.75%, 5/15/21 HCA, Inc., 5.75%, 3/15/14 HCA, Inc., 6.50%, 2/15/16 HCA, Inc., 8.50%, 4/15/19 HCA, Inc., 7.25%, 9/15/20 HCA, Inc., 7.50%, 2/15/22 Health Management Associates, Inc., 7.375%, 1/15/20 Healthsouth Corp., 8.125%, 2/15/20 IASIS Healthcare LLC / IASIS Capital Corp., 8.375%, 5/15/19 NYU Hospitals Center, 4.43%, 7/1/42 Radiation Therapy Services, Inc., 8.875%, 1/15/17 Tenet Healthcare Corp., 8.00%, 8/1/20 UnitedHealth Group, Inc., 2.875%, 3/15/23 UnitedHealth Group, Inc., 4.25%, 3/15/43 Universal Health Services, Inc., 7.00%, 10/1/18 32 Shares/ Principal Amount Value HOTELS, RESTAURANTS AND LEISURE — 0.2% Boyd Gaming Corp., 9.125%, 12/1/18 $ 230,000 $ 250,700 Caesars Entertainment Operating Co., Inc., 11.25%, 6/1/17 Caesars Entertainment Operating Co., Inc., 10.00%, 12/15/18 Caesars Entertainment Operating Co., Inc., 8.50%, 2/15/20 Dave & Buster’s, Inc., 11.00%, 6/1/18 DineEquity, Inc., 9.50%, 10/30/18 Marina District Finance Co., Inc., 9.50%, 10/15/15 MCE Finance Ltd., 5.00%, 2/15/21 MGM Resorts International, 7.625%, 1/15/17 MGM Resorts International, 8.625%, 2/1/19 Pinnacle Entertainment, 7.50%, 4/15/21 Royal Caribbean Cruises Ltd., 7.25%, 6/15/16 Royal Caribbean Cruises Ltd., 5.25%, 11/15/22 Station Casinos LLC, 7.50%, 3/1/21 Wynn Las Vegas LLC/Wynn Las Vegas Capital Corp., 7.75%, 8/15/20 Wynn Las Vegas LLC/Wynn Las Vegas Capital Corp., 5.375%, 3/15/22 HOUSEHOLD DURABLES — 0.1% Beazer Homes USA, Inc., 8.125%, 6/15/16 Beazer Homes USA, Inc., 7.25%, 2/1/23 Brookfield Residential Properties, Inc. / Brookfield Residential US Corp., 6.125%, 7/1/22 Lennar Corp., Series B, 5.60%, 5/31/15 Meritage Homes Corp., 7.00%, 4/1/22 Mohawk Industries, Inc., 3.85%, 2/1/23 Standard Pacific Corp., 8.375%, 5/15/18 Taylor Morrison, Inc., 7.75%, 4/15/20 Toll Brothers Finance Corp., 6.75%, 11/1/19 William Lyon Homes, Inc., 8.50%, 11/15/20 HOUSEHOLD PRODUCTS — 0.1% Central Garden and Pet Co., 8.25%, 3/1/18 Reynolds Group Issuer, Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu, 8.50%, 5/15/18 Reynolds Group Issuer, Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu, 7.125%, 4/15/19 Reynolds Group Issuer, Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu, 9.00%, 4/15/19 Reynolds Group Issuer, Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu, 7.875%, 8/15/19 Reynolds Group Issuer, Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu, 9.875%, 8/15/19 Reynolds Group Issuer, Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu, 5.75%, 10/15/20 Spectrum Brands Escrow Corp., 6.375%, 11/15/20 INDUSTRIAL CONGLOMERATES — 0.1% Bombardier, Inc., 7.50%, 3/15/18 Bombardier, Inc., 5.75%, 3/15/22 General Electric Co., 5.25%, 12/6/17 General Electric Co., 4.125%, 10/9/42 Harland Clarke Holdings Corp., 9.50%, 5/15/15 HD Supply, Inc., 8.125%, 4/15/19 33 Shares/ Principal Amount Value HD Supply, Inc., 7.50%, 7/15/20 $ 110,000 $ 117,150 Schaeffler Finance BV, 7.75%, 2/15/17 SPX Corp., 7.625%, 12/15/14 INSURANCE — 0.3% Aircastle Ltd., 6.75%, 4/15/17 Allstate Corp. (The), 4.50%, 6/15/43 Allstate Corp. (The), VRN, 5.75%, 8/15/23 American International Group, Inc., 6.40%, 12/15/20 American International Group, Inc., 4.875%, 6/1/22 American International Group, Inc., MTN, 5.85%, 1/16/18 American International Group, Inc., VRN, 8.18%, 5/15/38 Berkshire Hathaway Finance Corp., 4.25%, 1/15/21 Berkshire Hathaway Finance Corp., 3.00%, 5/15/22 Berkshire Hathaway, Inc., 4.50%, 2/11/43 Boyd Acquisition Sub LLC/Boyd Acquisition Finance Corp., 8.375%, 2/15/18 Genworth Financial, Inc., VRN, 6.15%, 11/15/16 Genworth Holdings, Inc., 7.20%, 2/15/21 Hartford Financial Services Group, Inc., 5.125%, 4/15/22 Hartford Financial Services Group, Inc., 5.95%, 10/15/36 ING U.S., Inc., 5.50%, 7/15/22 ING U.S., Inc., 5.70%, 7/15/43 ING U.S., Inc., VRN, 5.65%, 5/15/23 International Lease Finance Corp., 5.75%, 5/15/16 International Lease Finance Corp., 8.75%, 3/15/17 International Lease Finance Corp., 6.25%, 5/15/19 Liberty Mutual Group, Inc., 6.50%, 5/1/42 Liberty Mutual Group, Inc., VRN, 7.00%, 3/15/17 Lincoln National Corp., 6.25%, 2/15/20 Markel Corp., 4.90%, 7/1/22 Markel Corp., 3.625%, 3/30/23 MetLife, Inc., 6.75%, 6/1/16 MetLife, Inc., 1.76%, 12/15/17 MetLife, Inc., 4.125%, 8/13/42 MetLife, Inc., 4.875%, 11/13/43 Principal Financial Group, Inc., 3.30%, 9/15/22 Prudential Financial, Inc., MTN, 5.375%, 6/21/20 Prudential Financial, Inc., MTN, 5.625%, 5/12/41 Travelers Cos., Inc. (The), 4.60%, 8/1/43 WR Berkley Corp., 4.625%, 3/15/22 INTERNET SOFTWARE AND SERVICES † Equinix, Inc., 7.00%, 7/15/21 IT SERVICES — 0.1% Fidelity National Information Services, Inc., 5.00%, 3/15/22 Fidelity National Information Services, Inc., 3.50%, 4/15/23 First Data Corp., 11.25%, 3/31/16 First Data Corp., 7.375%, 6/15/19 First Data Corp., 8.875%, 8/15/20 First Data Corp., 8.25%, 1/15/21 First Data Corp., 12.625%, 1/15/21 International Business Machines Corp., 1.95%, 7/22/16 SunGard Data Systems, Inc., 7.375%, 11/15/18 34 Shares/ Principal Amount Value LIFE SCIENCES TOOLS AND SERVICES † Thermo Fisher Scientific, Inc., 3.60%, 8/15/21 $ 55,000 $ 54,810 MACHINERY — 0.1% Case New Holand, Inc., 7.875%, 12/1/17 Caterpillar Financial Services Corp., MTN, 2.85%, 6/1/22 Deere & Co., 5.375%, 10/16/29 Huntington Ingalls Industries, Inc., 7.125%, 3/15/21 Navistar International Corp., 8.25%, 11/1/21 MEDIA — 0.6% 21st Century Fox America, Inc., 6.90%, 8/15/39 AMC Entertainment, Inc., 9.75%, 12/1/20 Cablevision Systems Corp., 8.625%, 9/15/17 Cablevision Systems Corp., 5.875%, 9/15/22 CBS Corp., 3.375%, 3/1/22 CBS Corp., 4.85%, 7/1/42 CCO Holdings LLC/CCO Holdings Capital Corp., 7.00%, 1/15/19 CCO Holdings LLC/CCO Holdings Capital Corp., 5.25%, 9/30/22 Cengage Learning Acquisitions, Inc., 10.50%, 1/15/15 Cinemark USA, Inc., 5.125%, 12/15/22 Clear Channel Communications, Inc., 10.75%, 8/1/16 Clear Channel Worldwide Holdings, Inc., 7.625%, 3/15/20 Clear Channel Worldwide Holdings, Inc., 6.50%, 11/15/22 Clearwire Communications LLC/Clearwire Finance, Inc., 12.00%, 12/1/15 Comcast Corp., 5.90%, 3/15/16 Comcast Corp., 6.40%, 5/15/38 CSC Holdings LLC, 6.75%, 11/15/21 Cumulus Media Holdings, Inc., 7.75%, 5/1/19 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%, 10/1/14 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 5.00%, 3/1/21 Discovery Communications LLC, 5.625%, 8/15/19 Discovery Communications LLC, 3.25%, 4/1/23 DISH DBS Corp., 7.125%, 2/1/16 DISH DBS Corp., 4.625%, 7/15/17 DISH DBS Corp., 6.75%, 6/1/21 DISH DBS Corp., 5.00%, 3/15/23 Lamar Media Corp., 5.875%, 2/1/22 Lamar Media Corp., 5.00%, 5/1/23 McClatchy Co. (The), 9.00%, 12/15/22 Mediacom LLC / Mediacom Capital Corp., 9.125%, 8/15/19 Nara Cable Funding Ltd., 8.875%, 12/1/18 NBCUniversal Media LLC, 5.15%, 4/30/20 NBCUniversal Media LLC, 4.375%, 4/1/21 NBCUniversal Media LLC, 2.875%, 1/15/23 Nielsen Finance LLC / Nielsen Finance Co., 4.50%, 10/1/20 Omnicom Group, Inc., 3.625%, 5/1/22 Qwest Corp., 7.50%, 10/1/14 RR Donnelley & Sons Co., 7.25%, 5/15/18 RR Donnelley & Sons Co., 8.25%, 3/15/19 Sable International Finance Ltd., 8.75%, 2/1/20 35 Shares/ Principal Amount Value Sinclair Television Group, Inc., 8.375%, 10/15/18 $ 90,000 $ 98,550 Sinclair Television Group, Inc., 5.375%, 4/1/21 Sirius XM Radio, Inc., 5.875%, 10/1/20 Sirius XM Radio, Inc., 5.75%, 8/1/21 Time Warner Cable, Inc., 6.75%, 7/1/18 Time Warner Cable, Inc., 4.50%, 9/15/42 Time Warner, Inc., 3.15%, 7/15/15 Time Warner, Inc., 7.70%, 5/1/32 Univision Communications, Inc., 6.875%, 5/15/19 Univision Communications, Inc., 8.50%, 5/15/21 Valassis Communications, Inc., 6.625%, 2/1/21 Viacom, Inc., 4.375%, 9/15/14 Viacom, Inc., 4.50%, 3/1/21 Viacom, Inc., 3.125%, 6/15/22 Videotron Ltee, 5.00%, 7/15/22 Visant Corp., 10.00%, 10/1/17 Walt Disney Co. (The), MTN, 2.35%, 12/1/22 Wind Acquisition Finance SA, 11.75%, 7/15/17 Wind Acquisition Finance SA, 7.25%, 2/15/18 METALS AND MINING — 0.2% AK Steel Corp., 7.625%, 5/15/20 ArcelorMittal, 4.25%, 8/5/15 ArcelorMittal, 5.00%, 2/25/17 ArcelorMittal, 6.125%, 6/1/18 ArcelorMittal, 7.25%, 3/1/41 Barrick Gold Corp., 4.10%, 5/1/23 Barrick North America Finance LLC, 4.40%, 5/30/21 FMG Resources Pty Ltd., 7.00%, 11/1/15 FMG Resources Pty Ltd., 6.875%, 2/1/18 FMG Resources Pty Ltd., 8.25%, 11/1/19 Freeport-McMoRan Copper & Gold, Inc., 3.875%, 3/15/23 Inmet Mining Corp., 8.75%, 6/1/20 Newmont Mining Corp., 6.25%, 10/1/39 Novelis, Inc., 8.375%, 12/15/17 Southern Copper Corp., 5.25%, 11/8/42 Steel Dynamics, Inc., 5.25%, 4/15/23 Teck Resources Ltd., 3.15%, 1/15/17 Vale Overseas Ltd., 5.625%, 9/15/19 Vale Overseas Ltd., 4.625%, 9/15/20 Xstrata Canada Financial Corp., 4.95%, 11/15/21 MULTI-UTILITIES — 0.2% Calpine Corp., 7.50%, 2/15/21 CenterPoint Energy Houston Electric LLC, 3.55%, 8/1/42 Consolidated Edison Co. of New York, Inc., 3.95%, 3/1/43 Constellation Energy Group, Inc., 5.15%, 12/1/20 Consumers Energy Co., 2.85%, 5/15/22 Consumers Energy Co., 3.375%, 8/15/23 Dominion Gas Holdings LLC, 3.55%, 11/1/23 Dominion Resources, Inc., 6.40%, 6/15/18 Dominion Resources, Inc., 2.75%, 9/15/22 Dominion Resources, Inc., 4.90%, 8/1/41 Duke Energy Corp., 3.95%, 9/15/14 36 Shares/ Principal Amount Value Duke Energy Corp., 3.55%, 9/15/21 $ 40,000 $ 40,621 Duke Energy Florida, Inc., 6.35%, 9/15/37 Edison International, 3.75%, 9/15/17 EDP Finance BV, 6.00%, 2/2/18 Energy Future Intermediate Holding Co. LLC/EFIH Finance, Inc., 10.00%, 12/1/20 Energy Future Intermediate Holding Co. LLC/EFIH Finance, Inc., PIK, 11.25%, 12/1/18 Exelon Generation Co. LLC, 4.00%, 10/1/20 Exelon Generation Co. LLC, 5.60%, 6/15/42 FirstEnergy Corp., 4.25%, 3/15/23 Florida Power Corp., 3.85%, 11/15/42 GenOn Energy, Inc., 9.50%, 10/15/18 Georgia Power Co., 4.30%, 3/15/42 Ipalco Enterprises, Inc., 5.00%, 5/1/18 Nisource Finance Corp., 4.45%, 12/1/21 Nisource Finance Corp., 5.65%, 2/1/45 Northern States Power Co., 3.40%, 8/15/42 NRG Energy, Inc., 7.625%, 1/15/18 NRG Energy, Inc., 7.625%, 5/15/19 PacifiCorp, 6.00%, 1/15/39 Progress Energy, Inc., 3.15%, 4/1/22 Public Service Company of Colorado, 4.75%, 8/15/41 Sempra Energy, 6.50%, 6/1/16 Sempra Energy, 2.875%, 10/1/22 Southern Power Co., 5.15%, 9/15/41 Texas Competitive Electric Holdings Co. LLC/TCEH Finance, Inc., 11.50%, 10/1/20 Xcel Energy, Inc., 4.80%, 9/15/41 MULTILINE RETAIL † Bon-Ton Department Stores, Inc. (The), 8.00%, 6/15/21 J.C. Penney Corp., Inc., 7.65%, 8/15/16 Macy’s Retail Holdings, Inc., 3.875%, 1/15/22 Macy’s Retail Holdings, Inc., 4.375%, 9/1/23 Target Corp., 4.00%, 7/1/42 OFFICE ELECTRONICS † CDW LLC / CDW Finance Corp., 8.00%, 12/15/18 Xerox Corp., 2.95%, 3/15/17 OIL, GAS AND CONSUMABLE FUELS — 0.6% Alpha Natural Resources, Inc., 6.00%, 6/1/19 AmeriGas Finance LLC/AmeriGas Finance Corp., 6.75%, 5/20/20 AmeriGas Partners LP/AmeriGas Finance Corp., 6.25%, 8/20/19 Anadarko Petroleum Corp., 5.95%, 9/15/16 Anadarko Petroleum Corp., 6.45%, 9/15/36 Antero Resources Finance Corp., 7.25%, 8/1/19 Apache Corp., 2.625%, 1/15/23 Apache Corp., 4.75%, 4/15/43 Arch Coal, Inc., 8.75%, 8/1/16 BP Capital Markets plc, 3.20%, 3/11/16 BP Capital Markets plc, 2.25%, 11/1/16 BP Capital Markets plc, 4.50%, 10/1/20 37 Shares/ Principal Amount Value Chesapeake Energy Corp., 9.50%, 2/15/15 $ 125,000 $ 136,875 Chesapeake Energy Corp., 6.625%, 8/15/20 Chesapeake Energy Corp., 5.375%, 6/15/21 Chesapeake Oilfield Operating LLC / Chesapeake Oilfield Finance, Inc., 6.625%, 11/15/19 Chevron Corp., 2.43%, 6/24/20 Concho Resources, Inc., 5.50%, 10/1/22 Concho Resources, Inc., 5.50%, 4/1/23 ConocoPhillips, 5.75%, 2/1/19 ConocoPhillips Holding Co., 6.95%, 4/15/29 Consol Energy, Inc., 8.00%, 4/1/17 Continental Resources, Inc., 5.00%, 9/15/22 Denbury Resources, Inc., 8.25%, 2/15/20 Denbury Resources, Inc., 4.625%, 7/15/23 Devon Energy Corp., 1.875%, 5/15/17 Devon Energy Corp., 5.60%, 7/15/41 Energy XXI Gulf Coast, Inc., 7.75%, 6/15/19 EOG Resources, Inc., 5.625%, 6/1/19 EOG Resources, Inc., 4.10%, 2/1/21 EP Energy LLC / EP Energy Finance, Inc., 9.375%, 5/1/20 Halcon Resources Corp., 8.875%, 5/15/21 Hess Corp., 6.00%, 1/15/40 Linn Energy LLC/Linn Energy Finance Corp., 6.50%, 5/15/19 Linn Energy LLC/Linn Energy Finance Corp., 8.625%, 4/15/20 Marathon Petroleum Corp., 3.50%, 3/1/16 Newfield Exploration Co., 5.625%, 7/1/24 Noble Energy, Inc., 4.15%, 12/15/21 Peabody Energy Corp., 7.375%, 11/1/16 Peabody Energy Corp., 6.00%, 11/15/18 Peabody Energy Corp., 6.50%, 9/15/20 Pemex Project Funding Master Trust, 6.625%, 6/15/35 Petro-Canada, 6.80%, 5/15/38 Petrobras International Finance Co. - Pifco, 5.75%, 1/20/20 Petrobras International Finance Co. - Pifco, 5.375%, 1/27/21 Petroleos Mexicanos, 6.00%, 3/5/20 Petroleos Mexicanos, 3.50%, 1/30/23 Petroleos Mexicanos, 5.50%, 6/27/44 Phillips 66, 4.30%, 4/1/22 Pioneer Natural Resources Co., 3.95%, 7/15/22 QEP Resources, Inc., 5.25%, 5/1/23 Range Resources Corp., 5.75%, 6/1/21 Range Resources Corp., 5.00%, 8/15/22 Sabine Pass LNG LP, 7.50%, 11/30/16 Samson Investment Co., 10.50%, 2/15/20 SandRidge Energy, Inc., 7.50%, 3/15/21 Shell International Finance BV, 2.375%, 8/21/22 Shell International Finance BV, 3.625%, 8/21/42 Shell International Finance BV, 4.55%, 8/12/43 Statoil ASA, 2.45%, 1/17/23 Statoil ASA, 4.80%, 11/8/43 Suburban Propane Partners LP/Suburban Energy Finance Corp., 7.50%, 10/1/18 38 Shares/ Principal Amount Value Suburban Propane Partners LP/Suburban Energy Finance Corp., 7.375%, 3/15/20 $ 50,000 $ 53,875 Talisman Energy, Inc., 7.75%, 6/1/19 Tesoro Corp., 4.25%, 10/1/17 Total Capital Canada Ltd., 2.75%, 7/15/23 Total Capital SA, 2.125%, 8/10/18 Venoco, Inc., 8.875%, 2/15/19 WPX Energy, Inc., 5.25%, 1/15/17 PAPER AND FOREST PRODUCTS † Domtar Corp., 4.40%, 4/1/22 International Paper Co., 6.00%, 11/15/41 PERSONAL PRODUCTS † Elizabeth Arden, Inc., 7.375%, 3/15/21 PHARMACEUTICALS — 0.1% AbbVie, Inc., 1.75%, 11/6/17 AbbVie, Inc., 2.90%, 11/6/22 Actavis, Inc., 1.875%, 10/1/17 Actavis, Inc., 3.25%, 10/1/22 Actavis, Inc., 4.625%, 10/1/42 Bristol-Myers Squibb Co., 3.25%, 8/1/42 Endo Pharmaceuticals Holdings, Inc., 7.00%, 7/15/19 Endo Pharmaceuticals Holdings, Inc., 7.00%, 12/15/20 GlaxoSmithKline Capital plc, 2.85%, 5/8/22 Merck & Co., Inc., 2.40%, 9/15/22 Merck & Co., Inc., 3.60%, 9/15/42 Mylan, Inc., 3.125%, 1/15/23 Mylan, Inc., 5.40%, 11/29/43 Roche Holdings, Inc., 6.00%, 3/1/19 Roche Holdings, Inc., 7.00%, 3/1/39 Sanofi, 4.00%, 3/29/21 Valeant Pharmaceuticals International, 6.50%, 7/15/16 Valeant Pharmaceuticals International, 6.875%, 12/1/18 Valeant Pharmaceuticals International, 6.375%, 10/15/20 Valeant Pharmaceuticals International, 7.25%, 7/15/22 Warner Chilcott Co. LLC/Warner Chilcott Finance LLC, 7.75%, 9/15/18 REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.1% American Tower Corp., 5.05%, 9/1/20 American Tower Corp., 4.70%, 3/15/22 BRE Properties, Inc., 3.375%, 1/15/23 Essex Portfolio LP, 3.625%, 8/15/22 Essex Portfolio LP, 3.25%, 5/1/23 Felcor Lodging LP, 6.75%, 6/1/19 HCP, Inc., 3.75%, 2/1/16 Health Care REIT, Inc., 2.25%, 3/15/18 Health Care REIT, Inc., 3.75%, 3/15/23 Health Care REIT, Inc., 4.50%, 1/15/24 Host Hotels & Resorts LP, 6.75%, 6/1/16 Host Hotels & Resorts LP, 5.875%, 6/15/19 Host Hotels & Resorts LP, 3.75%, 10/15/23 Kilroy Realty LP, 3.80%, 1/15/23 MPT Operating Partnership LP/MPT Finance Corp., 6.875%, 5/1/21 Omega Healthcare Investors, Inc., 5.875%, 3/15/24 ProLogis LP, 4.25%, 8/15/23 39 Shares/ Principal Amount Value Sabra Health Care LP/Sabra Capital Corp., 8.125%, 11/1/18 $ 94,000 $ 102,225 Ventas Realty LP/Ventas Capital Corp., 4.75%, 6/1/21 WEA Finance LLC, 4.625%, 5/10/21 REAL ESTATE MANAGEMENT AND DEVELOPMENT † CBRE Services, Inc., 5.00%, 3/15/23 Realogy Corp., 7.875%, 2/15/19 ROAD AND RAIL † Burlington Northern Santa Fe LLC, 3.60%, 9/1/20 Burlington Northern Santa Fe LLC, 5.05%, 3/1/41 Burlington Northern Santa Fe LLC, 4.45%, 3/15/43 CSX Corp., 4.25%, 6/1/21 CSX Corp., 3.70%, 11/1/23 Union Pacific Corp., 4.00%, 2/1/21 Union Pacific Corp., 4.75%, 9/15/41 SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 0.1% Advanced Micro Devices, Inc., 8.125%, 12/15/17 Freescale Semiconductor, Inc., 9.25%, 4/15/18 Freescale Semiconductor, Inc., 8.05%, 2/1/20 Intel Corp., 1.35%, 12/15/17 MEMC Electronic Materials, Inc., 7.75%, 4/1/19 SOFTWARE — 0.1% Infor US, Inc., 9.375%, 4/1/19 Intuit, Inc., 5.75%, 3/15/17 Nuance Communications, Inc., 5.375%, 8/15/20 Oracle Corp., 2.50%, 10/15/22 Oracle Corp., 3.625%, 7/15/23 Sabre, Inc., 8.50%, 5/15/19 SPECIALTY RETAIL — 0.2% Avis Budget Car Rental LLC/Avis Budget Finance, Inc., 8.25%, 1/15/19 Hertz Corp. (The), 6.75%, 4/15/19 Hertz Corp. (The), 7.375%, 1/15/21 Home Depot, Inc. (The), 5.95%, 4/1/41 Party City Holdings, Inc., 8.875%, 8/1/20 Petco Animal Supplies, Inc., 9.25%, 12/1/18 Rent-A-Center, Inc., 6.625%, 11/15/20 Sally Holdings LLC / Sally Capital, Inc., 6.875%, 11/15/19 Sonic Automotive, Inc., 7.00%, 7/15/22 Sonic Automotive, Inc., 5.00%, 5/15/23 Staples, Inc., 4.375%, 1/12/23 Stewart Enterprises, Inc., 6.50%, 4/15/19 Toys “R” Us Delaware, Inc., 7.375%, 9/1/16 Toys “R” Us Property Co. II LLC, 8.50%, 12/1/17 United Rentals North America, Inc., 5.75%, 7/15/18 United Rentals North America, Inc., 8.375%, 9/15/20 TEXTILES, APPAREL AND LUXURY GOODS — 0.1% Burlington Coat Factory Warehouse Corp., 10.00%, 2/15/19 Gymboree Corp., 9.125%, 12/1/18 Hanesbrands, Inc., 6.375%, 12/15/20 L Brands, Inc., 6.90%, 7/15/17 L Brands, Inc., 6.625%, 4/1/21 L Brands, Inc., 5.625%, 2/15/22 40 Shares/ Principal Amount Value Phillips-Van Heusen Corp., 7.375%, 5/15/20 $ 20,000 $ 21,950 Polymer Group, Inc., 7.75%, 2/1/19 TOBACCO † Altria Group, Inc., 2.85%, 8/9/22 Philip Morris International, Inc., 4.125%, 5/17/21 TRANSPORTATION INFRASTRUCTURE † CEVA Group plc, 8.375%, 12/1/17 WIRELESS TELECOMMUNICATION SERVICES — 0.1% Alltel Corp., 7.875%, 7/1/32 America Movil SAB de CV, 5.00%, 3/30/20 Cellco Partnership/Verizon Wireless Capital LLC, 8.50%, 11/15/18 Cricket Communications, Inc., 7.75%, 10/15/20 MetroPCS Wireless, Inc., 7.875%, 9/1/18 MetroPCS Wireless, Inc., 6.625%, 11/15/20 Sprint Communications, 6.00%, 12/1/16 Sprint Communications, 9.00%, 11/15/18 Sprint Communications, 7.00%, 3/1/20 Sprint Communications, 6.00%, 11/15/22 Vimpel Communications Via VIP Finance Ireland Ltd. OJSC, 7.75%, 2/2/21 Vodafone Group plc, 5.625%, 2/27/17 TOTAL CORPORATE BONDS (Cost $74,176,386) U.S. Treasury Securities — 6.9% U.S. Treasury Bonds, 5.50%, 8/15/28 U.S. Treasury Bonds, 5.375%, 2/15/31 U.S. Treasury Bonds, 4.375%, 11/15/39 U.S. Treasury Bonds, 4.375%, 5/15/41 U.S. Treasury Bonds, 2.75%, 11/15/42 U.S. Treasury Bonds, 3.125%, 2/15/43 U.S. Treasury Bonds, 2.875%, 5/15/43 U.S. Treasury Inflation Indexed Bonds, 2.50%, 1/15/29 U.S. Treasury Inflation Indexed Bonds, 2.125%, 2/15/40 U.S. Treasury Inflation Indexed Bonds, 2.125%, 2/15/41 U.S. Treasury Inflation Indexed Bonds, 0.75%, 2/15/42 U.S. Treasury Inflation Indexed Bonds, 0.625%, 2/15/43 U.S. Treasury Inflation Indexed Notes, 0.50%, 4/15/15 U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/15 U.S. Treasury Inflation Indexed Notes, 0.125%, 4/15/16 U.S. Treasury Inflation Indexed Notes, 0.125%, 4/15/17 U.S. Treasury Inflation Indexed Notes, 0.125%, 4/15/18 U.S. Treasury Inflation Indexed Notes, 1.375%, 1/15/20 U.S. Treasury Inflation Indexed Notes, 1.125%, 1/15/21 U.S. Treasury Inflation Indexed Notes, 0.625%, 7/15/21 U.S. Treasury Inflation Indexed Notes, 0.125%, 1/15/22 U.S. Treasury Inflation Indexed Notes, 0.125%, 7/15/22 U.S. Treasury Inflation Indexed Notes, 0.125%, 1/15/23 41 Shares/ Principal Amount Value U.S. Treasury Inflation Indexed Notes, 0.375%, 7/15/23 $ 4,426,708 $ 4,347,337 U.S. Treasury Notes, 0.50%, 10/15/14 U.S. Treasury Notes, 2.25%, 1/31/15 U.S. Treasury Notes, 0.25%, 5/31/15 U.S. Treasury Notes, 1.875%, 6/30/15 U.S. Treasury Notes, 0.375%, 11/15/15 U.S. Treasury Notes, 1.375%, 11/30/15 U.S. Treasury Notes, 2.125%, 12/31/15 U.S. Treasury Notes, 0.375%, 1/15/16 U.S. Treasury Notes, 0.875%, 2/28/17 U.S. Treasury Notes, 0.75%, 6/30/17 U.S. Treasury Notes, 2.375%, 7/31/17 U.S. Treasury Notes, 2.625%, 4/30/18 U.S. Treasury Notes, 1.375%, 7/31/18 U.S. Treasury Notes, 1.375%, 9/30/18 U.S. Treasury Notes, 1.25%, 10/31/18 U.S. Treasury Notes, 1.25%, 11/30/18 U.S. Treasury Notes, 1.75%, 5/15/23 U.S. Treasury Notes, 2.50%, 8/15/23 TOTAL U.S. TREASURY SECURITIES (Cost $76,171,695) U.S. Government Agency Mortgage-Backed Securities(6) — 2.7% ADJUSTABLE-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 0.4% FHLMC, VRN, 1.76%, 12/15/13 FHLMC, VRN, 1.85%, 12/15/13 FHLMC, VRN, 1.97%, 12/15/13 FHLMC, VRN, 1.98%, 12/15/13 FHLMC, VRN, 2.07%, 12/15/13 FHLMC, VRN, 2.26%, 12/15/13 FHLMC, VRN, 2.36%, 12/15/13 FHLMC, VRN, 2.37%, 12/15/13 FHLMC, VRN, 2.42%, 12/15/13 FHLMC, VRN, 2.57%, 12/15/13 FHLMC, VRN, 2.63%, 12/15/13 FHLMC, VRN, 2.89%, 12/15/13 FHLMC, VRN, 3.23%, 12/15/13 FHLMC, VRN, 3.28%, 12/15/13 FHLMC, VRN, 3.81%, 12/15/13 FHLMC, VRN, 4.04%, 12/15/13 FHLMC, VRN, 4.38%, 12/15/13 FHLMC, VRN, 4.70%, 12/15/13 FHLMC, VRN, 5.12%, 12/15/13 FHLMC, VRN, 5.21%, 12/15/13 FHLMC, VRN, 5.38%, 12/15/13 FHLMC, VRN, 6.13%, 12/15/13 FNMA, VRN, 2.33%, 12/25/13 FNMA, VRN, 2.38%, 12/25/13 FNMA, VRN, 2.70%, 12/25/13 FNMA, VRN, 3.32%, 12/25/13 FNMA, VRN, 3.36%, 12/25/13 FNMA, VRN, 3.79%, 12/25/13 FNMA, VRN, 3.92%, 12/25/13 FNMA, VRN, 3.94%, 12/25/13 FNMA, VRN, 5.38%, 12/25/13 FIXED-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 2.3% FHLMC, 7.00%, 6/1/14 FHLMC, 4.50%, 1/1/19 FHLMC, 5.00%, 1/1/21 FHLMC, 5.00%, 4/1/21 FHLMC, 7.00%, 8/1/29 FHLMC, 8.00%, 7/1/30 FHLMC, 5.50%, 12/1/33 FHLMC, 6.00%, 11/1/38 FHLMC, 6.50%, 7/1/47 FNMA, 6.00%, 4/1/14 FNMA, 7.50%, 6/1/15 FNMA, 5.50%, 12/1/16 FNMA, 4.50%, 5/1/19 FNMA, 4.50%, 5/1/19 FNMA, 5.00%, 9/1/20 FNMA, 7.00%, 6/1/26 FNMA, 7.50%, 3/1/27 FNMA, 7.00%, 1/1/29 FNMA, 6.50%, 4/1/29 42 Shares/ Principal Amount Value FNMA, 6.50%, 8/1/29 $ 11,047 $ 12,700 FNMA, 6.50%, 12/1/29 FNMA, 7.00%, 3/1/30 FNMA, 8.00%, 7/1/30 FNMA, 7.50%, 9/1/30 FNMA, 5.00%, 7/1/31 FNMA, 7.00%, 9/1/31 FNMA, 6.50%, 1/1/32 FNMA, 6.50%, 8/1/32 FNMA, 6.50%, 11/1/32 FNMA, 5.50%, 6/1/33 FNMA, 5.50%, 8/1/33 FNMA, 5.00%, 11/1/33 FNMA, 4.50%, 9/1/35 FNMA, 5.00%, 1/1/36 FNMA, 5.00%, 2/1/36 FNMA, 5.50%, 1/1/37 FNMA, 5.50%, 2/1/37 FNMA, 6.50%, 8/1/37 FNMA, 4.50%, 2/1/39 FNMA, 5.00%, 4/1/40 FNMA, 3.50%, 1/1/41 FNMA, 4.00%, 1/1/41 FNMA, 4.50%, 1/1/41 FNMA, 4.50%, 2/1/41 FNMA, 4.00%, 5/1/41 FNMA, 4.50%, 7/1/41 FNMA, 4.00%, 12/1/41 FNMA, 4.00%, 1/1/42 FNMA, 3.50%, 5/1/42 FNMA, 3.50%, 6/1/42 FNMA, 3.50%, 9/1/42 FNMA, 3.00%, 11/1/42 FNMA, 6.50%, 8/1/47 FNMA, 6.50%, 8/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 GNMA, 7.50%, 10/15/25 GNMA, 6.00%, 3/15/26 GNMA, 7.00%, 12/15/27 GNMA, 6.50%, 2/15/28 GNMA, 7.50%, 5/15/30 GNMA, 7.00%, 5/15/31 GNMA, 5.50%, 11/15/32 GNMA, 6.50%, 10/15/38 GNMA, 4.00%, 1/20/41 GNMA, 4.50%, 5/20/41 GNMA, 4.50%, 6/15/41 GNMA, 4.00%, 6/20/42 TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $28,898,422) Municipal Securities — 0.6% Alameda County Industrial Development Authority Rev., Series 1997 A, (Plyproperties Project), VRDN, 0.08%, 12/5/13 (LOC: Wells Fargo Bank N.A.) American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 5.94%, 2/15/47 American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 7.50%, 2/15/50 Appling County Development Authority Rev., (Georgia Power Co. Plant Hatch Project), VRDN, 0.08%, 12/2/13 Bay Area Toll Authority Toll Bridge Rev., Series 2010 S1, (Building Bonds), 6.92%, 4/1/40 California GO, (Building Bonds), 6.65%, 3/1/22 California GO, (Building Bonds), 7.55%, 4/1/39 California GO, (Building Bonds), 7.30%, 10/1/39 California GO, (Building Bonds), 7.60%, 11/1/40 City of Lowell Rev., (Little Rock Newspapers), VRDN, 0.11%, 12/4/13 (LOC: JPMorgan Chase Bank N.A.) Illinois GO, (Taxable Pension), 5.10%, 6/1/33 Kansas State Department of Transportation Highway Rev., Series 2010 A, (Building Bonds), 4.60%, 9/1/35 43 Shares/ Principal Amount Value Little Rock Metrocentre Improvement District No. 1 Rev., (Little Rock Newspapers, Inc.), VRDN, 0.09%, 12/2/13 (LOC: JPMorgan Chase Bank N.A.) $ 500,000 $ 500,000 Long Island Power Authority Electric System Rev., Series 1998 2B, VRDN, 0.11%, 12/2/13 (LOC: Bayerische Landesbank) Los Angeles Community College District GO, Series 2010 D, (Election of 2008), 6.68%, 8/1/36 Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%, 7/1/39 Metropolitan Transportation Authority Rev., Series 2010 C1, (Building Bonds), 6.69%, 11/15/40 Metropolitan Transportation Authority Rev., Series 2010 E, (Building Bonds), 6.81%, 11/15/40 New Jersey State Turnpike Authority Rev., Series 2009 F, (Building Bonds), 7.41%, 1/1/40 New Jersey State Turnpike Authority Rev., Series 2010 A, (Building Bonds), 7.10%, 1/1/41 New York GO, Series 2010 F1, (Building Bonds), 6.27%, 12/1/37 Ohio Water Development Authority Pollution Control Rev., Series 2010 B2, (Building Bonds), 4.88%, 12/1/34 Orange County Housing Finance Authority Multifamily Rev., Series 2002 B, (Millenia), VRDN, 0.19%, 12/4/13 (LOC: FNMA) Oregon State Department of Transportation Highway User Tax Rev., Series 2010 A, (Building Bonds), 5.83%, 11/15/34 Port Authority of New York & New Jersey Rev., 4.46%, 10/1/62 Puerto Rico GO, Series 2012 A, (Public Improvement), 5.50%, 7/1/39 Rutgers State University Rev., Series 2010 H, (Building Bonds), 5.67%, 5/1/40 Sacramento Municipal Utility District Electric Rev., Series 2010 W, (Building Bonds), 6.16%, 5/15/36 Salt River Agricultural Improvement & Power District Electric Rev., Series 2010 A, (Building Bonds), 4.84%, 1/1/41 San Francisco City & County Public Utilities Water Commission Rev., Series 2010 B, (Building Bonds), 6.00%, 11/1/40 Santa Clara Valley Transportation Authority Sales Tax Rev., Series 2010 A, (Building Bonds), 5.88%, 4/1/32 Tempe Industrial Development Authority Rev., Series 2004 B, (ASUF Brickyard LLC), VRDN, 0.15%, 12/5/13 (LOC: Bank of America N.A.) Utah Housing Corp. Multifamily Housing Rev., Series 2004 B, (Tanglewood),VRDN, 0.16%, 12/4/13 (LOC: Citibank N.A.) Washington GO, Series 2010 F, (Building Bonds), 5.14%, 8/1/40 Wisconsin Health & Educational Facilities Authority Rev., (Benevolent Corporation Cedar Community), VRDN, 0.07%, 12/5/13 (LOC: JPMorgan Chase Bank N.A.) TOTAL MUNICIPAL SECURITIES (Cost $6,451,078) Commercial Paper(7) — 0.5% Bank of Nova Scotia, 0.17%, 12/30/13 BNP Paribas Finance, Inc., 0.16%, 12/2/13 Catholic Health Initiatives, 0.16%, 12/5/13 44 Shares/ Principal Amount Value Crown Point Capital Co., 0.15%, 12/2/13 $ 500,000 $ 499,995 Govco LLC, 0.22%, 12/19/13 Lexington Parker Capital, 0.15%, 12/2/13 Lexington Parker Capital, 0.17%, 1/16/14 Liberty Street Funding LLC, 0.17%, 2/25/14 Old Line Funding LLC, 0.20%, 2/11/14 San Francisco City & County Public Utilities Commission, 0.13%, 12/10/13 Thunder Bay Funding LLC, 0.17%, 3/21/14 Toyota Motor Credit Corp., 0.21%, 1/9/14 TOTAL COMMERCIAL PAPER (Cost $5,998,976) Commercial Mortgage-Backed Securities(6) — 0.5% Banc of America Commercial Mortgage, Inc., Series 2004-6, Class A3 SEQ, 4.51%, 12/10/42 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class A4, VRN, 5.12%, 12/10/13 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class AM, VRN, 5.18%, 12/10/13 Bank of America Merrill Lynch Commercial Mortgage Securities Trust, Series 2012-PARK, Class A SEQ, 2.96%, 12/10/30 BB-UBS Trust, Series 2012-SHOW, Class A SEQ, 3.43%, 11/5/36 CenterPoint Energy Transition Bond Co. LLC, Series 2012-1, Class A2 SEQ, 2.16%, 10/15/21 Citigroup/Deutsche Bank Commercial Mortgage Trust, Series 2005-CD1, Class AM, VRN, 5.39%, 12/15/13 Commercial Mortgage Pass-Through Certificates, Series 2004-LB2A, Class A4 SEQ, 4.72%, 3/10/39 Credit Suisse First Boston Mortgage Securities Corp., Series 2004-C2, Class A2, VRN, 5.42%, 12/15/13 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A4, VRN, 4.80%, 12/10/13 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class AJ, VRN, 4.86%, 12/10/13 GS Mortgage Securities Corp. II, Series 2004-GG2, Class A6 SEQ, VRN, 5.40%, 12/10/13 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4 SEQ, 4.76%, 7/10/39 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4A SEQ, 4.75%, 7/10/39 GS Mortgage Securities Corp. II, Series 2012-ALOH, Class A SEQ, 3.55%, 4/10/34 Irvine Core Office Trust, Series 2013-IRV, Class A2 SEQ, VRN, 3.28%, 12/15/13 JPMorgan Chase Commercial Mortgage Securities Corp., Series 2013-C16, Class AS, 4.52%, 12/15/46 LB-UBS Commercial Mortgage Trust, Series 2004-C1, Class A4 SEQ, 4.57%, 1/15/31 LB-UBS Commercial Mortgage Trust, Series 2004-C2, Class A4 SEQ, 4.37%, 3/15/36 LB-UBS Commercial Mortgage Trust, Series 2004-C4, Class A4, VRN, 5.71%, 12/15/13 LB-UBS Commercial Mortgage Trust, Series 2004-C8, Class AJ, VRN, 4.86%, 12/15/13 45 Shares/ Principal Amount Value LB-UBS Commercial Mortgage Trust, Series 2005-C5, Class AM, VRN, 5.02%, 12/15/13 $ 250,000 $ 266,005 LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class AM, VRN, 5.26%, 12/15/13 Morgan Stanley Bank of America Merrill Lynch Trust, Series 2012-C6, Class A4 SEQ, 2.86%, 11/15/45 Morgan Stanley Capital I, Series 2005-HQ6, Class A2A SEQ, 4.88%, 8/13/42 Morgan Stanley Capital I, Series 2005-T17, Class A5 SEQ, 4.78%, 12/13/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A3 SEQ, 4.50%, 10/15/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A4 SEQ, 4.80%, 10/15/41 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $5,572,454) Collateralized Mortgage Obligations(6) — 0.4% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS — 0.4% ABN Amro Mortgage Corp., Series 2003-4, Class A4, 5.50%, 3/25/33 Banc of America Alternative Loan Trust, Series 2007-2, Class 2A4, 5.75%, 6/25/37 Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19 Banc of America Mortgage Securities, Inc., Series 2005-1, Class 1A15, 5.50%, 2/25/35 Chase Mortgage Finance Corp., Series 2006-S4, Class A3, 6.00%, 12/25/36 Citigroup Mortgage Loan Trust, Inc., Series 2004-UST1, Class A4, VRN, 2.30%, 12/25/13 Citigroup Mortgage Loan Trust, Inc., Series 2005-4, Class A, VRN, 5.26%, 12/25/13 First Horizon Mortgage Pass-Through Trust, Series 2005-AR3, Class 4A1, VRN, 5.24%, 12/25/13 GSR Mortgage Loan Trust, Series 2005-AR1, Class 3A1, VRN, 2.61%, 12/25/13 GSR Mortgage Loan Trust, Series 2005-AR6, Class 2A1, VRN, 2.65%, 12/25/13 JPMorgan Mortgage Trust, Series 2005-A4, Class 1A1, VRN, 5.24%, 12/25/13 JPMorgan Mortgage Trust, Series 2005-A4, Class 2A1, VRN, 2.78%, 12/25/13 JPMorgan Mortgage Trust, Series 2006-A3, Class 7A1, VRN, 2.85%, 12/25/13 JPMorgan Mortgage Trust, Series 2013-1, Class 2A2 SEQ, VRN, 2.50%, 12/25/13 MASTR Asset Securitization Trust, Series 2003-10, Class 3A1, 5.50%, 11/25/33 Merrill Lynch Mortgage Investors Trust, Series 2005-A2, Class A1, VRN, 2.55%, 12/25/13 PHHMC Mortgage Pass-Through Certificates, Series 2007-6, Class A1, VRN, 5.65%, 12/18/13 Sequoia Mortgage Trust, Series 2012-1, Class 1A1, VRN, 2.87%, 12/25/13 Sequoia Mortgage Trust, Series 2013-12, Class A1 SEQ, VRN, 4.00%, 12/25/13 Wamu Mortgage Pass-Through Certificates, Series 2003-S11, Class 3A5, 5.95%, 11/25/33 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-1, Class A10, 5.50%, 2/25/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-Z, Class 2A2, VRN, 2.62%, 12/25/13 46 Shares/ Principal Amount Value Wells Fargo Mortgage-Backed Securities Trust, Series 2005-17, Class 1A1, 5.50%, 1/25/36 $ 162,081 $ 163,298 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-5, Class 1A1, 5.00%, 5/25/20 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR10, Class 2A17, VRN, 2.63%, 12/25/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR14, Class A1, VRN, 5.33%, 12/25/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 1A1, VRN, 2.67%, 12/25/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 3A2, VRN, 2.65%, 12/25/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-10, Class A4 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-13, Class A1, 6.00%, 9/25/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-14, Class 2A2, 5.50%, 10/25/22 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-16, Class 1A1, 6.00%, 12/28/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-9, Class 1A8, 5.50%, 7/25/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-AR10, Class 1A1, VRN, 6.05%, 12/25/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2008-1, Class 4A1, 5.75%, 2/25/38 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS † FHLMC, Series 2926, Class EW SEQ, 5.00%, 1/15/25 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $4,525,923) Exchange-Traded Funds — 0.3% iShares Russell 1000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares Russell Midcap Value Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $2,848,308) U.S. Government Agency Securities — 0.2% FHLMC, 2.375%, 1/13/22 $ 420,000 FNMA, 6.625%, 11/15/30 TOTAL U.S. GOVERNMENT AGENCY SECURITIES (Cost $1,696,921) Sovereign Governments and Agencies — 0.1% BRAZIL † Brazilian Government International Bond, 5.875%, 1/15/19 CANADA † Province of Ontario Canada, 5.45%, 4/27/16 Province of Ontario Canada, 1.00%, 7/22/16 Province of Ontario Canada, 1.60%, 9/21/16 COLOMBIA † Colombia Government International Bond, 4.375%, 7/12/21 ITALY † Italy Government International Bond, 6.875%, 9/27/23 47 Shares/ Principal Amount Value MEXICO — 0.1% Mexico Government International Bond, 5.625%, 1/15/17 $ 70,000 $ 78,400 Mexico Government International Bond, MTN, 5.95%, 3/19/19 Mexico Government International Bond, 5.125%, 1/15/20 Mexico Government International Bond, 6.05%, 1/11/40 Mexico Government International Bond, MTN, 4.75%, 3/8/44 PERU † Peruvian Government International Bond, 6.55%, 3/14/37 Peruvian Government International Bond, 5.625%, 11/18/50 POLAND † Poland Government International Bond, 5.125%, 4/21/21 SOUTH KOREA † Export-Import Bank of Korea, 3.75%, 10/20/16 Korea Development Bank (The), 3.25%, 3/9/16 Korea Development Bank (The), 4.00%, 9/9/16 URUGUAY † Uruguay Government International Bond, 4.125%, 11/20/45 TOTAL SOVEREIGN GOVERNMENTS AND AGENCIES (Cost $1,491,125) Asset-Backed Securities(6)† American Airlines Pass-Through Trust, 7.00%, 7/31/19 UAL 2007-1 Pass Through Trust, Series 071A, 6.64%, 1/2/24 US Airways 2013-1 Class A Pass Through Trust, 3.95%, 5/15/27 TOTAL ASSET-BACKED SECURITIES (Cost $219,538) Preferred Stocks† CONSUMER FINANCE † Ally Financial, Inc., 7.00% (Cost $126,170) Convertible Preferred Stocks† HOUSEHOLD DURABLES † Beazer Homes USA, Inc., 7.50%, 7/15/15 TOBACCO † Universal Corp., 6.75% 22 TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $58,055) Temporary Cash Investments — 1.8% SSgA U.S. Government Money Market Fund (Cost $19,688,372) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $864,803,055) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% 48 Forward Foreign Currency Exchange Contracts Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) CAD USD JPMorgan Chase Bank N.A. 12/31/13 $ (260) USD CAD JPMorgan Chase Bank N.A. 12/31/13 CHF USD Credit Suisse AG 12/31/13 31 CHF USD Credit Suisse AG 12/31/13 8 USD CHF Credit Suisse AG 12/31/13 (180) EUR USD UBS AG 12/31/13 251 EUR USD UBS AG 12/31/13 50 USD EUR UBS AG 12/31/13 (1,007) USD EUR UBS AG 12/31/13 USD EUR UBS AG 12/31/13 USD EUR UBS AG 12/31/13 (19) USD GBP Credit Suisse AG 12/31/13 USD GBP Credit Suisse AG 12/31/13 (305) Futures Contracts Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 6 U.S. Treasury 10- Year Notes March 2014 $ 752,250 $ 185 2 U.S. Treasury Ultra Long Bonds March 2014 278,250 (1,411) 49 Notes to Schedule of Investments ADR American Depositary Receipt CAD Canadian Dollar CHF Swiss Franc CVA Certificaten Van Aandelen EUR Euro FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GBP British Pound GDR Global Depositary Receipt GNMA Government National Mortgage Association GO General Obligation LOC Letter of Credit MTN Medium Term Note NVDR Non-Voting Depositary Receipt OJSC Open Joint Stock Company PIK Payment in Kind SEQ Sequential Payer USD United States Dollar VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. † Category is less than 0.05% of total net assets. Non-income producing. When-issued security. The issue price and yield are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. Security was purchased pursuant to Rule 144A or Section 4(2) under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional investors. The aggregate value of these securities at the period end was $18,464,045, which represented 1.7% of total net assets. Security is in default. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on futures contracts. At the period end, the aggregate value of securities pledged was $30,055. Final maturity date indicated, unless otherwise noted. The rate indicated is the yield to maturity at purchase for non-interest bearing securities. For interest bearing securities, the stated coupon rate is shown. See Notes to Financial Statements. 50 Statement of Assets and Liabilities NOVEMBER 30, 2013 Assets Investment securities, at value (cost of $864,803,055) Foreign currency holdings, at value (cost of $139,597) Receivable for investments sold Receivable for capital shares sold Receivable for variation margin on futures contracts Unrealized gain on forward foreign currency exchange contracts Dividends and interest receivable Other assets Liabilities Disbursements in excess of demand deposit cash Payable for investments purchased Payable for capital shares redeemed Unrealized loss on forward foreign currency exchange contracts Accrued management fees Distribution and service fees payable Accrued foreign taxes Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Undistributed net realized gain Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value $9.49* B Class, $0.01 Par Value $9,002,291 960,837 C Class, $0.01 Par Value R Class, $0.01 Par Value R6 Class, $0.01 Par Value $26,564 2,815 * Maximum offering price $10.07 (net asset value divided by 0.9425). See Notes to Financial Statements. 51 Statement of Operations YEAR ENDED NOVEMBER 30, 2013 Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $434,473) $ 15,584,090 Interest Expenses: Management fees Distribution and service fees: A Class B Class C Class R Class Directors’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Futures contract transactions Foreign currency transactions ) Change in net unrealized appreciation (depreciation) on: Investments (includes (increase) decrease in accrued foreign taxes of $(30,864)) Futures contracts ) Translation of assets and liabilities in foreign currencies ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 52 Statement of Changes in Net Assets YEARS ENDED NOVEMBER 30, 2, 2012 Increase (Decrease) in Net Assets November 30, 2013 November 30, 2012 Operations Net investment income (loss) $ 8,625,029 $ 12,281,138 Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) B Class ) — C Class ) — R Class ) ) From net realized gains: Investor Class ) — Institutional Class ) — A Class ) — B Class ) — C Class ) — R Class ) — Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) ) Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 53 Notes to Financial Statements NOVEMBER 30, 2013 1. Organization American Century Strategic Asset Allocations, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. Strategic Allocation: Aggressive Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund is an asset allocation fund and its investment objective is to seek the highest level of total return consistent with its asset mix. The fund offers the Investor Class, the Institutional Class, the A Class, the B Class, the C Class, the R Class and the R6 Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class and R6 Class shareholders do not require the same level of shareholder and administrative services from American Century Investment Management, Inc. (ACIM) (the investment advisor) as shareholders of other classes. In addition, financial intermediaries do not receive any service, distribution or administrative fees for the R6 Class. As a result, the Institutional Class and R6 Class are charged lower unified management fees. Sale of the R6 Class commenced on July 26, 2013. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share at the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. The Board of Directors has adopted valuation policies and procedures to guide the investment advisor in the fund’s investment valuation process and to provide methodologies for the oversight of the fund’s pricing function. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are generally valued at the closing price of such securities on the exchange where primarily traded or at the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices may be used. Securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. Equity securities initially expressed in local currencies are translated into U.S. dollars at the mean of the appropriate currency exchange rate at the close of the NYSE as provided by an independent pricing service. Fixed income securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Fixed income securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors: trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, trade data or market information on comparable securities, and other relevant security specific information. 54 Open-end management investment companies are valued at the reported net asset value per share. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the appropriate forward exchange rate at the close of the NYSE as provided by an independent pricing service. If the fund determines that the market price for an investment is not readily available or the valuation methods mentioned above do not reflect an investment’s fair value, such investment is valued as determined in good faith by the Board of Directors or its delegate, in accordance with policies and procedures adopted by the Board of Directors. In its determination of fair value, the fund may review several factors including, but not limited to, market information regarding the specific investment or comparable investments and correlation with other investment types, futures indices or general market indicators. Circumstances that may cause the fund to use these procedures to value an investment include, but are not limited to: an investment has been declared in default or is distressed; trading in a security has been suspended during the trading day or a security is not actively trading on its principal exchange; prices received from a regular pricing source are deemed unreliable; or there is a foreign market holiday and no trading occurred. The fund monitors for significant events occurring after the close of an investment’s primary exchange but before the fund’s net asset value per share is determined. Significant events may include, but are not limited to: corporate announcements and transactions; governmental action and political unrest that could impact a specific investment or an investment sector; or armed conflicts, natural disasters and similar events that could affect investments in a specific country or region. The fund also monitors for significant fluctuations in domestic and foreign markets, as evidenced by the U.S. market or such other indicators that the Board of Directors, or its delegate, deems appropriate. If significant fluctuations in foreign markets are identified, the fund may apply a model-derived factor to the closing price of equity securities traded on foreign securities exchanges. The factor is based on observable market data as provided by an independent pricing service. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Certain countries impose taxes on realized gains on the sale of securities registered in their country. The fund records the foreign tax expense, if any, on an accrual basis. The foreign tax expense on realized gains and unrealized appreciation reduces the net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Distributions received on securities that represent a return of capital or long-term capital gain are recorded as a reduction of cost of investments and/or as a realized gain. The fund may estimate the components of distributions received that may be considered nontaxable distributions or long-term capital gain distributions for income tax purposes. Interest income is recorded on the accrual basis and includes paydown gain (loss) and accretion of discounts and amortization of premiums. Inflation adjustments related to inflation-linked debt securities are reflected as interest income. Segregated Assets — In accordance with the 1940 Act, the fund segregates assets on its books and records to cover certain types of investments, including, but not limited to, futures contracts, forward commitments, when-issued securities, swap agreements and certain forward foreign currency exchange contracts. ACIM monitors, on a daily basis, the securities segregated to ensure the fund designates a sufficient amount of liquid assets, marked-to-market daily. The fund may also receive assets or be required to pledge assets at the custodian bank or with a broker for margin requirements on futures contracts and swap agreements. 55 Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. Accordingly, no provision has been made for income taxes. The fund files U.S. federal, state, local and non-U.S. tax returns as applicable. The fund’s tax returns are subject to examination by the relevant taxing authority until expiration of the applicable statute of limitations, which is generally three years from the date of filing but can be longer in certain jurisdictions. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income and net realized gains, if any, are generally declared and paid annually. The fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code, in all events in a manner consistent with provisions of the 1940 Act. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 56 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 0.90% to 1.20% for the Investor Class, A Class, B Class, C Class and R Class. The annual management fee schedule ranges from 0.70% to 1.00% for the Institutional Class and 0.55% to 0.85% for the R6 Class. The effective annual management fee for each class for the period ended November 30, 2013 was 1.19% for the Investor Class, A Class, B Class, C Class and R Class, 0.99% for the Institutional Class and 0.84% for the R6 Class. Distribution and Service Fees — The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and C Class will each pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the year ended November 30, 2013 are detailed in the Statement of Operations. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC). The corporation’s investment advisor, ACIM, the corporation’s distributor, ACIS, and the corporation’s transfer agent, American Century Services, LLC, are wholly owned, directly or indirectly, by ACC. 4. Investment Transactions Purchases of investment securities, excluding short-term investments, for the year ended November 30, 2013 totaled $813,832,441, of which $86,838,465 represented U.S. Treasury and Government Agency obligations. Sales of investment securities, excluding short-term investments, for the year ended November 30, 2013 totaled $942,185,102, of which $71,664,769 represented U.S. Treasury and Government Agency obligations. 57 5. Capital Share Transactions Transactions in shares of the fund were as follows: Year ended November 30, 2013 Year ended November 30, 2012 Shares Amount Shares Amount Investor Class/Shares Authorized Sold $ 108,593,798 $ 66,851,951 Issued in reinvestment of distributions Redeemed ) Institutional Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) A Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) B Class/Shares Authorized Sold Issued in reinvestment of distributions — — Redeemed ) C Class/Shares Authorized Sold Issued in reinvestment of distributions — — Redeemed ) R Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) R6 Class/Shares Authorized N/A Sold Net increase (decrease) ) $ (77,328,804 ) ) $ (54,767,789 ) July 26, 2013 (commencement of sale) through November 30, 2013 for the R6 Class. 58 6. Fair Value Measurements The fund’s investments valuation process is based on several considerations and may use multiple inputs to determine the fair value of the investments held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels. • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical investments. • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for comparable investments, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.). These inputs also consist of quoted prices for identical investments initially expressed in local currencies that are adjusted through translation into U.S. dollars. • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Assets Investment Securities Common Stocks $204,118,234 — Corporate Bonds — — U.S. Treasury Securities — — U.S. Government Agency Mortgage-Backed Securities — — Municipal Securities — 6,613,809 — Commercial Paper — 5,999,044 — Commercial Mortgage-Backed Securities — 5,521,592 — Collateralized Mortgage Obligations — 4,507,280 — Exchange-Traded Funds 3,112,304 — — U.S. Government Agency Securities — 1,673,772 — Sovereign Governments and Agencies — 1,574,677 — Asset-Backed Securities — 219,682 — Preferred Stocks — 126,542 — Convertible Preferred Stocks — 69,106 — Temporary Cash Investments — — Total Value of Investment Securities $413,011,615 — Other Financial Instruments Futures Contracts $185 — — Forward Foreign Currency Exchange Contracts — $10,615 — Total Unrealized Gain (Loss) on Other Financial Instruments $185 $10,615 — Liabilities Other Financial Instruments Futures Contracts $(1,411) — — Forward Foreign Currency Exchange Contracts — $(12,663) — Total Unrealized Gain (Loss) on Other Financial Instruments $(1,411) $(12,663) — 59 7. Derivative Instruments Equity Price Risk — The fund is subject to equity price risk in the normal course of pursuing its investment objectives. A fund may enter into futures contracts based on an equity index in order to manage its exposure to changes in market conditions. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund is required to deposit either cash or securities in an amount equal to a certain percentage of the contract value (initial margin). Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. During the period, the fund infrequently purchased equity price risk derivative instruments for temporary investment purposes. Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The fund purchased and sold interest rate risk derivative instruments throughout the reporting period, and the instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume. 60 Value of Derivative Instruments as of November 30, 2013 Asset Derivatives Liability Derivatives Type of Risk Exposure Location on Statement of Assets and Liabilities Value Location on Statement of Assets and Liabilities Value Foreign Currency Risk Unrealized gain on forward foreign currency exchange contracts Unrealized loss on forward foreign currency exchange contracts Interest Rate Risk Receivable for variation margin on futures contracts* 406 Payable for variation margin on futures contracts* — $11,021 * Included in the unrealized gain (loss) on futures contracts as reported in the Schedule of Investments. Effect of Derivative Instruments on the Statement of Operations for the Year Ended November 30, 2013 Net Realized Gain (Loss) Change in Net Unrealized Appreciation (Depreciation) Type of Risk Exposure Location on Statement of Operations Value Location on Statement of Operations Value Equity Price Risk Net realized gain (loss) on futures contract transactions Change in net unrealized appreciation (depreciation) on futures contracts — Foreign Currency Risk Net realized gain (loss) on foreign currency transactions (34,117) Change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies $ 1,969 Interest Rate Risk Net realized gain (loss) on futures contract transactions 87,214 Change in net unrealized appreciation (depreciation) on futures contracts (1,226) $ 743 8. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. 9. Federal Tax Information On December 17, 2013, the fund declared and paid a per-share distribution from net realized gains to shareholders of record on December 16, 2013 of $0.9304 for the Investor Class, Institutional Class, A Class, B Class, C Class, R Class and R6 Class. On December 17, 2013, the fund declared and paid the following per-share distributions from net investment income to shareholders of record on December 16, 2013: Investor Class Institutional Class A Class B Class C Class R Class R6 Class 61 The tax character of distributions paid during the years ended November 30, 2013 and November 30, 2012 were as follows: Distributions Paid From Ordinary income Long-term capital gains — The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of November 30, 2013, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments Net tax appreciation (depreciation) on derivatives and translation of assets and liabilities in foreign currencies $(14,356) Net tax appreciation (depreciation) Other book-to-tax adjustments $(83,632) Undistributed ordinary income Accumulated long-term gains The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. Other book-to-tax adjustments are attributable primarily to the tax deferral of losses on straddle positions. 62 Financial Highlights For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Investor Class 19.71% 1.20% 0.96% 79% — 12.92% 1.20% 1.30% 80% — 3.32% 1.20% 1.19% 91% — 12.18% 1.21% 1.11% 98% — 26.83% 1.21% 1.43% 134% Institutional Class 20.13% 1.00% 1.16% 79% — 13.13% 1.00% 1.50% 80% — 3.46% 1.00% 1.39% 91% — 12.46% 1.01% 1.31% 98% — 26.78% 1.01% 1.63% 134% A Class 19.54% 1.45% 0.71% 79% — 12.61% 1.45% 1.05% 80% — 2.94% 1.45% 0.94% 91% — 11.96% 1.46% 0.86% 98% — 26.38% 1.46% 1.18% 134% 63 For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) B Class — 18.53% 2.20% (0.04)% 79% — — — 11.88% 2.20% 0.30% 80% — — — 2.21% 2.20% 0.19% 91% — — — 11.20% 2.21% 0.11% 98% — 25.22% 2.21% 0.43% 134% C Class — 18.57% 2.20% (0.04)% 79% — — — 11.91% 2.20% 0.30% 80% — — — 2.07% 2.20% 0.19% 91% — — — 11.21% 2.21% 0.11% 98% — 25.51% 2.21% 0.43% 134% R Class 19.18% 1.70% 0.46% 79% — 12.30% 1.70% 0.80% 80% — 2.78% 1.70% 0.69% 91% — 11.78% 1.71% 0.61% 98% — 26.02% 1.71% 0.93% 134% R6 Class — — — 6.31% 0.85% 1.12% 79% 64 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Per-share amount was less than $0.005. July 26, 2013 (commencement of sale) through November 30, 2013. Annualized. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended November 30, 2013. See Notes to Financial Statements. 65 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of American Century Strategic Asset Allocations, Inc.: We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of Strategic Allocation: Aggressive Fund (the “Fund”), one of the funds constituting American Century Strategic Asset Allocations, Inc., as of November 30, 2013, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods presented. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of November 30, 2013, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Strategic Allocation: Aggressive Fund of American Century Strategic Asset Allocations, Inc. as of November 30, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri January 17, 2014 66 Management The Board of Directors The individuals listed below serve as directors of the funds. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The board has adopted a mandatory retirement age for directors who are not “interested persons,” as that term is defined in the Investment Company Act (independent directors). Independent directors shall retire by December 31 of the year in which they reach their 75th birthday. Mr. Pratt may serve until December 31 of the year in which he reaches his 76th birthday based on an extension granted under previous retirement guidelines. Mr. Thomas is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). Mr. Fink is treated as an “interested person” because of his recent employment with ACC and American Century Services, LLC (ACS). The other directors (more than three-fourths of the total number) are independent. They are not employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and ACS, and do not have any other affiliations, positions, or relationships that would cause them to be considered “interested persons” under the Investment Company Act. The directors serve in this capacity for seven (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following table presents additional information about the directors. The mailing address for each director is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors Thomas A. Brown Director Since 1980 Managing Member, Associated Investments, LLC (real estate investment company); Brown Cascade Properties, LLC (real estate investment company) (2001 to 2009) 75 None Andrea C. Hall Director Since 1997 Retired 75 None Jan M. Lewis Director Since 2011 President and Chief Executive Officer, Catholic Charities of Northeast Kansas (human services organization) 75 None James A. Olson Director Since 2007 Member, Plaza Belmont LLC (private equity fund manager) 75 Saia, Inc. (2002 to 2012) and EPR Properties (2003 to 2013) Donald H. Pratt Director and Chairman of the Board Since 1995 (Chairman since 2005) Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company) 75 None 67 Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors M. Jeannine Strandjord Director Since 1994 Retired 75 Euronet Worldwide Inc.; Charming Shoppes, Inc. (2006 to 2010); and DST Systems Inc. (1996 to 2012) John R. Whitten Director Since 2008 Retired 75 Rudolph Technologies, Inc. Stephen E. Yates Director Since 2012 Retired; Executive Vice President, Technology & Operations, KeyCorp. (computer services) (2004 to 2010) 75 Applied Industrial Technologies, Inc. (2001 to 2010) Interested Directors Barry Fink Director Since 2012 Retired; Executive Vice President, ACC (September 2007 to February 2013); President, ACS (October 2007 to February 2013); Chief Operating Officer, ACC (September 2007 to November 2012) 75 None Jonathan S. Thomas Director and President Since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries None Donald H. Pratt will retire as Director and Chairman of the Board effective December 31, 2013. 68 Officers The following table presents certain information about the executive officers of the funds. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. The mailing address for each officer listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Funds Principal Occupation(s) During the Past Five Years Jonathan S.Thomas Director and President since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Maryanne L.Roepke Chief Compliance Officer since 2006 and Senior Vice President since 2000 Chief Compliance Officer, American Century funds, ACIM and ACS (August 2006 to present). Also serves as Senior Vice President, ACS Charles A.
